      Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 1 of 184




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

    COMMERCE EQUITIES, INC.,      §
                                  §
         Plaintiff,               §
                                  §
    v.                            §                     CIVIL ACTION NO.
                                  §
    AMRISC, LLC, CRC INSURANCE §
    SERVICES, INC., and HIGHPOINT §
    INSURANCE GROUP, LLC          §
                                  §
         Defendants.              §

                                         NOTICE OF REMOVAL

        Defendants AmRisc, LLC (“AmRisc”) and CRC Insurance Services, Inc. (“CRC,” and

together with AmRisc, “Defendants”) hereby exercise their right pursuant to 28 U.S.C. § 1441

and 9 U.S.C. §§ 203 and 205 to remove this action from the 295th Judicial District Court of

Harris County, Texas to the United States District Court for the Southern District of Texas and,

in support thereof, would respectfully show the Court as follows:

                                                   I.
                                              BACKGROUND

        Plaintiff Commerce Equities, Inc. (“Plaintiff”) filed its Original Petition on June 12, 2020

in the 295th District Court of Harris County, Texas, in a lawsuit styled Commerce Equities, Inc.

v. AmRisc, LLC, CRC Insurance Services, Inc., and Highpoint Insurance Group, Inc., Cause No.

2020-35462-7 (hereinafter, the “State Court Lawsuit”).1 The State Court Lawsuit arises from

Plaintiff’s contention that AmRisc—together with CRC and Defendant Highpoint Insurance

Group, LLC (“Highpoint”)—devised a “scheme” to connect Plaintiff with AmRisc’s “hand-

picked” insurance carriers, which resulted in Plaintiff obtaining insurance coverage under

1
 A true and correct copy of Plaintiff’s Original Petition and Jury Demand is attached hereto as part of
“Exhibit B.”

DEFENDANTS’ NOTICE OF REMOVAL                                                                       PAGE 1
ClarkHill\D4624\409752\260278255.v1-7/23/20
      Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 2 of 184




policies that contain a mandatory New York arbitration clause (the “Arbitration Clause”).2

According to Plaintiff, such provisions have stripped Plaintiff of its “substantive and procedural

rights under Texas law” and have delayed Plaintiff’s ability to obtain reimbursement on property

damage claims arising out of Hurricane Harvey.3 Defendants now remove this action to federal

court on the basis of federal question jurisdiction.

                                        II.
                      COMPLAINCE WITH REMOVAL REQUIREMENTS

        This removal is timely. Specifically, both AmRisc and CRC were served with this lawsuit

on June 26, 2020.4 As such, Defendants file this notice of removal within thirty (30) days of the

date on which Defendants were served with this lawsuit, as required by 28 U.S.C. § 1446(b).5

Pursuant to Local Rule 81 of the Southern District of Texas, Defendants attach the following to

this Notice of Removal:

        (1)      All executed process in the case;6

        (2)      Pleadings asserting causes of action, and all answers to such pleadings;7

        (3)      All orders signed by the state judge;8

        (4)      The docket sheet;9

        (5)      An index of matters being filed;10 and

        (6)      A list of all counsel of record, including addresses, telephone numbers, and
                 parties represented.11

2
  See Ex. B at ¶¶ 8-9, 15, 26.
3
  See id. at ¶ 36.
4
  See Ex. A. Highpoint was served on July 16, 2020.
5
  As discussed more fully below, Defendants seek removal pursuant to Section 205 of the Convention
Act. Such provision allows removal “at any time before trial thereof.” See 9 U.S.C. § 205.
6
  See Ex. A.
7
  See Ex. B.
8
  As of the date of this Notice of Removal, there are no such orders.
9
  See Ex. C.
10
   See Ex. D.
11
   See Ex. E.

DEFENDANTS’ NOTICE OF REMOVAL                                                                  PAGE 2
ClarkHill\D4624\409752\260278255.v1-7/23/20
        Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 3 of 184




          Removal to this Court is proper because the State Court Lawsuit was pending in a

Judicial District Court of Harris County, Texas. Under 28 U.S.C. § 1441(a), venue of the

removed action is proper in this Court for purposes of removal because it is being removed to the

federal court for the district and division in which the State Court Lawsuit is currently pending.

          Highpoint consents to removal, as indicated in the attached Consent to Removal.12 As

such, all defendants in this action have consented to removal, as required by 28 U.S.C. §

1446(b)(2)(A). In accordance with 28 U.S.C. § 1446(d) and 9 U.S.C. § 205, Defendants will

promptly give notice to all parties in writing and will file a copy of the notice of removal with

the clerk of the state court.

                                                 III.
                                         BASIS FOR REMOVAL

          Removal is supported by federal question jurisdiction under 28 U.S.C. § 1441.

Specifically, there is a valid arbitration agreement contained in the insurance policies that serves

as the basis for and is broad enough to cover Plaintiff’s claims against Defendants. Such

arbitration agreement falls under the Convention on Recognition and Enforcement of Foreign

Arbitral Awards (the “Convention”), giving this Court original jurisdiction under 9 U.S.C. §§

202 and 203 and making removal appropriate under 9 U.S.C. § 205.

          The United States Congress enacted the Convention Act, i.e., Chapter 2 of the Federal

Arbitration Act (“FAA”) “to establish procedures for . . . courts to implement the Convention.”

Port Cargo Serv., LLC v. Certain Underwriters at Lloyd’s London, CV 18-6182, 2018 WL

4042874, *4-5 (E.D. La. Aug. 24, 2018). The Convention Act provides: “An arbitration

agreement or arbitral award arising out of a legal relationship, whether contractual or not, which

is considered as commercial, including a transaction, contract, or agreement . . . falls under the
12
     Highpoint’s Consent to Removal is attached hereto as “Exhibit F.”

DEFENDANTS’ NOTICE OF REMOVAL                                                                PAGE 3
ClarkHill\D4624\409752\260278255.v1-7/23/20
      Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 4 of 184




Convention.” 9 U.S.C. § 202. Notably, courts have held that insurance policies like the ones at

issue in this matter are commercial in nature. See Port Cargo, 2018 WL 4042874, at *4-5.

        With respect to removal, the Convention Act states:

        Where the subject matter of an action or proceeding pending in a State court
        relates to an arbitration agreement or award falling under the Convention, the
        defendant or the defendants may, at any time before the trial thereof, remove such
        action or proceeding to the district court of the United States for the district and
        division embracing the place where the action or proceeding is pending.

9 U.S.C. § 205.

        The Arbitration Clause states the following:13




        The clause later provides:




        This Court has jurisdiction over Plaintiff’s claims against Defendants because the

Arbitration Clause “relates to” those claims. As explained by the Fifth Circuit,

        [W]henever an arbitration agreement falling under the Convention could
        conceivably affect the outcome of the plaintiff’s case, the agreement “relates to”
        the plaintiff’s suit. Thus, the district court will have jurisdiction under § 205 over
        just about any suit in which a defendant contends that an arbitration clause falling
        under the Convention provides a defense. As long as the defendants’ assertion is
        not completely absurd or imposing, it is at least conceivable that the arbitration
        clause will impact the disposition of the case. That is all that is required to meet
        the low bar of “relates to.”

13
  While Plaintiff cites the Arbitration Clause in its Original Petition, it did not attach a copy of the policy
thereto. As such, a true and correct copy of the policy is attached hereto as “Exhibit G.”

DEFENDANTS’ NOTICE OF REMOVAL                                                                           PAGE 4
ClarkHill\D4624\409752\260278255.v1-7/23/20
      Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 5 of 184




Beiser v. Weyler, 284 F.3d 665, 669 (5th Cir. 2002). While the phrase “relates to” is not

specifically defined, “federal courts have recognized that the plain and expansive language of the

removal statute embodies Congress’s desire to provide the federal courts with broad jurisdiction

over Convention Act cases in order to ensure reciprocal treatment of arbitration agreements by

cosignatories of the Convention.” Acosta v. Master Maintenance & Constr., Inc., 452 F.3d 373,

376 (5th Cir. 2006). Nonetheless, the Arbitration Clause more than “relates” to Plaintiff’s

claims—rather, it serves as the entire basis for them. Plaintiff must rely on both the existence and

terms of the arbitration agreement to assert its claims against Defendants.

        Moreover, Fifth Circuit precedent unequivocally provides that Section 205 of the

Convention applies whether or not all parties to the litigation personally signed the applicable

arbitration agreement. Id. at. 665. As such, the fact that Defendants were not signatories to the

policies at issue does not preclude Defendants’ reliance on same in support of removal.

                                                  IV.
                                              CONCLUSION

        For these reasons, Defendants remove this action from the 295th Judicial District Court

of Harris County, Texas to this Court and respectfully request that this Court take jurisdiction in

this action to its conclusion.




DEFENDANTS’ NOTICE OF REMOVAL                                                                PAGE 5
ClarkHill\D4624\409752\260278255.v1-7/23/20
      Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 6 of 184




                                              Respectfully submitted,




                                              SCOTT A. SHANES
                                              State Bar No. 00784953
                                              Scott.shanes@clarkhillstrasburger.com
                                              SARAH N. WARINER
                                              State Bar No. 24065078
                                              Sarah.wariner@clarkhillstrasburger.com
                                              JEREMY R. WALLACE
                                              State Bar No. 24110825
                                              jwallace@clarkhill.com
                                              CLARK HILL STRASBURGER
                                              2600 Dallas Parkway, Suite 600
                                              Frisco, TX 75034
                                              (469) 287-3900 – Telephone
                                              (469) 287-3999 – Facsimile

                                              and

                                              ANNA K. OLIN
                                              State Bar No. 24102947
                                              aolin@clarkhill.com
                                              CLARK HILL STRASBURGER
                                              901 Main Street, Suite 6000
                                              Dallas, Texas 75202
                                              (214) 651-4300 – Telephone
                                              (214) 651-4330 – Facsimile

                                              ATTORNEYS FOR DEFENDANTS, AMRISC, LLC
                                              and CRC INSURANCE SERVICES, INC.




DEFENDANTS’ NOTICE OF REMOVAL                                                          PAGE 6
ClarkHill\D4624\409752\260278255.v1-7/23/20
      Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 7 of 184




                                       CERTIFICATE OF SERVICE

     I certify that a true and correct copy of the foregoing document was duly served via
CM/ECF on all counsel of record on July 23, 2020.




                                               SCOTT A. SHANES




DEFENDANTS’ NOTICE OF REMOVAL                                                      PAGE 7
ClarkHill\D4624\409752\260278255.v1-7/23/20
4819-9405-5283.1/F2102/B73166/050719
Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 8 of 184




              EXHIBIT A
            Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 9 of 184                                                    6/29/2020 10:35 AM
                                                                                                           Marilyn Burgess - District Clerk Harris County
                                                                                                                                Envelope No. 44104014
                                                                                          R e c e i p t Number: 904542                  By: Kenya Kossie
                                                                                          T r a c k i n g Number: 73758255   Filed: 6/29/2020 10:35 AM
COPY OF PLEADING PROVIDED BY                     PLT


                                                   CAUSE NUMBER:           2020-35462


P L A I N T I F F : COMMERCE EQUITIES            INC                                               I n t h e 295th     Judicial

vs .                                                                                               District      Court of




                                                                                                         k
DEFENDANT: AMRISC LLC                                                                              H a r r i s C o u n t y , Texas




                                                                                                      ler
                                                                                                   tC
                                                                CITATION
THE STATE OF TEXAS




                                                                                               ric
County o f H a r r i s




                                                                                            ist
TO: AMRISC LLC MAY             BE SERVED THROUGH I T S REGISTERED AGENT CT CORPORATION SYSTEM




                                                                                         sD
1999 BRYAN STREET SUITE                 900
DALLAS TX 75201




                                                                                    es
       Attached     i s a copy o f P L A I N T I F F ' S ORIGINAL            P E T I T I O N AND    JURY DEMAND.



                                                                                 rg
T h i s i n s t r u m e n t was f i l e d on June 12, 2020, i n t h e above numbered and s t y l e d cause on
the                                                                         Bu
         d o c k e t i n t h e above J u d i c i a l D i s t r i c t C o u r t o f H a r r i s C o u n t y , T e x a s , i n t h e
c o u r t h o u s e i n t h e C i t y o f H o u s t o n , T e x a s . The i n s t r u m e n t a t t a c h e d d e s c r i b e s t h e c l a i m
                                                                        n
a g a i n s t you.
                                                                    ily

      YOU HAVE BEEN SUED.               You may employ an a t t o r n e y .         I f you o r y o u r a t t o r n e y do n o t
                                                                 ar


f i l e a w r i t t e n answer w i t h t h e D i s t r i c t C l e r k who i s s u e d t h i s c i t a t i o n by 10:00     a.m.
                                                            M




on t h e Monday n e x t f o l l o w i n g t h e e x p i r a t i o n o f t w e n t y days a f t e r you w e r e s e r v e d t h i s
c i t a t i o n and p e t i t i o n , a d e f a u l t judgment may be t a k e n a g a i n s t y o u .
                                                        of




       ISSUED AND       GIVEN      UNDER MY        HAND and        seal     of s a i d Court,           a t Houston,        Texas,       this
                                                       e




June 15, 2020.
                                                ffic
                                        y  O




                                                                                M a r i l y n Burgess, D i s t r i c t C l e r k
                                     op




                                                                                H a r r i s C o u n t y , Texas
                                                                                201 C a r o l i n e , Houston, Texas 77002
                                 C
                            ial




                                                                                G e n e r a t e d By: MARCELLA SINGLETON
                        fic
                  of




Issued a t request o f :
S l a n i a , Andrew
                Un




2402 DUNLAVY STREET
HOUSTON, TX        77006
713-554-9099

Bar     Number: 24056338
             Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 10 of 184




                                                                                                T r a c k i n g Number: 73758255


                                                CAUSE NUMBER: 2020-35462


PLAINTIFF:         COMMERCE EQUITIES INC                                                     I nthe 295th




                                                                                                      k
                                                                                                   ler
       vs.                                                                                   J u d i c i a l D i s t r i c t Court




                                                                                                tC
DEFENDANT: AMRISC LLC                                                                        of Harris       County,      Texas




                                                                                            ric
                                                                                         ist
                                                                                      sD
                                                                                 es
                                         OFFICER/AUTHORIZED PERSON RETURN
Came         to     hand       at                 o'clock               .       M.,     on         the                     day        of




                                                                            rg
                                                            , 20            .
Executed
in
                  at   (address)
                           County
                                                                        Bu
                                                                     n
at                          o'clock                   .        M.,          on     the                                  day           of
                                                                              , 20     ,
                                                                ily

by d e l i v e r i n g t o                                                                                               defendant,
                                                            ar


i n p e r s o n , a t r u e copy o f t h i s
Citation            together     with        the             accompanying                             copy(ies)           of         the
                                                          M




                                                                 Petition
                                                     of




a t t a c h e d t h e r e t o and I e n d o r s e d on s a i d copy o f t h e C i t a t i o n      the date o f d e l i v e r y .
                                                  e




To      certify         which       I     affix       my      hand       officially            this                         day       of
                                                             , 20            .
                                             ffic




FEE:     $
                                         O




                                                                                              of
                                       y
                                    op




County,       Texas
                                                                  By:
                                C




                    Affiant                                                                 Deputy
                           ial




On t h i s day,                                                                                               , known t o me t o be
t h e p e r s o n whose s i g n a t u r e
                        fic




a p p e a r s on t h e f o r e g o i n g r e t u r n , p e r s o n a l l y a p p e a r e d . A f t e r b e i n g b y me d u l y sworn,
                 of




he/she s t a t e d t h a t t h i s c i t a t i o n was e x e c u t e d b y h i m / h e r i n t h e e x a c t manner r e c i t e d
on t h e r e t u r n .
               Un




SWORN          TO        AND        SUBSCRIBED            BEFORE            ME         on          this                               of
                                                       , 20


                                                                                                Notary      Public
            Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 11 of 184

295th District Court of HARRIS County, Texas
201    CAROLINE, 14TH FL HOUSTON TX 77002

CASE #: 2020-35462
COMMERCE E Q U I T I E S , I N C


Plaintiff
VS
AMRISC, L L C , CRC INSURANCE S E R V I C E S , INC AND HIGHPOINT INSURANCE GROUP, L L C




                                                                                                     k
                                                                                                  ler
Defendant
                                            A F F I D A V I T OF S E R V I C E




                                                                                               tC
I , TRACY JONES, make s t a t e m e n t t o t h e f a c t ;




                                                                                           ric
T h a t I am a c o m p e t e n t p e r s o n more t h a n 18 y e a r s o f age o r o l d e r a n d n o t a p a r t y t o
t h i s a c t i o n , n o r i n t e r e s t e d i n outcome o f t h e s u i t . T h a t I r e c e i v e d t h e documents




                                                                                        ist
s t a t e d b e l o w o n 06/25/20 7:16 am, i n s t r u c t i n g f o r same t o be d e l i v e r e d upon AMRISC
LLC MAY BE DELIVERING TO I T S REGISTERED AGENT CT CORPORATION SYSTEM.




                                                                                     sD
T h a t I d e l i v e r e d t o : AMRISC LLC MAY BE DELIVERING TO I T S REGISTERED AGENT CT
                                  CORPORATION SYSTEM. B y D e l i v e r i n g t o CT C o r p o r a t i o n I n t a k e




                                                                                 es
                                  Speciali, Intake Specialist
the    following            : C I T A T I O N ; P L A I N T I F F S ORIGINAL P E T I T I O N AND JURY DEMAND



                                                                             rg
at    t h i s address       : 1999 BRYAN ST SUITE 900
                                                                        Bu
                              D a l l a s , D a l l a s C o u n t y , TX 7 5 2 0 1
                                                                    n
Manner o f D e l i v e r y : By PERSONALLY d e l i v e r i n g t h e d o c u m e n t ( s ) t o t h e p e r s o n a b o v e .
                                                                 ily

Delivered      on           : F r i d a y JUN 26, 2020 1:36 pm
                                                             ar
                                                        M
                                                     of
                                                 e
                                            ffic
                                      y O
                                   op




My name i s TRACY JONES, my d a t e o f b i r t h i s JUL 1 5 t h , 1969, and my a d d r e s s i s
                              C




P r o f e s s i o n a l C i v i l P r o c e s s D a l l a s , I n c . , 2300 V a l l e y V i e w L n , S t e 612, I r v i n g TX
75062, a n d U.S.A. I d e c l a r e u n d e r p e n a l t y o f p e r j u r y t h a t t h e f o r e g o i n g i s t r u e a n d
                           ial




correct.
                        fic




Executed i n D a l l a s    County, S t a t e o f Texas, on t h e                    Srf*     day o f
                 of
               Un




                              20 M
                                                          S ^ - ^ l.trvxlK
                                                      TRACY JONES                                     2707    Declarant
                                                      TX C e r t i f i c a t l o n/ft: PSC-14958 E x p . 07/15/2020




                                                      S e r v i c e Fee  75      .00    PCP I n v # : D20600284
                                                      W i t n e s s Fee          . 00   SO  Inv#: AXXXXXXXX
            AX02A206034 1                             M i l e a g e Fee          . 00
tomcat                                                Raizner, J e f f r e y     L.
eaffidavits@pcpusa.net                                                                              E - F I L E RETURN
           Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 12 of 184                                                     6/29/2020 1:38 PM
                                                                                                           Marilyn Burgess - District Clerk Harris County
                                                                                                                                Envelope No. 44115342
                                                                                          R e c e i p t Number: 904542                  By: Kenya Kossie
                                                                                          T r a c k i n g Number: 73758256     Filed: 6/29/2020 1:38 PM
COPY OF PLEADING PROVIDED BY                     PLT


                                                   CAUSE NUMBER:           2020-35462


P L A I N T I F F : COMMERCE EQUITIES            INC                                               I n t h e 295th     Judicial

vs .                                                                                               District      Court of




                                                                                                         k
DEFENDANT: AMRISC LLC                                                                              H a r r i s C o u n t y , Texas




                                                                                                      ler
                                                                                                   tC
                                                                CITATION
THE STATE OF TEXAS




                                                                                               ric
County o f H a r r i s




                                                                                            ist
TO:      CRC    INSURANCE         SERVICE        INC     MAY     BE     SERVED       THROUGH         ITS     REGISTERED         AGENT       CT




                                                                                         sD
CORPORATION SYSTEM
1999 BRYAN ST SUITE               900




                                                                                    es
DALLAS TX 75201




                                                                                 rg
       Attached     i s a copy o f P L A I N T I F F ' S ORIGINAL            P E T I T I O N AND    JURY DRMAND.
                                                                            Bu
T h i s i n s t r u m e n t was f i l e d on June 12, 2020, i n t h e above numbered and s t y l e d cause on
                                                                        n
the      d o c k e t i n t h e above J u d i c i a l D i s t r i c t C o u r t o f H a r r i s C o u n t y , T e x a s , i n t h e
                                                                      ily

c o u r t h o u s e i n t h e C i t y o f H o u s t o n , T e x a s . The i n s t r u m e n t a t t a c h e d d e s c r i b e s t h e c l a i m
a g a i n s t you.
                                                                 ar



      YOU HAVE BEEN SUED.               You may employ an a t t o r n e y .         I f you o r y o u r a t t o r n e y do n o t
                                                            M




f i l e a w r i t t e n answer w i t h t h e D i s t r i c t C l e r k who i s s u e d t h i s c i t a t i o n by 10:00     a.m.
on t h e Monday n e x t f o l l o w i n g t h e e x p i r a t i o n o f t w e n t y days a f t e r you w e r e s e r v e d t h i s
                                                        of




c i t a t i o n and p e t i t i o n , a d e f a u l t judgment may be t a k e n a g a i n s t y o u .
                                                       e




       ISSUED AND       GIVEN      UNDER MY        HAND and        seal     of s a i d Court,           a t Houston,        Texas,       this
                                                ffic




June 15, 2020.
                                        y  O
                                     op




                                                                                M a r i l y n Burgess, D i s t r i c t C l e r k
                                                                                H a r r i s C o u n t y , Texas
                                 C




                                                                                201 C a r o l i n e , Houston, Texas 77002
                            ial
                        fic




                                                                                G e n e r a t e d By: MARCELLA SINGLETON
                  of
                Un




Issued a t request o f :
S l a n i a , Andrew
2402 DUNLAVY STREET
HOUSTON, TX        77006
713-554-9099

Bar     Number: 24056338
              Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 13 of 184




                                                                                                T r a c k i n g Number: 73758256


                                                CAUSE NUMBER: 2020-35462




                                                                                                    k
P L A I N T I F F : COMMERCE EQUITIES INC                                                   In the 295th




                                                                                                 ler
                                                                                              tC
       vs .                                                                                 Judicial         D i s t r i c t Court




                                                                                          ric
DEFENDANT: AMRISC LLC                                                                       of H a r r i s    County,      Texas




                                                                                       ist
                                                                                    sD
                                                                                es
                                                                            rg
                                         OFFICER/AUTHORIZED PERSON RETURN
Came          to     hand      at                 o'clock
                                                        _, 20_
                                                                        Bu    M.,      on       the                         day       of
                                                                      n
Executed           at   (address)
in                          County
                                                                ily

at                           o'clock                           M. ,        on       the                                  day          of
                                                            ar


                                                                                , 20
by d e l i v e r i n g t o                                                                                               defendant,
                                                        M




i n p e r s o n , a t r u e copy o f t h i s
Citation            together     with        the              accompanying                             copy(ies)           of        the
                                                     of




                                                                 Petition
                                                  e




a t t a c h e d t h e r e t o and I e n d o r s e d on s a i d copy o f t h e C i t a t i o n     the date o f d e l i v e r y .
                                             ffic




To      certify          which      I     affix       my     hand        officially             this                        day       of
                                                             , 20            .
                                         O




FEE:      $
                                       y
                                    op




                                                                                             of
                                  C




County,        Texas
                                                                  By:
                             ial




                     Affiant                                                             Deputy
                        fic




On t h i s d a y ,                                                                                           _, known t o me t o be
                  of




t h e p e r s o n whose s i g n a t u r e
a p p e a r s on t h e f o r e g o i n g r e t u r n , p e r s o n a l l y a p p e a r e d . A f t e r b e i n g b y me d u l y sworn,
                Un




he/she s t a t e d t h a t t h i s c i t a t i o n was e x e c u t e d b y h i m / h e r i n t h e e x a c t manner r e c i t e d
on t h e r e t u r n .

SWORN           TO          AND     SUBSCRIBED            BEFORE           ME                     this                                of
                                                       , 20


                                                                                                Notary       Public
             Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 14 of 184

295th District Court of HARRIS County, Texas
201   CAROLINE, 14TH FL HOUSTON TX 77002

CASE #: 2020-35462
COMMERCE E Q U I T I E S , INC


Plaintiff
VS
AMRISC, L L C , CRC INSURANCE S E R V I C E S , INC AND HIGHPOINT INSURANCE GROUP, L L C




                                                                                                           k
                                                                                                        ler
Defendant




                                                                                                     tC
                                             A F F I D A V I T OF S E R V I C E

I , TRACY JONES, make s t a t e m e n t t o t h e f a c t ;




                                                                                                 ric
T h a t I am a c o m p e t e n t p e r s o n more t h a n 18 y e a r s o f age o r o l d e r a n d n o t a p a r t y t o
t h i s a c t i o n , n o r i n t e r e s t e d i n outcome o f t h e s u i t . T h a t I r e c e i v e d t h e documents




                                                                                              ist
s t a t e d b e l o w on 06/25/20 7:16 am, i n s t r u c t i n g f o r same t o be d e l i v e r e d upon CRC
INSURANCE INC MAY BE DELIVERING TO I T S REGISTERED AGENT CT CORPORATION SYSTEM.




                                                                                           sD
T h a t I d e l i v e r e d t o : CRC INSURANCE INC MAY BE DELIVERING TO I T S REGISTERED AGENT CT
                                  CORPORATION SYSTEM. By D e l i v e r i n g t o CT CORP INTAKE S P E C I A L I S T ,




                                                                                       es
                                  Intake Specialist




                                                                                  rg
the   following                 C I T A T I O N ; P L A I N T I F F S ORIGINAL P E T I T I O N AND JURY DEMAND

at this     address             1999 BRYAN ST SUITE 900
                                                                           Bu
                                D a l l a s , D a l l a s C o u n t y , TX 7 5 2 0 1
                                                                       n
Manner o f D e l i v e r y      By PERSONALLY d e l i v e r i n g t h e d o c u m e n t ( s ) t o t h e p e r s o n above.
                                                                    ily

Delivered      on               F r i d a y J u n e 26, 2020 1:36 pm
                                                                ar
                                                           M
                                                        of
                                                    e
                                               ffic
                                       y   O
                                    op




My name i s TRACY JONES, my d a t e o f b i r t h i s J u l y 1 5 t h , 1969, a n d my a d d r e s s i s
                                   C




P r o f e s s i o n a l C i v i l P r o c e s s D a l l a s , I n c . , 2300 V a l l e y V i e w L n , S t e 612, I r v i n g TX
75062, a n d U.S.A. I d e c l a r e u n d e r p e n a l t y o f p e r j u r y t h a t t h e f o r e g o i n g i s t r u e and
                             ial




correct.
                         fic




                                                                                       £1^
                   of




Executed m        Dallas     C o u n t y , S t a t e o f T e x a s , on t h e _        C7~ t      day o f
                                   0QP
                 Un




                             , 2
                                                             viW                  ^kQVUU)
                                                       TRACY JONES             J       / \           2707   Declarant
                                                       TX C e r t i f i c a t i o n * ^ pSC-14958 Exp. 07/15/2020




                                                       S e r v i c e Fee         75.00      PCP I n v # : D20600283
                                                       W i t n e s s Fee            . 00    SO I n v # : AXXXXXXXX
            AX02A20603393                              M i l e a g e Fee            . 00
t j ones                                               R a i z n e r , J e f f r e y L.
eaffidavits@pcpusa.net                                                                                  E - F I L E RETURN
           Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 15 of 184                                                    7/20/2020 10:06 AM
                                                                                                           Marilyn Burgess - District Clerk Harris County
                                                                                                                                Envelope No. 44646727
                                                                                          R e c e i p t Number: 904542                  By: DAVIA FORD
                                                                                          T r a c k i n g Number: 73758257   Filed: 7/20/2020 10:06 AM
COPY OF PLEADING PROVIDED BY                     PLT


                                                   CAUSE NUMBER:           2020-35462


P L A I N T I F F : COMMERCE EQUITIES            INC                                               I n t h e 295th     Judicial

vs .                                                                                               District      Court of




                                                                                                         k
DEFENDANT: AMRISC LLC                                                                              H a r r i s C o u n t y , Texas




                                                                                                      ler
                                                                                                   tC
                                                                CITATION
THE STATE OF TEXAS




                                                                                               ric
County o f H a r r i s




                                                                                            ist
TO:     HIGHPOINT        INSURANCE        GROUP LLC          (TEXAS     LIMITED       LIABILITY          COMPANY) MAY          BE    SERVED




                                                                                         sD
THROUGH I T S REGISTERED AGENT HEATHER T SMYRL
4300 FM 2 3 5 1




                                                                                    es
FRIENDSWOOD TX           77546




                                                                                 rg
       Attached     i s a copy o f P L A I N T I F F ' S ORIGINAL            P E T I T I O N AND    JURY DEMAND.
                                                                            Bu
T h i s i n s t r u m e n t was f i l e d on June 12, 2020, i n t h e above numbered and s t y l e d cause on
                                                                        n
the      d o c k e t i n t h e above J u d i c i a l D i s t r i c t C o u r t o f H a r r i s C o u n t y , T e x a s , i n t h e
                                                                    ily

c o u r t h o u s e i n t h e C i t y o f H o u s t o n , T e x a s . The i n s t r u m e n t a t t a c h e d d e s c r i b e s t h e c l a i m
a g a i n s t you.
                                                                 ar



      YOU HAVE BEEN SUED.               You may employ an a t t o r n e y .         I f you o r y o u r a t t o r n e y do n o t
                                                            M




f i l e a w r i t t e n answer w i t h t h e D i s t r i c t C l e r k who i s s u e d t h i s c i t a t i o n by 10:00     a.m.
on t h e Monday n e x t f o l l o w i n g t h e e x p i r a t i o n o f t w e n t y days a f t e r you w e r e s e r v e d t h i s
                                                        of




c i t a t i o n and p e t i t i o n , a d e f a u l t judgment may be t a k e n a g a i n s t y o u .
                                                       e




       ISSUED AND       GIVEN      UNDER MY        HAND and        seal     of s a i d Court,           a t Houston,        Texas,       this
                                                ffic




June 15, 2020.
                                        y  O
                                     op




                                                                                M a r i l y n Burgess, D i s t r i c t C l e r k
                                                                                H a r r i s C o u n t y , Texas
                                 C




                                                                                201 C a r o l i n e , Houston, Texas 77002
                            ial
                        fic




                                                                                G e n e r a t e d By: MARCELLA SINGLETON
                  of
                Un




Issued a t request o f :
S l a n i a , Andrew
2402 DUNLAVY STREET
HOUSTON, TX        77006
713-554-9099

Bar     Number: 24056338
              Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 16 of 184




                                                                                                T r a c k i n g Number: 73758257


                                                CAUSE NUMBER: 2020-35462




                                                                                                    k
P L A I N T I F F : COMMERCE EQUITIES INC                                                   In the 295th




                                                                                                 ler
                                                                                              tC
       vs .                                                                                 Judicial         D i s t r i c t Court




                                                                                          ric
DEFENDANT: AMRISC LLC                                                                       of H a r r i s    County,      Texas




                                                                                       ist
                                                                                    sD
                                                                                es
                                                                            rg
                                         OFFICER/AUTHORIZED PERSON RETURN
Came          to     hand      at                 o'clock
                                                        _, 20_
                                                                        Bu    M.,      on       the                         day       of
                                                                      n
Executed           at   (address)
in                          County
                                                                ily

at                           o'clock                           M. ,        on       the                                  day          of
                                                            ar


                                                                                , 20
by d e l i v e r i n g t o                                                                                               defendant,
                                                        M




i n p e r s o n , a t r u e copy o f t h i s
Citation            together     with        the              accompanying                             copy(ies)           of        the
                                                     of




                                                                 Petition
                                                  e




a t t a c h e d t h e r e t o and I e n d o r s e d on s a i d copy o f t h e C i t a t i o n     the date o f d e l i v e r y .
                                             ffic




To      certify          which      I     affix       my     hand        officially             this                        day       of
                                                             , 20            .
                                         O




FEE:      $
                                       y
                                    op




                                                                                             of
                                  C




County,        Texas
                                                                  By:
                             ial




                     Affiant                                                             Deputy
                        fic




On t h i s d a y ,                                                                                           _, known t o me t o be
                  of




t h e p e r s o n whose s i g n a t u r e
a p p e a r s on t h e f o r e g o i n g r e t u r n , p e r s o n a l l y a p p e a r e d . A f t e r b e i n g b y me d u l y sworn,
                Un




he/she s t a t e d t h a t t h i s c i t a t i o n was e x e c u t e d b y h i m / h e r i n t h e e x a c t manner r e c i t e d
on t h e r e t u r n .

SWORN           TO          AND     SUBSCRIBED            BEFORE           ME                     this                                of
                                                       , 20


                                                                                                Notary       Public
            Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 17 of 184


295th District Court of HARRIS County, Texas
201   CAROLINE, 14TH FL HOUSTON TX 77002

CASE #: 2020-35462
COMMERCE EQUITIES, INC


Plaintiff
VS
AMRISC, LLC, CRC INSURANCE SERVICES, INC AND HIGHPOINT INSURANCE GROUP, LLC




                                                                                                         k
                                                                                                      ler
                                                                                                   tC
Defendant
                                            AFFIDAVIT OF SERVICE




                                                                                               ric
I , RAY GENE STURGES, make s t a t e m e n t t o t h e f a c t ;
T h a t I am a competent p e r s o n more t h a n 18 y e a r s o f age o r o l d e r and n o t a p a r t y t o




                                                                                            ist
t h i s a c t i o n , n o r i n t e r e s t e d i n outcome o f t h e s u i t . T h a t I r e c e i v e d t h e documents
s t a t e d below on 06/23/20 3:20 pm, i n s t r u c t i n g f o r same t o be d e l i v e r e d upon




                                                                                         sD
HIGHPOINT INSURANCE GROUP LLC MAY BE DELIVERING TO I T S REGISTERED AGENT HEATHER T
SMYRL.
T h a t I d e l i v e r e d t o : HIGHPOINT INSURANCE GROUP LLC MAY BE DELIVERING TO I T S




                                                                                    es
                                REGISTERED AGENT HEATHER T SMYRL




                                                                               rg
the   following              : CITATION; PLAINTIFFS ORIGINAL PETITION AND JURY DEMAND
a t t h i s address          : 904 W CASTLEWOOD AVE                       Bu
                                                                      n
                                FRIENDSWOOD, H a r r i s County, TX 77546
                                                                  ily

Manner o f D e l i v e r y   : By PERSONALLY d e l i v e r i n g t h e document(s) t o t h e p e r s o n above.
                                                              ar


D e l i v e r e d on         : T h u r s d a y J u l y 16, 2020 10:02 am
                                                          M
                                                       of
                                                   e
                                              ffic
                                          O




                                                                                    1-1/
                                      y
                                   op




My name i s RAY GENE STURGES, my d a t e o f b i r t h i s _                                                  and my
address i s P.O. Box 958, League C i t y , TX 77574 and                                     I d e c l a r e under p e n a l t y
                               C




o f p e r j u r y t h a t t h e f o r e g o i n g i s t r u e and c o r r e c t .
Executed i n GALVESTON County, S t a t e o f Texas, on t h e                                       day

rw
                             ial




                               20 ~Z*&
                       fic
                  of
                Un




                                                      RAY GE                                       14099   Declarant
                                                      TX Ce                                  98 Exp. 07/31/2020




                                                      S e r v i c e Fee: 75.00           PCP Inv#: AXXXXXXXX
                                                      W i t n e s s Fee:           .00
                                                      M i l e a g e Fee:           .00
rsemler                                               R a i z n e r , J e f f r e y L.
eaffidavits@pcpusa.net                                                                                E - F I L E RETURN
Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 18 of 184




               EXHIBIT B
       Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 19 of 184                           6/12/2020 4:41 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 43716566
                                                                                                     By: Wanda Chambers
                                                                                                 Filed: 6/12/2020 4:41 PM

                                   Cause No. ______________

COMMERCE EQUITIES, INC.                              §           IN THE DISTRICT COURT OF
            Plaintiff,                               §
                                                     §
v.                                                   §               HARRIS COUNTY, TEXAS
                                                     §
AMRISC, LLC, CRC INSURANCE                           §
SERVICES, INC. and HIGHPOINT                         §
INSURANCE GROUP, LLC                                 §
              Defendants.                            §                 ___ JUDICIAL DISTRICT

                PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND

TO THE HONORABLE JUDGE & JURY OF HARRIS COUNTY CITIZENS:

         Plaintiff COMMERCE EQUITIES, INC. (“Commerce Equities” or “Plaintiff”) files this

Original Petition and Jury Demand against AmRisc, LLC (“AmRisc”), CRC Insurance Services,

Inc., and Highpoint Insurance Group, LLC, and would respectfully show the following:

                                   DISCOVERY CONTROL PLAN

1.       Plaintiff intends to conduct discovery under Level 2 of Texas Rule of Civil Procedure

190.

                                             PARTIES

2.       Plaintiff, Commerce Equities, is a domestic for-profit corporation in good standing with a

principal place of business in Harris County, Texas.

3.       Upon information and belief AmRisc, is a company engaged in the business of insurance

in Texas, operating for the purpose of accumulating monetary profit with its home office at 20405

State Hwy 249, Ste. 430, Houston, TX 77070. AmRisc may be served with process by serving its

registered agent, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-

3136.

4.       Upon information and belief, CRC Insurance Services, Inc. (“CRC”) is an Alabama




                                                 1
     Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 20 of 184




company engaged in the business of insurance in Texas, operating for the purpose of accumulating

monetary profit. CRC may be served with process by serving its registered agent, CT Corporation

System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136.

5.     Highpoint is a Texas limited liability company engaged in the business of insurance in

Texas, operating for the purpose of accumulating monetary profit. It may be served with process by

serving its registered agent, Heather T. Smyrl, at 4300 FM 2351, Friendswood, Texas 77546.

                                     VENUE & JURISDICTION

6.     Venue is proper in Harris County under TEX. CIV. PRAC. & REM. CODE section

15.002(a)(3), as Defendant AmRisc’s principal office is located in Harris County, Texas. In

addition, venue is proper in Harris County under TEX. CIV. PRAC. & REM. CODE section

15.002(a)(1) as all or a substantial part of the events or omissions giving rise to this claim

occurred in Harris County. In particular, AmRisc’s representations and omissions regarding its

unlawful conduct in the administering of this insurance policies, its control of the claims

handlers, and participation in profit-sharing based on the program’s profitability related to claims

occurred in Harris County, Texas out of AmRisc’s home office.

7.     Plaintiff seeks damages within the jurisdictional limits of this Court. At this time,

Plaintiff seeks monetary relief in an amount over $1,000,000. Plaintiff reserves the right to

modify the amount and type of relief sought in the future.

                                     FACTUAL BACKGROUND

8.     This case involves AmRisc’s establishment of an insurance scheme designed to

circumvent Texas law, and to enrich itself by concealing from policyholders, until after coverage

has been bound and paid, the nature of the insurance product that they have purchased. Targeting

non-institutional owners of multi-family, hospitality, retail, other commercial real property




                                                 2
       Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 21 of 184




owners and municipalities, the AmRisc scheme has metastasized throughout Texas over the past

several years, and has ensnared small business owners, real estate investors and taxpayers alike

in a program that dramatically increases costs to the policyholder while precipitously reducing

benefits. Plaintiff is but one of many similarly situated Texas small business owners that have

been duped by this insurance scheme with costly consequences.

           Who is AmRisc, and what does it do?

9.         AmRisc touts itself as a “Managing General Underwriter for Commercial property

Risks.”1 According to its filings with the Texas Department of Insurance, AmRisc acts as an

excess and surplus lines managing general agent in Texas. Essentially, this allows AmRisc to put

together portfolios of insurance risk for out-of-state (and in many cases, out of the United States)

insurance companies that are not admitted to do business in the State of Texas. Through a

wholesale broker – in this case, CRC – AmRisc finds policyholders who were supposedly unable

to find property insurance through traditional, admitted carriers, and those policyholders obtain

coverage through AmRisc’s hand-picked carriers.

10.        In reality, neither AmRisc nor the brokers and agents with whom it does business

(including CRC), make a diligent effort to find admitted or otherwise qualified insurance carriers

to underwrite the risk. Instead, and in open defiance of Texas law, AmRisc places policyholders

into a packaged insurance scheme with pre-selected insurance carriers who have subscribed to

the AmRisc program.

11.        AmRisc is intimately involved on both ends of the insurance transaction: the selection of

insurers to participate in the AmRisc program, underwriting, premium-setting, and binding of the

policy in the first instance, and, if a claim is filed, the intake and administration of the claim.



1
    See www.amrisc.com, last accessed June 8, 2020.


                                                      3
      Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 22 of 184




12.     AmRisc completes the underwriting risk valuations and physically inspects the

commercial properties prior to coverage being bound. But it also manages its captive third-party

claim administrator, CJW Associates. AmRisc is incentivized to closely manage CJW Associates

to minimize claim payments, attempting to thereby reduce the amount the Carriers will owe,

because AmRisc’s compensation is directly tied to the portfolio or “book profitability.”

13.     Neither an insurer with direct fiduciary claims responsibilities to its policyholders, nor a

claims adjuster with specified claims handling duties under the Texas Insurance Code, AmRisc

operates in the shadows where it seeks to avoid both legal compliance and fiduciary

responsibility. Although AmRisc underwrites risk and secures coverage, it hides behind the

nominal insurers whose names appear on the policy and risk; and although it orchestrates the

claims decisions under a policy, it hides behind the claims administrators who front the handling

of claims under the policy. AmRisc discloses none of this to the policyholders who fall prey to

its program. Most policyholders will go through the entire life cycle of a policy year – from

initial quote to subsequent year renewal – without any understanding whatsoever of AmRisc’s

role, while AmRisc profits from this arrangement.

14.     Also unknown to policyholders at the time they secure coverage, AmRisc receives higher

compensation if less is paid out on claims. The metric identified by AmRisc and its insurers to

compensate AmRisc based on lower claim payments is known as the “combined ratio.” This is a

measure of profitability used by the insurance industry and it is calculated by taking the sum of

incurred losses and expenses, and dividing them by the earned premium. The lower the ratio, the

higher the profits for AmRisc and the carriers.

15.     As detailed below, AmRisc has successfully orchestrated a plan to maximize its own

profits, and that of the surplus lines insurance carriers it recruits, through the use of an arbitration




                                                   4
      Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 23 of 184




clause that purports to select New York law and a New York venue for insurance claims that

have no relationship to New York. The purpose is to discourage policyholders from asserting

valid claims, increase their costs, and then reduce claim payments if and when they are made.

16.     While arbitration in New York under New York law may be appropriate for other

businesses and industries, it has a chilling effect on the efficient management of Texas based

commercial property insurance claims for a variety of reasons. At best it discourages or, in a

COVID-19 environment prohibits, the arbitration panel from conducting a physical inspection of

the property. It discourages depositions and interviews of key witnesses, all of whom reside in

Texas where the property is located. It reduces the capacity of experts to meet, compare data, and

align or narrow the engineering and cost information that is inherently a part of the claim. These

are all deliberate inefficiencies that AmRisc injects into its program with the objective of

increasing claim costs for its policyholders, reducing the ability of the parties or the arbitration

panel to fully assess the condition of the property, and ultimately reducing claim payments so

that AmRisc can make more money.

17.     Upon information and belief, AmRisc has no corporate affiliation with any of the

insurance carriers with which it puts together policy packages described above, but maintains a

contractual working relationship with them.

        AmRisc puts together Plaintiff’s Policy

18.     Plaintiff owns the Settlers’ Ranch Apartments, located at 11144 Fuqua St Houston, TX

77089 in southeast Houston (the “Property”). The Property is a 242,732 square foot project

consisting of a clubhouse, 240 units in 11 buildings, and 70 garages. The Property, including

land and improvements, was valued by HCAD in 2020 at more than $18 million.

19.     In May of 2017, as its previous year’s policy was soon due to lapse, Plaintiff sought




                                                  5
      Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 24 of 184




quotations for insurance coverage for the Property, through its insurance agent Highpoint

Insurance Group.

20.     On May 12, 2017, Plaintiff’s agent obtained a quotation from AmRisc, submitted through

AmRisc’s wholesale broker CRC. The May 12, 2017 cover letter and quotation are attached as

Exhibit 1.

21.     In addition to basic information such as the address of the Property and the name of the

insured, the AmRisc quotation contained comprehensive and meticulous details about the

coverages offered. This included, for example, a list of the participating insurance carriers,

applicable premiums and fees, applicable deductibles, optional coverages, limits of liability,

covered perils, specific terms and conditions (including exclusions), and warranties. (See Ex. 1).

There was one omission, however, that appears deliberate - the quotation did not reference an

arbitration provision. Nor did it reference or even suggest the application of New York law to a

Texas policy issued in Texas on a Texas property – or that any disputes would be resolved

outside of Harris County, let alone in a New York venue.

22.     The quotation also contained a section labeled “Information due at binding OR within 30

days of inception,” referencing a signed application/statement of values, flood notice, surplus

lines statement, and TRIA Disclosure Notice:




(See Ex. 1).

23.     After reviewing the submission Plaintiff decided to purchase the coverage offered by

AmRisc. Between May 12, 2017 and May 15, 2017, Plaintiff signed and submitted the required



                                                6
      Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 25 of 184




materials that were “due at binding or within 30 days.” A copy of the required signed items is

attached as Exhibit 2. None of the required items included reference to an arbitration provision,

New York law, or New York venue – again, a further and seemingly deliberate omission.

24.      On May 16, 2017, CRC sent Highpoint a “Confirmation of Coverage Bound (Binder

Confirmation).” A copy is attached as Exhibit 3. This confirmed the coverage requested by

Plaintiff, as of May 15, 2017.

25.      As was the initial quotation provided by AmRisc, and the required documents for

Plaintiff to sign to bind coverage, the Binder Confirmation was extremely detailed with respect

to coverages, including coverage extensions, premiums, deductibles, and “Specific Terms and

Condition” under the Policy. And like the quotation, nothing in the Binder Confirmation

included reference to an arbitration provision, New York law, or New York venue.

26.      It was at this point that coverage was bound for Plaintiff, with a policy period of 12:01

a.m. on May 15, 2017 to 12:01 a.m. May 15, 2018. The participating carriers (the “Carriers”)

under that policy (the “Policy”) were the exact same as listed in the AmRisc quotation.

27.      At no point before coverage was bound did AmRisc ever reference or disclose that an

arbitration clause, or clauses specifying New York law or New York venue, would be included

in the Policy. These omissions would only become apparent after the second most costly

hurricane in U.S. history made landfall and severely damaged the Property in Harris County,

Texas.

         Plaintiff files an insurance claim for damage after Hurricane Harvey

28.      On or about August 27, 2017, the winds and subsequent water intrusion from Hurricane

Harvey struck the Property. The Property sustained significant damage due to the winds and




                                                 7
      Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 26 of 184




tornadic activity accompanying that historic storm. And as a direct consequence of that physical

damage, Plaintiff lost significant business income.

29.     Two days later, on August 29, 2017, Plaintiff, through its agent Highpoint, filed an

insurance claim.

30.     Nearly a year passed without any substantive progress – and with zero payment – on the

claim. In December 2018, the Carriers made a partial “advance” payment. On June 3, 2019, the

Carriers, through AmRisc’s hand-picked adjuster CJW, sent Plaintiff a letter officially refusing

any additional payment on the claim.

31.     At this point, faced with the certainty of recovering nothing for the significant damage

inflicted to its Property and business unless it took legal action, Plaintiff retained the undersigned

counsel.

        Plaintiff submits notice of representation and demand; Carriers respond with
        arbitration demand

32.     Plaintiff authorized its counsel to send a statutory notice of representation and demand as

required by the Texas Insurance Code, which Plaintiff’s counsel did on June 21, 2019,

33.     On July 8, 2019, the Carriers responded to Plaintiff’s demand through counsel. (See Ex.

3, July 8, 2019 letter). In that response letter, much to Plaintiff’s surprise, the Carriers demanded

arbitration, citing an arbitration clause within the Policy (hereafter, the “Arbitration Clause”):

                                SECTION VII – CONDITIONS
                      ***
               C. ARBITRATION CLAUSE: All matters in difference between the Insured
               and the Companies (hereinafter referred to as “the parties”) in relation to this
               insurance, including its formation and validity, and whether arising during or after
               the period of this insurance, shall be referred to an Arbitration Tribunal in the
               manner hereinafter set out.

               Unless the parties agree upon a single Arbitrator within thirty days of one
               receiving a written request from the other for Arbitration, the Claimant (the party
               requesting Arbitration) shall appoint his Arbitrator and give written notice thereof



                                                  8
      Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 27 of 184




                to the Respondent. Within thirty days or receiving such notice, the Respondent
                shall appoint his Arbitrator and give written notice thereof to the Claimant, failing
                which the Claimant may nominate an Arbitrator on behalf of the Respondent.

                Should the Arbitrators fail to agree, they shall appoint, by mutual agreement only,
                an Umpire to whom the matter in difference shall be referred.

                Unless the parties otherwise agree, the Arbitration Tribunal shall consist of
                persons employed or engaged in a senior position in Insurance underwriting or
                claims.

                The Arbitration Tribunal shall have power to fix all procedural rules for the
                holding of the Arbitration including discretionary power to make orders as to any
                matters which it may consider proper in the circumstances of the case with regard
                to pleadings, discovery, inspection of documents, examination of witnesses and
                any other matter whatsoever relating to the conduct of the Arbitration and may
                receive and act upon such evidence whether oral or written strictly admissible or
                not as it shall in its discretion think fit.

                All costs of the Arbitration shall be in the discretion of the Arbitration Tribunal
                who may direct to and by whom and in what manner they shall be paid. The seat
                of the Arbitration shall be in New York and the Arbitration Tribunal shall apply
                the law of New York as the proper law of this insurance.

                The Arbitration Tribunal may not award exemplary, punitive, multiple or other
                damages of a similar nature.

                The award of the Arbitration Tribunal shall be in writing and binding upon the
                parties who covenant to carry out the same. If either of the parties should fail to
                carry out any award the other may apply for its enforcement to a court of
                competent jurisdiction in any territory in which the party in default is domiciled
                or has assets or carries on business.

34.     Not once in the lead-up to the binding of the Policy did AmRisc ever disclose the

existence of the Arbitration Clause. It was not disclosed in the detailed quotation AmRisc

provided to Plaintiff’s agent. It was not part of the package that AmRisc required Plaintiff to sign

in order to bind coverage. And it was not part of the Binder Confirmation sent by CRC (See Ex.

1, Ex. 2, Ex. 3).

35.     Plaintiff never agreed to the Arbitration Clause contained within Section VII(C) of the

Policy. The nature of the arbitration clause illustrates why Plaintiff never would have agreed to



                                                  9
      Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 28 of 184




this, had it actually been disclosed prior to binding of the coverage:

      •   The reference of “all matters in difference . . .including formation and validity [of the
          Policy]” to an arbitrator seeks to strip Plaintiff of its Seventh Amendment right to a trial
          by jury. Plaintiff never agreed to this “Delegation Clause.”

      •   “Unless the parties otherwise agree, the Arbitration Tribunal shall consist of
          persons employed or engaged in a senior position in Insurance underwriting or
          claims.” This suggests that insurance industry executives and lawyers—people who are
          paid by insurance companies, and thus have a vested interest in their profits—are the
          people deciding the disputes. Plaintiff never agreed to this provision.

      •   There is no reference to any applicable rules or guidelines governing the arbitration.
          Rather than citing to AAA, JAMS, or some other respected arbitration organization with
          well-developed rules and guidelines, the arbitration agreement furnishes the insurance
          industry executive arbitrators with “discretionary power to make orders as to any matters
          which it may consider proper in the circumstances of the case with regard to pleadings,
          discovery, inspection of documents, examination of witnesses and any other matter
          whatsoever relating to the conduct of the Arbitration” and discretion to shift “[a]ll costs
          of the Arbitration.” Plaintiff never agreed to this provision.

      •   New York law and venue. Despite the Property’s location in Texas, Plaintiff’s domicile
          in Texas, and no apparent connection whatsoever to New York, the arbitration provision
          requires that the arbitration occur in New York, and apply the law of New York. This
          effectively seeks to strip Plaintiff of its substantive rights under the Texas Insurance Code
          in favor of a more insurer-favorable state’s laws. Plaintiff never agreed to apply New
          York law or venue.

      •   Elimination of damages recoverable under Texas law. The arbitration provision
          provides prevents the arbitrators from awarding “exemplary, punitive, multiple,
          consequential, or other damages of a similar nature” that would otherwise be recoverable
          under Texas law. Plaintiff never agreed to this provision.

36.       The purpose behind this arbitration provision could not be more transparent: to negate

and strip Plaintiff (and other Texas policyholders) of both their substantive and procedural rights

under Texas law, and to minimize claims payments, while maximizing claim costs for

policyholders – and profits for AmRisc.

37.       AmRisc directed its wholesale agent CRC to conceal any reference to any portion of this

arbitration provision from Plaintiff and its agent before coverage was bound. AmRisc had




                                                   10
      Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 29 of 184




multiple opportunities to make this disclosure but hid it at every turn. This stratagem was

designed to ensure maximization of AmRisc’s profitability through lower claims payouts.

38.     This is but one example of an ongoing repeated scheme AmRisc has orchestrated for its

participating insurance carriers. It has very effectively sold the foreign, surplus-lines insurance

market on its unique arbitration clause. No doubt, AmRisc pitches the surplus lines market on

quite a bonanza – by utilizing the scheme, unlicensed insurance companies can enjoy the benefits

of the lucrative Texas commercial lines insurance market, all the while avoiding the protections

of Texas insurance laws and the Texas courts charged with enforcing those laws.

39.     Of particular importance, among AmRisc’s pitch to the surplus lines carriers is that they

can subvert compliance with Section 21.42 of the Texas Insurance Code, which provides that

“[a]ny contract of insurance payable to any citizen or inhabitant of this State by any insurance

company or corporation doing business within this State shall be held to be a contract made and

entered into under and by virtue of the laws of this State relating to insurance, and governed

thereby, notwithstanding such policy or contract of insurance may provide that the contract was

executed and the premiums and policy (in case it becomes a demand) should be payable without

this State, or at the home office of the company or corporation issuing the same.”

40.     Section 21.42 is a consumer protection statute that seeks to ensure that Texas insurance

policies entered into by a Texas policyholder are “governed thereby” pursuant to Texas law. To

nullify this statutory forum selection clause, the AmRisc program delegates questions such as

choice of law to arbitrators, and then mandates that the arbitrators are former insurance industry

players from New York. AmRisc’s nullification of Texas law in turn enables its customers – the

underwriters - to “have their cake and eat it too,” as these Carriers embrace the opportunity to

enter the lucrative Texas property insurance market without fear of facing Texas law.




                                                11
      Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 30 of 184




41.     This has, of course, resulted to the severe detriment of Plaintiff.

42.     Plaintiff has not been paid for its insurance claim by the Carriers. To date, more than

1,000 days after its Property was damaged, Plaintiff is stuck with what is essentially Hobson’s

choice: (1) go to arbitration with the Carriers under the terms slipped into the Policy after the

fact, or (2) sue the Carriers in court, only to have them move to compel arbitration and delay

matters even further.

43.     Plaintiff reluctantly proceeded with arbitration with the Carriers (under the terms it never

agreed to), and is currently incurring significant monetary and time costs associated with

traveling to New York and hiring lawyers to prosecute the arbitration – in addition to the time

and monetary costs it has already incurred. This is not even to mention the consequential

damages, statutory interest, exemplary damages, and attorneys’ fees that Plaintiff could not

recover if New York law applied to damages to the Property located in Harris County.

44.     The scope of Plaintiff’s potential damages is therefore far from ascertainable at this point.

But Plaintiff has suffered, and continues to suffer, all of it due to AmRisc’s scheme.

   FIRST CAUSE OF ACTION – Violations of Texas Insurance Code (against AmRisc and
                                  Highpoint)

45.     Plaintiff re-alleges and incorporates each allegation contained in the previous paragraphs of

this Petition as if fully set forth herein.

46.     AmRisc is an “agent” for purposes of Sections 4001.051-52 of the Texas Insurance Code

because, among other things, it solicits insurance on behalf of insurers; receives or transmits other

than on the person's own behalf an application for insurance or an insurance policy to or from the

insurer; advertises or otherwise gives notice that the person will receive or transmit an

application for insurance or an insurance policy; receives or transmits an insurance policy of the

insurer; examines or inspects a risk; receives, collects, or transmits an insurance premium; and



                                                  12
      Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 31 of 184




takes other actions in the making or consummation of an insurance contract for or with the

insurer other than on the person's own behalf.

47.     Highpoint is an “agent” for purposes of Sections 4001.051-52 of the Texas Insurance Code

because, among other things, it receives or transmits other than on the person's own behalf an

application for insurance or an insurance policy to or from the insurer; advertises or otherwise

gives notice that the person will receive or transmit an application for insurance or an insurance

policy; receives or transmits an insurance policy of the insurer; and takes other actions in the

making or consummation of an insurance contract for or with the insurer other than on the

person's own behalf.

48.     AmRisc and Highpoint are both a “person” as defined by Section 541.002-03 of the

Texas Insurance Code that is subject to liability under Section 541.

49.     AmRisc and Highpoint misrepresented the Policy by making an untrue statement of

material fact, in violation of Texas Insurance Code Section 541.061 (1). AmRisc and Highpoint

misrepresented the insurance policy to Plaintiff by making an untrue statement of material fact, in

violation of Texas Insurance Code Section 541.061 (1).

50.     AmRisc and Highpoint misrepresented the Policy by failing to state a material fact that is

necessary to make other statements made not misleading, in violation of Texas Insurance Code

Section 541.061 (2). AmRisc actively, willfully, and purposely concealed any reference to the

arbitration provision in the Policy, failed to conduct a diligent effort to place insurance with a

domestic carrier as is required, and purposefully structured a program that was designed to

circumvent Texas statutory laws regarding governance by Texas law. This has deprived Plaintiff

of substantive and procedural rights under Texas law.




                                                 13
      Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 32 of 184




51.     Highpoint violated section 541.061(2) by failing to inform Plaintiff, prior to binding of

the Policy, of the arbitration clause, choice of law clause, choice of venue clause that have

directly led to the deprivation of Plaintiff’s legal rights and subsequent damages.

52.     AmRisc and Highpoint misrepresented the terms of the Policy by making a statement in

such manner as to mislead a reasonably prudent person to a false conclusion of material fact, and

failing to disclose a matter required by law to be disclosed, in violation of Texas Insurance Code

Section 541.061 (3) and Texas Insurance Code Section 541.002 (1). AmRisc actively, willfully,

and purposely concealed any reference to the arbitration provision in the Policy, failed to

conduct a diligent effort to place insurance with a domestic carrier as is required, and

purposefully structured a program that was designed to circumvent Texas statutory laws

regarding governance by Texas law. All of this has deprived Plaintiff of substantive and

procedural rights under Texas law.

53.     Highpoint violated section 541.061(3) by failing to inform Plaintiff of the arbitration

clause, choice of law clause, choice of venue clause that have directly led to the deprivation of

Plaintiff’s legal rights and subsequent damages.

54.     AmRisc and Highpoint knowingly committed the foregoing acts, with actual knowledge

of the falsity, unfairness, or deception of the foregoing acts and practices, in violation of Texas

Insurance Code Section 541.002 (1).

55.     Plaintiff did not discover, and could not have with reasonable diligence discovered,

AmRisc’s and Highpoint’s violations of section 541 until the Carriers demanded arbitration in

July 2019. It was at this point that Plaintiff first suffered, and has continued to suffer, damages

under the Texas Insurance Code.




                                                14
      Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 33 of 184




   SECOND CAUSE OF ACTION—Fraud and Fraudulent Concealment (against AmRisc)

56.     Plaintiff re-alleges and incorporates each allegation contained in the previous paragraphs of

this Petition as if fully set forth herein.

57.     AmRisc, by and through its agent CRC, made material misrepresentations to Plaintiff

regarding the nature and extent of the insurance coverage it was procuring, on behalf of the

Carriers, to be provided to Plaintiff. It willfully and intentionally omitted any mention of the

Arbitration Clause, including the Delegation Clause and New York choice of law and venue,

before coverage was bound. AmRisc knew that the scope of the insurance coverage as

represented to Plaintiff was false when it was made. It made those representations and omissions

regarding coverage with the knowledge that Plaintiff would rely on them to its detriment.

Plaintiff justifiably relied on those misrepresentations, and suffered (and continues to suffer)

damage as a result.

THIRD CAUSE OF ACTION—Civil Conspiracy (against AmRisc, CRC, and other unknown
                            co-conspirators)

58.     Plaintiff re-alleges and incorporates each allegation contained in the previous paragraphs of

this Petition as if fully set forth herein.

59.     AmRisc, CRC, and other unknown persons or entities engaged in a civil conspiracy to

commit fraud against Plaintiff. AmRisc could not have crafted this scheme without a bevy of

enablers, including attorneys (to navigate the contours of Texas law and draft policies in a

manner to nullify the consumer protections of Texas law), accountants, brokers, and other

middlemen.

60.     CRC is one such known active participant in this conspiracy to defraud Plaintiff. Upon

information and belief, AmRisc instructed CRC to conceal any reference to the arbitration

provision, choice of law provision, and choice of venue provision, from any and all potential



                                                 15
      Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 34 of 184




targets (including Plaintiff’s agent, Highpoint), and CRC agreed to this plan.

61.     CRC then solicited Plaintiff (through its agent, Highpoint) to procure this policy package,

all the while actively obscuring the arbitration, choice of law, and choice of venue provisions.

This was part of its scheme or plan, with AmRisc and the other unknown co-conspirators, to

defraud Plaintiff into purchasing an insurance package that, unbeknownst to Plaintiff, deprived it

of its substantive rights.

62.     Plaintiff suffered, and has continued to suffer, damages as a result.

                FOURTH CAUSE OF ACTION—Negligence (against Highpoint)

63.     Plaintiff re-alleges and incorporates each allegation contained in the previous paragraphs of

this Petition as if fully set forth herein.

64.     Highpoint owed a duty to Plaintiff to obtain appropriate insurance coverage for Plaintiff’s

property. Highpoint failed to properly obtain appropriate insurance coverage for Plaintiff, by

failing to make Plaintiff aware of the arbitration, choice of law, and choice of venue provisions

in Plaintiff’s insurance policy. Plaintiff did not become aware of Highpoint’s negligence, nor

could it have learned of Highpoint’s negligence with the exercise of reasonable diligence, until,

at earliest, July of 2019. Highpoint has breached its duties to obtain appropriate insurance

coverage for Plaintiff and this breach was a proximate cause of Plaintiff’s damages.

                                  RESULTING LEGAL DAMAGES

65.     Plaintiff is entitled to the actual damages resulting from AmRisc’s violations of the law.

These damages include the consequential damages to its economic welfare from the wrongful

denial and delay of benefits including loss of the property and business; and the other actual

damages permitted by law.




                                                 16
      Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 35 of 184




66.     As a result of the acts and omissions of AmRisc, CRC and Highpoint, Plaintiff has

sustained damages in excess of the minimum jurisdictional limits of this Court.

67.     Plaintiff is entitled under law to the recovery of prejudgment and post-judgment interest

at the maximum legal rate.

68.     Plaintiff is entitled to the recovery of attorneys’ fees pursuant to Texas Insurance Code §

541.152.

                                               Prayer

        WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully request that Plaintiff

have judgment against AmRisc for actual damages in excess of the minimum jurisdictional limits

of this Court, pre- and post-judgment interest as allowed by law, costs of suit, and all other relief,

at law or in equity, to which Plaintiff may be entitled.



                                                        Respectfully submitted,

                                                        RAIZNER SLANIA LLP

                                                        __________________________
                                                        JEFFREY L. RAIZNER
                                                        State Bar No. 00784806
                                                        ANDREW P. SLANIA
                                                        State Bar No. 24056338
                                                        BEN WICKERT
                                                        State Bar No. 24066290
                                                        AMY B. HARGIS
                                                        State Bar No. 24078630
                                                        2402 Dunlavy Street
                                                        Houston, Texas 77006
                                                        Phone: (713)554.9099
                                                        Fax: (713)554.9098
                                                        efile@raiznerlaw.com
                                                        ATTORNEYS FOR PLAINTIFF




                                                 17
    Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 36 of 184




                                      JURY DEMAND

        Commerce Equities Group, Inc. hereby demands a trial by jury, a right enshrined in the
Constitutions of the United States of America and the State of Texas and preserved by the
sacrifices of many. The necessary jury fee has been paid.




                                           ________________________________
                                           JEFFREY L. RAIZNER




                                             18
             Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 37 of 184




                       10375 Richmond Ave. Suite 500 Houston, TX 77042 Phone: 888-728-7235 Fax: 713-532-4121

                                                                                                               May 12, 2017


Andrew Tyron
Highpoint Insurance Group, LLC
1150 Clearlake City Blvd
#201
Houston, TX 77062


RE:    Commerce Equities, Inc, Ref# 5514361-T
Proposed Effective 5/15/2017 to 5/15/2018


Dear Andrew:

We are pleased to confirm the attached quotation for (Property - Multi-Peril CAT Wind) being offered with Underwriters
at Lloyd's - Contract Facilities. This carrier is Non-Admitted in the state of TX. Please note that this quotation is based
on the coverage, terms and conditions as stated in the attached quotation, which may be different from those requested in
your original submission. As you are the representative of the Insured, it is incumbent upon you to review the terms of this
quotation carefully with your Insured, and reconcile any differences from the terms requested in the original submission.
CRC Insurance Services, Inc. disclaims any responsibility for your failure to reconcile with the Insured any differences
between the terms quoted as per the attached and those terms originally requested. The attached quotation may not be
bound without a fully executed CRC brokerage agreement.



NOTE: If insured is located outside your resident state, we must receive a copy of your non-resident
license prior to binding.
The Insurance Carrier indicated in this quotation reserves the right, at its sole discretion, to amend or withdraw
this quotation if it becomes aware of any new, corrected or updated information that is believed to be a material
change and consequently would change the original underwriting decision.



If coverage is elected, please note:
Guaranty Fund Nonparticipation Notice
This insurance contract is with an insurer not licensed to transact insurance in this state and is issued and
delivered as surplus line coverage under the Texas insurance statutes. The Texas Department of Insurance does
not audit the finances or review the solvency of the surplus lines insurer providing this coverage, and the insurer
is not a member of the property and casualty insurance guaranty association created under Chapter 462,
Insurance Code. Chapter 225, Insurance Code, requires payment of a ___4.85_______ percent tax on gross
premium.




Home State: _____TEXAS________

The Home State was determined based on the information provided in your submission and the
completed Declaration of Home State form. Please ensure the correct Home State is listed.
Incorrect information could result in additional or return taxes, fees, surcharges, penalties, interest,
and assessments at a later date, and in addition to what is shown. Additionally, please note that
this is the current tax calculation based on the Home State but there could be changes that result
in additional or return tax - due at a later date - based on future enactments of surplus lines laws
by any of the various states.
                                                       EXHIBIT 1
             Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 38 of 184



Should coverage be elected as quoted per the attached, Premium and Commission are as follows:

Premium:                        $93,272.00
Inspection Fee - Company         $1,000.00
Policy Fee                       $5,000.00
State Tax                        $4,814.69
Stamping Fee                      $148.91

Total:                         $104,235.60


Option to ELECT Terrorism Coverage:
TRIPRA Status:                APPLIES
TRIPRA Premium:              $8,029.00
Additional Taxes:             $401.45
Total:                     $112,666.05


Tax Filings are the responsibility of: ( )Your Agency ( )CRC ( ) Not Applicable



Should Commerce Equities, Inc elect to bind coverage as per the attached, simply complete the Request to Bind box
below and return to our office prior to the requested effective date of coverage. Should you have any questions, please
feel free to contact our office.

CRC is compensated in a variety of ways, including commissions and fees paid by insurance companies and fees paid by
clients. Some insurance companies pay brokers supplemental commissions (sometimes referred to as “contingent
commissions” or “incentive commissions”), which is compensation that is based on a broker's performance with that
carrier. These supplemental commissions may be based on volume, profitability, retention, growth or other measures.
Even if a contingent commission agreement exists with a carrier, we recognize that our responsibility is to promote the best
interests of the policyholder in the selection of an insurance company. For more information on CRC's compensation,
please contact your CRC broker.


Financing Insurance Premiums
Premium financing budgets insurance payments and improves liquidity for other business objectives: working capital,
business growth, building expansion.

If your clients choose to pay their insurance in monthly installments, it's fast and easy with AFCO & Prime Rate Insurance
Premium Finance Companies, which are affiliates of CRC. AFCO provides premium financing solutions for large and mid-
size corporate accounts; Prime Rate offers solutions for smaller commercial and personal lines.

Find out how premium financing works and how it can expand your relationship with your clients by e-
mailing premiumfinance@afco.com; or call toll- free 866-669-0937 and press 81. Additional information is available at
www.afco.com and www.primeratepfc.com.



Sincerely,



Todd Guilbeau
713-532-4111
tguilbeau@crcins.com
5514361


                                                    EXHIBIT 1
             Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 39 of 184
REQUEST TO BIND COVERAGE
(Complete and return to Todd Guilbeau via email at tguilbeau@crcins.com or fax to 713-532-4121.


Submission #: 5514361-T   Commerce Equities, Inc
Agency Response: [ ] Yes, please bind as quoted, effective:               _____________

PREMIUM IS BEING FINANCED BY ___________________________ ACCOUNT #_______________
                                               Name of Premium Finance Company

Signed by: ________________________________                               Date: _______________
               Representative of Highpoint Insurance Group, LLC


                                                      CONFIDENTIAL




                                                      EXHIBIT 1
                      Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 40 of 184
Re:                  Commerce Equities Inc                                                                          Date/Time:                              5/12/2017          9:59 AM
                     Authorization                                                                                  Account No:                             455206
                                                                                                                    Valid Until:                            5/14/2017
Insured's Name:
Commerce Equities Inc                                                                                               Eff. Date:                              5/15/2017
11144 Fuqua St #200                                                                                                 Exp. Date:                              5/15/2018
Houston, TX, 77089                                                                                                  Operation:                              Apartments/LES RISK
Interest ($):    Buildings                $19,700,580                                                               Carrier:                                See Attached Carrier Participation
                 Contents                 $200,000
                 Other                    Not Covered                                                                                          Coin, PD:           N/A
                 Rents                    $3,267,663                                                                                      Limitation, TE:          N/A
TIV ($):                                  $23,168,243                                                                                     Valuation, PD:           RCV
                                                                                                                                          Valuation, TE:           ALS
Perils Covered:                           All Risk, excluding Flood & Earth Movement

Flood & Earth Movement, if provided, are aggregate


Limits of Liability: (as per schedule, NOT blanket)

Total Limits of Liability:            Per Carrier Participation shown separately; Limits shown are for the largest location.
Terrorism (T3), if provided, Limits are as per schedule subject to a maximum limit shown on the Carrier Participation Page.

Deductibles:                                                                                                        Rate (Reference Only):                                     $0.403                MEP:
       AOP & T3              $100,000                                                                               Min & Deposit Premium:                                     $93,272               35%
           Flood              Not Covd                                                                              Optional TRIPRA:                                           $8,029
 Earth Movement               Not Covd                                                                              AmRisc inspection fee:                                     $1,000
Cyber/Data Comp        $10,000 / $5,000
       Wind/Hail             $973,000 Settler's Ranch
                             $185,000 Acadiana Shopping Center




                                                                                                                    Producer responsible for collection/payment of State taxes & related fees

Standard Endorsements (available upon request):                                               Standard Terms & Conditions:
                                                                                              Any Additional or Return Premium under $500 shall be waived.
                                                                                              This quote is subject to acceptance both sides with NO COVER GIVEN.
AR TRIA EXCL 02 15                                                                            Severe cancellation penalties apply to CAT exposed property.
Standard forms/endts, avail upon req.
Terrorism (T3) Endt (AR TERR)

Specific Terms & Conditions:
All Buildings with outstanding damage are excluded. Contact UW if waiver needed.
Coverage explicitly excludes all flooding, including but not limited to flooding during windstorm events.
Roof coverings to be ACV if originally installed or last fully replaced prior to 2005
Coverage excludes all damage directly or indirectly caused by any Named Storm in existence upon AmRisc receipt of written request to bind.
Rate is subject to revision if values are revised.
Terrorism (T3) Coverage is offered as part of the min. & deposit premium shown above.




Warranties
Warrant no losses last 5 years on properties to be covered unless specified in AmRisc Application.
Warrant no expiring AmRisc markets that are quoted herein unless exception by the underwriter.
Warrant no EIFS Construction.




Information due at binding OR within 30 days of inception:
Signed AmRisc Application/SOV, Signed Flood Notice, Signed Surplus Lines Statement (Required at binding)
Signed TRIA Disclosure Notice(s)

To comply with regulatory provisions, unless the above requested information is received
 within 30 days, automatic NOC must be sent contingent upon receipt of information.




All quotes and binders are subject to satisfactory inspections, recommendation compliance and financials. Inspections shall be ordered by AmRisc, LLC. All coverages are as per the standard forms and
endorsements in use by AmRisc, LLC at the time of binding, unless otherwise noted. Coverage shall exclude any damage due directly or indirectly from any named storm in existence at the time a Request to Bind
is received by AmRisc, LLC 30 day (Except 90 day if Compass) NOC , except 10 days for nonpayment of premium or material misstatement; subject to individual State requirements. Carriers' participation may
change at the time of binding or throughout the coverage period.




      Confidential                                                                                  Page 2 of 3

                                                                                            EXHIBIT 1
                       Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 41 of 184
Insured:              Commerce Equities Inc                                                     Date/Time:                                         5/12/2017            9:59 AM
Account No:           455206

Base Form             Compass

Extensions:                                                                                          Form                    Program Sublimits
Earth Movement per occ & ann aggr for all Locations combined; subject to:                       Compass               Not Covered
  Earth Movement per occ & ann aggr: CA, AK & HI                                                Compass               Not Covered
  Earth Movement per occ & ann aggr: OR & WA                                                    Compass               Not Covered
  Earth Movement per occ & ann aggr: New Madrid                                                 Compass               Not Covered
Flood, per occ & ann aggr for all Locations combined; subject to:                               Compass               Not Covered
  Flood, per occ & ann aggr: Zones A & V                                                        Compass               Not Covered
Accounts Receivable                                                                             Compass               $100,000
Builder's Risks                                                                                 Compass               $100,000
Builder's Risks Soft Costs                                                                      Compass               $10,000
Civil or Military Authority, the lesser of                                                      Compass               30 days max $100,000
Contingent Time Element; the lesser of                                                          Compass               60 days max $100,000
Debris Removal; the lesser of                                                                   Compass               25% / $5,000,000
Electronic Data and Media                                                                       Compass               $50,000
Errors or Omissions                                                                             Compass               $25,000
Extended Period of Indemnity                                                                    Compass               90 days
Extra Expense/Expediting Expense                                                                Compass               $25,000
Fine Arts                                                                                       Compass               $50,000
Fire Brigade Charges                                                                            Compass               $25,000
Fungus, Molds, Mildew, Spores, Yeast (per occ/ann aggr)                                         Compass               $15,000
Ingress/Egress                                                                                  Compass               30 days max $50,000
Leased,rented,borrowed,loaned or unscheduled owned Contractors Eqpt                             Compass               $50,000
   Any one item                                                                                 Compass               $10,000
Leasehold Interest                                                                              Compass               $25,000
Limited Pollution Coverage (Annual Aggregate)                                                   Compass               $25,000
Lock Replacement                                                                                Compass               $25,000
Miscellaneous Unnamed Locations                                                                 Compass               $25,000
Newly Acquired Property                                                                         Compass               60 days max $1,000,000
Ordinance or Law:                                                                               Compass
  Coverage A:                                                                                   Compass               Incl in Bldg Limit
   Coverage B:                                                                                  Compass               10% per bldg, max $1M per occ
   Coverage C:                                                                                  Compass               Included with Coverage B
   Coverage D:                                                                                  Compass               Incl in the TE, if cov'd
   Coverage E                                                                                   Compass               Included in the Building Limit
Ordinary Payroll                                                                                Compass               30 days
Plants, lawns, trees or shrubs                                                                  Compass               $10,000
   Any one plant, lawn, tree or shrub                                                           Compass               $1,000
Professional Fees (Annual Aggregate)                                                            Compass               $10,000
Reclaiming, restoring or repairing land improvements                                            Compass               $10,000
Reward Reimbursement                                                                            Compass               $10,000
Royalties                                                                                       Compass               $10,000
Service Interruption (72 hr qualifying period)                                                  Compass               $50,000
Spoilage                                                                                        Compass               $10,000
Time Element Monthly Limitation                                                                 Compass               N/A
Transit                                                                                         Compass               $25,000
Underground pipes,flues & drains                                                                Compass               $25,000
Valuable Papers and Records                                                                     Compass               $100,000

Sinkhole Loss Extension                                                                         AR Sinkhole 01 14 As Per Schedule
Full First Comp Attack/Third Party Network Security (Ann Agg)                                   AR CYB            $100,000
Data Compromise (Ann Agg)                                                                       AR DC             $50,000


Equipment Breakdown (sublimits as per form)                                                     AR EB                 $23,168,243
OPTIONS:
To Remove T3 Coverage (declination of TRIA, if applicable, required)                                                                                           $2,896             RP
To Remove Equipment Breakdown                                                                                                                                  $1,376             RP



This AmRisc Authorization or AmRisc Binder is based on the coverage, terms and conditions listed herein, which may be different from those requested in your original submission or shown in your produced
binder. It is incumbent upon you to review the terms of this AmRisc Authorization or AmRisc Binder carefully with your Insured and reconcile any differences in the terms requested in your original submission or
shown in your produced binder. AmRisc, LLC disclaims any responsibility for your failure to reconcile with the Insured any differences between the terms shown in this AmRisc Authorization or AmRisc Binder and
those terms requested in your original submission or shown in your Certificates of Insurance or produced binder.
This AmRisc Authorization or AmRisc Binder is based on the information submitted on the AmRisc App-SOV. In the event there is conflicting material information between that information shown on the AmRisc
App-SOV and other submitted information (Acord forms/etc), the information as shown on the AmRisc App-SOV shall take precedence.




       Confidential                                                                                   Page 3 of 3

                                                                                             EXHIBIT 1
                Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 42 of 184




RE:                          Commerce Equities Inc                                                     Date/Time:           5/12/2017              9:59 AM
                                                                                                       Account No:          455206

                                                                     CARRIER PARTICIPATION

                            Limit                              Layer               Attachment              Perils
Certain Underwriters at Lloyds                                                                         A.M. Best/S&P: A XV / A+
         1               $4,280,846                        $19,458,390                   ded           AR EXCL NW                                        Premium: $23,724
         1               $4,280,846                        $19,458,390                   ded           NW                                                 TRIPRA: $1,766
                                                                                                                                                              Fee: $1,000
                                                                                                                                                                   $0.00

         T             $23,168,243                         $23,168,243                   ded           T3
        EBD            $23,168,243                         $23,168,243                   ded           EBD
Indian Harbor Insurance Company                                                                        A.M. Best/S&P: A XV / A
         1              $1,264,795                         $19,458,390                   ded           AR EXCL NW                                        Premium: $5,747
         1              $1,264,795                         $19,458,390                   ded           NW                                                 TRIPRA: $522
                                                                                                                                                              Fee: $0

QBE Specialty Insurance Co.                                                                            A.M. Best/S&P: A XV / A+
        1              $4,475,430                          $19,458,390                   ded           AR EXCL NW                                        Premium: $20,917
        1              $4,475,430                          $19,458,390                   ded           NW                                                 TRIPRA: $1,847
                                                                                                                                                              Fee: $0
                                                                                                                                                                   $0.00
       CYB              $100,000                             $100,000                    ded           CYB
Steadfast Insurance Company                                                                            A.M. Best/S&P: A+ XV / AA-
         1             $4,280,846                          $19,458,390                   ded           AR EXCL NW                                        Premium: $19,452
         1             $4,280,846                          $19,458,390                   ded           NW                                                 TRIPRA: $1,766
                                                                                                                                                              Fee: $0
                                                                                                                                                                   $0.00
General Security Indemnity Company of Arizona                                                          A.M. Best/S&P: A XV / AA-
         1             $1,556,671        $19,458,390                                     ded           AR EXCL NW                                        Premium: $7,074
         1             $1,556,671        $19,458,390                                     ded           NW                                                 TRIPRA: $642
                                                                                                                                                              Fee: $0
                                                                                                                                                                   $0.00
United Specialty Insurance Company                                                                     A.M. Best/S&P: A VIII / na
         1              $1,945,839                         $19,458,390                   ded           AR EXCL NW                                        Premium: $8,842
         1              $1,945,839                         $19,458,390                   ded           NW                                                 TRIPRA: $803
                                                                                                                                                              Fee: $0
                                                                                                                                                                   $0.00
                                                                                                       A.M. Best/S&P: A XV / A+
                                                                                                                                                         Premium: $0
                                                                                                                                                          TRIPRA: $0
                                                                                                                                                              Fee: $0
                                                                                                                                                                   $0.00
Princeton Excess and Surplus Lines Insurance Co                                                        A.M. Best/S&P: A+ XV / AA-
         1              $583,752         $19,458,390                                     ded           AR EXCL NW                                        Premium: $2,653
         1              $583,752         $19,458,390                                     ded           NW                                                 TRIPRA: $241
                                                                                                                                                              Fee: $0
                                                                                                                                                                   $0.00
International Insurance Company of Hannover                                                            A.M. Best/S&P: A+ XV / AA-
          1              $681,044       $19,458,390                                      ded           AR EXCL NW                                        Premium: $3,095
          1              $681,044       $19,458,390                                      ded           NW                                                 TRIPRA: $281
                                                                                                                                                              Fee: $0
                                                                                                                                                                   $0.00
Old Republic Union Insurance Company                                                                   A.M. Best/S&P: A VII / A+
        1               $389,168                           $19,458,390                   ded           AR EXCL NW                                        Premium: $1,768
        1               $389,168                           $19,458,390                   ded           NW                                                 TRIPRA: $161
                                                                                                                                                              Fee: $0
                                                                                                                                                                   $0.00

* Company Ratings stated above reflect our best efforts for updating the information, but may be out of date at the time of this quote or binder. Financial Review is the responsibility of the Insured.




                                                                                       EXHIBIT 1
                  Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 43 of 184
                                                            AmRISC Property Application and Statement of Values

Unless notified otherwise, completion of this form replaces the application, statement of values, hard copy loss runs and formally executed loss letters. This form contains the
information submitted to date. The form must be completed, signed and returned for underwriter's review and acceptance within 30 days of inception. Any inaccurate
information identified on the returned form is automatically deemed noted and agreed by underwriters upon receipt, so please return as soon as possible.

Named Insured:                                             Commerce Equities Inc                                                                                    Account ID:                       455206
Mailing Address:                                           11144 Fuqua St #200                                      Houston                   TX                            77089
Nature of business:                                        Apartments/LES RISK




                                                                                                                                                                                                                   ISO Const.




                                                                                                                                                                                                                                                 Initial each
                                                                                                                                                                      Automatic
                                                                                                                                                                      Sprinklers




                                                                                                                                                                                               Year Built
                                                                                                                                                   Area (Sq.




                                                                                                                                                                                                                                     buildings
                                                                                                                                                   Building




                                                                                                                                                                                               Original




                                                                                                                                                                                                                                                 Section
                                                                                                                                                                                                                   (1 to 6)

                                                                                                                                                                                                                                     No. of
                                                                                                                                                   ft.)
     Loc No.                      Address                             City                       State                        Zip




                                                                                                                                                                      %
        1              Per Schedule on file
        2              with AmRisc
        3
        4
        5
        6
             Totals:                                                                                                                               286,208                0%                                                           20
                       If you have any questions regarding the type of construction or other information, discuss with your agent prior to signing this application.

     Valuation:                    RCV                                RCV                         ALS                        ALS                              ALS
         Coins:                     N/A                               N/A                         N/A                        N/A                              N/A
     Loc No.                      Building                            BPP                          BI                       Rents                             EE                                             Loc TIV
        1                   Per Schedule on file
        2                        with AmRisc
        3
        4
        5
        6
     Totals:                     $19,700,580                       $200,000                         $0                   $3,267,663                                                                         $23,168,243
                       These values often form the basis of the policy's limit of liability. Please review carefully.

List ALL losses caused by requested perils for the prior 5 years that did or may exceed the specified threshold. Please add
any losses if not listed. Incomplete loss history is considered material and may void coverage.
                                                                                                                                                                                         Threshold:                             $0

       DOL                 Description/COL                        Incurred                 Status (O/C)                      DOL                   Description/COL                        Incurred                 Status (O/C)
     04/18/16          Water Leak                                   $42,504                         O
     05/26/15          Water                                         $8,445                         O




Has any policy or coverage been declined, cancelled or non-renewed during the                                       Has any applicant been convicted of arson in the past 10 years?
prior 3 years (not applicable in MO.)                                                              NO                                                                                                                           NO
Is the applicant a S-Chapter Corporation, partnership or any other type of sole                                     Any bankruptcies or tax credit liens against applicant in prior 5 years?
proprietor organization?                                                                           NO                                                                                                                           NO
Does the applicant have any reason that they would not be aware of all losses for                                   Has net income been negative for 2 of the past 3 years? If so, please attach
the prior 5 years?                                                                                 NO               financials or tax returns for 3 years.                                                                      NO
For apartments, are there any HUD managed or Section 8 developments?                                                If habitational, is there any aluminum distribution wiring?
                                                                      NO                                                                                                                                                        NO
Explain any Yes answers. If necessary, add additional pages, which are hereby made part of the application.



Warranties:
                       Warrant no losses last 5 years on properties to be covered unless specified in AmRisc Application.
                       Warrant no expiring AmRisc markets that are quoted herein unless exception by the underwriter.
                       Warrant no EIFS Construction.

List any Discrepancies. Discrepancies received by underwriters prior to a loss shall be deemed noted and agreed by underwriters. However, additional
premium may be charged as of the date the information is received by underwriters.




Any person who knowingly and with intent to injure, defraud, or deceive any insurer files a statement of claim or an application containing any false, incomplete, or
misleading information is guilty of a felony of the third degree. Severe cancellation penalties apply to CAT exposed property - Form is available upon request.
Carriers' participation may change prior to binding or throughout the coverage period.




To the best knowledge of the applicant and the producer, the above information is true and complete. Initial each Section.
Applicant Printed Name                                                                  Title                                                 Producer Printed Name


Applicant Signature                                                                     Date                                                  Producer Signature                     Date


Initial Each Section Above                                                                                                                                                                                       AR APP 11 09




                                                                                                         EXHIBIT 1
Confidential                                                                                                        Page 1 of 1
             Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 44 of 184



                         CERTAIN UNDERWRITERS AT LLOYD'S
                DISCLOSURE NOTICE OF TERRORISM INSURANCE COVERAGE
                            As Related to Terrorism (T3) Offer

INSURED:         Commerce Equities Inc                                            Account ID:               455206

LIMITS:          As per the attached quote.

                 (This TRIA offer is in conjuction with the Terrorism (T3) offer from Lloyds
                  including Certified and non-Certified Terrorism)

You are hereby notified that under the Terrorism Risk Insurance Act of 2002, as amended ("TRIA"), that you
now have a right to purchase insurance coverage for losses arising out of acts of terrorism, as defined in
Section 102(1) of the Act, as amended: The term “act of terrorism” means any act that is certified by the
Secretary of the Treasury, in concurrence with the Secretary of State, and the Attorney General of the
United States-to be an act of terrorism; to be a violent act or an act that is dangerous to human life,
property, or infrastructure; to have resulted in damage within the United States, or outside the United States
in the case of an air carrier or vessel or the premises of a United States mission; and to have been
committed by an individual or individuals, as part of an effort to coerce the civilian population of the United
States or to influence the policy or affect the conduct of the United States Government by coercion.


Any coverage you purchase for 'acts of terrorism' shall expire at 12:00 midnight December 31, 2020, the
date on which the TRIA Program is scheduled to terminate unless the TRIA Program is reauthorized or the
expiry date of the policy whichever occurs first, and shall not cover any losses or events which arise after
the earlier of these dates.

YOU SHOULD KNOW THAT COVERAGE PROVIDED BY THIS POLICY FOR LOSSES CAUSED BY
CERTIFIED ACTS OF TERRORISM IS PARTIALLY REIMBURSED BY THE UNITED STATES UNDER A
FORMULA ESTABLISHED BY FEDERAL LAW. HOWEVER, YOUR POLICY MAY CONTAIN OTHER
EXCLUSIONS WHICH MIGHT AFFECT YOUR COVERAGE, SUCH AS AN EXCLUSION FOR NUCLEAR
EVENTS. UNDER THIS FORMULA, THE UNITED STATES PAYS 85% THROUGH 2015; 84%
BEGINNING ON JANUARY 1, 2016; 83% BEGINNING ON JANUARY 1, 2017; 82% BEGINNING ON
JANUARY 1, 2018; 81% BEGINNING ON JANUARY 1, 2019 AND 80% BEGINNING ON JANUARY 1,
2020; OF COVERED TERRORISM LOSSES EXCEEDING THE STATUTORILY ESTABLISHED
DEDUCTIBLE PAID BY THE INSURER(S) PROVIDING THE COVERAGE. YOU SHOULD ALSO KNOW
THAT THE TERRORISM RISK INSURANCE ACT, AS AMENDED, CONTAINS A $100 BILLION CAP
THAT LIMITS U.S. GOVERNMENT REIMBURSEMENT AS WELL AS INSURERS' LIABILITY FOR
LOSSES RESULTING FROM CERTIFIED ACTS OF TERRORISM WHEN THE AMOUNT OF SUCH
LOSSES IN ANY ONE CALENDAR YEAR EXCEEDS $100 BILLION. IF THE AGGREGATE INSURED
LOSSES FOR ALL INSURERS EXCEED $100 BILLION, YOUR COVERAGE MAY BE REDUCED.
THE PREMIUM CHARGED FOR THIS COVERAGE IS PROVIDED BELOW AND
DOES NOT INCLUDE ANY CHARGES FOR THE PORTION OF LOSS COVERED BY THE FEDERAL
GOVERNMENT UNDER THE ACT.


                 I hereby elect to purchase coverage for acts of terrorism for a prospective
                 premium of $579                 (premium is included in the minimum & deposit premium
                 noted on the Authorization attached. Premium shown here is the TRIA portion of the
                 full Certified and Non-Certified Terrorism (T3) offer.)
                 I hereby elect to have coverage for acts of terrorism excluded from my policy.
                 I understand that I will have no coverage for losses arising from acts of terrorism.


                                                             Various Underwriters at Lloyd's
Policyholder/Applicant's Signature                           On behalf of certain underwriters at Lloyd's




Print Name                                                   Policy Number




Date




                                                                  EXHIBIT 1
             Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 45 of 184




                                                   TERRORISM OPTIONS

The Insured has 3 choices regarding Terrorism coverage:


1. Accept Terrorism (T3) which is Certified TRIA and Non-certified terrorism.


This coverage is described and defined by the Terrorism (T3) Endorsement and the Terrorism (T3) premium is
included in the Lloyd’s Property Premium. If the Insured chooses Terrorism (T3), they should reject the TRIA Notices
for all carriers, except the Lloyd’s Notice that is specifically for TRIA as part of Terrorism (T3). They should elect to
purchase coverage on that Notice. Note that this Lloyd’s Terrorism (T3) Notice only shows the TRIA portion of the
total Terrorism (T3) premium. If TRIA is not available, all Terrorism is considered Non-certified terrorism.

Terrorism (T3) coverage is for the full policy term and may have a sublimit.

Note that in addition to the PROPERTY EXCLUDED stated elsewhere in the Terrorism (T3) Endorsement, this
Terrorism (T3) coverage shall not cover the following Property:
   a. Property located in the downtown business districts (specific zip codes) of:

                 Boston, MA: : 02108, 02109, 02110, 02111, 02113, 02114, 02203, 02210, 02211, 02212, & 02222.
                 San Francisco, CA: 94104, 94105 & 94111
                 Washington, DC: 20001, 20002, 20003, 20004, 20005, 20006, 20024, 20036, 20037, 20045, 20059, 20201,
                 20260, 20319, 20401, 20407, 20410, 20418, 20500, 20503, 20515, 20530, 20549, & 20560.

                 Manhattan, NY: 10002, 10004, 10005, 10006, 10007, 10013, 10038 10048, 10280, & 10282.
   b.   Buildings with values greater than $250,000,000.
   c.   Buildings or Locations where animal testing is conducted.
   d.   Embassies and other Government occupied buildings, except State and Local Municipalities and/or hospitals.
   e.   Abortion Clinics.
   f.   Property located in the U.S. Virgin Islands.
   g.   Property in Transit not on the Insured's premises.

2. Accept only TRIA coverage, if available.

This coverage is provided by each carrier individually for its respective TRIA premium, as stated under each carriers’
Property Premium. The Insured will need to accept the TRIA Notices for each carrier and reject the Lloyd’s Terrorism
(T3) Notice.

TRIA coverage is for the limits as stated in the quote.

3. Reject all Terrorism coverage.

The Insured should reject all Terrorism Notices. Since the Terrorism (T3) premium was included in the Lloyd’s
Property Premium, the return premium for the rejection of the Terrorism (T3) coverage is stated under the Options on
the Quote.




                                                                 EXHIBIT 1
       Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 46 of 184




                 DISCLOSURE NOTICE OF TERRORISM INSURANCE COVERAGE


INSURED:         Commerce Equities Inc                                         Account ID:             455206

LIMITS:          As per the attached Authorization or Indication




You are hereby notified that under the Terrorism Risk Insurance Act of 2002, as amended ("TRIA"), that you
now have a right to purchase insurance coverage for losses arising out of acts of terrorism, as defined in
Section 102(1) of the Act, as amended: The term “act of terrorism” means any act that is certified by the
Secretary of the Treasury, in concurrence with the Secretary of State, and the Attorney General of the United
States-to be an act of terrorism; to be a violent act or an act that is dangerous to human life, property, or
infrastructure; to have resulted in damage within the United States, or outside the United States in the case
of an air carrier or vessel or the premises of a United States mission; and to have been committed by an
individual or individuals, as part of an effort to coerce the civilian population of the United States or to
influence the policy or affect the conduct of the United States Government by coercion.

Any coverage you purchase for 'acts of terrorism' shall expire at 12:00 midnight December 31, 2020, the
date on which the TRIA Program is scheduled to terminate unless the TRIA Program is reauthorized or the
expiry date of the policy whichever occurs first, and shall not cover any losses or events which arise after the
earlier of these dates.

YOU SHOULD KNOW THAT COVERAGE PROVIDED BY THIS POLICY FOR LOSSES CAUSED BY
CERTIFIED ACTS OF TERRORISM IS PARTIALLY REIMBURSED BY THE UNITED STATES UNDER A
FORMULA ESTABLISHED BY FEDERAL LAW. HOWEVER, YOUR POLICY MAY CONTAIN OTHER
EXCLUSIONS WHICH MIGHT AFFECT YOUR COVERAGE, SUCH AS AN EXCLUSION FOR NUCLEAR
EVENTS. UNDER THIS FORMULA, THE UNITED STATES PAYS 85% THROUGH 2015; 84% BEGINNING
ON JANUARY 1, 2016; 83% BEGINNING ON JANUARY 1, 2017; 82% BEGINNING ON JANUARY 1, 2018;
81% BEGINNING ON JANUARY 1, 2019 AND 80% BEGINNING ON JANUARY 1, 2020; OF COVERED
TERRORISM LOSSES EXCEEDING THE STATUTORILY ESTABLISHED DEDUCTIBLE PAID BY THE
INSURER(S) PROVIDING THE COVERAGE. YOU SHOULD ALSO KNOW THAT THE TERRORISM RISK
INSURANCE ACT, AS AMENDED, CONTAINS A $100 BILLION CAP THAT LIMITS U.S. GOVERNMENT
REIMBURSEMENT AS WELL AS INSURERS' LIABILITY FOR LOSSES RESULTING FROM CERTIFIED
ACTS OF TERRORISM WHEN THE AMOUNT OF SUCH LOSSES IN ANY ONE CALENDAR YEAR
EXCEEDS $100 BILLION. IF THE AGGREGATE INSURED LOSSES FOR ALL INSURERS EXCEED $100
BILLION, YOUR COVERAGE MAY BE REDUCED.
THE PREMIUM CHARGED FOR THIS COVERAGE IS PROVIDED BELOW AND DOES NOT INCLUDE
ANY CHARGES FOR THE PORTION OF LOSS COVERED BY THE FEDERAL GOVERNMENT UNDER
THE ACT.
          I hereby elect to purchase coverage for acts of terrorism for a prospective
          premium of      $8029
                 I hereby elect to have coverage for acts of terrorism excluded from my policy.
                 I understand that I will have no coverage for losses arising from acts of terrorism.


                                                            This notice applies to the following carriers and their
Policyholder/Applicant's Signature                          respective participation quoted herein:
                                                            Certain Underwriters at Lloyds
                                                            Indian Harbor Insurance Company
                                                            QBE Specialty Insurance Co.
Print Name                                                  Steadfast Insurance Company
                                                            General Security Indemnity Company of Arizona
                                                            United Specialty Insurance Company

Date                                                        Princeton Excess and Surplus Lines Insurance Co
                                                            International Insurance Company of Hannover




                                                         EXHIBIT 1
   Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 47 of 184




AmRisc, LLC                           Flood Notice                                AR FN 04 11



If the policy issued by AmRisc, LLC excludes Flood, the following shall apply:

                                Flood Exclusion Acknowledgement

I understand the policy issued by AmRisc, LLC does NOT provide coverage for loss or
damage caused by or resulting from Flood, including any flooding and/or storm surge
associated with windstorm events.

I understand that Flood insurance can be purchased elsewhere from a private flood insurer
or the National Flood Insurance Program.

It is strongly recommended that Insureds in “Special Flood Hazard Areas” or areas subject
to Flooding, including flooding and/or storm surge from windstorm events, obtain Flood
coverage.

I also understand that execution of this form does NOT relieve me of any obligation that I
may have to my mortgagees or lenders to purchase Flood insurance.



If the policy issued by AmRisc, LLC includes Flood, the following shall apply:

                                        Flood Coverage


I understand the policy issued by AmRisc, LLC does provide coverage for loss or damage
caused by or resulting from Flood, including any flooding and/or storm surge associated
with windstorm events.

I understand that loss or damage caused by or resulting from Flood, including any flooding
and/or storm surge associated with windstorm events, will be subject to the Flood sublimit
stated elsewhere in the policy


I understand that if I do not sign this form that my application for coverage may be denied or
that my policy issued by AmRisc, LLC may be cancelled or non-renewed. I have read and I
understand the information above.

Named Insured:        Commerce Equities Inc
Account No.:                 455206



Policyholder/Applicant's Signature


Print Name


Date




                                              EXHIBIT 1
            Premium by State Breakdown

            Insured Name:      Commerce Equities Inc
            Account ID:                  455206

            The premium breakdown below is for state tax filing purposes only and represent all states that are material to the schedule as submitted. All other taxes are allocated to the key state,
            except Kentucky shall be shown separately. The actual rates for individual locations or exposures are subject to underwriter review and approval for any addition or deletion of exposure.
            Any TRIA or GL Premium is not included below and shall be broken down by state in the same proportion as the premium shown below.
                                                                                                                                                                                                                                           Total Premium:
                                      $23,724                 $5,747               $20,917              $19,452                $7,074                 $8,842                                $2,653           $3,095          $1,768             $93,272
                                                                                                                                                                                           Princeton     International
                                     Certain                                                           Steadfast          General Security      United Specialty                          Excess and       Insurance      Old Republic
                                  Underwriters at         Indian Harbor        QBE Specialty           Insurance        Indemnity Company          Insurance                             Surplus Lines   Company of      Union Insurance
                                     Lloyds            Insurance Company       Insurance Co.           Company              of Arizona             Company                               Insurance Co      Hannover         Company
                  State
                    TX               $23,724.00             $5,747.00            $20,917.00           $19,452.00              $7,074.00             $8,842.00                               $2,653.00     $3,095.00         $1,768.00      Estimated for Quote




EXHIBIT 1
                                                                                                                                                                                                                                                                 Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 48 of 184
                                Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 49 of 184
DocuSign Envelope ID: 0911255D-5530-468C-9GFB-CG3E231 C0F1 9

            ~                                                     COMMERCIAL INSURANCE APPLICATION
ACORD®                                                                                                                                                                                                                     DATE (MMIDDNYYY)

 1.....---'                                                                     APPLICANT INFORMATION SECTION                                                                                                        I          5/12/2017
 AGENCY                                                                                                                       CARRIER                                                                                                  I   NAICCODE
Highpoint Insurance Group, LLC.                                                                                               Submission Company
                                                                                                                              COMPANY POLICY OR PROGRAM NAME                                                                     PROGRAM CODE
 1150 Clear Lake City Blvd #201

                                                                                                                              POLICY NUMBER

Houston                     TX 77062                                                                                          05/15/1 7 MKTG RNL
CONTACT
            Leslie Ann Sessums, CISR                                                                                          UNDER\11/RITER                                                 I    UNDERWRITEROFFICE

PHON,t --••· (281)204-8770

f.fi2 Nol: (281) 204-8810
                                                                                                                              STATUS OF                        -
                                                                                                                                                                   X    QUOTE                     LJ      ISSUEP-JLCY            LJ        c;:El~EVV

f~lJ~ss: lsesswns@hpigrp.com                                                                                                  TRANSACTION                      -
                                                                                                                                                                        BOU~ID (C1ve Dale ~ndlor Attach Ccpy;

 CODE:                                                            I SUBCODE:                                                                                   -
                                                                                                                                                                        CHANC,E             DATE
                                                                                                                                                                                                              I          TIME
                                                                                                                                                                                                                                       MCM
 AGENCY CUSTOMER ID: 00009118

 SECTIONS ATTACHED
                                                                                                                                                                        CANCl::.L       5/15/2017                 12: 01
                                                                                                                                                                                                                                         "M
 INDICATE SECTIONS A TTACHED                               PREMIUM                                                                               PREMIUM                                                                           PREMIUM

     j~,~?1:·t~P/~~~~JABLE f                               $                            ELECTc;::JNIC DA-A PROC                                  $                          X       PROPERTY                                       $
     l::LJILl::.k   c(   MACHINl::.kY                      $                            1::.UUl-'lv1-NI I- UAll::.H                              $                                  - ~ '1ci ',~/''.!).•.                          $
     BJSINESS AL TO                                        $                            FIDUCIARY LIAE,ILlr"' :=::JV:':RAGE                      $                                  TRUCK:::;:sr 'v10TOR CARRIER                   $
     BJSINESS OVVNERS                                      $                            CAI/ACE Nm DEALERS                                       $                          X       UMBr-::EL_A                                    $

 X   COMMERCIAL GE11ERAL LIABI                 ,TY         $                            GLASS AND SIGN                                           $                                  YACHT                                          $
 X   CklMI::.                                              $                            l\blALLAI UN/bLILUl::.H0kbK                              $                                                                                 $
     CY3ER AND F'RIVACY CO'/ERAGE                          $                            LIQUOR LIAEILlr"'                                        $                                                                                 $
     DEALErS                                               $                            Oi'E~J CARCO                                             $                                                                                 $

 ATTACHMENTS
     AJJ I 10r1AL IN 11::.kl::.:S I                                                     I\J 11::.ktJAI IUNAL f-'kUf-'l::.k Y l::.Xf-'U:SUkl::. :SUf-'f-'Ll::.Ml::.N I

     A~D Tl0r1AL PREM I-SES                                                             LOSE SUMMAR'·'

     A'AR-MEtH BUILD NC SUl'l'LEMENT                                                    rrEMIUM l'AYIVENT surrLEMEtr
     CO~IDO ASSN BVLAWS :1or D8.0 Co1;er2ge 01ly,                                       PPOFESSIO~.IAL LIABILITY SI_IP=>LEMEtr

     CUN I kACI Uk:S bUf-'f-'Ll::.Ml::.N I                                              kl::.:Slp..JJkANI I IAVl::.k~J bUf-'f-'Ll::.lvll::.~ I

     COV:':RAGE-3 SC--i:':DULE                                                          STATEME\JT ( s:=:HEDULE             o= VALUES
     DRIVER l'FORM.'\TlmJ SCHEDLLE                                                      ST/\TE SLFFL:CMEfJT (If ap~l1ccibo)

     HOTEL.' f!IOTEL SUPPLEIYIE~ T                                                      VACANT BUILDING SUPPLEf!IEt,r

     1~111::.kNAI UNAL LIAblLI I'/ l::.Xf-'U:SUkl::. :c;Uf-'f-'Ll::.Ml::.N I            \11::.HICLI::. :SCHl::.UULI::.

 POLICY INFORMATION
PROPOSED EFF DATE                PROPOSED EXP DATE                       BILLING PLAN                PAYMENT PLAN                 METHOD OF PAYMENT                     AUDIT            DEPOSIT              MINIMUM              POLICY PREMIUM
                                                                                                                                                                                                              PREMIUM
                                                                                                                                                                                    $                     $                        $                   0.00
 5/15/2017                       5/15/2018                     7      CIR[CT   f"xl A3[\JCY       Full Pay
 APPLICANT INFORMATION
 NAME (First Named lnsured)AND MAILING ADDRESS OncludingZIP+4)                                                                GL CODE                            s,c                              NAICS                         FEIN OR SOC SEC#
            Commerce Equities, Inc                                                                                                                                                                                              030513603
            11144 Fuqua St                                                                                                    BUSINESS PHONE#
            Suite 200                                                                                                         VVEBSrTEADDRESS
            Houston, TX 77089
     CORP:JRAT ON                       cOl~IT \/E~JTLF·E                                    NOT FOR PROFIT ORG                             EUBCHAPTER "S" COF·F·OF·P.TIO~J
     l~IDI\/IDUA_                       LLC                                                  PARH1CRSI IIP                                  TRUST
 NAME (Other Named Insured) AND MAILING ADDRESS (including ZIP+4)                                                             GL CODE                            s,c                              NAICS                         FEIN OR SOC SEC#
 400 West Parkwood, LTD
                                                                                                                              BUSINESS PHONE#

                                                                                                                              VVEBSrTEADDRESS



     CUkl-':JkAI UN                     J:Jl~II \/1::.~JILHI::.                              NOT FOR PROFIT ORG                             ::Cl lRC":HAPTFR "S" ((IRPnRPTlmJ

     1~1D1\/IDUA_                       LLC                                                  PARH1ERSHIP                                    TRUST

 NAME (Other Named Insured) AND MAILING ADDRESS (including ZIP+4)                                                             GL CODE                            s,c                              NAICS                         FEIN OR SOC SEC#
 Commerce Equities Management Company, Inc
                                                                                                                              BUSINESS PHONE#

                                                                                                                              VVEBSrTEADDRESS



     CORP:JRAT ON                       cOl~IT \/E~JTLR'E                                    NOT FOR PROFIT ORG                             SUBCHAPTER "S" COR'POR'P.TIO~J

     l~IDI\/IDUA_                       LLC     ~~D9IA~~~~~~~s                               PARH1ERSHIP                                    TRUST

 ACORD 125 (2014112)                                                                            Page 1 of 4        © 1993-2014ACORD CORPORATION. All rights reserved.
 INS125 (201412J                                                           The ACORD name and logo are registered marks of ACORD




                                                                                                               EXHIBIT 2                                                  FOR MEDIATION PURPOSES ONLY UWS02829
                 Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 50 of 184
DocuSign Envelope ID: 0911255D-5530-468C-9GFB-CG3E231 C0F1 9


                                                   Additional Named Insureds
  other Named Insureds
 Commerce Equi tie~,      Inc                                     Legal


 CO!lUllt:LCC EqulLle~-SeL_leLO Rc1.w_:h,   LTD                   AJ.J. __ lonctl l'Jct!lle,J IL~'ULeJ.




   OF APPi NF 102/20071                                                                               COPYRIGHT 2007, AMS SERVICES INC




                                                               EXHIBIT 2                      FOR MEDIATION PURPOSES ONLY UWS02830
                             Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 51 of 184
DocuSign Envelope ID: 0911255D-5530-468C-9GFB-CG3E231 COF1 9

                                                                                                          AGENCY CUSTOMER ID: 00009118
  -~
ACORD"                                                                                 PROPERTY SECTION
                                                                                                                                                                                                       DATE (MM/DDIYYYYJ

     i.........---·                                                                                                                                                                            I        5/12/2017
    AGENCY NAME           Highpoint Insurance Group, LLC.                                                           CARRIER                                                                                 I   NAICCODE

                                                                                                                    Submission Company
    POLICY NUMBER                                                                              I   EFFECTIVEDATE    NAMED INSURED[S) Commerce Equities, Inc

    05/15/1 7 MKTG RNL                                                                             5/15/2017
    BLANKET SUMMARY
    BLKT#                 AMOUNT                                              TIPE                                  BLKT#                AMOUNT                                           TIPE




                                                      PREMISES #:1              STREET ADDRESS          11144      Fuqua St
    PREMISES INFORMATION                              BUILDING#: 1              BLDG DESCRIPTION:       Apartments
                                                                                      YALU-                               INFLATION                        DED     BLKT

    Building
             SUBJECT OF INSURAl'CE                           AMOUNT            COINS% ATION           CAUSES OF LOSS
                                                                                                     Special
                                                                                                                           GUARD%
                                                                                                                                              OED
                                                                                                                                                          TIPE        •            FORMS AND CONDITIONS TO APPLY
                                                                                                                                                                           5% Wind Hail
                                                             15,637,440                       RC      (Including                             100,000

    Loss of Rents                                                                                    Special_                                                              5% Wind Hail_
                                                             2,557,810                        ALS     (Inc1-uding                            100,000




    ADDITIONALINFORMA TION
                      I   I BUSINESS INCOME/EXTRA EXPENSE -AtlachACORD810 I I VALUE REPORTING                                                                 INFORMATION -Attach ACORD811

    ADDITIONAL COVERAGES, OPTIONS, RESTRICTIONS, ENDORSEMENTS AND RATING INFORMATION
    SPOILAGE          DESCRIPTION OF PROPERTY COVERED                                                                      LIMIT                          REFRIG MAINT OPTIONS
    COVERAGE                                                                                                                                                           -
                                                                                                                                                          AGREEMENT
      (YIN)                                                                                                                I                                 (YIN)     -
                                                                                                                                                                           BREAl<DOVVN or; COl~TAMINATCI\

                                                                                                                           DEDUCTIBLE                                      POV\AC::;> OUTAGE □ SELLlfJG

        □                                                                                                                                                         □
                                                                                                                                                                       -                         1-'klCI::.
                                                                                                                           I
    SINKHOLE COVERAGE (Required in Florida)                                                             I ACCEPT COVERAGE            I      I REJECT COVERAGE             LIMIT:   s
    MINE SUBSIDENCE COVERAGE (Required in IL, IN, KY and Wv)                                            I ACCEPT COVERAGE            I      I REJECT COVERAGE             LIMIT:   s
_j      P:;>:J='ERF -{A·:; BE:CI~ DESIC-~IJ,TEC AN HISTO:;>ICAL LANDMARK                                                                                                                                0
                                                                                                                                                                          # OF OPEN SIDES ON STRUCTURE: - -
        Frame w/ Steel Joist
        3 Bedrooms= 24
        2 Bedrooms= 96
    CONSTRUCTION TYPE                                         DISTANCE TO                       FIRE DISTRICT                                                                            YR BUILT       I TOTAL AREA
                                                           HYDRANT (IRE STAT                                              I CODE NUMBER I PROTCL l#ST~RIES l#BA~MTS
    Frame,                                                                                                                                                                                2003           28,224
                                                      I          r I           Ml
    BUILDING IMPROVEMENTS                                                  BLDG CODE
                                                                             GRADE
                                                                                          I   TAX CODE    I   ROOF TYPE                   OTHEROCCUPANOES
-

                                      □ PLUMDl~JG, YR
                                                                                                H
        VVIRING,      n                                                                                       Composition
        ROOFING       .YR                     HEATl~IG, YR                 WIND CLASS
                                                                                                       SEMI RESISTIVE
                                                                                                                                         _J HEATl~JG S:JURCE ll~CL v'\ICODE:U:;l\111G
                                                                                                                                            STCVE ORF REPLACE ltSSERT
                                                                                                                                                                                               DATE
                                                                                                                                                                                               lt·ISTALLED
-
        OT--jFR                                       yp                  7     PFC:ISTl ✓F                                               MAI\LIA:=:TURCR

    PRIMARY HEAT                                                                                                    SECONDARY HEAT

7       R'.JII FR           n      S'.JI II, Fl IFI
                                                      1                                                            7      =i,JIIFR          n     c:;,1 lnFIIFI   I
         IF BOI_ER, 1-3 l~JSUF'AI\CE PLACED ELS:C\IVHERE?            I     I y IN                                         IF BOI_ER, IS l~ISUF'P.NCE PLACE=, ELS:C\IVHERE?         I     f/0
    RIGHT EXPOSURE & DISTANCE                                I LEFT EXPOSURE& DISTANCE                              FRONT EXPOSURE & DISTANCE                              REAR EXPOSURE & DISTANCE



                                                                                                                                                                                                                     I ~~~~L
                                                                                                                                                                                                   CE~JTl>'AL
    BURGLAR ALARM TYPE                                                              I CERTIFICATE#                                                                    EXPIRATIONDATE       I       STATIOl"1     I
                                                                                                                                                                                                   'MTH KEYS
    BURGLAR ALARM INSTALLED AND SERVICED BY                                                                         EXTENT                                            #GUARDS /WATCHMEN                   CLOCf( I IOJ°'_ Y
                                                                                                                                                    I GRADE                                        -


    PREMISES FIRE PROTECTION (Sprinklers. Standpipes. CO2 /Chemical Systems)                                  I %SPRNK I FIRE ALARM MANUFACTURER                                                          I_H..J kAL:SIAll0r1

                                                                                                                                                                                                          LOCAL GONG

    ADDITIONAL INTEREST                               ACORD45 attached for additional names
    INTEREST                                     NAME AND ADDRESSRANK       EVIDENCE: I  I CERTIFICATE I                                                                               INTEREST IN ITEM NUMBER
-                                                                                   --
        LOSS PAYEE                                                                                                                                                         LOCATION: 1                               1
                                                 P /R Mortgage & Investment Corp. and the                                                                                                              I BUILDING:
                                                                                                                                                                           ITEM
    X   MORTGAGEE
                                                 11555 N. Meridian Street                                                                                                  CLASS:                       ITEM:
-
                                                                                                                                                                           ITEM DESCRIPTION
-                                                Carmel                 IN   46032
                                                                                                                                                                           AI I LP I Mortgagee
                                                 REFERENCE/ LOAN#:                           I
    ACORD 140 (2014112)                                                                 Attach to ACORD 125      © 1985-2014ACORD CORPORATION. All rights reserved.
    INS140 (2014121                                                      The ACORD name and logo are registered marks of ACORD




                                                                                                         EXHIBIT 2                                      FOR MEDIATION PURPOSES ONLY UWS02831
                          Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 52 of 184
DocuSign Envelope ID: O911255D-553O-468C-9GFB-CG3E231 COF1 9

                                                                                                      AGENCY CUSTOMER ID: 00009118

    ADDITIONAL                                    PREMISES    #:2        STREET ADDRESS:       400 West Parkwood
    PREMISES INFORMATION                         BUILDING f:1            BLDG DESCRIPTION:        Shopping Center
                                                                        COINS% YALU-                                   INFLATION                        DED     BLKT
          SUBJECT OF INSURANCE

    Building
                                                           AMOUNT
                                                                               ATION
                                                                                              CAUSES OF LOSS

                                                                                              Special
                                                                                                                        GUARD%            OED
                                                                                                                                                       TYPE
                                                                                                                                                                  •             FORMS AND CONDITIONS TO APPLY

                                                                                                                                                                        5% Wind Hail
                                                           3,000,000                   RC     (Including                                100,000
    Loss of Rents                                                                             Special
                                                             709,853                ALS       (Including




    ADDITIONALINFORMATION              I     I BUSINESS INCOME/EXTRA EXPENSE -AttachACORD810                                I   I VALUE REPORTING          INFORMATION -Attach ACORD811

    ADDITIONAL COVERAGES, OPTIONS, RESTRICTIONS, ENDORSEMENTS AND RATING INFORMATION
    SPOILAGE       DESCRIPTION OF PROPERTY COVERED                                                                      LIMIT                         REFRIG MAINT OPTIONS
                                                                                                                                                                   -
    COVERAGE                                                                                                                                          AGREEMENT
                                                                                                                        $                                              bkl::.A~.UOVVN Uh COi~ I AMIN-'\I Cl\
      (YIN)                                                                                                                                              (YIN)     -
                                                                                                                        DEDUCTIBLE                                     POY\Ec;: OUTAGE □ SELLIN(:>

        □                                                                                                                                                   □
                                                                                                                                                                   -                             PRIC[
                                                                                                                        $
    SINKHOLE COVERAGE (Required in Florida)                                                     I ACCEPT COVERAGE               I      I REJECT COVERAGE               LIMIT:   s
    MINE SUBSIDENCE COVERAGE (Required In IL, IN, KY and WV)                                    I ACCEPT COVERAGE               I      I REJECT COVERAGE               LIMIT:   s
_J pc;::)=>ERr·· --i.'\3 BE:']~ DESIC-~IATEC AN HISToc;:IcAL LPNDMARK                                                                                                  #- OF OPEN SIDES ON STRUCTURE: 0




    CONSTRUCTION TYPE                                    DISTANCE TO                                                                                                                                    I TOTAL AREA
                                                                                        FIRE DISTRICT                   CODENUMBER         I   PROTCL l#ST:RIES #BASM'TS              YR BUILT
                                                      HYDRANT -(IRE STAT
    l!las:onry Non-Combus: tibla                  I            IT       Ml                                                                                                  0             1997           39564
    BUILDING IMPROVEMENTS                                            BLDG CODE         TAX CODE       I   ROOF TYPE                  OTHEROCCUPANOES
-                                                                      GRADE

-

-
    X
    X
         WIRING.   n 2006
         ROOFINC,, YR

         OT--iER
                        2006
                                ~ P l IIMRl~JG. YR

                                   X       HEP.Tl~IG, YR

                                                 YR   2006
                                                            2006
                                                           2006
                                                                    7
                                                                     WIND CLASS

                                                                         r!ESISTl'/E
                                                                                        H                 Tar
                                                                                               SEMI-RESISTIVE
                                                                                                                &   Gravel
                                                                                                                                    _J HEATl~JG S:JURCE ll~CL vYCODE,LRl\lfJG
                                                                                                                                       STCVE ORF REPLACE INSERT
                                                                                                                                     MAl\l FA'.":TI IRFR
                                                                                                                                                                                              DATE
                                                                                                                                                                                              l~ISTALLED


    PRIMARY HEAT                                                                                                SECONDARY HEAT

~                       □                         C                                                             ~                      □                       C
         0:)IL[R             S:)LIC ,Ll[L
         IF BOI_ER, 1·:; l~JSUPAI\CE PLACED ELS:C'/\'HERE?       n    Y /N
                                                                                                                       JOIL[R                  3CUD ,Ll[L
                                                                                                                       IF BOI_ER, IS l~ISUPA.NCE PLACE:) ELS:C'/\'HERE?         I     y /\J

    RIGHT EXPOSURE & DISTANCE                              I LEFT EXPOSURE& DISTANCE                            FRONT EXPOSURE & DISTANCE                               REAR EXPOSURE & DISTANCE



    BURGLAR ALARM TYPE                                                       I CERTIFICATE#                                                                       EXPIRATIONDATE          H     ST,\'T107JL    LJ      L'-''~nL

                                                                                                                                                                                                V\11TH KEYS
    BURGLAR ALARM INSTALLED AND SERVICED BY                                                                     EXTENT                          I GRADE           #GUARDS /WATCHMEN                       Cl OC-:K Wl P Y



    PREMISES FIRE PROTECTION (Sprinklers. Standpipes. CO2 /Chemical Systems)                              I %SPRNK I   FIRE ALARM MANUFACTURER                                                            CDFRAL ST AT lot<
                                                                                                                                                                                                -
                                                                                                                                                                                                          LOCAL GONG

    ADDITIONAL INTEREST                          ACORD45 attached for additional names
    INTEREST                                NAME AND ADDRESS        RANK:           EVIDENCE:     I        I CERTIFICATE I                                                          INTEREST IN ITEM NUMBER
-                                                                            --
         LOSS PAYEE                                                                                                                                                     LOCATION:     2             I BUILDING: 1
-                                           .American National Insurance Co
                                                                                                                                                                        ITEM
    X    MORTGAGEE                                                                                                                                                                                      nEM:
-                                           2525 South Shore Blvd                                                                                                       CLASS:                      1




                                                                                                                                                                        ITEM DESCRIPTION
                                            League City           TX 77573

                        REFERENCE/ LOAN#:                     I
    REMARKS (ACORD 101, Additional Remarks Schedule, mav be attached if more space is required)




    ACORD 140 (2014112)                                                                                   Page 2 of 3
    INS14O (2014121



                                                                                                  EXHIBIT 2                                          FOR MEDIATION PURPOSES ONLY UWS02832
           Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 53 of 184

DocuSign Envelope ID: 0911255D-5530-468C-96FB-C63E231C0F19




                                     CERTAIN UNDERWRITERS AT LLOYD'S
                       DISCLOSURE NOTICE OF TERRORISM INSURANCE COVERAGE
                                         As Related to Terrorism (T3) Offer

         INSURED:      Commerce Equities Inc                                            Account ID:               455206

         LIMITS:       As per the attached quote.

                       (This TRIA offer is in conjuction with the Terrorism (T3) offer from Lloyds
                        including Certified and non-Certified Terrorism)

         You are hereby notified that under the Terrorism Risk Insurance Act of 2002, as amended ("TRIA"), that you
         now have a right to purchase insurance coverage for losses arising out of acts of terrorism, as defined in
         Section 102(1) of the Act, as amended: The term "act of terrorism'" means any act that is certified by the
         Secretary of the Treasury, in concurrence with the Secretary of State, and the Attorney General of the
         United States-to be an act of terrorism: to :>ea violent act or an act that is dangerous to human life,
         property, or infrastructure; to have resulted in d8mage within the United States, or outside the United States
         in the case of an air carrier or vessel or the premises of a United States mission; and to have been
         committed by an individual or individuals, as part of an effort to coerce the civilian population of the United
         States or to influence the pol icy or affect the mnduct oft he United States Government by coercion


         Any coverage you purchase for 'acts of terrorism' shall expire at 12:00 midnight December 31, 2020 the
         date on which the TRIA Program is scheduled to terminate unless the TRIA Program is reauthorized or the
         expiry date of the policy whichever occurs first, and shall not cover any losses or events which arise after
         the earlier of these dates

         YOU SHOULD KNOW THAT COVCRAG[ PROVIDCD BY THIS POLICY FOR LOSS[S GAUS[ □ BY
         CERTIFIED ACTS OF TERRORISM IS PARTIALLY REIMBURSED BY THE UNITED STATES UNDER A
         FORMULA ESTABLISHED BY FEDERAL LAIN. HOWEVER, YOUR POLICY MAY CONTAIN OTHER
         EXCLUSIONS WHICH MIGHT AFFECT YOUR COVERAGE, SUCH AS AN EXCLUSION FOR NUCLEAR
         EVENTS. UNDER THIS FORMULA THE UNITED STATES PAYS 85% THROUGH 2015; 84%
         BEGINNING ON JANUARY 1, 2016; 83% BEGINNING ON JANUARY 1, 2017; 82% BEGINNING ON
         JANUARY 1, 2018; 81% B[GINNING ON JANUARY 1, 2019AND 80% B[GINNING ON JANUARY 1,
         2020; OF COVERED TERRORISM LOSSES EXCEEDING THE STATUTORILY ESTABLISHED
         DEDUCTIBLE PAID BY THE INSURER(S) PROVIDING THE COVERAGE. YOU SHOULD ALSO KNOW
         THAT THE TERRORISM RISK INSURANCE ACT, AS AMENDED, CONTAINS A$100 BILLION CAP
         THAT LIMITS U.S. GOVERNMENT REIMBURSEMENT AS WELL AS INSURERS' LIABILITY FOR
         LOSSES RESULTING FROM CERTIFIED ACTS OF TERRORISM WHEN THE AMOUNT OF SUCH
         LOSS[S IN ANY ON[ CAL[NDAR Y[AR [XC[CDS $100 BILLION. IF TH[ AGGRCGAT[ INSURCD
         LOSSES FOR ALL INSURERS EXCEED $100 BILLION YOUR COVERAGE MAY BE REDUCED
         THE PREMIUM CHARGED FOR THIS COVERAGE IS PROVIDED BELOW AND
         DOES NOT INCLUDE ANY CHARGES FOR THE PORTION OF LOSS COVERED BY THE FEDERAL
         GOVERNMENT UNDER THE ACT.



                       I here~y elect to purchase coverage for acts ofterrnrism for a prospective
                       premium of       $579           (premium is included in the minimum & deposit premium
                       noted on the Authorization attached. Premium shown here is the TRIA portion of the
                       full Certified and Non-Certified Terrorism (T3) offer.)
                       I here:>y elect to have coverage for acts of terrorism excluded from my policy
                   ✓   I understand that I will have no mveraqe for losses arising from acts of terrorism


                                                                   Various Underwriters at Lloyd's
                                                                   On behalf of certain underwriters at Lloyd's


                Matt Dilick
         Print Name                                                Policy Number

                i/12/2017
         Da:e




                                                                    EXHIBIT 2                                 FOR MEDIATION PURPOSES ONLY UWS02833
           Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 54 of 184

DocuSign Envelope ID: 0911255D-5530-468C-96FB-C63E231C0F19




                                                                TERRORISM OPTIONS

         The Insured has 3 choicef. regarding T errvrism coverage:


         I. Accept Tenmif-.m (13) which if-. Certified TR!A and Non-certifieU terrn1if-.m


          I hif. coverage 1s def.c1ibed and defined by the I errorif.m ( J 3) 1.-.ndorf.ement and the l errvrif-.m l 13) premium lf.
         included in the Lloyd'f. Propc11y Prcmit1m. If the Insured choof-.cs Tcnwif.m (13), they f.hould reject the TRIA No1iccf.
         for all caniers, except the Lloyd·s Notice thtt if-. specifically for TRIA af-. part or Tcrro1ism (13). They should elect 10
         purcha.<,e coverage on that Notice. Note tha1 thif-. Llvyd·s I erro1ism t l 3) '\Jotice only shows 1he I KIA portion of the
         total Ten·o1ism (13) premium. lfTRIA is not available, all Tefforif-.m if-. COlhidered "-Jon-ce11ified terrorism.

         Terrorism (13) coyerage if. for the full policy term and may have a f.ublimit.

         Note tha1 in addition to the PROPERTY EXCLUDED f.tated elsewhere in the Te1T01if-.m (13) Endore,ement, thif.
         Terrorism (13) coverage shall not cover the follvv-,ing Property:
            n PropeI1y lnca1e1'1 in 1he downtown h11f..inef..f.. dif..1ric1s (f..peci fie zip cndef..) ,)f:

                           Boston, MA:: 02108. 02109. 0211 0. 02111. 02113. 02114. 02203. 02210, 02211. 02212. & 02222.
                           San Franci,.,co, CA: 94104, Y4105 & 9411 I
                           Washirgtor. DC: 20001. 20002, 20003. 20004. 20005. 20006, 20024. 20036. 20037. 20045, 20059. 20201.
                           20260. 20319. 20401, 20407. 2041 o. 20418. 20500, 20503. 20515. 20530. 20549. & 20560.

                           IVanhattan. NY: 10002. 10004. 10005. 10006. 10007. 10013, 1002-8 10(48. 10280. & 10282.
            b.   Buildinge, with valuce, greater than $250,000,00(J.
            c.   Duildinge, or Location..'-. where animal !ee,ting if-. conducted.
            d.   Emba.'-.f-.ief-. and other Government occupied building<,. except State and Locd Municipalitief-. and/or hof-.pi!c:.b.
            e.   Abortion Clinicf..
            f.   Property located in the L.S. Virgin !f-.landf-,.
            g.   Pruperly in Trnnf-.i! nu! on !he hhure<l'f-. premif-.ef-..

         2 Accept only TRI.A. coverage, il"available.

         Thif. coverage if-. provided by each caffier individually for its re,.,pective TRIA premium, af-. f-,\ated under each camer& •
         Properly Premit1m The lnf-.ured will need to accept the TR!A Noticef-. for each carrier and reject the Lloyd·f-. T errorif-.m
         (n) '\Jo1ice

         TRIA coverage if. for !he limi!f-. af-. ~la!eU in 1he quote.

         3. Reiect all Tenwif-.m coverage.

         The lnf-.ured f-.hould reject all Ten-orif-.m Noticef-.. Since the Ten-otif-.m (T3) premium wa.<, included in the Lloyd·f.
         Properly Premit1m, the return premium for the rejection of the Te11"01if-,m (T3) coverage if-. f-,\8!ed under the Optiom on
         !he Quote.




                                                                          EXHIBIT 2                                FOR MEDIATION PURPOSES ONLY UWS02834
          Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 55 of 184

DocuSign Envelope ID: 0911255D-5530-468C-96FB-C63E231C0F19




                            DISCLOSURE NOTICE OF TERRORISM INSURANCE COVERAGE


             INSURED:       Commerce Equities Inc                                          Account ID:             455LUO

             LIMITS:        As per the attached Authorization or Indication




             You are hereby notified that under the Terrorism Risk Insurance Act of 2002, as amended ("TRIA"), that you
             now have a right to purchase insurance coverage for losses arising out of acts of terrorism, as defined in
             Section 102(1) of the Act, as amended: The term "act of terrorism" means any act that is certified by the
             Secretary of the Treasury, in concurrence with the Secretary of State, and the Attorney General of the United
             States-to be 8n act of terrorism; to be a violent act or 8n act that is dangerous to human life, property, or
             infrastructure; ta have resulted in damage within the United States, or outside the United States in the case
             of an air carrier or vessel or the premises of a United States mission; and to have been committed by an
             individual or individuals, as part of an effort to coerce the civilian population of the United States or to
             influence the policy or affect the conduct of the United States Government by coercion.


             Any coverage you purchase for 'acts of terrorism' shall expire at 12:00 midnight December 31, 2020, the
             date on which the TRIA Program is scheduled to terminate unless the TRIA Program is reauthorized or the
             expiry date of the policy whichever occurs first, and shall not cover any losses or events which arise after the
             earlier of these dates_

             YOU SHOULD KNOW THAT COVERAGE PROVIDED BY THIS POLICY FOR LOSSES CAUSED BY
             CERTIFIED ACTS OF TERRORISM IS PARTIALLY REIMBURSED BY THE UNITED STATES UNDER A
             FORMULA ESTABLISHED BY FEDERAL LAW. HOWEVER, YOUR POLICY MAY CONTAIN OTHER
             EXCLUSIONS WHICH MIGHT AFFECT YOUR COVERAGE, SUCH AS AN EXCLUSION FOR NUCLEAR
             EVENTS. UNDER THIS FORMULA, THE UNITED STATES PAYS 85% THROUGH 2015; 84% BEGINNING
             ON JANUARY 1, 2016; 83% BEGINNING ON JANUARY 1, 2017; 82% BEGINNING ON JANUARY 1, 2018;
             81% BEGINNING ON JANUARY 1, 2019 AND 80% BEGINNING ON JANUARY 1, 2020; OF COVERED
             TERRORISM LOSSES EXCEEDING THE STATUTORILY ESTABLISHED DEDUCTIBLE PAID BY THE
             INSURER(S) PROVIDING THE COVERAGE. YOU SHOULD ALSO KNOW THAT THE TERRORISM RISK
             INSURANCE ACT, AS AMENDED, CONTAINS A $100 BILLION CAP THAT LIMITS U.S. GOVERNMENT
             REIMBURSEMENT AS WELL AS INSURERS' LIABILITY FOR LOSSES RESULTING FROM CERTIFIED
             ACTS OF TERRORISM WHEN THE AMOUNT OF SUCH LOSSES IN ANY ONE CALENDAR YEAR
             EXCEEDS $100 BILLION. IF THE AGGREGATE INSURED LOSSES FOR ALL INSURERS EXCEED $100
             BILLION, YOUR COVERAGE MAY BE REDUCED.
             THE PREMIUM CHARGED FOR THIS COVERAGE IS PROVIDED BELOW AND DOES NOT INCLUDE
             ANY CHARGES FOR THE PORTION OF LOSS COVERED BY THE FEDERAL GOVERNMENT UNDER
             THE ACT.
                       I hereby elect to purchase coverage for acts of terrorism for a prospective
                       premium of      $8029

             ly             I hereby elect to h8ve coverage for cJcts of terrorism excluded from my policy.
                            I undersland lhal I will have no coveraae for losses arisino rrorn acls or terrorism.


                    '1~'0:1:~          _rn_ce_ _ _ __                  This notice applies to the following carriers and their
                                                                       respective participation quoted herein:
            ~l::66C3Ji:!4-U11l428
                                                                       Certain Underwriters at Lloyds
                                                                       Indian Harbor Insurance Company
                       Matt Dilick                                     QBE Specialty Insurance Co.
             Print \Jarre                                               Steadfast Insurance Company
                                                                        General Security Indemnity Company of Arizona
                    5/12/2017                                           United Specialty Insurance Company

             Date                                                       Princeton :xcess and Surplus Lines Insurance Co
                                                                        ln:ernational Insurance Company of Hannover




                                                                EXHIBIT 2                             FOR MEDIATION PURPOSES ONLY UWS02835
          Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 56 of 184

DocuSign Envelope ID: 0911255D-5530-468C-96FB-C63E231C0F19




              AmRisc, LLC                            Flood Notice                               ARFN 0411



              If the policy issued by AmRisc, LLC excludes Flood, the following shall apply:

                                             Flood Exclusion Acknowledgement

              I understand the policy issued by AmRisc, LLC does NOT provide coverage for loss or
              damage caused by or resulting from Flood, including any flooding and/or storm surge
              associated with windstorm events.

              I understand that Flood insurance can be purchased elsewhere from a private flood insurer
              or the National Flood Insurance Program.

              It is strongly recommended that Insureds in "Special Flood Hazard Areas" or areas subject
              to Flooding, including flooding and/or storm surge from windstorm events, obtain Flood
              coverage.

              I also understand that execution of this form does NOT relieve me of any obligation that I
              may have to my mortgagees or lenders to purchase Flood insurance.



              If the policy issued by AmRisc, LLC includes Flood, the following shall apply:

                                                        Flood Coverage


              I understand the policy issued by AmRisc, LLC does provide coverage for loss or damage
              caused by or resulting from Flood, including any flooding and/or storm surge associated
              with windstorm events.

              I understand that loss or damage caused by or resulting from Flood, including any flooding
              and/or storm surge associated with windstorm events, will be subject to the Flood sublimit
              stated elsewhere in the policy


              I understand that if I do not sign this form that my application for coverage may be denied or
              that my policy issued by AmRisc, LLC may be cancelled or non-renewed. I have read and I
              understand the information above.

              Named Insured:       Commerce Equities Inc
              Account No.:                455206

              ~DoooSio,ed by,



                     ~3~:~~:,
                  Matt Dilick
                                   ·s Signature


              Print Name
                  5/12/2017
              Date




                                                       EXHIBIT 2               FOR MEDIATION PURPOSES ONLY UWS02836
Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 57 of 184




                                                               AmRISC Property Application and Statement of Values

UnlP.ss notified otheiwise, completion of this form mplar,As he appllr.allon, sletemMI of veli1AA, hl'lrrl ropy loss runs ~nd form Ally execul8d bss letlers. This form contains th,;,
Ir formation subrnllled to dale.         ne form must be complob,d, signed and returned for under,,,rl'.sr's 10•1low and acceptancewllhln 30 days or Inception.                                             Arry Inaccurate
Information ldontlflod on tho rct,1moc form I$ oulomotlon ly doclmnd ootod ond ogrood by undor,wit9m upon reoeipl, ao pleeee return as soon as possible.

Named Insured:                                                r.ommer~11tE:9111-1eslon                                                                                      Account ID:                455206
Malllng Address:                                              11144 Fuqu~ Sl#200                                         Houston                     TX                             77)89
rNcaclcU'c'c"cfcbcUcs'i;ra",scsc'_ _ _ _ _ _rA•eM=m•a•cl•"•'0
                                                            E.. 0 STK~------,-------,----,----,------,--.,--~-~ ~
                                                             S R1
                                                                                                                                                                '                 ,.g   1:2          :!::          ~                "'   -£
                                                                                                                                               ~!ll'l3g   ,~
                                                                                                                                                          '=;re,.,                ~~
                                                                                                                                                                                  o.i:::
                                                                                                                                                                                                   ~~
                                                                                                                                                                                                   'O>w
                                                                                                                                                                                                                   8
                                                                                                                                                                                                                   00
                                                                                                                                                                                                                     ID        0,   f-
1-clcoc'""""c".---11c-~cA'c'dcd"<0"scs~-+--"C"ity~---t--SC',c'c''~-+--~'c'cP_ _t-,'"~"~~a·-1~''ca·~"~'~c..i-~o,·"~"·--f-'"'=--'~~-i-'f"-'E"--j ~
         1        Per Schedula on file
           2            NthAmRlsc
           3
           4
           5
           •
,.___aTaOalaal•a'..,,,=================c,-======="",i'"''ii'c•'a08e,,,,lc,-CO%"----'------L--_.--',OO-'~
                         f )'OU havo <1nyquooll>n• ro99rd1ng 1hB !)'po of corolrt1.tlon <>r <ilh,,r ln[orrralloa, d,ocua, wlt1 )'O<Jr age1t prl<lr to elgnlog thl• Bfplloollon,

      Valuation:                       RCV                               RCV                                                       ALS
          Coins:                        Ni.                              NIA                                      ....
                                                                                                                                   N/S                                     ----
      Loe No,                      Building                              BPP                                                     Rents                                                                       LocTIV
           1                 Per GchedJle on file
           2                    1Mth Am Rise
           3
           4
           5
           6
      Totols:                     $19,700,580                         $200,0•)0                                               $3,267,663                                                                    $23,160,243
                        These velu~• o)M orm the basl, oflho rollcy• llmllofllal:jhly. Fie••• revl..we,iralully

Lis: ALL losses CS1used by requested perils for the prior 5 years that did or may exceed the specilled thrGllhold. Please add
anv losses If not listed. Incomplete loss his to Is corisk:lerad material and m£vv-Jld covc1rage.
                                                                                                                                                                         I                    Threshold·                  IO

        DOL                 Description/COL                          Incurred                  Status (DIC)                        DOL                     Descrlption/COL                    l11curred            Status (0/C)
      n4/rn11a          \IVater LsaK                                   $42,504                          0
      ~5/26115          \IVater                                         $6,445                          0


                                                                                                                                                                                                                                --


IHa& any po1r,y01 rovaraga 1>ean dae11nad, :oocellad or noo-mno.vod dun,g mo                                             Has a11v a~pl:can:been coiwtcted of ars,n In the ~ail 10vears/
l~rlo• 3 yoars(r.o1 appllcableln 1,10,)                                                                 NO                                                                                                                NO
 Is 1te applcam a S,ChapterCorpcntlon, fKlrlll0rslllp or any other typo ol ,ola                                          Any 1'lntruptclesor tax credit liens against ai:pllcmt In pncr ~ yearn?
 propr!alor or~a11,atlon1                                                                               NO                                                                                                                NO
 OJoa lho ,pplluantl1avo Oil)' re~on ll1allilaywoL.ltj not IJe awaro orall lowe,for                  Has net lloome been negatlYafcr 2 cl the past J )IE!El's1 lfso, please attach
 lhe pror5vems?                                                                                ND    llnancials or tax returns for 3vears,                                                                                Nn
For apalt,.anto, are !hare any HUD managed or Section S developmenb?                       --~NaO~--lf h~Oltotlon~I, 1, 1,0,.., o,yolumlnu11 dls~lb•lbn wlriog'I
                                                                                                                                                                                                                          NO
Explain a11y Yes answers. If necessary, add addltiooal pages, which are hereby mad1; parl of the application.



Warra11tias;
                        \/\/arrant no l,;is~es last S years on properties to be covered unless sp9dfled In Am Rise Application.
                        Warra11t no expiring AmRisc markeb that an/ quoted herein unless axcmpllun by Um undmwrilur.
                        Wurra11t m, EIFS Construution,

UslanyDlscrepancles, lllsc:repanclosrecolved bfunderv,rUera prior lo a loss shall be Ceemed r.oled and agreEd b\' uncerw~lars. Howo1•or. add Ilona
prAml11m "1"1' hA ~hA'!)M a, nf tha riA.IA the lnfmnarlm is """'""~ hy 111<lerN1lter.s.




'========c::-:c=-=====-=-====~cc====cc=,.,...,,.=.,--'~
Any person who knowingly and with Intent lo Injure, defraud, or deceive c1ny insurer files a statement of claim or an appllcat1on containing any false, mcomplr:tle, or
misleading Information is guilty of s. febny of the third degree. Severe cancellation :>enallies apply to CAT exposed property - Form is available upon req1J0sl
Carri a rs' pmticipation       mav
                           change prior lo binding or throughout Urn ccv9rags period




                                                                                                                                                                                                                 ARAPPl109




Confidential                                                                                                              p,.ga 1 oft




                                                                                                     EXHIBIT 2                                                            FOR MEDIATION PURPOSES ONLY UWS02837
Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 58 of 184




                                                        Surplus Lines Statement


!'ii':"12017
Tcrli fi1Jllh8ioll
GkC lnsuran:::e Se'Vices lr,c.
lquP;.:eaJ@l7C•fl:S (;lllr
                                                                            Po!lcy       #:                       Cornµ,my;

RE:                                                                         Atv'R-58062                           Cortci:n Undc-·writor:;; s: Lloyd.a

                                                                            AMf=75329iC-0C                        Indian Hmbor lr1.,ura:1ce Comr,ariy

At:cour1t ID:         455206                                                MSF-24525                             CJBE SJecia:!y i!lsJram:i:, Co.

                                                                             Ci'PG961055                      Gtead'ast Insurance Corr:.any
                                                                                                              G€r,e,;:;I Secur ty lndarnn ty Cor'lpa'ly of
                                                                             '1 070.:29659-08 ! .:28-17 ..,JC Ari,wrrn


                                                                             U.:51-2'113J--UO                     l,nlted SD:Jc a!!Y :11sur::.rice Compar,y


                                                                                                                  Prir';;WJn Ex::ess ard E'Jrplus L.ir'%
                                                                             70A3CM00076C{l CO                    hc'..irnroo Co
                                                                                                                  lr,tema:,onal lnsuran-~e Co'11p8'1)' Jf

                                                                                                                  Ole Re;:iut:·:c Urion
                                                                             OR.4MPROOi545-'.l•)                  i<lH,rsrcs Gompan;




Tr1is policy Is t;eir~l wnt'.en on a sJrplus '1es :iasls In a stat0 where \he abJrn list<)d G~nrnanies are nJt I censrn:I.


1I is your responsibility to a'rcmge for applicable tax 41indS as ..,,"£a.I as   t~<a   psyrnent of the s(ale l8K8S and/or slarnping foe er (!,9 oo,ic.y.

Please ackno\"l8dge that yoJ unj81'stand this rs,quireme1( of th'a' lnsuram:e Depac:r1,1nt for plac ng sur,)!us lines bus '18SS out cf s,_;1!e
hy r:omrlflting tfs.,::,8l@tRmi::.nl ~,i::.lrw

V0ry 1ruly yours.

:Srn'"l McBlmey
/VnRiGc, LP



Tr,e producc>r signlll!J oebw is he:eDy resJonsible for 1,pJlicable s...,;olu~ lir,es JilinrJs z:id t·10 payment cf s:atc ta,w~ cmc fees on t:.,s
po>:y,

rtm producor h,smty reorosents tt·,at all L:Je LIii genes stater1e:-,ts reqJ red oy law l"aV•) ooen sa~sf2ctor;ly co:nple'.oj encl obtair•ed
ar,j will t;e kep O'l file by t-~e "1l1rg broker Suell Due Olll[;e-~::e slaten-erts shall be tra1srnitlec t:i :,,,.,- Rise or tr,ej- as,:igns ~'POl
nsquF~'it,




Please check If Home State FIiing:                J     Identify Sbte:

                                   State 1              State 2             Sbto3                                 State 4                  Home Stale
State                          I             TX
SL Broker Information: 11-=0-===--"---t-==-==---J-==c~==-----t-=====----l-====-----j
N:imo                               I 1rJJ trnlll1c1u




                                                                                                                        -- --- - f-----




NOTE: A copy of this eKecL-ted fomi must lJ.e received In ;;wr office ,..,                 o1   {;r;;nrJJf/011 c-f binding.




                                                                         EXHIBIT 2                                                 FOR MEDIATION PURPOSES ONLY UWS02838
             Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 59 of 184




                       10375 Richmond Ave. Suite 500 Houston, TX 77042 Phone: 888-728-7235 Fax: 713-532-4121

                                                                                                               May 16, 2017
                                    CONFIRMATION OF COVERAGE BOUND
                                                 (BINDER CONFIRMATION)

Andrew Tyron
Highpoint Insurance Group, LLC
1150 Clearlake City Blvd
#201
Houston, TX 77062


RE:     Commerce Equities, Inc

Policy#: AMR59062
         AMP753291000
         MSP24525
         CPP8981055
         10T029659081281700
         USI2113300
         7DA3CM000750900
         HAN1838800
         ORAMPR00154500

Effective 5/15/2017 to 5/15/2018

Dear Andrew:

We are pleased to confirm the attached binder for PROPERTY being offered with Underwriters at Lloyds; Indian
Harbor Insurance Company; QBE Specialty Insurance Co.; Steadfast Insurance Company; General Security
Indemnity Company of Arizona; United Specialty Insurance Company; Princeton Excess and Surplus Lines
Insurance Co.; International Insurance Company of Hannover; Old Republic Union Insurance Company. These
carriers are Non-Admitted in the state of TX. Please note that this binder is based on the coverage, terms and
conditions as stated in the attached binder, which may be different from those requested in your original submission. As
you are the representative of the Insured, it is incumbent upon you to review the terms of this binder carefully with your
Insured, and reconcile any differences from the terms requested in the original submission. CRC Insurance Services,
Inc. disclaims any responsibility for your failure to reconcile with the Insured any differences between the terms bound as
per the attached and those terms originally requested. This coverage may not be bound without a fully executed CRC
brokerage agreement.

NOTE: If insured is located outside your resident state, we must have a copy of your non-resident license on
file.

Mailing Address:         11144 Fuqua Street #200
                         Houston, TX

Physical Address:        11144 Fuqua Street #200,
                         Houston, TX 77089

Please note:
Guaranty Fund Nonparticipation Notice
This insurance contract is with an insurer not licensed to transact insurance in this state and is issued and
delivered as surplus line coverage under the Texas insurance statutes. The Texas Department of Insurance does
not audit the finances or review the solvency of the surplus lines insurer providing this coverage, and the insurer
is not a member of the property and casualty insurance guaranty association created under Chapter 462,
Insurance Code. Chapter 225, Insurance Code, requires payment of a ___4.85_______ percent tax on gross
premium.
                                                        EXHIBIT 3
             Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 60 of 184


Coverage as bound per the attached. Premium and Commission are as follows:

GRAND TOTAL PREMIUM:                                     $89,000.00
GRAND TOTAL TRIA PREMIUM:                                REJECTED
GRAND TOTAL AMRISC FEE:                                  $1,000.00
GRAND TOTAL BROKER FEE:                                  $5,000.00
GRAND TOTAL STATE TAX:                                   $4,521.75
GRAND TOTAL STAMPING FEE:                                $139.85
GRAND TOTAL:                                             $97,893.60

Tax Filings are the responsibility of: ( )Your Agency(X)CRC ( ) Not Applicable

Commission: 10%

CRC is compensated in a variety of ways, including commissions and fees paid by insurance companies and
fees paid by clients. Some insurance companies pay brokers supplemental commissions (sometimes referred
to as “contingent commissions” or “incentive commissions”), which is compensation that is based on a broker's
performance with that carrier. These supplemental commissions may be based on volume, profitability,
retention, growth or other measures. Even if a contingent commission agreement exists with a carrier, we
recognize that our responsibility is to promote the best interests of the policyholder in the selection of an
insurance company. For more information on CRC's compensation, please contact your CRC broker.


Financing Insurance Premiums
Premium financing budgets insurance payments and improves liquidity for other business objectives: working
capital, business growth, building expansion.

If your clients choose to pay their insurance in monthly installments, it's fast and easy with AFCO & Prime Rate
Insurance Premium Finance Companies, which are affiliates of CRC. AFCO provides premium financing
solutions for large and mid-size corporate accounts; Prime Rate offers solutions for smaller commercial and
personal lines.

Find out how premium financing works and how it can expand your relationship with your clients by
e-mailing premiumfinance@afco.com; or call toll- free 866-669-0937 and press 81. Additional information is
available at www.afco.com and www.primeratepfc.com.

Should you have any questions, please feel free to contact our office.

Sincerely,

Todd Guilbeau
713-532-4111
tguilbeau@crcins.com
5514361
                                                    CONFIDENTIAL




                                                     EXHIBIT 3
              Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 61 of 184



Figure: 28 TAC §1.601(a)(3):

               1 IMPORTANT NOTICE                                          AVISO IMPORTANTE


To obtain information or make a complaint:                Para obtener informacion o para someter una queja:

2 You may contact your (title) at (telephone number).     Puede comunicarse con su (title) al (telephone number).


3 You may call (company)'s toll-free telephone number for Usted puede llamar al numero de telefono gratis de
information or to make a complaint at:                    (company)'s para informacion o para someter una queja al:

                  1-XXX-XXX-XXXX                                             1-XXX-XXX-XXXX


4 You may also write to (company) at:                     Usted tambien puede escribir a (company):


5 You may contact the Texas Department of Insurance to    Puede comunicarse con el Departamento de Seguros de
obtain information on companies, coverages, rights or     Texas para obtener informacion acerca de companias,
complaints at:                                            coberturas, derechos o quejas al:

                     1-800-252-3439                                             1-800-252-3439


6 You may write the Texas Department of Insurance:        Puede escribir al Departamento de Seguros de Texas:
P. O. Box 149104                                           P. O. Box 149104
Austin, TX 78714-9104                                     Austin, TX 78714-9104
Fax: (512) 490-1007                                       Fax: (512) 490-1007
Web: http://www.tdi.state.tx.us                           Web: http://www.tdi.state.tx.us
E-mail: ConsumerProtection@tdi.state.tx.us                E-mail: ConsumerProtection@tdi.state.tx.us


7 PREMIUM OR CLAIM DISPUTES: Should you have              DISPUTAS SOBRE PRIMAS O RECLAMOS: Si tiene
a dispute concerning your premium or about a claim you    una disputa concerniente a su prima o a un reclamo, debe
should contact the (agent) (company) (agent or the        comunicarse con el (agente) (la compania) (agente o la
company) first. If the dispute is not resolved, you may   compania) primero. Si no se resuelve la disputa, puede
contact the Texas Department of Insurance.                entonces comunicarse con el departamento (TDI).


8 ATTACH THIS NOTICE TO YOUR POLICY: This UNA ESTE AVISO A SU POLIZA: Este aviso es solo
notice is for information only and does not become a part para proposito de informacion y no se convierte en parte o
or condition of the attached document.                    condicion del documento adjunto.




                                                         EXHIBIT 3
            Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 62 of 184


Guaranty Fund Nonparticipation Notice
This insurance contract is with an insurer not licensed to transact insurance in this state and is issued and
delivered as surplus line coverage under the Texas insurance statutes. The Texas Department of Insurance does
not audit the finances or review the solvency of the surplus lines insurer providing this coverage, and the insurer is
not a member of the property and casualty insurance guaranty association created under Chapter 462, Insurance
Code. Chapter 225, Insurance Code, requires payment of a ___4.85_______ percent tax on gross premium.


Surplus Lines Agent: CRC Insurance Services, License #18530

Address: 1 Metroplex Drive, Suite 400, Birmingham, AL 35209

GRAND TOTAL PREMIUM:                                   $89,000.00
GRAND TOTAL TRIA PREMIUM:                              REJECTED
GRAND TOTAL AMRISC FEE:                                $1,000.00
GRAND TOTAL BROKER FEE:                                $5,000.00
GRAND TOTAL STATE TAX:                                 $4,521.75
GRAND TOTAL STAMPING FEE:                              $139.85
GRAND TOTAL:                                           $97,893.60




                                                  EXHIBIT 3
                      Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 63 of 184



                           Name              Phone                             Fax                      Email

To:                  Todd Guilbeau       (713) 425-8959                                    tguilbeau@crcins.com
Company:             CRC Insurance Services Inc.
From:                Sam McBirney

RE:                  Commerce Equities Inc                              Date/Time:         5/15/2017                   11:35 AM
                                                                        Account No:        455206
Commission:                16.0%
Elite Producer Level:                   Diamond
                                                          BINDER
Comments:




This AmRisc Authorization or AmRisc Binder is based on the coverage, terms and conditions listed herein, which may be different from those requested in your
original submission or shown in your produced binder. It is incumbent upon you to review the terms of this AmRisc Authorization or AmRisc Binder carefully with
your Insured and reconcile any differences in the terms requested in your original submission or shown in your produced binder. AmRisc, LLC disclaims any
responsibility for your failure to reconcile with the Insured any differences between the terms shown in this AmRisc Authorization or AmRisc Binder and those
terms requested in your original submission or shown in your Certificates of Insurance or produced binder.
This AmRisc Authorization or AmRisc Binder is based on the information submitted on the AmRisc App-SOV. In the event there is conflicting material
information between that information shown on the AmRisc App-SOV and other submitted information (Acord forms/etc), the information as shown on the
AmRisc App-SOV shall take precedence.




      Confidential                                                           Page 1 of 3

                                                                      EXHIBIT 3
                      Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 64 of 184
Re:                  Commerce Equities Inc                                                                          Date/Time:                              5/15/2017          11:35 AM
                     BINDER                                                                                         Account No:                             455206
                                                                                                                    Valid Until:                            7/14/2017
Insured's Name:
Commerce Equities Inc                                                                                               Eff. Date:                              5/15/2017
11144 Fuqua St #200                                                                                                 Exp. Date:                              5/15/2018
Houston, TX, 77089                                                                                                  Operation:                              Apartments/LES RISK
Interest ($):    Buildings                $19,700,580                                                               Carrier:                                See Attached Carrier Participation
                 Contents                 $200,000
                 Other                    Not Covered                                                                                          Coin, PD:           N/A
                 Rents                    $3,267,663                                                                                      Limitation, TE:          N/A
TIV ($):                                  $23,168,243                                                                                     Valuation, PD:           RCV
                                                                                                                                          Valuation, TE:           ALS
Perils Covered:                           All Risk, excluding Flood & Earth Movement

Flood & Earth Movement, if provided, are aggregate


Limits of Liability: (as per schedule, NOT blanket)

Total Limits of Liability:                Per Carrier Participation shown separately; Limits shown are for the largest location.


Deductibles:                                                                                                        Rate (Reference Only):                                     $0.384                MEP:
            AOP              $100,000                                                                               Min & Deposit Premium:                                     $89,000               35%
           Flood              Not Covd                                                                              Optional TRIPRA:                                           REJECTED
 Earth Movement               Not Covd                                                                              AmRisc inspection fee:                                     $1,000
Cyber/Data Comp        $10,000 / $5,000
       Wind/Hail             $973,000 Settler's Ranch
                             $185,000 Acadiana Shopping Center




                                                                                                                    Producer responsible for collection/payment of State taxes & related fees

Standard Endorsements (available upon request):                                               Standard Terms & Conditions:
                                                                                              Any Additional or Return Premium under $500 shall be waived.
                                                                                              This quote is subject to acceptance both sides with NO COVER GIVEN.
AR TRIA EXCL 02 15                                                                            Severe cancellation penalties apply to CAT exposed property.
Standard forms/endts, avail upon req.


Specific Terms & Conditions:
All Buildings with outstanding damage are excluded. Contact UW if waiver needed.
Coverage explicitly excludes all flooding, including but not limited to flooding during windstorm events.
Roof coverings to be ACV if originally installed or last fully replaced prior to 2005
Coverage excludes all damage directly or indirectly caused by any Named Storm in existence upon AmRisc receipt of written request to bind.




Warranties
Warrant no losses last 5 years on properties to be covered unless specified in AmRisc Application.
Warrant no expiring AmRisc markets that are quoted herein unless exception by the underwriter.
Warrant no EIFS Construction.




Information due at binding OR within 30 days of inception:
Signed AmRisc Application/SOV, Signed Flood Notice, Signed Surplus Lines Statement (Required at binding)
Signed TRIA Disclosure Notice(s)

To comply with regulatory provisions, unless the above requested information is received
 within 30 days, automatic NOC must be sent contingent upon receipt of information.




All quotes and binders are subject to satisfactory inspections, recommendation compliance and financials. Inspections shall be ordered by AmRisc, LLC. All coverages are as per the standard forms and
endorsements in use by AmRisc, LLC at the time of binding, unless otherwise noted. Coverage shall exclude any damage due directly or indirectly from any named storm in existence at the time a Request to Bind
is received by AmRisc, LLC 30 day (Except 90 day if Compass) NOC , except 10 days for nonpayment of premium or material misstatement; subject to individual State requirements. Carriers' participation may
change at the time of binding or throughout the coverage period.




      Confidential                                                                                  Page 2 of 3

                                                                                            EXHIBIT 3
                       Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 65 of 184
Insured:              Commerce Equities Inc                                                     Date/Time:                                         5/15/2017           11:35 AM
Account No:           455206

Base Form             Compass

Extensions:                                                                                          Form                    Program Sublimits
Earth Movement per occ & ann aggr for all Locations combined; subject to:                       Compass               Not Covered
  Earth Movement per occ & ann aggr: CA, AK & HI                                                Compass               Not Covered
  Earth Movement per occ & ann aggr: OR & WA                                                    Compass               Not Covered
  Earth Movement per occ & ann aggr: New Madrid                                                 Compass               Not Covered
Flood, per occ & ann aggr for all Locations combined; subject to:                               Compass               Not Covered
  Flood, per occ & ann aggr: Zones A & V                                                        Compass               Not Covered
Accounts Receivable                                                                             Compass               $100,000
Builder's Risks                                                                                 Compass               $100,000
Builder's Risks Soft Costs                                                                      Compass               $10,000
Civil or Military Authority, the lesser of                                                      Compass               30 days max $100,000
Contingent Time Element; the lesser of                                                          Compass               60 days max $100,000
Debris Removal; the lesser of                                                                   Compass               25% / $5,000,000
Electronic Data and Media                                                                       Compass               $50,000
Errors or Omissions                                                                             Compass               $25,000
Extended Period of Indemnity                                                                    Compass               90 days
Extra Expense/Expediting Expense                                                                Compass               $25,000
Fine Arts                                                                                       Compass               $50,000
Fire Brigade Charges                                                                            Compass               $25,000
Fungus, Molds, Mildew, Spores, Yeast (per occ/ann aggr)                                         Compass               $15,000
Ingress/Egress                                                                                  Compass               30 days max $50,000
Leased,rented,borrowed,loaned or unscheduled owned Contractors Eqpt                             Compass               $50,000
   Any one item                                                                                 Compass               $10,000
Leasehold Interest                                                                              Compass               $25,000
Limited Pollution Coverage (Annual Aggregate)                                                   Compass               $25,000
Lock Replacement                                                                                Compass               $25,000
Miscellaneous Unnamed Locations                                                                 Compass               $25,000
Newly Acquired Property                                                                         Compass               60 days max $1,000,000
Ordinance or Law:                                                                               Compass
  Coverage A:                                                                                   Compass               Incl in Bldg Limit
   Coverage B:                                                                                  Compass               10% per bldg, max $1M per occ
   Coverage C:                                                                                  Compass               Included with Coverage B
   Coverage D:                                                                                  Compass               Incl in the TE, if cov'd
   Coverage E                                                                                   Compass               Included in the Building Limit
Ordinary Payroll                                                                                Compass               30 days
Plants, lawns, trees or shrubs                                                                  Compass               $10,000
   Any one plant, lawn, tree or shrub                                                           Compass               $1,000
Professional Fees (Annual Aggregate)                                                            Compass               $10,000
Reclaiming, restoring or repairing land improvements                                            Compass               $10,000
Reward Reimbursement                                                                            Compass               $10,000
Royalties                                                                                       Compass               $10,000
Service Interruption (72 hr qualifying period)                                                  Compass               $50,000
Spoilage                                                                                        Compass               $10,000
Time Element Monthly Limitation                                                                 Compass               N/A
Transit                                                                                         Compass               $25,000
Underground pipes,flues & drains                                                                Compass               $25,000
Valuable Papers and Records                                                                     Compass               $100,000

Sinkhole Loss Extension                                                                         AR Sinkhole 01 14 As Per Schedule
Full First Comp Attack/Third Party Network Security (Ann Agg)                                   AR CYB            $100,000
Data Compromise (Ann Agg)                                                                       AR DC             $50,000




OPTIONS:




This AmRisc Authorization or AmRisc Binder is based on the coverage, terms and conditions listed herein, which may be different from those requested in your original submission or shown in your produced
binder. It is incumbent upon you to review the terms of this AmRisc Authorization or AmRisc Binder carefully with your Insured and reconcile any differences in the terms requested in your original submission or
shown in your produced binder. AmRisc, LLC disclaims any responsibility for your failure to reconcile with the Insured any differences between the terms shown in this AmRisc Authorization or AmRisc Binder and
those terms requested in your original submission or shown in your Certificates of Insurance or produced binder.
This AmRisc Authorization or AmRisc Binder is based on the information submitted on the AmRisc App-SOV. In the event there is conflicting material information between that information shown on the AmRisc
App-SOV and other submitted information (Acord forms/etc), the information as shown on the AmRisc App-SOV shall take precedence.




       Confidential                                                                                   Page 3 of 3

                                                                                             EXHIBIT 3
                Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 66 of 184




RE:                          Commerce Equities Inc                                                     Date/Time:           5/15/2017              11:35 AM
                                                                                                       Account No:          455206

                                                                     CARRIER PARTICIPATION

                            Limit                              Layer               Attachment              Perils
Certain Underwriters at Lloyds                                                                         A.M. Best/S&P: A XV / A+                          Pol/Cert #    AMR-59062
         1               $4,280,846                        $19,458,390                   ded           AR EXCL NW                                        Premium:      $19,452
         1               $4,280,846                        $19,458,390                   ded           NW                                                 TRIPRA:      REJECTED
                                                                                                                                                              Fee:     $1,000
                                                                                                                                                                       $0.00




Indian Harbor Insurance Company                                                                        A.M. Best/S&P: A XV / A                           Pol/Cert #    AMP7532910-00
         1              $1,264,795                         $19,458,390                   ded           AR EXCL NW                                        Premium:      $5,747
         1              $1,264,795                         $19,458,390                   ded           NW                                                 TRIPRA:      REJECTED
                                                                                                                                                              Fee:     $0

QBE Specialty Insurance Co.                                                                            A.M. Best/S&P: A XV / A+                          Pol/Cert #    MSP-24525
        1              $4,475,430                          $19,458,390                   ded           AR EXCL NW                                        Premium:      $20,917
        1              $4,475,430                          $19,458,390                   ded           NW                                                 TRIPRA:      REJECTED
                                                                                                                                                              Fee:     $0
                                                                                                                                                                       $0.00
       CYB              $100,000                             $100,000                    ded           CYB
Steadfast Insurance Company                                                                            A.M. Best/S&P: A+ XV / AA-                        Pol/Cert #    CPP8981055
         1             $4,280,846                          $19,458,390                   ded           AR EXCL NW                                        Premium:      $19,452
         1             $4,280,846                          $19,458,390                   ded           NW                                                 TRIPRA:      REJECTED
                                                                                                                                                              Fee:     $0
                                                                                                                                                                       $0.00
General Security Indemnity Company of Arizona                                                          A.M. Best/S&P: A XV / AA-                         Pol/Cert #    10T029659-08128-17-00
         1             $1,556,671        $19,458,390                                     ded           AR EXCL NW                                        Premium:      $7,074
         1             $1,556,671        $19,458,390                                     ded           NW                                                 TRIPRA:      REJECTED
                                                                                                                                                              Fee:     $0
                                                                                                                                                                       $0.00
United Specialty Insurance Company                                                                     A.M. Best/S&P: A VIII / na                        Pol/Cert #    USI-21133-00
         1              $1,945,839                         $19,458,390                   ded           AR EXCL NW                                        Premium:      $8,842
         1              $1,945,839                         $19,458,390                   ded           NW                                                 TRIPRA:      REJECTED
                                                                                                                                                              Fee:     $0
                                                                                                                                                                       $0.00
                                                                                                       A.M. Best/S&P: A XV / A+                          Pol/Cert #
                                                                                                                                                         Premium: $0
                                                                                                                                                          TRIPRA: REJECTED
                                                                                                                                                              Fee: $0
                                                                                                                                                                    $0.00
Princeton Excess and Surplus Lines Insurance Co                                                        A.M. Best/S&P: A+ XV / AA-                        Pol/Cert # 7DA3CM0007509-00
         1              $583,752         $19,458,390                                     ded           AR EXCL NW                                        Premium: $2,653
         1              $583,752         $19,458,390                                     ded           NW                                                 TRIPRA: REJECTED
                                                                                                                                                              Fee: $0
                                                                                                                                                                    $0.00
International Insurance Company of Hannover                                                            A.M. Best/S&P: A+ XV / AA-                        Pol/Cert # HAN-18388-00
          1              $681,044       $19,458,390                                      ded           AR EXCL NW                                        Premium: $3,095
          1              $681,044       $19,458,390                                      ded           NW                                                 TRIPRA: REJECTED
                                                                                                                                                              Fee: $0
                                                                                                                                                                    $0.00
Old Republic Union Insurance Company                                                                   A.M. Best/S&P: A VII / A+                         Pol/Cert # ORAMPR001545-00
        1               $389,168                           $19,458,390                   ded           AR EXCL NW                                        Premium: $1,768
        1               $389,168                           $19,458,390                   ded           NW                                                 TRIPRA: REJECTED
                                                                                                                                                              Fee: $0
                                                                                                                                                                    $0.00

* Company Ratings stated above reflect our best efforts for updating the information, but may be out of date at the time of this quote or binder. Financial Review is the responsibility of the Insured.




                                                                                       EXHIBIT 3
                  Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 67 of 184
                                                            AmRISC Property Application and Statement of Values

Unless notified otherwise, completion of this form replaces the application, statement of values, hard copy loss runs and formally executed loss letters. This form contains the
information submitted to date. The form must be completed, signed and returned for underwriter's review and acceptance within 30 days of inception. Any inaccurate
information identified on the returned form is automatically deemed noted and agreed by underwriters upon receipt, so please return as soon as possible.

Named Insured:                                             Commerce Equities Inc                                                                                    Account ID:                       455206
Mailing Address:                                           11144 Fuqua St #200                                      Houston                   TX                            77089
Nature of business:                                        Apartments/LES RISK




                                                                                                                                                                                                                   ISO Const.




                                                                                                                                                                                                                                                 Initial each
                                                                                                                                                                      Automatic
                                                                                                                                                                      Sprinklers




                                                                                                                                                                                               Year Built
                                                                                                                                                   Area (Sq.




                                                                                                                                                                                                                                     buildings
                                                                                                                                                   Building




                                                                                                                                                                                               Original




                                                                                                                                                                                                                                                 Section
                                                                                                                                                                                                                   (1 to 6)

                                                                                                                                                                                                                                     No. of
                                                                                                                                                   ft.)
     Loc No.                      Address                             City                       State                        Zip




                                                                                                                                                                      %
        1              Per Schedule on file
        2              with AmRisc
        3
        4
        5
        6
             Totals:                                                                                                                               286,208                0%                                                           20
                       If you have any questions regarding the type of construction or other information, discuss with your agent prior to signing this application.

     Valuation:                    RCV                                RCV                         ALS                        ALS                              ALS
         Coins:                     N/A                               N/A                         N/A                        N/A                              N/A
     Loc No.                      Building                            BPP                          BI                       Rents                             EE                                             Loc TIV
        1                   Per Schedule on file
        2                        with AmRisc
        3
        4
        5
        6
     Totals:                     $19,700,580                       $200,000                         $0                   $3,267,663                                                                         $23,168,243
                       These values often form the basis of the policy's limit of liability. Please review carefully.

List ALL losses caused by requested perils for the prior 5 years that did or may exceed the specified threshold. Please add
any losses if not listed. Incomplete loss history is considered material and may void coverage.
                                                                                                                                                                                         Threshold:                             $0

       DOL                 Description/COL                        Incurred                 Status (O/C)                      DOL                   Description/COL                        Incurred                 Status (O/C)
     04/18/16          Water Leak                                   $42,504                         O
     05/26/15          Water                                         $8,445                         O




Has any policy or coverage been declined, cancelled or non-renewed during the                                       Has any applicant been convicted of arson in the past 10 years?
prior 3 years (not applicable in MO.)                                                              NO                                                                                                                           NO
Is the applicant a S-Chapter Corporation, partnership or any other type of sole                                     Any bankruptcies or tax credit liens against applicant in prior 5 years?
proprietor organization?                                                                           NO                                                                                                                           NO
Does the applicant have any reason that they would not be aware of all losses for                                   Has net income been negative for 2 of the past 3 years? If so, please attach
the prior 5 years?                                                                                 NO               financials or tax returns for 3 years.                                                                      NO
For apartments, are there any HUD managed or Section 8 developments?                                                If habitational, is there any aluminum distribution wiring?
                                                                      NO                                                                                                                                                        NO
Explain any Yes answers. If necessary, add additional pages, which are hereby made part of the application.



Warranties:
                       Warrant no losses last 5 years on properties to be covered unless specified in AmRisc Application.
                       Warrant no expiring AmRisc markets that are quoted herein unless exception by the underwriter.
                       Warrant no EIFS Construction.

List any Discrepancies. Discrepancies received by underwriters prior to a loss shall be deemed noted and agreed by underwriters. However, additional
premium may be charged as of the date the information is received by underwriters.




Any person who knowingly and with intent to injure, defraud, or deceive any insurer files a statement of claim or an application containing any false, incomplete, or
misleading information is guilty of a felony of the third degree. Severe cancellation penalties apply to CAT exposed property - Form is available upon request.
Carriers' participation may change prior to binding or throughout the coverage period.




To the best knowledge of the applicant and the producer, the above information is true and complete. Initial each Section.
Applicant Printed Name                                                                  Title                                                 Producer Printed Name


Applicant Signature                                                                     Date                                                  Producer Signature                     Date


Initial Each Section Above                                                                                                                                                                                       AR APP 11 09




                                                                                                         EXHIBIT 3
Confidential                                                                                                        Page 1 of 1
       Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 68 of 184




                 DISCLOSURE NOTICE OF TERRORISM INSURANCE COVERAGE


INSURED:         Commerce Equities Inc                                         Account ID:             455206

LIMITS:          As per the attached Authorization or Indication




You are hereby notified that under the Terrorism Risk Insurance Act of 2002, as amended ("TRIA"), that you
now have a right to purchase insurance coverage for losses arising out of acts of terrorism, as defined in
Section 102(1) of the Act, as amended: The term “act of terrorism” means any act that is certified by the
Secretary of the Treasury, in concurrence with the Secretary of State, and the Attorney General of the United
States-to be an act of terrorism; to be a violent act or an act that is dangerous to human life, property, or
infrastructure; to have resulted in damage within the United States, or outside the United States in the case
of an air carrier or vessel or the premises of a United States mission; and to have been committed by an
individual or individuals, as part of an effort to coerce the civilian population of the United States or to
influence the policy or affect the conduct of the United States Government by coercion.

Any coverage you purchase for 'acts of terrorism' shall expire at 12:00 midnight December 31, 2020, the
date on which the TRIA Program is scheduled to terminate unless the TRIA Program is reauthorized or the
expiry date of the policy whichever occurs first, and shall not cover any losses or events which arise after the
earlier of these dates.

YOU SHOULD KNOW THAT COVERAGE PROVIDED BY THIS POLICY FOR LOSSES CAUSED BY
CERTIFIED ACTS OF TERRORISM IS PARTIALLY REIMBURSED BY THE UNITED STATES UNDER A
FORMULA ESTABLISHED BY FEDERAL LAW. HOWEVER, YOUR POLICY MAY CONTAIN OTHER
EXCLUSIONS WHICH MIGHT AFFECT YOUR COVERAGE, SUCH AS AN EXCLUSION FOR NUCLEAR
EVENTS. UNDER THIS FORMULA, THE UNITED STATES PAYS 85% THROUGH 2015; 84% BEGINNING
ON JANUARY 1, 2016; 83% BEGINNING ON JANUARY 1, 2017; 82% BEGINNING ON JANUARY 1, 2018;
81% BEGINNING ON JANUARY 1, 2019 AND 80% BEGINNING ON JANUARY 1, 2020; OF COVERED
TERRORISM LOSSES EXCEEDING THE STATUTORILY ESTABLISHED DEDUCTIBLE PAID BY THE
INSURER(S) PROVIDING THE COVERAGE. YOU SHOULD ALSO KNOW THAT THE TERRORISM RISK
INSURANCE ACT, AS AMENDED, CONTAINS A $100 BILLION CAP THAT LIMITS U.S. GOVERNMENT
REIMBURSEMENT AS WELL AS INSURERS' LIABILITY FOR LOSSES RESULTING FROM CERTIFIED
ACTS OF TERRORISM WHEN THE AMOUNT OF SUCH LOSSES IN ANY ONE CALENDAR YEAR
EXCEEDS $100 BILLION. IF THE AGGREGATE INSURED LOSSES FOR ALL INSURERS EXCEED $100
BILLION, YOUR COVERAGE MAY BE REDUCED.
THE PREMIUM CHARGED FOR THIS COVERAGE IS PROVIDED BELOW AND DOES NOT INCLUDE
ANY CHARGES FOR THE PORTION OF LOSS COVERED BY THE FEDERAL GOVERNMENT UNDER
THE ACT.
          I hereby elect to purchase coverage for acts of terrorism for a prospective
          premium of      REJECTED
                 I hereby elect to have coverage for acts of terrorism excluded from my policy.
                 I understand that I will have no coverage for losses arising from acts of terrorism.


                                                            This notice applies to the following carriers and their
Policyholder/Applicant's Signature                          respective participation quoted herein:
                                                            Certain Underwriters at Lloyds
                                                            Indian Harbor Insurance Company
                                                            QBE Specialty Insurance Co.
Print Name                                                  Steadfast Insurance Company
                                                            General Security Indemnity Company of Arizona
                                                            United Specialty Insurance Company

Date                                                        Princeton Excess and Surplus Lines Insurance Co
                                                            International Insurance Company of Hannover




                                                         EXHIBIT 3
   Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 69 of 184




AmRisc, LLC                           Flood Notice                                AR FN 04 11



If the policy issued by AmRisc, LLC excludes Flood, the following shall apply:

                                Flood Exclusion Acknowledgement

I understand the policy issued by AmRisc, LLC does NOT provide coverage for loss or
damage caused by or resulting from Flood, including any flooding and/or storm surge
associated with windstorm events.

I understand that Flood insurance can be purchased elsewhere from a private flood insurer
or the National Flood Insurance Program.

It is strongly recommended that Insureds in “Special Flood Hazard Areas” or areas subject
to Flooding, including flooding and/or storm surge from windstorm events, obtain Flood
coverage.

I also understand that execution of this form does NOT relieve me of any obligation that I
may have to my mortgagees or lenders to purchase Flood insurance.



If the policy issued by AmRisc, LLC includes Flood, the following shall apply:

                                        Flood Coverage


I understand the policy issued by AmRisc, LLC does provide coverage for loss or damage
caused by or resulting from Flood, including any flooding and/or storm surge associated
with windstorm events.

I understand that loss or damage caused by or resulting from Flood, including any flooding
and/or storm surge associated with windstorm events, will be subject to the Flood sublimit
stated elsewhere in the policy


I understand that if I do not sign this form that my application for coverage may be denied or
that my policy issued by AmRisc, LLC may be cancelled or non-renewed. I have read and I
understand the information above.

Named Insured:        Commerce Equities Inc
Account No.:                 455206



Policyholder/Applicant's Signature


Print Name


Date




                                              EXHIBIT 3
            Premium by State Breakdown

            Insured Name:      Commerce Equities Inc
            Account ID:                  455206

            The premium breakdown below is for state tax filing purposes only and represent all states that are material to the schedule as submitted. All other taxes are allocated to the key state,
            except Kentucky shall be shown separately. The actual rates for individual locations or exposures are subject to underwriter review and approval for any addition or deletion of exposure.
            Any TRIA or GL Premium is not included below and shall be broken down by state in the same proportion as the premium shown below.
                                                                                                                                                                                                                                      Total Premium:
                                      $19,452                 $5,747               $20,917              $19,452                $7,074                 $8,842                               $2,653         $3,095        $1,768             $89,000
                                                                                                                                                                                          Princeton   International
                                     Certain                                                          Steadfast          General Security  United Specialty                              Excess and     Insurance    Old Republic
                                  Underwriters at         Indian Harbor        QBE Specialty          Insurance        Indemnity Company      Insurance                                 Surplus Lines  Company of   Union Insurance
                                     Lloyds            Insurance Company       Insurance Co.          Company              of Arizona         Company                                   Insurance Co    Hannover       Company
                  State            AMR-59062             AMP7532910-00           MSP-24525           CPP8981055        0T029659-08128-17-00 USI-21133-00                              7DA3CM0007509-0 HAN-18388-00 ORAMPR001545-00
                    TX               $19,452.00             $5,747.00            $20,917.00           $19,452.00              $7,074.00             $8,842.00                               $2,653.00    $3,095.00     $1,768.00




EXHIBIT 3
                                                                                                                                                                                                                                                       Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 70 of 184
            Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 71 of 184

                                          Regular Mail Lock Box Address:                    Overnight address:
                                                  P.O. Box 95236                               Lockbox# 95236
                                             Grapevine, TX 76099-9752                      3330 West Royal Lane
                                                                                           Irving, TX 75063-6013




Bill To: AGT32873    Insured: 14057484    CSR: Robin Scott                      Acct Exec: Todd Guilbeau

May 16, 2017                                Submission No: 5514361

Highpoint Insurance Group, LLC
1150 Clearlake City Blvd #201
Houston, TX 77062                                       Master Invoice Number: 1852979

                                                        Payment Due on : 6/5/2017

Insured: Commerce Equities, Inc

Policy Numbers : See Below                              Effective : 5/15/2017 to 5/15/2018

                                                        Gross Amount               Comm($)                    Net Due

Premium                                                       $89,000.00              $8,900.00                $80,100.00
Inspection Fee - Company                                       $1,000.00                                        $1,000.00
Policy Fee                                                     $5,000.00                                        $5,000.00
Surplus Lines Tax                                              $4,607.50                                        $4,607.50
Stamping Office Fee                                              $142.50                                          $142.50


Company                                                                    Policy Number                 Invoice#

Underwriters at Lloyd's - Contract Facilities                              AMR59062                     1852979
Indian Harbor Insurance Company                                            AMP753291000                 1852993
QBE Specialty Insurance Company                                            MSP24525                     1853055
Steadfast Insurance Company                                                CPP8981055                   1853060
General Security Indemnity Company of Arizona                              10T029659081281700           1853096
United Specialty Insurance Company                                         USI2113300                   1853631
Princeton Excess & Surplus Lines Insurance Company                         7DA3CM000750900              1853646
International Insurance Company of Hannover SE                             HAN1838800                   1853656
Old Republic Union Insurance Company                                       ORAMPR00154500               1853671




Amount Invoiced              Comm%                       Commission                                              Net Due
$99,750.00                   10                          $8,900.00                                             $90,850.00




                                                EXHIBIT 3
Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 72 of 184




               EXHIBIT C
Office of Harris County District Clerk - Marilyn Burgess                    Page 1 of 1
        Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 73 of 184


                                          Chronological Case History
 Style          COMMERCE EQUITIES INC vs. AMRISC LLC
 Case Number    202035462 Case Status    Active - Civil  Case Type             SWORN ACCOUNT
 File Court     295       File Date      6/12/2020       Next Setting          N/A

     Date            Type                                                Description
      N/A           SERVICE      PERSON SERVED: AMRISC LLC MAY BE SERVED THROUGH ITS REGISTERED AGENTCT CORPORATION
                                 SYSTEM SERVICE TYPE: CITATION
    6/12/2020      ACTIVITY      JURY FEE PAID (TRCP 216) COURT: 295
    6/12/2020      DOCUMENT      ORIGINAL PETITION COURT: 295 ATTORNEY: SLANIA, ANDREW PHILIP PERSON FILING: COMMERCE
                                 EQUITIES INC
    6/23/2020       SERVICE      PERSON SERVED: HIGHPOINT INSURANCE GROUP LLC (TEXAS LIMITED LIABILITY COMPANY) MAYBE
                                 SERVED THROUGH ITS REGISTERED AGENT HEATHER T SMYRL SERVICE TYPE: CITATION
    6/26/2020       SERVICE      PERSON SERVED: CRC INSURANCE SERVICE INC MAY BE SERVED THROUGH ITSREGISTERED AGENT CT
                                 CORPORATION SYSTEM SERVICE TYPE: CITATION




https://www.hcdistrictclerk.com/edocs/public/ChronologicalListing.aspx?Get=UjIpgixmEe... 7/23/2020
                                                                               Page 1 of 1
           Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 74 of 184



 HCDistrictclerk.com               COMMERCE EQUITIES INC vs. AMRISC LLC                  7/23/2020
                                   Cause: 202035462 CDI: 7    Court: 295

 DOCUMENTS
 Number           Document                                                  Post Date         Pgs
                                                                            Jdgm
 91373787         Citation- Highpoint Insurance Group LLC                        07/20/2020   3
 91109312         Citation- Amrisc LLC                                           06/29/2020   3
 91113799         Citation                                                       06/29/2020   3
 90943193         Request for Issuance of Service                                06/15/2020   1
  ·>   90943194   Request for Issuance of Service                                06/15/2020   1
  ·>   90943195   Request for Issuance of Service                                06/15/2020   1
 90931106         Plaintiff's Original Petition and Jury Demand                  06/12/2020   18
  ·>   90931107   Exhibit 01 -- May 12, 2017 Ins. Quotation                      06/12/2020   12
  ·>   90931108   Exhibit 02 -- Signed Application                               06/12/2020   10
  ·>   90931109   Exhibit 03 - Confirmation of Coverage Bound                    06/12/2020   13




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=UjIpgixmEen... 7/23/2020
Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 75 of 184




               EXHIBIT D
     Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 76 of 184




                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

  COMMERCE EQUITIES, INC.,      §
                                §
       Plaintiff,               §
                                §
  v.                            §                     CIVIL ACTION NO.
                                §
  AMRISC, LLC, CRC INSURANCE §
  SERVICES, INC., and HIGHPOINT §
  INSURANCE GROUP, LLC          §
                                §
       Defendants.              §


                                    INDEX OF MATTERS BEING FILED

Exhibit A:         Executed Service of Process for AmRisc, LLC, CRC Insurance Services, Inc., and
                   Highpoint Insurance Group, LLC

Exhibit B:         Plaintiff’s Original Petition

Exhibit C:         Harris County Civil Docket Sheet

Exhibit D:         Index of Matters Being Filed

Exhibit E:         List of Counsel

Exhibit F:         Highpoint Insurance Group, LLC’s Consent to Removal

Exhibit G:         Policy Documents




ClarkHill\D4624\409752\260301878.v1-7/23/20
Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 77 of 184




               EXHIBIT E
     Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 78 of 184




                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

  COMMERCE EQUITIES, INC.,      §
                                §
       Plaintiff,               §
                                §
  v.                            §                       CIVIL ACTION NO.
                                §
  AMRISC, LLC, CRC INSURANCE §
  SERVICES, INC., and HIGHPOINT §
  INSURANCE GROUP, LLC          §
                                §
       Defendants.              §


                                              LIST OF COUNSEL

                         Party                                         Counsel
 Plaintiff:                                        JEFFREY L. RAIZNER
 Commerce Equities, Inc.                           State Bar No. 00784806
                                                   ANDREW P. SLANIA
                                                   State Bar No. 24056338
                                                   BEN WICKERT
                                                   State Bar No. 24066290
                                                   AMY B. HARGIS
                                                   State Bar No. 24078630
                                                   RAIZNER SLANIA, LLP
                                                   2402 Dunlavy Street
                                                   Houston, TX 77006
                                                   Phone: (713) 554-9099
                                                   Fax: (713) 554-9098
                                                   efile@raiznerlaw.com

 Defendant:                                        SCOTT A. SHANES
 AmRisc, LLC                                       State Bar No. 00784953
                                                   Scott.shanes@clarkhillstrasburger.com
 Defendant:                                        SARAH N. WARINER
 CRC Insurance Services, Inc.                      State Bar No. 24065078
                                                   Sarah.wariner@clarkhillstrasburger.com
                                                   JEREMY R. WALLACE
                                                   State Bar No. 24110825


ClarkHill\D4624\409752\260302253.v1-7/23/20
     Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 79 of 184




                                              jwallace@clarkhill.com
                                              CLARK HILL STRASBURGER
                                              2600 Dallas Parkway, Suite 600
                                              Frisco, TX 75034
                                              (469) 287-3900 – Telephone
                                              (469) 287-3999 – Facsimile

                                              and

                                              ANNA K. OLIN
                                              State Bar No. 24102947
                                              aolin@clarkhill.com
                                              CLARK HILL STRASBURGER
                                              901 Main Street, Suite 6000
                                              Dallas, Texas 75202
                                              (214) 651-4300 – Telephone
                                              (214) 651-4330 – Facsimile

 Defendant:                                   MICHAEL S. CEDILLO
 Highpoint Insurance Group, LLC               State Bar No. 24072029
                                              mcedillo@thompsoncoe.com
                                              THOMPSON COE, COUSINS & IRONS, LLP
                                              700 North Pearl Street
                                              Twenty-Fifth Floor – Plaza of the Americas
                                              Dallas, TX 75201
                                              (214) 871-8200 – Telephone
                                              (214) 871-8209 – Facsimile




ClarkHill\D4624\409752\260302253.v1-7/23/20
Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 80 of 184




               EXHIBIT F
     Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 81 of 184




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

  COMMERCE EQUITIES, INC.,      §
                                §
       Plaintiff,               §
                                §
  v.                            §                         CIVIL ACTION NO.
                                §
  AMRISC, LLC, CRC INSURANCE §
  SERVICES, INC., and HIGHPOINT §
  INSURANCE GROUP, LLC          §
                                §
       Defendants.              §

  DEFENDANT HIGHPOINT INSURACE GROUP, LLC’S CONSENT TO REMOVAL

        Pursuant to 28 U.S.C. § 1332(a) and 28 U.S.C. § 1446 (a), Defendant Highpoint Insurance

Group, LLC (“Highpoint”), by and through its counsel, hereby consents to the removal of this

action by Defendants AmRisc, LLC and CRC Insurance Services, Inc. from the 295th Judicial

District Court of Harris County, Texas (Cause No. 2020-35462) to the United States District Court

for the Southern District of Texas, Houston Division, within which this action is pending. In

consenting to removal, Highpoint expressly reserves all legal and equitable defenses and

objections, including those related to venue, personal jurisdiction, and service of process.

        Respectfully submitted this 23rd day of July, 2020.


                                              /s/ Michael S. Cedillo
                                              MICHAEL S. CEDILLO
                                              State Bar No. 24072029
                                              mcedillo@thompsoncoe.com
                                              THOMPSON COE, COUSINS & IRONS, LLP
                                              700 North Pearl Street
                                              Twenty-Fifth Floor – Plaza of the Americas
                                              Dallas, TX 75201
                                              (214) 871-8200 – Telephone
                                              (214) 871-8209 – Facsimile




ClarkHill\D4624\409752\260300537.v1-7/23/20
Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 82 of 184




               EXHIBIT G
Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 83 of 184




                                      TEXAS COMPLAINTS NOTICE




                IMPORTANT NOTICE                                  AVISO IMPORTANTE

   To obtain information or make a complaint:         Para obtener información o para presentar una
                                                      queja:




CE
   You may contact the Texas Department of            Usted puede comunicarse con el Departamento
   Insurance to obtain information on companies,      de Seguros de Texas para obtener información
   coverages, rights or complaints at:                sobre compañías, coberturas, derechos, o
                                                      quejas al:

                     1-800-252-3439                                  1-800-252-3439




                     RT
   You may write the Texas Department of              Usted puede escribir al Departamento de
   Insurance:                                         Seguros de Texas a:



   P. O. Box 149104                                   P. O. Box 149104




                                                IF
   Austin, TX 78714-9104                              Austin, TX 78714-9104

   Fax: (512) 490-1007                                Fax: (512) 490-1007

   Web: www.tdi.texas.gov                             Web: www.tdi.texas.gov




                                                               IE
   E-mail: ConsumerProtection@tdi.texas.gov           E-mail: ConsumerProtection@tdi.texas.gov

   PREMIUM OR CLAIM DISPUTES:                         DISPUTAS POR PRIMAS DE SEGUROS O
                                                      RECLAMACIONES: Si tiene una disputa




                                                                 D
   Should you have a dispute concerning your          relacionada con su prima de seguro o con una
   premium or about a claim you should contact        reclamación, usted debe comunicarse con el
   the agent first. If the dispute is not resolved,   agente primero. Si la disputa no es resuelta,
   you may contact the Texas Department of            usted puede comunicarse con el Departamento
   Insurance.                                         de Seguros de Texas .

   ATTACH THIS NOTICE TO YOUR POLICY:                 ADJUNTE ESTE AVISO A SU PÓLIZA: Este
   This notice is for information only and does not   aviso es solamente para propósitos
   become a part or condition of the attached         informativos y no se convierte en parte o en
   document.                                          condición del documento adjunto.


  October 19, 2015
  LMA9080B
Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 84 of 184



                            TEXAS SURPLUS LINES NOTICE

This insurance contract is with an insurer not licensed to transact insurance in this state
and is issued and delivered as surplus line coverage under the Texas insurance statutes.
The Texas Department of Insurance does not audit the finances or review the solvency of
the surplus lines insurer providing this coverage, and the insurer is not a member of the
property and casualty insurance guaranty association created under Chapter 462,
Insurance Code. Chapter 225, Insurance Code, requires payment of a 4.85% percent tax on
gross premium.




CE
                    RT
LMA9079
September 1, 2013




                                          IF
                                                          IE
                                                            D
        Case 4:20-cv-02607
This Declaration              Document
                 Page is attached to and1forms
                                           Filedpart
                                                 on 07/23/20   in TXSD
                                                     of Certificate     Page 85 of 184
                                                                    provisions.
Previous Account No. NEW                                                                     Account No. 455206
          Certain Underwriters at Lloyd's, London                                    Certificate No. AMR-59062
          Indian Harbor Insurance Company                                                Policy No. AMP7532910-00
          QBE Specialty Insurance Company                                                Policy No. MSP-24525
          Steadfast Insurance Company                                                    Policy No. CPP8981055
          General Security Indemnity Company of Arizona                                  Policy   No.   10T029659-08128-17-00
          United Specialty Insurance Company                                             Policy   No.   USI-21133-00
          Lexington Insurance Company                                                    Policy   No.   N/A
          Princeton Excess and Surplus Lines Insurance Company                           Policy   No.   7DA3CM0007509-00
          International Insurance Company of Hannover SE                                 Policy   No.   HAN-18388-00
          Old Republic Union Insurance Company                                           Policy   No.   ORAMPR001545-00




      CE
Name and address of the Insured                                                   Producer
Commerce Equities, Inc                                                            CRC Insurance Services, Inc.
11144 Fuqua St, Suite 200                                                         10375 Richmond, Ave. Suite 500
Houston, TX 77089                                                                 Houston, Texas 77042


Effective From                       05/15/2017                                     05/15/2018




                                         RT
                                                                       to                                        ;
Both days at 12:01 a.m. standard time at the Insured's mailing address.

Insurance is effective with: Insurer(s) as stated on Form AR CA - Contract Allocation Endorsement

This Policy consists of the following coverage parts for which a premium is indicated -
This premium may be subject to adjustment.
                                                                        Premium




                                                                    IF
COMMERCIAL PROPERTY COVERAGE PART
   Certain Underwriters at Lloyd's, London                                              Property        $   19,452
    One Lime Street, London EC3M 7HA                                                    TRIA            $      0
    c/o Thompson Heath and Bond Limited, 107 Leadenhall Street, London EC3A 4AF

   Indian Harbor Insurance Company                                                      Property        $    5,747




                                                                                      IE
    505 Eagleview Blvd., Ste. 100; Dept: Regulatory                                     TRIA            $       0
    Exton, PA 19341-1120

   QBE Specialty Insurance Company                                                      Property        $   20,917
    88 Pine Street, 16th Floor, Wall Street Plaza                                                       $
                                                                                        TRIA                   0
    New York, NY 10005




                                                                                        D
   Steadfast Insurance Company                                                          Property        $   19,452
    1299 Zurich Way
    Schaumburg, IL 60196
                                                                                        TRIA            $        0
   General Security Indemnity Company of Arizona                                        Property        $    7,074
    One Seaport Plaza, 199 Water Street                                                 TRIA            $       0
    New York, NY 10038-3526
   United Specialty Insurance Company                                                   Property        $    8,842
    1900 L. Don Dodson Drive
                                                                                        TRIA            $        0
    Bedford, TX 76021
   Lexington Insurance Company                                                          Property        $        0
    100 Summer Street #2000                                                             TRIA
    Boston, MA 02110
                                                                                                        $        0
   Princeton Excess and Surplus Lines Insurance Company                                 Property        $    2,653
    555 College Road East
    Princeton, NJ 08543
                                                                                        TRIA            $        0
   International Insurance Company of Hannover SE                                       Property        $    3,095
    Roderbruchstrasse 26, 30655 Hannover, Germany                                       TRIA            $       0
    Attn: Ralph Beutter

   Old Republic Union Insurance Company                                                 Property        $    1,768
    790 Township Line Road, Suite 230                                                   TRIA            $       0
    Yardley, PA 19067

   Inspection Fee                                                                                       $    1,000
Total                                                                                                   $    90,000

Minimum Earned Premium = $                31,150



Dated        05/26/17
                                          by
                                                      Correspondent and/or Program Manager for the Company(ies)
                                                      AmRisc, LLC, 20405 SH 249, Suite 430, Houston, TX 77070
State stamp if applicable                             The Correspondent and/or Program Manager is not an Insurer hereunder and neither
CERTCO 03 17                                          is nor shall be liable for any loss or claim whatsoever.
            Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 86 of 184

           SCHEDULE OF FORMS AND ENDORSEMENTS
Account No.                                               NAMED INSURED
455206                                                    Commerce Equities, Inc


                                           Forms and Endorsements

LMA9080B 10 19 15           TEXAS COMPLAINTS NOTICE
LMA9079 09 01 13            TEXAS SURPLUS LINES NOTICE
CHANGE END. PAGE            ENDORSEMENT PAGE
AR CA 03 17                 CONTRACT ALLOCATION ENDORSEMENT
AR COMPASS 02 17            COMPASS COMMERCIAL PROPERTY FORM




       CE
LLOYDS SOS 03 17            LLOYDS OF LONDON AMENDATORY ENDT
XL SOP 11 12                INDIAN HARBOR INSURANCE COMPANY AMENDATORY ENDT
PN CW 01 0915               FRAUD NOTICE
QBIL-0217 04 15             QBE SERVICE OF PROCESS ENDT
STF-CL-111-A CW 11.08       STEADFAST INSURANCE COMPANY AMENDATORY ENDT
U-GU-873-A CW 6.11          ZURICH DISCLOSURE STATEMENT
U-GU-874-A CW 6.11          ZURICH DISCLOSURE NOTICE
U-GU-1041-A LMA3100         OFAC NOTICE and SANCTION LIMITATION CLAUSES
VRS COS SOS 03 17           VARIOUS COMPANIES SERVICE OF SUIT CLAUSES ENDT
AR CYB TX 12 14             CYBERONE COVERAGE FORM
AR DC TX 12 14              DATA COMPROMISE COVERAGE FORM




                                RT
AR COMPASS SINKHOLE 02 17   COMPASS SINKHOLE LOSS EXTENSION
AR TRIA EXCL 02 15          EXCLUSION OF CERTIFIED ACTS OF TERRORISM ENDT




                                                      IF
                                                                     IE
                                                                       D
                                           Additional Miscellaneous Forms




Forms Schedule
           Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 87 of 184
(The Attaching Clause needs to be completed only when this endorsement is issued subsequent to preparation of the
policy.)



                                                    ENDORSEMENT 1
This endorsement, effective on       05/15/2017              , at 12:01 A.M. standard time, forms a part of:

Account No.     455206
Certain Underwriters at Lloyds, London Certificate No.                    AMR-59062
Indian Harbor Insurance Company Policy No.                                AMP7532910-00
QBE Specialty Insurance Company Policy No.                                MSP-24525
Steadfast Insurance Company Policy No.                                    CPP8981055




      CE
General Security Indemnity Company of Arizona Policy No.                  10T029659-08128-17-00
United Specialty Insurance Company Policy No.                             USI-21133-00
Lexington Insurance Company                                               N/A
Princeton Excess and Surplus Lines Insurance Company                      7DA3CM0007509-00
International Insurance Company of Hannover SE                            HAN-18388-00
Old Republic Union Insurance Company                                      ORAMPR001545-00




                                 RT
Issued to:     Commerce Equities, Inc
By:            See Contract Allocation Endorsement AR CA




                                                             IF
                                                                                    Authorized Representative

1. Replacement Cost Valuation shall apply as regards to Real & Personal
   Property; Except roof coverings to be Actual Cash Value if
   originally installed or last fully replaced prior to 2005.




                                                                                IE
2. Coverage explicitly excludes all flooding, including but not limited
   to flooding during windstorm events.




                                                                                  D
3. Coverage excludes all damage directly or indirectly caused by any
   Named Storm in existence upon AmRisc receipt of written request to
   bind.

4. All Buildings with outstanding damage are excluded. Contact
   Underwriter if waiver needed.

5. Any additional premium or return premium under $500 shall be waived.

6. Warrant no losses in the last 5 years on properties to be covered
   unless specified in AmRisc Application - Statement of Values.

7. Warrant no expiring AmRisc markets that are quoted herein unless
   exception by the underwriter.

8. Warrant no Exterior Insulation and Finish Systems (EIFS)
   Constructions.

9. The complete named insured listing is per schedule on file with
   AmRisc.




                                          Printed/Issued On: 05/26/17
               Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD
                                                                    Effective Page     88 of 184
                                                                              Date: 5/15/2017
            CONTRACT ALLOCATION ENDORSEMENT
This insurance is effected with certain insurance underwriters (hereinafter called the "Underwriters"). The following words shall be
deemed to be synonymous: "Underwriters", "Insurers" and "Company".
The liability of each Underwriter on this contract with the Insured is limited to the participation amount shown in the schedule below.
The liability of each separate contract listed and for each Underwriter represented thereby for any loss or losses or amounts payable
is several as to each and shall not exceed its participation percentage shown below and there is no joint liability of any Underwriters
pursuant to this contract. An Underwriter shall not have its liability hereunder increased or decreased by reason of failure or delay of
another Underwriter, its successors, assigns, or legal representatives. Any loss otherwise payable under the provisions of the
attached policy that exceeds the allocation of "Risk" as defined herein shall be bourne proportionately by the contracts as to their
limit of liability at the time and place of the loss bears to the total allocated limits herein.

This contract shall be constructed as a separate contract between the Insured and each of the Underwriters. This evidence of
coverage consists of separate sections of a composite insurance for all Underwriter's at Lloyd's combined and separate policies




             CE
issued by the insurance company(ies), all as identified below. This evidence of coverage does not constitute in any manner or form
a joint certificate of coverage by Underwriter's at Lloyd's with any other insurance company(ies).

In witness whereof, the following Underwriters execute and attest these presents, and subscribe for the amount of insurance
provided.
The security is as noted below.




                                           RT
      LAYER OF PARTICIPATION             PERILS (AS PER      CONTRACT #              COMPANY            POLICY # /             PARTICIPATION          rate
                                            POLICY)                                   CODE            CERTIFICATE #

     $100,000 excess of    Deductibles         CYB                QBE17                  QBE            MSP-24525              $100,000   100.0000%   $0.000


   $19,458,390 excess of   Deductibles      AR EXCL NW             GSI17                 GSI       10T029659-08128-17-00     $1,556,671    8.0000%    $0.083
   $19,458,390 excess of   Deductibles         NW                  GSI17                 GSI       10T029659-08128-17-00     $1,556,671    8.0000%    $0.299
   $19,458,390 excess of   Deductibles      AR EXCL NW             PES17                Peslic      7DA3CM0007509-00           $583,752    3.0000%    $0.083




                                                                           IF
   $19,458,390 excess of   Deductibles         NW                  PES17                Peslic      7DA3CM0007509-00           $583,752    3.0000%    $0.299
   $19,458,390 excess of   Deductibles      AR EXCL NW             XLA17               IndianH        AMP7532910-00          $1,264,795    6.5000%    $0.083
   $19,458,390 excess of   Deductibles         NW                  XLA17               IndianH        AMP7532910-00          $1,264,795    6.5000%    $0.299
   $19,458,390 excess of   Deductibles      AR EXCL NW        B123017AMR1042            Lloyds          AMR-59062              $291,876    1.5000%    $0.083
   $19,458,390 excess of   Deductibles      AR EXCL NW        B123017AMR1139            Lloyds          AMR-59062            $2,043,131   10.5000%    $0.083




                                                                                                   IE
   $19,458,390 excess of   Deductibles      AR EXCL NW        B123017AMR253             Lloyds          AMR-59062            $1,945,839   10.0000%    $0.083
   $19,458,390 excess of   Deductibles         NW             B123017AMR1042            Lloyds          AMR-59062              $291,876    1.5000%    $0.299
   $19,458,390 excess of   Deductibles         NW             B123017AMR1139            Lloyds          AMR-59062            $2,043,131   10.5000%    $0.299
   $19,458,390 excess of   Deductibles         NW             B123017AMR252             Lloyds          AMR-59062            $1,945,839   10.0000%    $0.299




                                                                                                     D
   $19,458,390 excess of   Deductibles      AR EXCL NW             STF17               Steadfast       CPP8981055            $4,280,846   22.0000%    $0.083
   $19,458,390 excess of   Deductibles         NW                  STF17               Steadfast       CPP8981055            $4,280,846   22.0000%    $0.299
   $19,458,390 excess of   Deductibles      AR EXCL NW            HAN17                  HAN           HAN-18388-00            $681,044    3.5000%    $0.083
   $19,458,390 excess of   Deductibles         NW                 HAN17                  HAN           HAN-18388-00            $681,044    3.5000%    $0.299
   $19,458,390 excess of   Deductibles      AR EXCL NW            QBE17                  QBE            MSP-24525            $4,475,430   23.0000%    $0.083
   $19,458,390 excess of   Deductibles         NW                 QBE17                  QBE            MSP-24525            $4,475,430   23.0000%    $0.299
   $19,458,390 excess of   Deductibles      AR EXCL NW            ORU17                  ORU        ORAMPR001545-00            $389,168    2.0000%    $0.083
   $19,458,390 excess of   Deductibles         NW                 ORU17                  ORU        ORAMPR001545-00            $389,168    2.0000%    $0.299
   $19,458,390 excess of   Deductibles      AR EXCL NW             USI17                 USI           USI-21133-00          $1,945,839   10.0000%    $0.083
   $19,458,390 excess of   Deductibles         NW                  USI17                 USI           USI-21133-00          $1,945,839   10.0000%    $0.299




 AR CA 03 17                                          Printed/Issued On: 5/26/2017                                         Page 1 of 3
                  Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 89 of 184
 ALLOCATION OF LIABILITY:

 The contracts herein cover mutually exclusive perils. The maximum limit of liability is not to exceed the per occurrence
 participation stated herein, regardless of whether multiple perils and multiple contracts are involved. Recognition of liability
 by either of the contracts reduces the limit of liability of any corresponding contract.

 The liability otherwise determined to exist under the terms and conditions of this policy shall be bourne by the contract
 covering the proximate cause of loss identified in the allocation of security. Any loss covered by the policy by a peril not
 allocated to a contract herein shall be bourne by the contract covering the most comprehensive perils, generally in
 accordance with the ISO Special Causes of Loss Contracts. The liability of the policy shall not be increased or decreased
 by any condition of the allocation to specific contracts on this endorsement.

 Covered perils shall be defined by the applicable forms attached to this policy or otherwise as per the industry standard
 definition.




             CE
SYMBOLS USED HEREIN:              CAUSE OF LOSS            SYMBOL             CODE      COMPANY

                                                   Basic   BA                 Lloyds    Certain Underwriters at Lloyd's, London
                                                  Broad    BR
                                                                            Indian H    Indian Harbor Insurance Company
                                                 Special   SP
                                     All Risk excl F/Q     AR                   QBE     QBE Specialty Insurance Company
                             Difference in Conditions      DIC




                                           RT
                                                                           Steadfast    Steadfast Insurance Company
                                  Windstorm and Hail       WH
                                   Named Windstorm         NW                   GSI     General Security Indemnity Company of Arizona
                                 All Other Windstorm       AOW
                                                                                USI     United Specialty Insurance Company
                                 Named Storm Flood         NF
                                                   Flood   F                     LEX    Lexington Insurance Company
                                      All Other Flood      AOF




                                                                          IF
                                                                               Peslic   Princeton Excess and Surplus Lines Insurance Company
                                          Earthquake       Q
                          Terrorism Coverages (T3)         T                    HAN     International Insurance Company of Hannover
            Certified Terrorism as Defined by TRIA,
                                                                                ORU     Old Republic Union Insurance Company
                                            if available   T1




                                                                                            IE
                             Non-Certified Terrorism       T2
                              Equipment Breakdown          EBD
                                              Excluding    EXCL
                                               Including   INCL




                                                                                              D
                       Cyber and Data Compromise           CYB

 "Risk" as per contract terms, shall be defined as follows:
                                Risk               Basis of Limits

                       Flood and Earthquake          Any One Occurrence and Aggregate
                          Named Windstorm
                    Wind and Hail EXCL NW
                  All Other Perils EXCL F, Q
                                 T, T1 and T2
                Maximum "Risk" is defined as         Any One Occurrence

 This schedule forms a part of the original Account #               455206

                             by




                                         Authorized Signature




  AR CA 03 17                                          Printed/Issued On: 5/26/2017                                   Page 2 of 3
                Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 90 of 184
                    CERTAIN UNDERWRITER'S AT LLOYD'S, LONDON - Syndicate List

    If Certain Underwriter's at Lloyd's, London are listed as security on the Contract Allocation Endorsement attached to
    the policy, the list of syndicates is shown below:



                Account #:     455206

              Certificate #:   AMR-59062



                                   Syndicate Number                          Syndicate Abbreviation




          CE
                                           510                                          KLN

                                            33                                          HIS

                                           510                                          KLN

                                           1886                                         QBP

                                           2003                                         SJC




                                        RT
                                           2987                                         BRT

                                           4444                                         CNP

                                           2010                                        MMX

                                           382                                          HDU




                                                                     IF
                                           5000                                         SPL

                                           2007                                         NVA

                                           2121                                         ARG




                                                                                      IE
                                           780                                          ADV

                                           1200                                         AMA

                                           2015                                         CHN




                                                                                        D
                                           2623                                         BEA

                                           5886                                        WBC

                                           1183                                         TAL

                                           1969                                         APL

                                           318                                          MSP

                                           1897                                         SKD

                                           1861                                         ANV

                                           5820                                         JCD

                                           727                                          SAM

                                           623                                          BEA




AR CA 03 17                                       Printed/Issued On: 5/26/2017                                Page 3 of 3
    Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 91 of 184




                        COMPASS COMMERCIAL PROPERTY FORM




CE
In consideration of the premium charged, this policy covers for direct physical loss of or damage to the
Covered Property caused by a Covered Cause of Loss occurring during the policy period. Coverage shall
be subject to the terms, conditions, definitions, exclusions, limitations and provisions contained herein.

                    SECTION I - COVERAGES AND LIMITS OF LIABILITY




                         RT
Terms which appear in boldface type have special meaning. See Section VIII. POLICY DEFINITIONS.

A. NAMED INSURED: First Named Insured (as shown in the Declarations) and/or its affiliated and
   subsidiary companies and/or corporations as now exist or may hereafter be constituted or acquired
   including their interests as may appear in partnerships or joint ventures which the Insured is
   responsible or legally obligated to insure.

B. LOSS PAYEE(S), LENDER'S LOSS PAYEE(S), MORTGAGEE(S), AND ADDITIONAL INSURED(S):




                                                  IF
   Per Certificates of Insurance (or similar document, list or schedule) on file with AmRisc. Any
   Certificates of Insurance issued in connection with this Policy shall be issued solely as a matter of
   convenience or information (and do not alter or amend coverage) for the addressee(s) or holders(s) of
   said Certificates of Insurance, except where any Loss Payee(s), Lender's Loss Payee(s),
   Mortgagee(s), or Additional Insured(s) are named pursuant to the Special Provisions of said Certificate




                                                                   IE
   of Insurance. In the event any Loss Payee(s), Lender's Loss Payee(s), Mortgagee(s), or Additional
   Insured(s) are so named by contract, this Policy shall be deemed to have endorsed accordingly,
   subject to all other terms, conditions and exclusions stated herein, and provided the Certificate of
   Insurance is issued prior to a loss. Such endorsement adding any Loss Payee(s), Lender's Loss
   Payee(s), Mortgagee(s), or Additional Insured(s) will be deemed attached to the policy and the Insured




                                                                     D
   will pay any required premium.

C. COVERAGE TERRITORY: Coverage under this Policy applies to Occurrences within the United
   States of America and Canada.

D. LIMIT OF LIABILITY ("Policy Limit"): The total maximum liability for all insurance companies and
   Lloyd's of London, London England (all hereinafter, the "Companies") in any one Occurrence as a
   result of all covered loss or damage regardless of the number of Locations, coverages, or perils
   insured under this Policy shall not exceed the lesser of: 1. (a, b, or c, or d; as indicated by an 'X'); OR
   2.:

        1.    a. ___     As respects each Location insured by this Policy:                % of the total
                         combined stated values for all categories of Covered Property and Time Element
                         exposures shown for that Location on the latest Statement of Values or other
                         documentation on file with AmRisc;

                   X
               b. ___    As respects each item (e.g. Building, Personal Property, Time Element), insured
                         by this Policy: 100.00 % of the total stated value shown for that item on the
                         latest Statement of Values or other documentation on file with AmRisc;




AR COMPASS 02 17                               Page 1 of 49
    Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 92 of 184

                  c.   ___ As respects each Location insured by this Policy:             % of the total
                          combined stated values for all categories of Covered Property shown for that
                          Location; and separately,             % of the total combined stated values for
                          Time Element shown for that Location; all on the latest Statement of Values or
                          other documentation on file with AmRisc;

                  d. ___



         OR

         2. $ 23,168,243          maximum limit of liability.




CE
E. SUBLIMITS OF LIABILITY: Sublimits of Liability stated below are included within and not in addition to
   the Limit of Liability shown in Paragraph D., above. These Sublimits of Liability and the specified limits
   of liability contained in the forms, endorsements and extensions attached, if any, are per Occurrence,
   unless otherwise indicated.

    If the words "NOT COVERED" are shown, instead of a limit, sublimit amount or number of days, or if a




                           RT
    specified amount or number of days is not shown corresponding to any coverage or Covered Cause of
    Loss, then no coverage is provided for that coverage or Covered Cause of Loss.

    1.   Earth Movement:

         a.   $ NOT COVERED       Annual Aggregate




                                                    IF
              Subject to the Annual Aggregate Limit for all Earth Movement shown in E.1.a. above:

         b.   $ NOT COVERED           Annual Aggregate for all Earth Movement in California, Alaska and
                                      Hawaii, combined.




                                                                     IE
         c.   $ NOT COVERED           Annual Aggregate for Pacific Northwest States, combined.

         d.   $ NOT COVERED           Annual Aggregate for New Madrid Earthquake Zone Counties,
                                      combined.




                                                                       D
    2.   Flood:

         a.   $ NOT COVERED         Annual Aggregate


              Subject to the Annual Aggregate Limit for all Flood shown in E.2.a. above:

         b.   $ NOT COVERED           Annual Aggregate as respects Flood for all Locations combined,
                                      wholly or partially within Special Flood Hazard Areas.


    3.   Named Storm:

              $ N/A                   Regardless of the number of Coverages, Locations or Perils involved
                                      including, but not limited to, wind, wind gusts, tornados, cyclones, hail,
                                      or rain, all arising out of a Named Storm, the maximum amount the
                                      Companies will pay per Occurrence as respects all covered loss or
                                      damage.

    In the event a loss involves more than one of the above perils (E.1. - E.3.) and provided it is a covered
    peril(s), each peril's sublimit above shall be considered a separate sublimit apart from the other peril's
    sublimits above.

    However, the Sublimits below (E.4. - E.36.) shall be considered sublimits within the above applicable
    covered peril sublimits (E.1. - E.3.).

    4.   Accounts Receivable:        $100,000



AR COMPASS 02 17                                Page 2 of 49
   Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 93 of 184

  5.   Builder's Risks:                  $100,000            New Buildings or structures in the Course of
                                         Construction; excluding Soft Costs.

  6.   Builder's Risk Soft Costs:        $10,000

  7.   Civil or Military Authority:      30    Days, but in no event will the Companies pay more than
                                         $100,000.

  8.   Contingent Time Element:          60 Days      or $100,000;              whichever is less.

  9.   Debris Removal: The Companies' total liability for Debris Removal per Occurrence for all insured
       Locations sustaining covered direct physical loss or damage payable under this Policy shall not
       exceed the lesser of:




CE
       a. 25%      of the amount of covered physical loss or damage to covered Property (excluding Time
          Element), payable for all insured Locations; or

       b. $5,000,000.

       However, in the event the covered loss is subject to a sublimit, as stated in Sublimits E.4. - E.8. and
       E.10 - E.36., the Debris Removal shall be limited to 25% of that sublimit.




                          RT
  10. Electronic Data and Media:         $50,000

  11. Errors or Omissions:               $25,000;           subject to all other sublimits contained herein.

  12. Extended Period of Indemnity:      90 Days

  13. Extra Expense/Expediting Expense: $25,000




                                                IF
  14. Fine Arts:                         $50,000

  15. Fire Brigade Charges:              $25,000




                                                                   IE
  16. Fungus, Molds, Mildew, Spores, Yeast: $15,000                    Annual Aggregate.


  17. Ingress/Egress Coverage:            30 Days      ; but in no event will the Companies pay
                                                         more than $50,000.




                                                                     D
  18. Leased, rented, borrowed, loaned, or unscheduled owned Contractor's Equipment:
                                        $50,000;         but not to exceed:
                                        $10,000          any one item.

  19. Leasehold Interest:                $25,000

  20. Limited Pollution Coverage:        $25,000                Annual Aggregate.

  21. Lock Replacement:                  $25,000

  22. Miscellaneous Unnamed Locations: $25,000;                    subject to all other sublimits contained herein.

  23. Newly Acquired Property:           60 Days     but in no event will the Companies pay more than
                                         $1,000,000,      subject to all other sublimits contained herein.

  24. Ordinance or Law:
      a. Coverage A: Included in Building Limit.
      b. Coverage B: 10% of the scheduled Building value, not to exceed $1,000,000.
      c. Coverage C: Included with Coverage B.
      d. Coverage D: Included in the Time Element (if covered).
      e. Coverage E: Included in the Building Limit.




AR COMPASS 02 17                             Page 3 of 49
     Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 94 of 184
     25. Ordinary Payroll:                       30 Days    (provided values are included in the reported Time
                                                 Element Values).

     26. Plants, lawns, trees or shrubs:         $10,000

          Any one plant, lawn, tree or shrub:    $1,000

     27. Professional Fees:                      $10,000             Annual Aggregate for all claims combined.

     28. Reclaiming, restoring or repairing land improvements: $10,000

     29. Reward Reimbursement:                   $10,000

     30. Royalties:                              $10,000




CE
     31. Service Interruption:                   $50,000;             however, a qualifying period of 72 hours
                                                 applies to this coverage (if Time Element is covered).

     32. Spoilage:                               $10,000

     33. Time Element Monthly Limitation:        N/A    Monthly; applicable to all Time Element coverages, except
                                                 those that have a sublimit in this Paragraph E.




                             RT
     34. Transit:                                $25,000

     35. Underground pipes, flues & drains:      $25,000

     36. Valuable Papers and Records:            $100,000




                                                       IF
F.   MAXIMUM AMOUNT PAYABLE: In the event of a Covered Cause of Loss hereunder, the total liability of the
     Companies shall be limited to the least of the following:

     1.   The actual adjusted amount of loss, less applicable deductible(s), or




                                                                        IE
     2.   The limit of liability or applicable sublimit of liability shown in this Policy or endorsed hereon.

G. DEDUCTIBLE: Each claim for loss or damage under this Policy shall be subject to a per Occurrence
   deductible amount of:

          1. $ 100,000              Property Damage & Time Element (if covered), combined; OR




                                                                          D
          2. $ N/A                  Property Damage; and

                N/A                 Time Element (if covered).



     unless a specific deductible shown below applies for the indicated peril(s).

     1.   Flood:

          a. $ N/A                Per Occurrence, except as follows in Subparagraphs G.1.b. or G.1.c.:



          b.   As respects Locations wholly or partially within Special Flood Hazard Areas:

               Maximum available limits with National Flood Insurance Program (NFIP), whether purchased or not;
               plus $ N/A           per Occurrence.


          c.   As respects Locations wholly or partially within Special Flood Hazard Areas or Zones B, X500, or
               X-Shaded:

               Maximum available limits with National Flood Insurance Program (NFIP), whether purchased or not;
               plus $ N/A           per Occurrence.




AR COMPASS 02 17                                    Page 4 of 49
   Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 95 of 184


  2.   Earth Movement:

       a. $ N/A                     Per Occurrence, except as follows in Subparagraph G.2.b., G.2.c. or G.2.d.:



       b.   As respects Locations in California, Hawaii and Alaska:

              N/A       % of the TIV at each Location involved in the loss or damage, subject to a minimum of
            $ N/A                any one Occurrence.

       c.   As respects Locations in the Pacific Northwest States:




CE
             N/A        % of the TIV at each Location involved in the loss or damage, subject to a minimum of
            $ N/A                  any one Occurrence.

       d.   As respects Locations in the New Madrid Earthquake Zone Counties:

             N/A % of the TIV at each Location involved in the loss or damage, subject to a minimum of




                             RT
            $ N/A            any one Occurrence.



  3.   Windstorm or Hail:

       a.   $       *             Per Occurrence; OR




                                                    IF
            $ N/A            Per Occurrence, Per Location;
             *$973,000 as respects Settler's Ranch Location Only;
              $185,000 as respects Acadiana Shopping Center Only.

       except as follows in Subparagraphs G.3.b. or G.3.c.:




                                                                    IE
       b.   any loss arising out of a Named Storm (which includes Hurricane):

            1) N/A   % of the TIV at each Location, subject to a minimum deductible of $ N/A
               any one Occurrence; as respects Locations in:




                                                                      D
                N/A.




            2) N/A    % of the TIV at each Building or structure or outdoor property, subject to a minimum
               deductible of $ N/A               any one Occurrence; as respects Locations in:
               N/A.




AR COMPASS 02 17                                 Page 5 of 49
    Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 96 of 184



       c.   any loss arising out of a Hurricane only:

            1) N/A     % of the TIV at each Location, subject to a minimum deductible of $ N/A
               any one Occurrence; as respects Locations in:
              N/A.




CE
            2) N/A     % of the TIV at each Building or structure or outdoor property, subject to a
               minimum deductible of $ N/A           any one Occurrence; as respects Locations in:
              N/A.




                         RT
                                                  IF
The following four paragraphs apply to Subparagraphs G.1. through G.3. above, inclusive:

       1)       TIV at each Location shall mean the sum of all reported values for Real Property, Personal
                Property, Time Element, and any other values for that scheduled Location, as per the




                                                                 IE
                Statement of Values on file with AmRisc.

       2)       TIV at each Building or structure or outdoor property shall mean the sum of all reported
                values for Real Property, Personal Property, Time Element, and any other values for that
                scheduled Building or scheduled structure or scheduled outdoor property, as per the




                                                                   D
                Statement of Values on file with AmRisc.

       3)       In each case of loss or damage covered by this Policy, the Companies shall not be liable
                unless the Insured sustains loss or damage in a single Occurrence greater than any
                applicable deductible described herein and then, if this is a quota share Policy, only for
                each Companies' share in excess of such deductible. When this Policy covers more than
                one Location, the deductible shall apply against the total loss or damage covered by this
                Policy in any one Occurrence, unless otherwise stated in this Paragraph G.

       4)       If two or more peril deductible amounts provided in this Policy apply to a single
                Occurrence, the total to be deducted shall not exceed the largest deductible applicable,
                unless otherwise stated in this Policy. However, if a Time Element deductible and another
                deductible apply to a single occurrence, then the Companies shall apply both deductibles to
                the Occurrence.



                        SECTION II - COVERED CAUSES OF LOSS


A. COVERED CAUSES OF LOSS: This Policy insures against all risks of direct physical loss or damage
   to Covered Property, except as excluded.




AR COMPASS 02 17                               Page 6 of 49
    Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 97 of 184




B. EXCLUSIONS: The Companies do not insure for loss or damage caused directly or indirectly by any of
   the following. Such loss or damage is excluded regardless of any other cause or event contributing
   concurrently or in any sequence to the loss or damage. These exclusions apply whether or not the loss
   event results in widespread damage or affects a substantial area:

   1.   NUCLEAR, BIOLOGICAL, CHEMICAL AND RADIOLOGICAL EXCLUSIONS

        a.   The Companies will not pay for any loss, damage, cost or expense, whether real or alleged,
             that is caused, results from, is exacerbated by or otherwise impacted by, either directly or




CE
             indirectly, any of the following:

             1)   Nuclear Hazard - including, but not limited to, nuclear reaction, nuclear detonation, nuclear
                  radiation, radioactive contamination and all agents, materials, products or substances,
                  whether engineered or naturally occurring, involved therein or released thereby;

             2)   Biological Hazard - including, but not limited to, any biological and/or poisonous or
                  pathogenic agent, material, product or substance, whether engineered or naturally




                           RT
                  occurring, that induces or is capable of inducing physical distress, illness, or disease;

             3)   Chemical Hazard - including, but not limited to, any chemical agent, material, product or
                  substance;

             4)   Radioactive Hazard - including, but not limited to, any electromagnetic, optical, or ionizing
                  radiation or energy, including all generators and emitters thereof, whether engineered or
                  naturally occurring.




                                                      IF
        b.   The provisions of subparagraphs a.2) and a.3) will not apply where the agent, material, product
             or substance at issue is utilized in the course of business by an Insured.

        c.   Only if and to the extent required by state law, the following exception to the exclusions in




                                                                    IE
             Paragraph a. applies:

             If a hazard excluded under Paragraph a. results in Fire (and provided Fire is a Covered Peril),
             the Companies will pay for the loss, damage, cost or expense caused by that Fire, subject to
             all applicable policy provisions including the Limit of Insurance on the affected Covered




                                                                      D
             Property. Such coverage for Fire applies only to direct loss or damage by Fire to Covered
             Property. This coverage does not apply to insurance provided under Time Element, including
             but not limited to,     Business Income, Rental Value or Extra Expense coverage or
             endorsements that apply to those coverages.

   2.   a.   War, hostile or warlike action in time of peace or war, whether or not declared, including action
             in hindering, combating, or defending against an actual, impending, or expected attack:

             1)   By any government or sovereign power (de jure or de facto) or by any authority maintaining
                  or using military, naval, or air forces; or

             2)   By military, naval, or air forces; or

             3)   By an agent of any such government, power, authority, or force;

        b.   Any weapon of war employing atomic fission or radioactive force, whether in time of peace or
             war, whether or not its discharge was accidental; or

        c.   Insurrection, rebellion, revolution, civil war, usurped power, or action taken by governmental
             authority in hindering combating, or defending against such Occurrence, seizure or
             destruction;

        Including any consequence of Subparagraphs 2.a., 2.b., or 2.c. above.




AR COMPASS 02 17
                                                     Page 7 of 49
   Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 98 of 184



  3.   Any fraudulent or dishonest act or acts, intended to result in financial gain, committed alone or in
       collusion with others: by any proprietor, partner, director, trustee, officer or employee of the Insured
       (including leased employees), or by any party to whom the property may have been entrusted
       (other than a carrier for hire).

       However, a willful act of destruction by an employee of the Insured (including leased employees),
       or others listed above without the knowledge of the Insured is covered.

  4.   Asbestos




CE
       a.   The Companies will not pay for loss, damage or remediation expenses caused by or resulting
            from the presence of asbestos or asbestos-containing materials. As used in this exclusion,
            remediation expenses are expenses incurred for or in connection with the investigation,
            monitoring, removal, disposal, treatment, abatement or neutralization of asbestos or
            asbestos-containing materials to the extent required by federal, state or local laws, regulations
            or statutes or any subsequent amendments thereof to address asbestos.

       b.   However, this Asbestos exclusion does not apply to the extent that coverage is provided under




                           RT
            the following:

                This policy insures asbestos located within an insured Building or structure, and then only
                that part of the asbestos which has been physically damaged during the policy period by
                one of these Listed Perils:

                     FIRE; SMOKE; EXPLOSION; LIGHTNING; WINDSTORM; HAIL; DIRECT IMPACT OF
                     VEHICLE, AIRCRAFT OR VESSEL; RIOT OR CIVIL COMMOTION; VANDALISM OR




                                                   IF
                     MALICIOUS MISCHIEF; ACCIDENTAL DISCHARGE OF FIRE PROTECTIVE
                     EQUIPMENT

                This coverage is subject to all limitations in the policy and, in addition, to each of the
                following specific limitations:




                                                                   IE
                1)   The said Building or structure must be insured under this policy for damage by this
                     Listed Peril.

                2)   The Listed Peril must be the immediate, sole cause of the damage to the asbestos.




                                                                     D
                3)   The Insured must report to the Companies the existence and cost of the damage as
                     soon as practicable after the Listed Peril first damaged the asbestos. However, this
                     policy does not insure any such damage first reported to the Companies more than 12
                     (twelve) months after the expiration, or termination, of the policy period.

                4)   Insurance under this policy in respect of asbestos shall not include any sum relating to:

                     a)   any faults in the design, manufacture or installation of the asbestos;
                     b)   asbestos not physically damaged by a Listed Peril including any governmental or
                          regulatory authority direction or request of whatsoever nature relating to
                          undamaged asbestos.

  5.   Pollution/Contamination Exclusion
       NMA 2340 11/24/1988 (USA date) - amended

       Seepage And/Or Pollution And/Or Contamination Exclusion

       This Policy does not insure:

       a.   any loss, damage, cost or expense, or

       b.   any increase in insured loss, damage, cost or expense, or




AR COMPASS 02 17                                Page 8 of 49
   Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 99 of 184



       c.   any loss, damage, cost, expense, fine or penalty, which is incurred, sustained or imposed by
            order, direction, instruction or request of, or by any agreement with, any court, government
            agency or any public, civil or military authority, or threat thereof, (and whether or not as a result
            of public or private litigation),

       which arises from any kind of seepage or any kind of pollution and/or contamination, or threat
       thereof, whether or not caused by or resulting from a peril insured, or from steps or measures taken
       in connection with the avoidance, prevention, abatement, mitigation, remediation, clean-up or
       removal of such seepage or pollution and/or contamination or threat thereof.




CE
       The term "any kind of seepage or any kind of pollution and/or contamination" as used in this clause
       includes (but is not limited to):

       a.   seepage of, or pollution and/or contamination by, anything, including but not limited to, any
            material designated as a "hazardous substance" by the United States Environmental Protection
            Agency or as a "hazardous material" by the United States Department of Transportation, or
            defined as a "toxic substance" by the Canadian Environmental Protection Act for the purposes
            of Part II of that Act, or any substance designated or defined as toxic, dangerous, hazardous or




                         RT
            deleterious to persons or the environment under any other Federal, State, Provincial, Municipal
            or other law, ordinance or regulation; and

       b.   the presence, existence, or release of anything which endangers or threatens to endanger the
            health, safety or welfare of persons or the environment.

  6. Delay, loss of market, or loss of use.




                                                   IF
  7.   Indirect, remote, or consequential loss or damage.

  8.   Mysterious disappearance or loss or shortage disclosed on taking inventory or any unexplained
       loss.




                                                                    IE
  9.   Voluntary parting with title or possession of any property, including voluntary parting which is the
       result of any fraudulent scheme, trick, devise, false pretenses, or any other similar act.

  10. Faulty workmanship, material, construction, installation, or design from any cause; or faulty
      planning, zoning, development, surveying or siting; all unless physical damage not excluded by




                                                                      D
      this Policy ensues, in which event, this Policy will cover only such resulting damage.

  11. Loss attributable to manufacturing or processing operations which result in damage to stock or
      materials while such stock or materials are being processed, manufactured, tested or otherwise
      being worked upon; all unless physical damage not excluded by this Policy results, in which event,
      this Policy shall cover only such resulting damage.

  12. Deterioration, depletion, rust, corrosion, erosion, wet or dry rot, decay, evaporation, leakage, wear
      and tear, animal, insect or vermin damage, inherent vice or latent defect, shrinkage or change in
      color, flavor, texture or finish, extremes or changes of temperature damage or changes in relative
      humidity damage, all whether atmospheric or not; all unless physical damage not excluded by this
      Policy results, in which event, this Policy shall cover only such resulting damage.

  13. Settling, cracking, shrinking, bulging, or expansion of pavements, paved surfaces, walkways,
      drainage systems or roadways, foundations, walls, floors, or ceilings; all unless physical damage
      not excluded by this Policy results, in which event, this Policy will cover only such resulting damage.

  14. Lack of incoming electricity, fuel, water, gas, steam, refrigerant, or outgoing sewerage, or incoming
      or outgoing data or telecommunications, all of which are caused by an Occurrence away from the
      Location(s) insured under this Policy, unless specifically provided herein and only to the extent
      provided herein.




AR COMPASS 02 17                                Page 9 of 49
  Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 100 of 184




  15. Costs, expenses, fines or penalties incurred or sustained by or imposed on the Insured at the
      order of any government agency, court or other authority arising from any cause whatsoever.

  16. Electronic Data & Media Exclusion

      Damage or consequential loss directly or indirectly caused by, consisting of, or arising out of:

      a.   Any functioning or malfunctioning of the internet or similar facility, or of any intranet or private
           network or similar facility,




CE
      b.   Any corruption, destruction, distortion, erasure, "computer virus", or any other loss or damage
           to data, media, software, or any kind or programming or instruction set,

      c.   Loss of use or functionality, whether partial or entire, of data, media, coding, program, software,
           any computer or computer system or other device dependent upon any microchip or embedded
           logic, and any ensuing inability or failure of the Insured to conduct business, as a result thereof.




                        RT
      "Computer Virus" means a set of corrupting, harmful or otherwise unauthorized instructions or code
      including a set of maliciously introduced unauthorized instructions or code, programmatic or
      otherwise, that propagate themselves through a computer system or network of whatsoever nature.
      "Computer Virus" includes, but is not limited to, "Trojan Horses," "worms" and "time or logic bombs".

      However, in the event that a Defined Cause of Loss results from any of the matters described in
      paragraph a.- c. above, this Policy, subject to all its terms, conditions and exclusions, will
      cover physical damage occurring during the policy period to property insured by this Policy directly




                                                  IF
      caused by such Defined Cause of Loss.

  17. Electronic Date Recognition Exclusion (EDRE)
      NMA 2802 12/17/1997 (USA Date) - amended




                                                                   IE
      This policy does not cover any loss, damage, cost, claim or expense, whether preventative,
      remedial or otherwise, directly or indirectly arising out of or relating to:

      a.   the calculations, comparison, differentiation, sequencing or processing of data involving the
           date change to the year 2000, or any other date change, including leap year calculations, by




                                                                     D
           any computer system, hardware, program or software and/or any microchip, integrated circuit
           or similar device in computer equipment or non-computer equipment, whether the property of
           the Insured or not; or

      b.   any change, alteration or modification involving the date change to the year 2000, or any other
           date change, including leap year calculations, to any such computer system, hardware,
           program or software and/or any microchip, integrated circuit or similar device in computer
           equipment or non-computer equipment, whether the property of the Insured or not.

      This clause applies regardless of any other cause or event that contributes concurrently or in any
      sequence to the loss, damage, cost, claim or expense.

  18. Loss or damage in the form of, caused by, arising out of, contributed to, or resulting from Fungus,
      Mold(s), Mildew, Spores or Yeast; or any spores or toxins created or produced by or emanating
      from such Fungus, Mold(s), Mildew, Spores or Yeast.

      However, this exclusion shall not apply provided the Insured establishes that the fungus, mold(s),
      mildew, spores or yeast is a direct result of a covered loss from a Defined Cause of Loss or Flood
      (provided Flood is a covered peril) and provided this loss is reported to the Companies within
      twelve (12) months from the expiration date of the policy. The Companies' liability shall then be
      limited to the sublimit stated elsewhere.




AR COMPASS 02 17                               Page 10 of 49
  Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 101 of 184



  19. Hydrostatic, pneumatic or gas pressure test of any boiler or pressure vessel, or an electrical
      insulation breakdown test of any type of electrical equipment, unless physical damage not excluded
      by this Policy results, in which event, this Policy will cover only such resulting damage.

  20. Loss or damage arising out of:

      a.   A building or any part of a building that is in danger of falling down or caving in,

      b.   Any part of a building that has separated from another part of the building, or




CE
      c.   A building or any part of a building that is standing which shows evidence of cracking, bulging,
           sagging, bending, leaning, settling, shrinkage or expansion.

      However, the Companies do cover loss or damage arising out of Collapse.

  21. Equipment Breakdown to vehicles (or any equipment on vehicles), or contractors equipment,
      including but not limited to draglines, cranes, excavation or construction equipment; all unless
      physical damage not excluded by this Policy results to other insured Property, in which event, this




                        RT
      Policy will cover only such resulting damage.

  22. Terrorism Exclusion
      NMA 2920; 10/8/01 (USA Date) - amended

      This policy excludes loss, damage, cost or expense of whatsoever nature directly or indirectly
      caused by, resulting from or in connection with any act of terrorism regardless of any other cause or
      event contributing concurrently or in any other sequence to the loss.




                                                 IF
      For the purpose of this exclusion, an "act of terrorism" means an act, including but not limited to
      the use of force or violence and/or the threat thereof, of any person or group(s) of persons,
      whether acting alone or on behalf of or in connection with any organization(s) or government(s),
      committed for political, religious, ideological or similar purposes including the intention to influence




                                                                  IE
      any government and/or to put the public, or any section of the public, in fear.

      This clause also excludes loss, damage, cost or expense of whatsoever nature directly or
      indirectly caused by, resulting from or in connection with any action taken in controlling,
      preventing, suppressing or in any way relating to any act of terrorism.




                                                                    D
      If the Companies allege that by reason of this exclusion, any loss, damage, cost or expense is not
      covered by this insurance, the burden of proving the contrary shall be upon the Insured.

      In the event any portion of this exclusion is found to be invalid or unenforceable, the remainder
      shall remain in full force and effect.

  23. Exclusion Of Loss Due To Virus Or Bacteria
      AR 01 40 07 - amended

      a.   The exclusion set forth in subparagraph b. below, applies to all coverage under all forms and
           endorsements that comprise this Policy, including but not limited to forms or endorsements
           that cover property damage to buildings or personal property and forms or endorsements
           that cover business income extra expense or action of civil authority.

      b.   The Companies will not pay for loss or damage caused by or resulting from any virus,
           bacterium or other microorganism that induces or is capable of inducing physical distress,
           illness or disease.




AR COMPASS 02 17                              Page 11 of 49
  Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 102 of 184




      However, this exclusion does not apply to loss or damage caused by or resulting from fungus,
      mold(s), mildew, spores or yeast.       Such loss or damage is addressed in a separate
      exclusion in this Policy.

      c.   With respect to any loss or damage subject to the exclusion in subparagraph b. above, such
           exclusion supersedes any exclusion relating to pollutants or contaminants.

      d.   The terms of the exclusion in subparagraph b. above, or the inapplicability of this exclusion
           to a particular loss, do not serve to create coverage for any loss that would otherwise be




CE
           excluded by this Policy.

  24. Water under the ground surface pressing on, or flowing or seeping through:

      a. Foundations, walls, floors or paved surfaces;

      b. Basements, whether paved or not;




                        RT
      c. Doors, windows or other openings.

      However, this exclusion shall not apply to water damage to Covered Property caused by the
      breakage of underground pipes or containment structures.

  25. Rain, snow, ice or sleet to personal property in the open.




                                                 IF
  26. Loss or damage by rain, snow, or dust, whether driven by wind or not, to the interior of any
      building or structure, or the property inside the building or structure, unless the building or
      structure first sustains wind or hail damage to its roof or walls through which the rain, snow, sand or
      dust enters. This exclusion shall not apply to loss or damage caused by or resulting from the
      thawing of snow, sleet or ice on the Building or structure (also known as ice damming).




                                                                   IE
  27. Seizure or destruction of property by order of governmental authority. However, coverage is
      provided for loss or damage caused by or resulting from acts of destruction ordered by
      governmental authority and taken at the time of a fire to prevent its spread, if the fire is a Covered
      Cause of Loss.




                                                                     D
  28. Equipment Breakdown (see Definitions); unless physical damage not excluded by this Policy
      results, in which event, this Policy shall cover only such resulting damage.

  29. Hot Testing; which means:

      a.   Commissioning or performance testing;

      b.   Any testing involving the introduction of flammable or explosive feedstock beginning when
           such feedstock is first introduced; or

      c.   The rotational operation of any turbine or generator, except for rotational operation by turning
           gear only when the turbine or generator is not energized.

      Hot Testing does not mean the commissioning or performance testing of:

           Heating; Cooling; Air handling; Electrical; Mechanical; Hydraulic; Hydrostatic; or Pneumatic;
           all being systems that are part of construction works.




AR COMPASS 02 17                              Page 12 of 49
   Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 103 of 184




   30. Loss, damage, cost, or expense covered under any express or implied guarantee or warranty from
       a manufacturer or supplier, whether or not such manufacturer or supplier is an Insured under this
       policy.

   31. Named Storm Restriction: This policy shall exclude all damage directly or indirectly caused by a
       Named Storm that is in existence at the time that written request to bind is given to AmRisc, until
       coverage for such Named Storm has been bound by written agreement between AmRisc and the
       First Named Insured. In addition, no increase in limits or additional coverages will be provided for
       any insured Location(s) threatened by such Named Storm, until coverage for such Named




CE
       Storm has been bound by written agreement between AmRisc and the First Named Insured.

   32. Loss or damage to contractor's equipment caused by the weight of a load exceeding the
       registered lifting capacity of the machine.


                                SECTION III - COVERED PROPERTY




                         RT
A. COVERED PROPERTY: Unless otherwise excluded, this Policy covers the following property while
   on the described Locations and within 1,000 feet thereof; except contractor's equipment shall be
   per the Policy Coverage Territory:

   1.   Real property, including new buildings and additions under construction or renovation at an
        insured Location, Personal property, Contractor's Equipment and any other Equipment in which




                                                 IF
        the Insured has an insurable interest;

   2.   Improvements and betterments to buildings or structures in which the Insured has an insurable
        interest. Such Improvements and Betterments shall be considered Real property.




                                                                  IE
   3.   At the option of the Insured, Personal property, other than motor vehicles, of officers and
        employees of the Insured;

   4.   Personal property of others, other than motor vehicles, in the care, custody and control of the
        Insured, which the Insured is under obligation to keep insured for physical loss or damage of the
        type insured against by this Policy;




                                                                    D
   5.   Contractor's and vendor's interests in property covered to the extent of the Insured's liability
        imposed by law or assumed by written contract prior to the date of direct physical loss or damage.
        However, such interests will not extend to any Time Element coverage provided by this Policy.

   6.   Real and Personal Property and related Time Element Loss at Miscellaneous Unnamed
        Location(s) owned by the Insured or for which the Insured is legally responsible for, and within
        the Coverage Territory of the policy. This shall also include Personal Property of the Insured
        while temporarily at Miscellaneous Unnamed Location(s), including Property on Exhibitions and
        Salesman's Samples.

B. PROPERTY EXCLUDED: This Policy does not insure against loss or damage to:

   1.   Currency, money, notes, securities, stamps, furs, jewelry, precious metals, precious stones, and
        semi-precious stones. This exclusion does not apply to precious metals and precious stones used
        by the Insured for industrial purposes;

   2.   Air, Land, land values, and any substance in or on Land, or any alteration to the natural condition
        of the Land. However, this exclusion does not apply to the cost of reclaiming, restoring or
        repairing land improvements, provided the loss is from a Defined Cause of Loss;




AR COMPASS 02 17                              Page 13 of 49
  Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 104 of 184




  3.   Water, except water which is normally contained within any type of tank, piping system or other
       process equipment;

  4.   Standing timber, growing crops, plants, lawns, trees, shrubs or animals. However, this exclusion
       does not apply to plants, lawns, trees or shrubs, provided the loss is from a Defined Cause of
       Loss;

  5.   Pavements, paved surfaces, walkways, drainage systems or roadways; except: a) Builder's Risks,
       provided values are included in contract costs; b) when scheduled as such on the Statement of
       Values on file with AmRisc; & c) pool decking and spa decking which shall be considered part of the




CE
       pool or spa, provided the Pool or Spa values are scheduled as such on the Statement of Values on
       file with AmRisc;

  6.   Vehicles licensed for highway use, watercraft, aircraft and railroad rolling stock;

  7.   Property sold by the Insured under conditional sale, trust agreement, installment plan or other
       deferred payment plan after delivery to customers;




                         RT
  8.   Property in transit, except expressly as provided elsewhere in this Policy;

  9.   Underground mines or mining shafts and any related mining property and equipment while
       underground, or wells;

  10. Offshore oil rigs, platforms and property contained therein or thereon;




                                                  IF
  11. Satellites and spacecraft;

  12. Dams, dikes, levees, bridges, tunnels, reservoirs, flood retaining walls and canals; except when
      scheduled as such on the Statement of Values on file with AmRisc;




                                                                   IE
  13. Docks, piers and wharves; except when scheduled as such on the Statement of Values on file with
      AmRisc;

  14. Transmission and distribution lines and related equipment, including transformers, feeder lines,
      pipelines, and support structures of every type and description; except when located on the insured
      Location or within one-thousand (1000) feet thereof;




                                                                     D
  15. Personal property in the care, custody, and control of the Insured when the Insured is acting as a
      bailee, a warehouseman, or a carrier for hire;

  16. Contraband, or property in the course of illegal transportation or trade;

  17. Property of Unit Owners within individual Condominium units, consisting of:

       a.   Personal property and Improvements & Betterments; and

       b.   Floor coverings, wall coverings and ceiling coverings which only serve that unit.

       However, this exclusion shall not apply to:

       c.   Appliances; refrigerators; air conditioning equipment (including air conditioning compressors);
            heating equipment; cooking ranges; dishwashers; clothes washers/dryers; and fixtures,
            installations or permanent additions initially installed in accordance with the original plans and
            specifications; all contained within the units; or




AR COMPASS 02 17                               Page 14 of 49
     Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 105 of 184




          d.   Any property within the individual unit (including the property excluded in a. and b., above) that
               the Condominium Association Agreement requires be covered by the Condominium
               Association.

     18. Marijuana and Schedule 1 Controlled Substances, including all related Property, Expenses and
         Time Element.


                                           SECTION IV - VALUATION




CE
Except as otherwise provided in this Paragraph, adjustment of loss or damage under this Policy shall be
valued at the cost to repair or replace (whichever is less) at the time and place of the loss with materials of
like kind and quality, without deduction for depreciation and obsolescence. The Insured may elect to rebuild
on another site, provided that, such rebuilding does not increase the amount of loss or damage that would
otherwise be payable to rebuild at the same site. However, if the property is not repaired, rebuilt or
replaced as soon as reasonably possible after the loss or damage, the value of the property will be
determined on an Actual Cash Value basis. In the event the Insured elects to have the loss or damage




                            RT
settled on an Actual Cash Value basis, the Insured may still make a claim on a replacement cost basis,
provided the Insured notifies the Companies within 180 days after the loss or damage.

Unless otherwise endorsed hereon, the property, as described below, will be valued as follows:

A. Stock in process: the cost of raw materials and labor expended, plus the proper proportion of overhead
   charges.




                                                     IF
B. Finished goods manufactured by the Insured: the regular cash selling price at the location where the
   loss occurs, less all discounts and charges to which the merchandise would have been subject had no
   loss occurred




                                                                     IE
C. Raw materials, supplies and other merchandise not manufactured by the Insured:              the replacement
   cost.

D. Valuable Papers and Records: the cost to replace or restore the property with like kind and quality
   including the cost to research, gather and assemble information. If not replaced, the Companies will
   only pay the blank value of the valuable papers or records.




                                                                       D
E. Electronic Data and Media: the cost of the blank media, plus the costs of copying the Electronic
   Data and Media from back-up or from originals of a previous generation. These costs will not include
   research and engineering nor any costs of recreating, gathering or assembling such Electronic Data
   and Media. If the Electronic Data and Media is not repaired, replaced or restored, the basis of
   valuation shall be the cost of the blank media. However, this Policy does not insure any amount
   pertaining to the value of such Electronic Data and Media to the Insured or any other party, even if
   such Electronic Data and Media cannot be recreated, gathered or assembled.

F.   Jigs and fixtures, dies, small tools, patterns, employees' personal property and personal property of
     third parties: the replacement cost if replacement cost values have been reported to the Companies
     and if actually replaced; otherwise the Actual Cash Value, but not to exceed the cost to repair or
     replace the property with material of like kind and quality.

G. Leasehold improvements and betterments:

     1.   If repaired or replaced at the expense of the Insured within two (2) years after the date of the loss,
          the cost to repair or replace the damaged improvements and betterments.




AR COMPASS 02 17                                  Page 15 of 49
     Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 106 of 184



     2.   If not repaired or replaced within two (2) years after the date of the loss, a proportion of the
          Insured's original cost.

          The Companies will determine the proportionate value as follows:

          a.   Multiply the original cost by the number of days from the loss or damage to the expiration of the
               lease; and

          b.   Divide the amount determined in Subparagraph a. above by the number of days from the
               installation of improvements to the expiration of the lease.




CE
          If the Insured's lease contains a renewal option, the expiration of the renewal option period will
          replace the expiration of the lease in this procedure; or

     3.   Nothing, if others pay for repairs or replacement.

H. Fine Arts:

     1.   If there is no Agreed Value Schedule on file with AmRisc, then the lesser of:




                             RT
          a.   The cost to repair or replace the fine art, or

          b.   The appraised value, which will be determined as of the time of the loss.

     2.   If there is an Agreed Value Schedule on file with AmRisc, then the Agreed Value Schedule shall be
          used.




                                                       IF
     3.   If a Fine Arts article is part of a pair or set, and a physically damaged article cannot be replaced, or
          cannot be repaired or restored to the condition that existed immediately prior to the loss, the
          Companies will be liable for the lesser of the full value of such pair or set or the Agreed Value, as
          per the schedule on file with AmRisc. The Insured will surrender the pair or set to the Companies.




                                                                     IE
I.   Accounts Receivable: the amount owed the Insured which the Insured is unable to collect from
     customers, and shall include:

     1.   Any collection expenses over and above the normal collection costs;




                                                                       D
     2.   Interest charges on any loan to offset impaired collections pending repayment of such sums that
          cannot be collected; and

     3.   Other reasonable and necessary expenses incurred by the Insured to recreate Accounts Receivable
          Records.

     Unearned interest and service charges on deferred payment accounts and normal credit losses on bad
     debts shall be deducted in determining the recovery hereunder.

     After payment of loss by the Companies, all amounts recovered by the Insured on Accounts Receivable
     for which the Insured has been paid will belong to and will be paid to the Companies by the Insured up
     to the total amount of loss paid by these Companies. All recoveries in excess of such amounts will
     belong to the Insured.

     In the event it is possible to reconstruct the Insured's Accounts Receivable Records after they have
     been physically lost or damaged, so that no shortage in collection of Accounts Receivable is sustained,
     the Companies shall only be liable for the costs of the material and the time required to reconstruct such
     records, with the exercise of due diligence and dispatch, but only to the extent that such amounts are
     not covered by any other insurance.




AR COMPASS 02 17                                   Page 16 of 49
     Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 107 of 184




J.   Property for Sale: If, at the time of the loss, any real property is being offered for sale, the loss or
     damage to such property will be valued at the lesser of:

     1.   The cost to repair or replace the damaged property, or

     2.   The price at which the property is offered for sale less the market value of the Land.

K. Property in Transit: In case of loss, the basis of adjustment shall be:

     1.   Property shipped to or for the account of the Insured: the actual invoice to the Insured, together




CE
          with such costs and charges as may have accrued and become legally due on such property;

     2.   Property which has been sold by the Insured and has been shipped to or for account of the
          purchaser (if covered hereunder): the amount of the Insured's selling invoice, including prepaid or
          advanced freight;

     3.   Property of others not under invoice: the actual market value at the point of destination on the date
          of the Occurrence, less any charges saved which would have become due and payable upon




                           RT
          delivery at destination; or

     4.   Property of the Insured not under invoice: valued in accordance with the valuation provisions of this
          Policy applying at the location from which such property is being transported, less any charges
          saved which would have become due and payable upon delivery at such destination.

L.   Contractor's equipment and vehicles (if covered): Actual Cash Value, unless an agreed value applies.




                                                    IF
M. Catalyst: Actual Cash Value.

N. Historic Building Replacement Cost: As respects buildings that are declared and designated by a local,
   state or federal authority to be of historical significance or of historic value, such rebuilding, repairing or
   replacement shall be with material, workmanship, processes, technologies and designs publicly




                                                                     IE
   available within the current marketplace and shall not include the cost of creating outdated, archaic or
   antiquated materials, workmanship, processes, technologies or designs. In no event shall the loss
   exceed the scheduled limit on the damaged Building.

O. For all other property: At replacement cost if actually replaced; otherwise, the Actual Cash Value, but




                                                                       D
   not to exceed the cost to repair or replace the property with material of like kind and quality.

With respect to Subparagraphs A. through O., inclusive, unless otherwise specifically stated, the Companies
will compute the valuations at the time and place of the loss.


                             SECTION V - TIME ELEMENT COVERAGE
                                      GROSS EARNINGS

This Policy is extended to cover the actual loss sustained by the Insured during the Period of Interruption
directly resulting from a Covered Cause of Loss to Covered Property.

A. ACTUAL LOSS SUSTAINED: In the event the Insured is prevented from producing goods or from
   continuing its business operations or services and is unable:

     1.   To make up lost production within a reasonable period of time (not to be limited to the period during
          which production is interrupted), or

     2.   To continue business operations or services,




AR COMPASS 02 17                                 Page 17 of 49
   Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 108 of 184




   all through the use of any property or service owned or controlled by the Insured, or obtainable from
   other sources, whether the property or service is at an insured Location or through working extra time
   or overtime at any other substitute location(s), including any other location(s) acquired for the purpose,
   then the Companies shall be liable, subject to all other conditions of this Policy not inconsistent
   herewith, for the actual loss sustained of the following during the Period of Interruption:

   1.   GROSS EARNINGS less all charges and expenses which do not necessarily continue during the
        interruption of production or suspension of business operations or services. For the purpose of this
        coverage, GROSS EARNINGS means:




CE
        a.   For manufacturing operations: The net sales value of production less the cost of all raw stock,
             materials and supplies utilized in such production; or

        b.   For mercantile or non-manufacturing operations: The total net sales less cost of merchandise
             sold, materials and supplies consumed in the operations or services rendered by the Insured;

        c.   Plus all other earnings derived from the operation of the business.




                          RT
        In determining net sales, in the event of loss hereunder, for mercantile or non-manufacturing
        operations, any amount recovered under Property Damage policies for loss or damage to or
        destruction of merchandise shall be included as though the merchandise had been sold to the
        Insured's regular customers.

        In determining the amount of loss payable under this coverage, due consideration shall be given to
        the experience of the business before the Period of Interruption and the probable experience




                                                   IF
        thereafter had no loss occurred, and to the continuation of only those normal charges and
        expenses, including payroll (subject to the Ordinary Payroll restriction below), that would have
        existed had no interruption of production or suspension of business operations or services
        occurred.




                                                                   IE
        There is no coverage for any portion of the Insured's Ordinary Payroll expense, unless a specified
        number of days for Ordinary Payroll are shown elsewhere and values have been included in the
        reported Time Element Values. In such case, the Companies will pay Ordinary Payroll for that
        number of days only. The number of days need not be consecutive, but must fall within the
        interruption of production or suspension of business operations or services, or fall within the




                                                                     D
        extension of that period, if an extension is provided. Ordinary Payroll means the entire payroll
        expense for all employees of the Insured except officers, executives, department managers,
        employees under contract, and other essential employees.

   2.   EXPENSE TO REDUCE LOSS: Expenses, over and above normal operating expenses, necessarily
        incurred by the Insured in making up lost production or in reducing loss otherwise payable under
        this coverage are covered hereunder, but in no event shall these Companies be liable for an
        amount greater than that for which it would have been liable had the Insured been unable to make
        up any lost production or to continue any business operations or services.

B. PERIOD OF INTERRUPTION: In determining the amount payable under this coverage, the Period of
   Interruption shall be:

   1.   The period from the time of physical loss or damage insured against by this Policy to the time when,
        with the exercise of due diligence and dispatch, either:

        a.   normal operations resume; or

        b.   physically damaged buildings and equipment could be repaired or replaced and made ready for
             operations under the same or equivalent physical and operating conditions that existed prior to
             such loss or damage,

        whichever is less. Such period of time shall not be cut short by the expiration or earlier termination
        date of the Policy.




AR COMPASS 02 17                                Page 18 of 49
  Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 109 of 184




  2.   In addition, if applicable, such time as may be required with the exercise of due diligence and
       dispatch:

       a.   To restore stock in process to the same state of manufacture in which it stood at the time of the
            initial interruption of production or suspension of business operations or services; or

       b.   To replace physically damaged or destroyed mercantile stock necessary to resume operations;
            or




CE
       c.   To replace raw materials and supplies in order to continue operations.

       However, the inability to procure destroyed mercantile stock or suitable raw materials and supplies
       to replace similar stock or materials and supplies physically damaged or destroyed shall not
       increase the Period of Interruption.

  3.   For Property under construction: The time period between the anticipated date of substantial
       completion had no covered loss occurred and the actual date of completion. In calculating the




                         RT
       amount of loss, due consideration will be given to the actual experience of the business compiled
       after substantial completion and start-up.

       The Period of Interruption does not include any additional time:

       a.   Required for re-staffing or re-training employees; or

       b.   Due to the Insured's inability to resume operations for reasons other than those enumerated in




                                                  IF
            B.2.a. through B.2.c., inclusive, above; or

       c.   Required for making change(s) to the buildings, structures, or equipment for any reason
            except as provided in the Ordinance or Law coverage, if such coverage is provided by this
            Policy.




                                                                    IE
C. ADDITIONAL TIME ELEMENT COVERAGES

  1.   EXTRA EXPENSE/EXPEDITING EXPENSE: This Policy is extended to cover the loss sustained by
       the Insured for Extra Expense during the Period of Interruption resulting from direct physical loss or




                                                                      D
       damage from a Covered Cause of Loss to Covered Property utilized by the Insured. Extra Expense
       means:

       a.   The reasonable and necessary extra expense incurred to temporarily continue as nearly normal
            as practicable the conduct of the Insured's business; and

       b.   The reasonable and necessary extra costs of temporarily using property or facilities of the
            Insured or others.

       c.   The reasonable extra costs (expediting expenses) for temporary repair of damaged property
            and for expediting the permanent repair or replacement of such damaged property. This
            includes overtime wages and extra costs of express or other rapid means of transportation.
            This does not include expenses recoverable elsewhere under this policy.

       The Insured agrees to use any suitable property or service owned or controlled by the Insured or
       obtainable from other sources in reducing the Business Income and Extra Expense incurred under
       this Policy.




AR COMPASS 02 17                               Page 19 of 49
  Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 110 of 184




  2.   RENTAL VALUE: As respects Covered Property held for rental to others, this Policy is extended to
       cover the loss sustained during the Period of Interruption but not exceeding the reduction in Rental
       Value less charges and expenses which do not necessarily continue.

       Rental Value means the sum of:

       a.   The total anticipated gross rental income from tenant occupancy of the described property as
            furnished and equipped by the Insured including taxes, rent based on percentage of sales, and
            other charges paid by tenants in respect of the leased premises; and




CE
       b.   The amount of all charges which, by the terms of a written lease, are the legal obligation of the
            tenant(s) and which would otherwise be obligations of the Insured; and

       c.   The fair rental value of any portion of such property which is occupied by the Insured.

       Due consideration will be given to the historic rental expenses prior to the loss and the probable
       expenses thereafter.




                         RT
  3.   ROYALTIES: This Policy is extended to cover loss of income sustained by the Insured under a
       royalty, licensing fee, or commission agreement between the Insured and another party during the
       Period of Interruption arising out of direct physical loss or damage by a Covered Cause of Loss
       during the term of this Policy to real or personal property of such other party, only if such
       Royalties are shown as such on the Statement of Values on file with AmRisc. When determining
       the amount payable, the Companies will consider the amount of income derived by the Insured
       from such agreements before, and the probable amount of income after, the date of loss or




                                                   IF
       damage.

  4.   SOFT COSTS (BUILDER'S RISK): For Property under Construction, this Policy is extended to
       cover Soft Costs incurred by the Insured during the Period of Interruption (described in Paragraph
       B. above). Such Soft Costs must be the result of direct damage from a Covered Cause of Loss.




                                                                  IE
       The Companies will pay reasonable and necessary Soft Costs over and above those costs which
       would have been incurred by the Insured during the Period of Interruption had no loss occurred.
       Soft Costs means:




                                                                    D
       a.   The amount of actual interim or construction financing interest, including loan fees and other
            one-time charges incurred to negotiate a new construction loan and/or extend the existing one;

       b.   Realty taxes and ground rent if any;

       c.   Advertising and promotional expenses;

       d.   Cost of additional commissions;

       e.   Architects, surveyors, legal, consulting engineers, accounting, licenses, permits, or other fees
            not otherwise covered by this Policy;

       f.   Project administration expense, but not including development fees;

       g.   Insurance premiums;

       h.   Founder's fee refunds; and

       i.   Net Business Income or Net Rental Income.




AR COMPASS 02 17                               Page 20 of 49
  Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 111 of 184




  5.   CONTINGENT TIME ELEMENT: If direct physical loss or damage to the real or personal property
       of a direct supplier or direct customer of the Insured is damaged by a Covered Cause of Loss under
       this Policy, and such damage:

       a.   wholly or partially prevents any direct supplier to the Insured from supplying their goods and/or
            services to the Insured; or

       b.   wholly or partially prevents any direct customer of the Insured from accepting the Insured's
            goods and/or services;




CE
       then this Policy is extended to cover the actual loss sustained by the Insured during the Period of
       Interruption with respect to such real or personal property. The property of the supplier or customer
       which sustains loss or damage must be of the type of property which would be Covered Property
       under this Policy.

       This coverage applies to the Insured's direct suppliers or direct customers located in the Policy's
       Coverage Territory.




                         RT
  6.   INTERRUPTION BY CIVIL OR MILITARY AUTHORITY: This Policy is extended to cover the actual
       loss sustained during the period of time when access to the Insured's covered Location is
       prohibited by an order of civil or military authority, provided that such order is a direct result of a
       Covered Cause of Loss to real property not insured hereunder. The insured physical loss or
       damage must occur within five (5) statute miles from the Insured's covered Location in order for
       coverage to apply. Such period of time begins with the effective date of the order of civil or military
       authority and ends when the order expires, but no later than the number of days shown elsewhere.




                                                 IF
       With respect to Additional Time Element Coverages 6. & 7., if a Covered Cause of Loss results in
       coverage under both Additional Time Element Coverages, the Companies will only pay for loss
       under one of the two Additional Time Element Coverages, whichever the First Named Insured
       selects.




                                                                  IE
  7.   INGRESS & EGRESS: This Policy is extended to cover the actual loss sustained during the period
       of time when ingress to or egress from the Insured's covered Location is prohibited as a direct result
       of a Covered Cause of Loss to real property not insured hereunder. The insured physical loss or
       damage must occur within five (5) statute miles from the Insured's covered Location in order for




                                                                    D
       coverage to apply. Such period of time begins on the date that ingress to or egress from real or
       personal property is prohibited and ends when ingress or egress is no longer prohibited, but no later
       than the number of days shown elsewhere.

       With respect to Additional Time Element Coverages 6. & 7., if a Covered Cause of Loss results in
       coverage under both Additional Time Element Coverages, the Companies will only pay for loss
       under one of the two Additional Time Element Coverages, whichever the First Named Insured
       selects.

  8.   INTERDEPENDENCY: This Policy is extended to cover a Time Element loss at an insured Location
       that involves interdependency at one or more other insured Locations, all within the Policy's
       Coverage Territory. The loss, including the resulting interdependency loss, will be adjusted based
       on the Time Element coverage that applies at the insured Location where the covered physical loss
       or damage occurred.




AR COMPASS 02 17                              Page 21 of 49
   Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 112 of 184



   9.   EXTENDED PERIOD OF INDEMNITY: Coverage is provided for such additional length of time as
        is required to restore the Insured's business to the condition that would have existed had no loss
        occurred, commencing with the later of the following dates:

        a.   the date on which the liability of the Companies for loss or damage would otherwise terminate;
             or

        b.   the earliest date on which either normal operations resume, or repair, replacement, or rebuilding
             of the property that has been damaged is actually completed;




CE
        but in no event for a period of time exceeding the number of days specified elsewhere starting with
        the later of a. or b. above. This Extended Period of Indemnity does not apply to any Additional Time
        Element Coverages, except RENTAL VALUE (Par. 2. above) or SOFT COSTS (BUILDER'S RISK)
        Net Business Income or Net Rental Income (Par. 4.i. above).

        This additional coverage does not include coverage for any increase in loss due to fines or damages
        for breach of contract or for late or non-completion of orders, or penalties of any nature.




                          RT
D. ADDITIONAL EXCLUSIONS: Section V - Time Element Coverage does not cover:

   1.   IDLE PERIODS - Any loss during any period in which goods would not have been produced, or
        business operations or services would not have been maintained, for any reason other than
        physical loss or damage from a Covered Cause of Loss to which this coverage applies.

   2.   REMOTE LOSS -




                                                   IF
        a.   Any increase in loss due to the suspension, cancellation, or lapse of any lease, contract, license
             or order; or

        b.   Any loss due to fines or damages for breach of contract or for late or non-completion of orders
             or penalties of whatever nature; or




                                                                   IE
        c.   Any increase in loss due to interference at the Insured's premises by strikers or other persons
             with rebuilding, repairing, or replacing the property damaged or destroyed, or with the
             resumption or continuation of business, or with the re-occupancy of the premises.




                                                                     D
        Nor shall the Companies be liable for any other consequential or remote loss, other than as
        specifically provided in this Section V.

   3.   FINISHED PRODUCTS - Any loss resulting from loss or damage to finished products manufactured
        by the Insured nor for the time required for their reproduction.

   4.   TRANSIT - Any loss resulting from loss or damage to property in transit.

   5.   BERTH AND/OR PORT BLOCKAGE - Blockage means a blockage of any part of the ship channel,
        dock areas, port or berths caused by disabled, stranded or sunken vessels, or rigs or cargo, or
        other obstructions to navigation.

E. TIME ELEMENT MONTHLY LIMITATION OF INDEMNITY: The Companies shall not be liable for more
   than the Monthly Limitation of Indemnity shown elsewhere. This Monthly Limitation Of Indemnity shall
   apply to all Time Element coverages, except those that have a sublimit.

   Time Element Monthly Limitation means the most the Companies will pay monthly for a Time Element
   loss sustained by the Insured during the Period of Interruption directly resulting from a Covered Cause
   of Loss to Covered Property. This Monthly Limitation of Indemnity is payable for each period of 30
   consecutive days after the beginning of the Period of Interruption and is calculated by multiplying the
   scheduled Time Element value by the fraction shown elsewhere.




AR COMPASS 02 17                                Page 22 of 49
    Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 113 of 184




                              SECTION VI - ADDITIONAL COVERAGES

The following additional coverages are subject to the terms and conditions of this Policy, including the
deductibles and sublimits of liability corresponding to each such additional coverage stated elsewhere.
These sublimits are part of, and not in addition to sublimits and limits of liability of this Policy, including, but
not limited to, the Earth Movement, Flood, or Named Storm Sublimits of Liability provided herein, if
applicable.

A. ACCOUNTS RECEIVABLE: This Policy covers any shortage in the collection of Accounts Receivable
   directly resulting from a Covered Cause of Loss to Accounts Receivable Records.




CE
    This extension of coverage does not apply to loss due to:

    1.   Bookkeeping, accounting or billing errors and omissions; and

    2.   Alteration, falsification, manipulation, concealment, destruction, or disposal of Accounts Receivable
         Records committed to conceal the wrongful giving, taking, obtaining or withholding of money,
         securities or other property, but only to the extent of such wrongful giving, taking, obtaining or




                           RT
         withholding.

B. DEBRIS REMOVAL: This Policy covers the necessary and reasonable expense of removal from the
   insured Locations of debris of Covered Property or property of others remaining as a result of direct
   physical loss or damage insured against under this Policy that occurs during the policy period when the
   Insured gives written notice of such direct physical loss or damage to the Companies, but no later than
   180 days after the loss. There is no liability for the expense of removing contaminated or polluted




                                                     IF
   uninsured property, nor the Pollutants or Contaminants therein or thereon, whether or not the
   contamination results from an insured event.

C. ELECTRONIC DATA AND MEDIA: This Policy is extended to cover direct physical loss or damage to
   Electronic Data and Media.




                                                                       IE
D. ERRORS OR OMISSIONS: This Policy is extended to cover direct physical loss or damage at
   Locations within the Coverage Territory that are owned, leased or operated by the Insured or any
   property at an insured Location, if such loss or damage is not payable under this Policy solely due to:




                                                                         D
    1.   Any error or unintentional omission in the description of the address of the property whether made
         at the inception of the policy period or subsequent thereto; or

    2.   Failure through any error or unintentional omission to:

         a.   Include any Location of the Insured or any property at an insured Location, at the inception
              of the Policy; or

         b.   Report any newly acquired location or property before the period of automatic coverage
              provided under this Policy for Newly Acquired Location(s) expires.

    With respect to Subparagraphs 1. and 2. above, this Errors or Omissions Additional Coverage does not
    allow the Insured or its representative to correct any value shown in the Statement of Values.

    This Policy covers such direct physical loss or damage, to the extent it would have provided coverage
    had such error or unintentional omission not been made.

    It is a condition of this additional coverage that any error or unintentional omission be reported by the
    Insured to the Companies when discovered and an additional premium be paid, as determined by the
    Companies.

    There is no coverage under this Paragraph for loss or damage which is covered under Newly Acquired
    Property or Miscellaneous Unnamed Locations provisions of this Policy.




AR COMPASS 02 17                                  Page 23 of 49
     Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 114 of 184




E. FINE ARTS: This Policy is extended to cover direct physical loss or damage to fine arts. However, no
   coverage is provided for:

     1.   Breakage, marring, scratching, chipping or denting of art, glass, windows, statuary, sculptures,
          marble, glassware, porcelain, bric-a-brac, antique furniture, antique jewelry or similar fragile
          articles, unless such breakage, marring, scratching, chipping or denting is caused by a Defined
          Cause of Loss; or

     2.   Physical loss or damage as a result of restoring, repairing or retouching processes.




CE
F.   FIRE BRIGADE CHARGES AND EXTINGUISHING EXPENSES:                        This Policy covers the following
     expenses resulting from a Covered Cause of Loss:

     1.   Fire brigade charges and any extinguishing expenses which the Insured incurs;

     2.   Loss and disposal of fire extinguishing materials expended.

     There is no coverage for any costs incurred as a result of a false alarm.




                            RT
G. LEASEHOLD IMPROVEMENTS & BETTERMENTS: This Policy is extended to cover the value of
   undamaged tenant's improvements and betterments when the Insured's lease is cancelled by the
   lessor; acting under a valid condition of the lease due to direct physical loss or damage to building or
   personal property caused by or resulting from a Covered Cause of Loss at an insured Location. No
   sublimit of liability applies to this additional coverage, but in no event will the Companies be liable for an
   amount in excess of the applicable sublimit of liability specified for the Leasehold Interest, if any.




                                                    IF
H. LEASEHOLD INTEREST: If Covered Property is: (1) rendered wholly or partially untenantable by a
   Covered Cause of Loss during the Policy period and (2) the Insured's lease is canceled by a party,
   other than the Named Insured, or an entity with any common ownership of the Named Insured, in
   accordance with the conditions of the lease or as a result of a statutory requirement of the appropriate
   jurisdiction in which the damaged or destroyed Covered Property is located, then this Policy is




                                                                     IE
   extended to cover "The Interest of the Insured as Lessee" (as defined below) or "The Interest of the
   Insured as Lessor" (as defined below), whichever is applicable, but only for the first three months
   succeeding the date of the loss and the "Net Lease Interest" (as defined below) shall be paid for the
   remaining months of the unexpired lease.




                                                                       D
     Recovery under this additional coverage shall be the pro-rata proportion from the date of loss to
     expiration date of the lease (to be paid without discount) on the Insured's interest in:

     1.   The amount of bonus paid by the Insured for the acquisition of the lease not recoverable under the
          terms of the lease;

     2.   Improvements and betterments to real property which are not covered under any other section of
          this Policy; and

     3.   The amount of advance rental paid by the Insured and not recoverable under the terms of the
          lease.

     Definitions: The following terms, wherever used in this Paragraph H. shall mean:

     1.   The Interest of the Insured as Lessee is defined as:

          a.   the excess of the rental value of similar premises over the actual rental payable by the lessee
               (including any maintenance or operating charges paid by the lessee) during the unexpired term
               of the lease; and

          b.   the rental income earned by the Insured from sublease agreements, to the extent not covered
               under any other section of this Policy, over and above the rental expenses specified in the
               lease between the Insured and the lessor.




AR COMPASS 02 17                                 Page 24 of 49
     Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 115 of 184




     2.   The Interest of the Insured as Lessor is defined as the difference between the rents payable to the
          lessor under the terms of the lease in effect at the time of loss and the actual rent collectible by the
          lessor during the unexpired term of the lease provided the lease is canceled by the lessee, to the
          extent not covered under any other section of this Policy.

     3.   Net Lease Interest is defined as that sum, which placed at 6% interest compounded annually will
          be equivalent to The Interest of the Insured as Lessee or Lessor.

     The Companies shall not be liable for any increase of loss which may be occasioned by the




CE
     suspension, lapse or cancellation of any license or by the Named Insured exercising any option to
     cancel the lease. Furthermore, the Named Insured shall use due diligence, including all things
     reasonably practicable, to diminish loss under this additional coverage.

I.   LIMITED POLLUTION COVERAGE: This Policy is extended to cover the reasonable and necessary
     additional expense incurred to remove, dispose of, or clean-up the actual presence of Pollutants or
     Contaminants from Land or water at an insured Location when such Land or water is contaminated
     or polluted due to a Covered Cause of Loss that occurs during the policy period. There will be no




                            RT
     coverage unless such expenses are reported to the Companies within 180 days of the date of direct
     physical loss or damage.

J.   LOCK REPLACEMENT: This policy covers the necessary expense to repair or replace the exterior or
     interior door locks of a covered Building:

     1. If the door keys are stolen in a covered theft loss; or




                                                     IF
     2. When the covered property is damaged and the door keys are stolen by burglars.

K. NEWLY ACQUIRED PROPERTY: This Policy covers real or personal property of the type insured
   under this Policy for the perils insured under this Policy that is rented, leased, or purchased by the
   Insured after the inception date of this Policy. Coverage under this additional coverage ceases at the




                                                                      IE
   earlier of the following dates:

     1.   See number of Days stated elsewhere from the date of acquisition or lease of such property; or

     2.   When the newly acquired location is bound by the Companies; or




                                                                        D
     3.   AmRisc notifies the Insured that it will not bind the newly acquired location.

     There is no coverage for any property that is partially or wholly insured under any other insurance.

     There is no coverage under this Paragraph for loss or damage which is covered under the Error or
     Omissions or Miscellaneous Unnamed Locations provisions of this Policy.

L.   ORDINANCE OR LAW: In the event of direct physical loss or damage under this Policy that results in
     the enforcement of any law, ordinance, governmental directive or standard in effect at the time of loss
     or damage regulating the construction, repair or use and occupancy of the property, the Companies
     shall pay:

     1.   Coverage A: For the loss in value of the undamaged portion of the building as a consequence of
          enforcement of an ordinance or law that requires demolition of undamaged parts of the same
          building.

     2.   Coverage B: For the cost to demolish and clear the site of undamaged parts of the same building,
          as a consequence of enforcement of an ordinance or law that requires demolition of such
          undamaged property.




AR COMPASS 02 17                                  Page 25 of 49
   Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 116 of 184



    3.   Coverage C: For the increased cost of repair or replacement of the damaged and undamaged
         Building on the same or another site, limited to the cost that would have been incurred in order to
         comply with the minimum requirements of such law or ordinance regulating the repair or
         reconstruction of the damaged property on the same site. However, these Companies shall not be
         liable for any increased cost of construction loss unless the damaged property is actually rebuilt or
         replaced.

    4. Coverage D: For the additional loss in Time Element (if covered), that the Insured sustains during
       the increased period of suspension of operations caused by or resulting from a consequence of
       enforcement of an ordinance or law.




CE
    5.   Coverage E: In the event the enforcement of an applicable Ordinance or Law results in the
         requirement to demolish and not replace the damaged Building(s), the Companies agree to pay the
         greater of: a) the Actual Cash Value; or b) the outstanding loan balance including accrued fees, if
         applicable, as determined at the time of loss for the Building(s) not permitted to be rebuilt.

         In the event the damaged Building(s) is permitted to be repaired or rebuilt, but only to a more
         limited extent as a consequence of the enforcement of any applicable Ordinance or Law, the




                          RT
         Companies agree to pay: a) Replacement Cost for the repair of or construction of the permitted
         structure(s); and b) Actual Cash Value for the incremental portion of the original building that is not
         permitted to be repaired or replaced.

         Coverage under this clause does not increase the applicable scheduled Limit of Insurance for the
         damaged Building(s).

    The Companies shall not be liable for any cost of demolition or increased cost of reconstruction, repair,




                                                   IF
    debris removal or loss of use (including Time Element) necessitated by the enforcement of any law or
    ordinance regulating any form of contamination or pollution.

M. PAIRS OR SETS: If two or more components or parts are necessary for a whole or complete product,
   then this Policy covers the reduction in value of insured components or parts of products due to direct




                                                                    IE
   physical loss or damage insured against by this Policy to the other insured components or parts of such
   products.

N. PROFESSIONAL FEES:            This Policy is extended to cover reasonable and necessary "Claim
   Preparation Costs" (as defined below) incurred by the Insured at the request of the Companies for the




                                                                      D
   purpose of determining the extent or amount of insured loss or damage as a result of a Covered Cause
   of Loss under this Policy, provided that, the Insured obtains the prior written approval of the Companies
   for the vendor to be engaged by the Insured.

    Claim Preparation Costs means:

    1.   The cost of taking inventory and the cost of gathering and preparing other data to substantiate the
         extent or amount of loss or damage; and

    2.   The cost of services provided by accountants, contractors and engineers solely for the purpose of
         determining the extent or amount of loss.

    Claim Preparation Costs does not mean and does not include:

    1.   Legal fees, charges and expenses;

    2.   Fees and costs of a public claims adjuster, claim consultant, insurance broker or agent (except
         forensic accounting services), or any person acting for or on behalf of a public claims adjuster,
         claim consultant, or insurance broker or agent;

    3.   Costs associated with negotiation or presentation of any claim or part of a claim that the
         Companies have advised the Insured is disputed or denied;




AR COMPASS 02 17                                Page 26 of 49
   Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 117 of 184




    4.   Costs associated with establishing that any claim or part of a claim is covered by the Policy; or

    5.   Costs which represent overhead or operating expense of any Insured, including salaries of such
         Insured's employees.

O. PROPERTY REMOVED FROM INSURED LOCATIONS: This Policy covers direct physical loss or
   damage to personal property of the Insured by a Covered Cause of Loss at any Location within the
   Coverage Territory when such personal property is removed from the insured Locations for the




CE
   purpose of being repaired or serviced, excluding:

    1.   Personal property insured under another policy or floater;

    2.   Personal property excluded under this Policy; or

    3.   Personal property removed from the insured Locations for normal storage or processing or
         preparation for sale or delivery.




                          RT
P. REWARD REIMBURSEMENT: This Policy covers monetary rewards for information that leads to a
   criminal conviction in connection with loss or damage to covered property by a Covered Cause of Loss.

Q. SERVICE INTERRUPTION: This Policy is extended to cover the loss or damage to Covered Property
   and Time Element (provided Time Element values are reported) resulting from direct physical loss or
   damage from a Covered Cause of Loss to: (1) incoming electrical, gas, water and telecommunication




                                                   IF
   equipment and outgoing sewer; or (2) electrical, telecommunication, fuel, water, steam, refrigeration, or
   other service transmission lines; all situated outside the insured Locations.

    However, this extension of coverage DOES NOT apply to any loss caused by damage to any utility
    service listed in (1) or (2) above, if located more than five (5) statute miles from the Insured's covered




                                                                      IE
    Location.

    There shall be no loss payable under this Additional Coverage unless the interruption exceeds the
    qualifying period shown elsewhere. In such case, the loss shall be measured from date and time of the
    loss. With respect to any Time Element Coverage provided herein, the Period of Interruption ends
    when: (1) incoming electrical, gas, water, or telecommunication equipment or outgoing sewer or (2)




                                                                        D
    electrical, telecommunication, fuel, water, steam, refrigeration, or other service transmission lines, is
    restored.

    The Sublimit shown elsewhere applies to all loss or damage to Covered Property and/or Time Element
    Coverage, combined arising out of one Service Interruption. None of the additional Time Element
    Coverages set forth in Section V.C. apply to the Time Element Coverage provided herein, except
    Rental Value.

R. SPOILAGE: This policy is extended to cover spoilage as a direct result of a Covered Cause of Loss
   and subject to the additional exclusions listed below. The Companies shall be liable for direct physical
   loss or damage to:

    1.   Perishable goods due to spoilage;

    2.   Perishable goods due to contamination from the release of refrigerant, including but not limited to
         ammonia;

    3.   Perishable goods due to spoilage caused by a Covered Cause of Loss to equipment that is owned
         by a utility, landlord, or other supplier of any of the following services: electrical power,
         communications, waste disposal, air conditioning, refrigeration, heating, gas, air, water or steam.




AR COMPASS 02 17                                Page 27 of 49
   Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 118 of 184




   If the Insured is unable to replace the perishable goods before its anticipated sale, payment will be
   determined on the basis of the sales price of the perishable goods at the time of the loss, less
   discounts and expenses that otherwise would have been incurred. Otherwise, payment will be
   determined in accordance with the Valuation provision of this Policy.

   Perishable Goods means personal property:

   1.   maintained under controlled conditions for its preservation, and




CE
   2.   susceptible to loss or damage if the controlled conditions change.

   Additional Exclusions: The Companies shall not be liable for loss or damage caused by or resulting
   from:

        1.   The disconnection of any refrigerating, cooling or humidity control system from the source of
             power.




                         RT
        2.   The deactivation of electrical power caused by the manipulation of any switch or other device
             used to control the flow of electrical power or current.

S. TRANSIT: This Policy is extended to cover personal property, not otherwise excluded by this Policy,
   while such property is in transit.

   It is agreed that coverage under this extension shall include the following:




                                                  IF
   1.   Personal property shipped to customers on F.O.B., C& F, or similar terms.             The Insured's
        contingent interest in such shipments is admitted.

   2.   The interest of the Insured in, and legal liability for, personal property of others in the actual or




                                                                   IE
        constructive custody of the Insured.

   3.   Personal property of others sold by the Insured which the Insured has agreed prior to loss to
        insure during course of delivery.

   It is agreed that the following additional exclusions apply to coverage as provided under this




                                                                     D
   additional coverage:

   1.   Property insured under import or export ocean cargo policies.

   2.   Waterborne shipments to and from the Policy's Coverage Territory.

   3.   Shipments made by air, unless via regularly scheduled airlines.

   4.   Property shipped by mail.

   5.   Property of others, including the Insured's legal liability therefor, hauled on vehicles owned,
        leased, or operated by the Insured when acting as a common or contract carrier as defined by the
        Interstate Commerce Commission Regulations or other state regulatory agencies.

   6.   Any transporting vehicle or conveyance.

   7.   Waterborne shipments via the Panama Canal, or waterborne to and from the United States
        territories or possessions, Alaska, Puerto Rico, and Hawaii.




AR COMPASS 02 17                               Page 28 of 49
     Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 119 of 184




     This additional coverage attaches from the time the property leaves the original point of shipment for
     the commencement of transit and covers thereafter continuously in the due course of transit within
     the Policy's Coverage Territory until delivered at destination.

     Coverage on export shipments not insured under ocean cargo policies does not extend beyond the
     time when the property is loaded on board overseas vessels or aircraft. Coverage on import
     shipments not insured under ocean cargo policies does not attach until after discharge from
     overseas vessels or aircraft.




CE
     This additional coverage does not cover or apply to delay, loss of market, or any Time Element
     coverage.

     Permission is granted to the Insured without prejudice to this insurance to accept the ordinary bills of
     lading used by carriers, including released and/or undervalued bills of lading and/or shipping or
     messenger receipts.     The Insured may waive subrogation against railroads under sidetrack
     agreements, but the Insured shall not enter into any special agreement with carriers releasing them
     from their common law or statutory liability.




                          RT
T.   VALUABLE PAPERS AND RECORDS:                This Policy is extended to cover Valuable Papers and
     Records.


                                      SECTION VII - CONDITIONS




                                                   IF
A. ABANDONMENT: There can be no abandonment to the Companies of any property.

B. ADJUSTMENT OF LOSSES and FIRST NAMED INSURED CLAUSE: Loss or damage shall be
   adjusted with and payable to the First Named Insured, subject to any Certificates of Insurance on file




                                                                    IE
   with AmRisc which require payment to a loss payee or mortgagee.

     If this Policy insures more than one entity, the First Named Insured is authorized to act on behalf of
     all other Insureds with respect to their rights, obligations and duties under this Policy. Payment of
     loss or return premium under this Policy to the First Named Insured shall satisfy the Companies'
     obligations with respect to all Insureds.




                                                                      D
C. ARBITRATION CLAUSE: All matters in difference between the Insured and the Companies
   (hereinafter referred to as "the parties") in relation to this insurance, including its formation and
   validity, and whether arising during or after the period of this insurance, shall be referred to an
   Arbitration Tribunal in the manner hereinafter set out.

     Unless the parties agree upon a single Arbitrator within thirty days of one receiving a written request
     from the other for Arbitration, the Claimant (the party requesting Arbitration) shall appoint his
     Arbitrator and give written notice thereof to the Respondent. Within thirty days or receiving such
     notice, the Respondent shall appoint his Arbitrator and give written notice thereof to the Claimant,
     failing which the Claimant may nominate an Arbitrator on behalf of the Respondent.

     Should the Arbitrators fail to agree, they shall appoint, by mutual agreement only, an Umpire to
     whom the matter in difference shall be referred.

     Unless the parties otherwise agree, the Arbitration Tribunal shall consist of persons employed or
     engaged in a senior position in Insurance underwriting or claims.




AR COMPASS 02 17                                Page 29 of 49
     Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 120 of 184




     The Arbitration Tribunal shall have power to fix all procedural rules for the holding of the Arbitration
     including discretionary power to make orders as to any matters which it may consider proper in the
     circumstances of the case with regard to pleadings, discovery, inspection of documents, examination of
     witnesses and any other matter whatsoever relating to the conduct of the Arbitration and may receive
     and act upon such evidence whether oral or written strictly admissible or not as it shall in its discretion
     think fit.

     All costs of the Arbitration shall be in the discretion of the Arbitration Tribunal who may direct to and by
     whom and in what manner they shall be paid.




CE
     The seat of the Arbitration shall be in New York and the Arbitration Tribunal shall apply the law of New
     York as the proper law of this insurance.

     The Arbitration Tribunal may not award exemplary, punitive, multiple, consequential, or other damages
     of a similar nature.

     The award of the Arbitration Tribunal shall be in writing and binding upon the parties who covenant to




                            RT
     carry out the same. If either of the parties should fail to carry out any award the other may apply for its
     enforcement to a court of competent jurisdiction in any territory in which the party in default is domiciled
     or has assets or carries on business.

D. ASSIGNMENT: The Insured may not assign this Policy without the Companies' prior written consent.

E. BRANDS AND LABELS: If branded or labeled merchandise covered by this Policy is physically




                                                     IF
   damaged and the Companies elect to take all or any part of such merchandise at the value established
   by the terms of this Policy, the Insured may, at their own expense, stamp "SALVAGE" on the
   merchandise or its containers, or may remove or obliterate the brands or labels, if such stamp, removal
   or obliteration will not physically damage the merchandise, but the Insured must re-label the
   merchandise or containers in compliance with the requirements of law.




                                                                     IE
F.   CANCELLATION AND ADDITIONS OR DELETIONS:

     1.   This Policy can be canceled by the First Named Insured by providing the Companies with:

          a.   An advanced written request for cancellation stating when the cancellation shall be effective,




                                                                       D
               and

          b.   The original Policy or a lost policyholder release signed by the First Named Insured or its legal
               representative.

     2.   This Policy may be canceled by the Companies by giving to the Insured at least ninety (90) days
          written notice of cancellation or in the case of non-payment of premium or material mis-statement,
          at least ten (10) days written notice of cancellation.

     3.   The cancellation will be effective even if the Companies have not made or offered a refund.          If
          notice is mailed, proof of mailing will be sufficient proof of notice.

     4.   If this Policy is canceled, the Companies will send the First Named Insured any premium refund
          due.

     5. Earned Premium:

          a.   For Locations NOT "Exposed to Hurricanes", if the Insured cancels this Policy or removes a
               Location, the short rate return premium is 90% of applicable pro-rata premium subject to any
               Minimum Earned Premium stipulations in the Policy.




AR COMPASS 02 17                                  Page 30 of 49
  Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 121 of 184



      b.   For Locations "Exposed to Hurricanes", if the Insured cancels this Policy, removes a Location
           or reduces the amount of insurance on a Location and coverage existed any time during the
           period of June 1st to November 1st, the amount of premium the Companies will return will be
           the Unearned Premium for the Location. The Unearned Premium is the Location premium
           times the Unearned Factor noted below:

               Days Policy in Force                       Unearned Factor

                    1-180                                        20.0%




CE
                   181-210                                       15.0%

                   211-240                                       10.0%

                   241-270                                        7.5%

                   271-300                                        5.0%




                         RT
                   301-330                                        2.5%

                   331 or more                                      0%


      c.   However, subject to receipt of closing documents within 30 days of closing, this Policy allows
           pro-rata return premium for locations sold (but not for loss of management contract), subject to
           a maximum of 25% of scheduled values at time of the policy's inception. This pro-rata clause




                                                   IF
           shall not apply if the policy is cancelled in its entirety due to the sale of all the covered
           location(s).

      d.   For Locations "Exposed to Hurricanes", if added (or coverage increased at an existing
           location which is "Exposed to Hurricanes") during the term of the Policy and coverage exists at




                                                                     IE
           any time during the period of June 1st to November 1st, the premium will be calculated at 100%
           of the annual rate, less the Unearned Factor noted in b. above. Otherwise, it shall be pro-rata.

           However, subject to receipt of closing documents, this Policy allows pro-rata additional
           premium for Locations purchased during the policy term.




                                                                       D
      e.   Locations of like kind and quality shall be added at the account rate, subject to the Unearned
           Factor noted in b. above. Locations of differing kind or quality or locations in Dade, Broward
           or Palm Beach counties of Florida must be approved by AmRisc prior to attachment.

      f.   If a Location is "Exposed to Hurricanes", the provisions of this clause replace any short rate
           provisions stipulated in this Policy, all subject to the Minimum Earned Premium provisions.

      g.   "Exposed to Hurricanes" is defined to include any Location within 100 miles of the closest
           salt water of the Atlantic Ocean or the Gulf of Mexico.

      h.   Coverage cannot be increased nor additional Locations added if they are "Exposed to
           Hurricanes" and a Named Storm is in existence, unless with the express written consent of
           AmRisc.

      i.   Nothing herein will act to provide coverage outside the automatic acquisition clause
           elsewhere in the Policy.

      j.   Non-payment of premium, material misstatement or non-compliance with               underwriting
           requirements shall be considered a request by the Insured to cancel the Policy.

      k.   Proof of mailing will be sufficient proof of notice of cancellation.




AR COMPASS 02 17                                Page 31 of 49
     Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 122 of 184




G. CLAIMS REPORTING AND ADJUSTMENT:
   All Claims shall be reported to: AmRisc Claims Department
                                    E-Mail: claims@amrisc.com
                                    Ph: 252-247-8796
                                    Fax: 252-726-2855

     All Claims shall be adjusted by: CJW and Associates
                                      1420 Edgewater Drive, Suite 101, Orlando, FL 32804




CE
     and/or its assigned adjusters and the costs of such adjustments shall be borne by each Company in
     proportion to its pro-rata participation in this policy.

     In the event the Company(s) elects to use its own adjusters or independent adjusters or consultants
     other than as listed above, expenses so incurred shall be borne solely by the Company.

     It is further understood and agreed that, notwithstanding any provision contained elsewhere in this
     policy to the contrary, the Insured will be deemed to be in full compliance with any claim notice




                          RT
     requirements, if notice of an occurrence is made to the Company[s] as soon as practicable after
     knowledge by the Insured or their representatives, that such occurrence will, or is likely to result in a
     claim under the policy. Any unintentional failure to report any occurrence or claim shall not invalidate
     coverage with respect to any such occurrence or claim.

H. CONTROL OF DAMAGED MERCHANDISE: The Insured, exercising reasonable discretion, shall be
   the sole judge as to whether the goods involved in any loss under this Policy are fit for normal intended
   use or consumption. No goods so deemed by the Insured to be unfit for consumption shall be sold or




                                                   IF
   otherwise disposed of except by the Insured or with the Insured's consent, but the Insured shall allow
   the Companies any salvage obtained by the Insured on any sale or other disposition of such goods.
   The Insured shall have full right to the possession of and retain control of all goods involved in any loss
   under this Policy.




                                                                   IE
I.   CURRENCY: Any amount of money specified in the Policy, including Limits of Liability, Deductibles
     and Premiums shall be considered to be in the currency of the United States of America.

J.   DIVISIBLE CONTRACT: Subject to Condition N. below, if the Locations described in this Policy
     include two or more buildings or the contents of two or more buildings, the breach of any condition




                                                                     D
     of this Policy in respect to any one or more of the buildings insured or containing the Covered
     Property, shall not prejudice the right to recover for physical loss or damage occurring in any
     building insured or containing the Covered Property where, at the time of such loss or damage, a
     breach of condition does not exist.

K. INSPECTION AND AUDIT: The Companies, at all reasonable times during this Policy period, shall be
   permitted but not obligated to inspect the property insured by this Policy. Neither the Companies'
   right to make inspections nor the making thereof nor any report thereon shall constitute any
   undertaking by the Companies, on behalf of or for the benefit of the Insured or others, to determine
   or warrant that such property is safe or healthful or that they comply with any law, rule or regulation.

     The Companies may also examine and audit the Insured's books and records at any reasonable time
     during the Policy period and within one year after the Policy termination, as long as such examination
     and audit relate to the subject matter of this Policy.

L.   JOINT LOSS AGREEMENT: In the event the insurance company, if any, providing Equipment
     Breakdown insurance ('EBD insurer') disputes any portion of the claim made against that EBD
     insurer, but these Companies believe the EBD insurer should have paid that portion of the claim,
     then these Companies shall, upon written request of the Insured, pay to the Insured one-half of the




AR COMPASS 02 17                                Page 32 of 49
  Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 123 of 184




        amount of the loss which is in disagreement, but in no event more than these Companies would
        have paid if there had been no Equipment Breakdown policy in effect, subject to the following
        conditions:

        1.   The amount of the loss which is in disagreement, after making provisions for any undisputed
             claims payable under the said policies and after the amount of the loss is agreed upon by the
             Insured and all of the insurers, is limited to the minimum amount remaining payable under the
             Equipment Breakdown policy;




CE
        2.   The EBD insurer shall simultaneously pay to the Insured one-half of said amount which is in
             disagreement;

        3.   The payments by all of the insurers hereunder and acceptance of the same by the Insured
             signify the agreement of all the insurers to submit to and proceed with arbitration within 90
             days of such payments; the arbitrators shall be three in number, one of whom shall be
             appointed by the Property insurance Companies and one of whom shall be appointed by the
             EBD insurer and the third shall be appointed with the consent of the Property insurance




                          RT
             Companies and the EBD insurer, and the decision by the arbitrators shall be binding upon all
             the insurers and that judgment upon such award may be entered in any court of competent
             jurisdiction;

        4.   The Insured agrees to cooperate in connection with such arbitration but not to intervene
             therein;




                                                   IF
        5.   The provisions of this clause shall not apply unless such other policy issued by the EBD
             insurer is similarly endorsed;

        6.   Acceptance by the Insured of sums paid pursuant to the provisions of this clause, including an
             arbitration award, shall not operate to alter, waive, surrender, or in any way affect the rights of




                                                                    IE
             the Insured against any of the insurers.

M. LOSS PAYEES, LENDER'S LOSS PAYEES, AND MORTGAGEES (OR TRUSTEES):

   1.   Loss, or damage, if any, under this Policy shall be payable to:




                                                                      D
        a.   any Loss Payee or Lender's Loss Payee as its interest may appear; and

        b.   any Mortgagee (or Trustee) as its interest may appear under all present or future mortgages
             upon the insured property in which the aforesaid may have an interest as Mortgagee (or
             Trustee), in order of precedence of said mortgages.

   2.   As to the interest of the Lender's Loss Payee or Mortgagee (or Trustee) only, this insurance shall
        not be invalidated by any act or neglect of the Insured nor by any foreclosure or other proceedings
        or notice of sale relating to said property nor by any change in the title or ownership of said
        property, nor by the occupation of the insured Locations for purposes more hazardous than are
        permitted by this Policy; provided, that in case the Insured shall neglect to pay any premium due
        under this Policy, the Lender's Loss Payee or Mortgagee (or Trustee) shall, on demand pay the
        same.

        The Lender's Loss Payee or Mortgagee (or Trustee) must notify AmRisc of any change of
        ownership or occupancy or increase of hazard which shall come to the knowledge of the Lender's
        Loss Payee or Mortgagee (or Trustee) and, unless permitted by this Policy it shall be noted hereon
        and the Lender's Loss Payee or Mortgagee (or Trustee) shall, on demand, pay the premium for
        such increased hazard; otherwise, this entire Clause 2. shall be null and void.




AR COMPASS 02 17                                Page 33 of 49
    Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 124 of 184




    3.   If the Companies cancel this Policy, they will give:

         a.   ten (10) days before the effective date, if cancellation is for non-payment of premium or
              material mis-statement; or

         b. ninety (90) days before the effective date, if cancellation is for any other reason.

    4.   Nothing herein shall affect the rights of the Companies to suspend insurance [which shall include
         any insurance applying to the interest of the Loss Payee, Lender's Loss Payee, or Mortgagee (or
         Trustee)] on any machine, vessel or part thereof in accordance with the Suspension Clause of




CE
         Equipment Breakdown (if such coverage is provided by endorsement to this policy).             The
         Companies agree to furnish the Loss Payee, Lender's Loss Payee, or Mortgagee (or Trustee) with
         a copy of the suspension notice at the Loss Payee's, Lender's Loss Payee's, or Mortgagee's (or
         Trustee's) address.

    5.   Whenever the Companies shall pay the Loss Payee, Lender's Loss Payee, or Mortgagee (or
         Trustee) any sum for loss under this Policy and shall claim that, as to the Insured, no liability
         therefor existed, the Companies shall, to the extent of such payment, be subrogated to all the rights




                           RT
         of the party to whom such payment shall be made, under all securities held as collateral to the
         debt, or may, at their option pay to the Loss Payee, Lender's Loss Payee, or Mortgagee (or
         Trustee) the whole principal due or to grow due on the debt with interest, and shall thereupon
         receive a full assignment and transfer of all rights and securities; but no subrogation shall impair the
         right of the Loss Payee, Lender's Loss Payee, or Mortgagee (or Trustee) to recover the full amount
         of the Loss Payee's, Lender's Loss Payee's or Mortgagee's (or Trustee's) claim.




                                                    IF
N. MISREPRESENTATION AND FRAUD: This entire Policy shall be void if, whether before or after a
   loss, the Insured has willfully concealed or misrepresented any material fact or circumstance
   concerning this insurance or the subject thereof, or the interest of the Insured therein, or in case of any
   fraud, or false swearing by the Insured relating thereto.




                                                                      IE
O. OTHER INSURANCE/EXCESS INSURANCE/UNDERLYING INSURANCE: In the event there is other
   insurance covering loss or damage insured under this Policy, then this Policy shall apply only as excess
   and in no event as contributory insurance (unless this Policy is specifically written to be contributory
   insurance), and then only after all other insurance has been exhausted, whether or not such insurance
   is collectible. Permission is granted for the Insured to purchase Excess Insurance over the limits
   provided by this Policy, and underlying insurance on all or any part of the deductibles of this Policy.




                                                                        D
    However, in the event the Named Insured is a Condominium Association, the Unit-Owner may have
    other insurance covering the same property as this insurance. This insurance is intended to be
    Primary, and not to contribute with other such Unit-Owner insurance.

P. PROTECTION AND PRESERVATION OF PROPERTY: In case of actual or imminent direct physical
   loss or damage by a Covered Cause of Loss, the expenses incurred by the Insured in taking
   reasonable and necessary actions for the temporary protection and preservation of Covered Property
   hereunder shall be added to the total physical loss or damage otherwise recoverable under this Policy
   and be subject to the applicable deductible, sublimit of liability and the Policy Limit.

Q. REINSTATEMENT OF LIMITS: Except for any Covered Cause of Loss which is subject to an annual
   aggregate limit or sublimit of liability, payment of a claim will not reduce the amount payable under this
   Policy for any subsequent covered loss.

R. REQUIREMENTS IN CASE OF LOSS: The Insured shall:

    1.   Give immediate written notice of any loss or damage to AmRisc Claims Department;

    2.   Promptly contact the applicable authority having jurisdiction in the event a law has been broken,
         and promptly file a written report with such authority;




AR COMPASS 02 17                                 Page 34 of 49
   Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 125 of 184




   3.   Protect the property from further loss or damage;

   4.   Separate the damaged and undamaged personal property;

   5.   Maintain such property in the best possible order;

   6.   Furnish a complete inventory of the lost, destroyed, damaged and undamaged property, showing in
        detail quantities, costs, actual cash value and amount of loss claimed;

   7.   Furnish all other documents or insurance policies that the Companies may reasonably require;




CE
   8.   Allow the Companies to access and inspect any of the damaged or undamaged property; and

   9.   Submit to examination under oath at such times as may be reasonably required about any matter
        relating to this insurance or any claim;

   Within ninety (90) days after the loss, unless such time is extended in writing by the Companies, the
   Insured shall provide the Companies with a Proof of Loss, signed and sworn to by the Insured, stating




                          RT
   the knowledge and belief of the Insured as to the following:

   1.   The time and origin of the loss;

   2.   The interest of the Insured and of all others in the property;

   3.   The value of each item thereof determined in accordance with the Valuation Provisions of this
        Policy and the amount of loss thereto and all encumbrances thereon;




                                                   IF
   4.   All other contracts of insurance, whether collectible or not, covering any of said property; and

   5.   Any changes in the title, use, occupation, location, possession or exposures of said property
        subsequent to the issuance of this Policy, by whom and for what purpose any building herein




                                                                    IE
        described and the several parts thereof were occupied at the time of loss whether or not it then
        stood on leased ground.

S. REVIEW OF VALUES: The Insured shall provide AmRisc at Policy inception and each subsequent
   anniversary date of this Policy, a Statement of Values which consists of the current 100% Property and




                                                                      D
   Time Element values for all insured Locations.

   Such values shall be reported separately for each Location, with separate figures shown for each type
   of coverage at each Location. The property values shall be shown on a Replacement Cost Basis for
   property which is covered on a Replacement Cost Basis and on an Actual Cash Value basis for other
   property. The value of stock and supplies to be included in the property values shall be in accordance
   with the Valuation clause contained in this Policy and shall be based on the approximate average of the
   stock and supplies on hand during the twelve months immediately preceding the annual review of
   values. Time Element values (if covered) shall be provided in accordance with the terms of the
   applicable Time Element provisions.

   Upon inception and at each anniversary date of this Policy, the Annual Premium shall be due and
   payable to AmRisc. Receipt of said Statement of Values by AmRisc shall be considered as
   authorization by the Insured for premiums under this Policy to be calculated.

   The premium for this Policy is based upon the Statement of Values on file with AmRisc, or attached to
   this Policy.




AR COMPASS 02 17                                Page 35 of 49
     Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 126 of 184




T.   SALVAGE AND RECOVERIES: All salvages, recoveries and payments, excluding proceeds from
     subrogation and underlying insurance recovered or received prior to a loss settlement under this Policy,
     shall reduce the loss accordingly.

U. SETTLEMENT OF CLAIMS: The amount of loss for which the Companies may be liable shall be
   payable within thirty (30) days after Proof of Loss, as herein required, is received and accepted by the
   Companies and ascertainment of the amount of loss is made either by agreement between the First
   Named Insured and the Companies or an amount is determined by binding Arbitration in accordance
   with the provisions of this Policy.




CE
     The Companies shall have the option to take all, or any part of the property at the agreed or arbitrated
     value, or to repair, rebuild or replace the property physically lost or damaged with other of like kind and
     quality, within a reasonable time, on giving notice of its intention to do so within sixty (60) days after
     receipt of the Proof of Loss herein required.

V. SEVERAL LIABILITY NOTICE
   LMA5096 03/08 (Combined Certificate) - amended




                           RT
     The liability of an insurer under this Policy is several and not joint with other insurers party to this
     Policy. An insurer is liable only for the proportion of liability it has underwritten. An insurer is not jointly
     liable for the proportion of liability underwritten by any other insurer. Nor is an insurer otherwise
     responsible for any liability of any other insurer that may underwrite this Policy.
     The proportion of liability under this Policy underwritten by an insurer (or, in the case of a Lloyd's
     syndicate, the total of the proportions underwritten by all the members of the syndicate taken together)




                                                      IF
     is shown in this Policy.
     In the case of a Lloyd's syndicate, each member of the syndicate (rather than the syndicate itself) is an
     insurer. Each member has underwritten a proportion of the total shown for the syndicate (that total
     itself being the total of the proportions underwritten by all the members of the syndicate taken
     together). The liability of each member of the syndicate is several and not joint with other members.




                                                                       IE
     A member is liable only for that member's proportion. A member is not jointly liable for any other
     member's proportion. Nor is any member otherwise responsible for any liability of any other insurer
     that may underwrite this Policy. The business address of each member is Lloyd's, One Lime Street,
     London EC3M 7HA United Kingdom. The identity of each member of a Lloyd's syndicate and their
     respective proportion may be obtained by writing to Market Services, Lloyd's, at the above address.
     Although reference is made at various points in this clause to "this Policy" in the singular, where the




                                                                         D
     circumstances so require this should be read as a reference to Policies in the plural.

     Wherever the word Insurers is mentioned in this clause, this is deemed to also mean reinsured in
     respect of reinsurance business.

W. SUBROGATION: The Companies may require from the Insured an assignment of all right of recovery
   against any party for loss to the extent that payment has been made by the Companies, but the
   Companies shall not acquire any rights of recovery which the Insured has expressly waived in writing
   prior to loss nor shall such waiver in writing affect the Insured's rights under this Policy.

     The Companies do waive rights of recovery against any unit-owner of a Condominium Association.

     However, notwithstanding the foregoing, the Companies shall be subrogated to all the Insured's rights
     of recover against:

         1.   any Architect or Engineer, whether named as an Insured or not, for any loss or damage arising
              out of the performance of professional services in their capacity as such and caused by an
              error, omission, deficiency or act of the Architect or Engineer, by any person employed by them
              or by any others for whose acts they are legally liable, and




AR COMPASS 02 17                                   Page 36 of 49
     Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 127 of 184




         2.   any manufacturer or supplier of machinery, equipment or other property, whether named as an
              Insured or not, for the cost of making good any loss or damage which said party has agreed to
              make good under a guarantee or warranty, whether expressed or implied.

     Any recovery as a result of subrogation proceedings arising out of an Occurrence, after expenses
     incurred in such subrogation proceedings are deducted, shall accrue to the Insured in the proportion
     that the deductible amount and/or any provable uninsured loss amount bears to the entire provable loss
     amount.




CE
     The Insured will cooperate with the Companies and, upon the Companies' request and expense will:

         1.   Attend hearings and trials; and

         2.   Assist in effecting settlements, securing and giving evidence, obtaining the attendance of
              witnesses, and conducting suits.

X. SUIT AGAINST COMPANIES: No suit, action or proceeding for the recovery of any claim under this




                           RT
   Policy shall be sustainable in any court of law or equity unless the Insured shall have fully complied with
   all the requirements of this Policy, nor unless the same be commenced within twelve (12) months next
   after the date of the loss, provided however, that if under the laws of the jurisdiction in which the
   property is located such time limitation is invalid, then any such claims shall be void unless such action,
   suit or proceedings is commenced within the shortest limit of time permitted by the laws of such
   jurisdiction.

Y. TERRITORIAL LIMITATIONS: Payment of loss under this Policy shall only be made in full compliance




                                                   IF
   with all United States of America economic or trade sanction laws or regulations, including, but not
   limited to, sanctions, laws and regulations administered and enforced by the U.S. Treasury
   Department's Office of Foreign Assets Control ("OFAC").

Z.   TITLES OF PARAGRAPHS: The titles of the various paragraphs of this Policy (and of endorsements




                                                                   IE
     included in this Policy) are solely for reference and shall not in any way affect the provisions to which
     they relate.

AA. VACANCY: The Insured has permission to cease business operations or to have any insured
    Location vacant or unoccupied, provided that the existing fire protection, security and alarm services




                                                                     D
    are maintained. The insured Location is considered vacant or unoccupied when it does not contain
    adequate Covered Property to conduct customary business operations, but this provision shall not
    apply to any time period when customary business operations are suspended due to circumstances that
    are usual to such business operations. The Insured must notify AmRisc no later than 90 days after the
    cessation of business operations, vacancy or un-occupancy. If not so notified within 90 days, the
    Deductible shall be double the applicable peril deductible. This restriction shall not apply to any
    Location in the course of construction or renovation.


                                  SECTION VIII - POLICY DEFINITIONS

A. Actual Cash Value: The following is added to any provision which uses the term Actual Cash Value:

     Actual Cash Value is calculated as the amount it would cost to repair or replace Covered Property, at
     the time of loss or damage, with material of like kind and quality, subject to a deduction for
     deterioration, depreciation and obsolescence. Actual Cash Value applies to valuation of Covered
     Property regardless of whether that property has sustained partial or total loss or damage.

     The Actual Cash Value of the lost or damaged property may be significantly less than its replacement
     cost.




AR COMPASS 02 17                                Page 37 of 49
    Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 128 of 184




B. Aircraft or Vehicle Impact means only physical contact of an aircraft, spacecraft, self-propelled
   missile, or objects falling therefrom, or vehicle or an object thrown up by a vehicle.

C. Average Daily Value (ADV): Average Daily Value shall be the total 100% Time Element Value that
   would have been projected for the Period of Interruption for the Location(s) where the physical loss or
   damage occurs, had no physical loss or damage occurred, divided by the number of working days in
   such period. The sum shall include all Time Element values to which the operations of the Locations(s)
   directly or indirectly contribute.




CE
D. Building: Building is defined as a fully enclosed permanent structure with walls and a continuous roof.

E. Catastrophic Ground Cover Collapse means direct physical loss or damage to Covered Property
   caused by or resulting from catastrophic ground cover collapse, meaning geological activity that results
   in all of the following:

        1. The abrupt collapse of the ground cover;




                          RT
        2. A depression in the ground cover clearly visible to the naked eye;

        3. Structural damage to the building, including the foundation; and

        4. The insured Building or structure being condemned and ordered to be vacated by the
           governmental agency authorized by law to issue such an order for that structure.




                                                    IF
    However, structural damage consisting merely of the settling or cracking of a foundation, structure or
    building does not constitute loss or damage resulting from a catastrophic ground cover collapse.

    The Earth Movement exclusion does not apply to coverage for Catastrophic Ground Cover Collapse.




                                                                  IE
    Coverage for Catastrophic Ground Cover Collapse does not increase the applicable Limit of Insurance.
    Regardless of whether loss or damage attributable to catastrophic ground cover collapse also qualifies
    as Sinkhole Loss or Earth Movement (if either or both of these causes of loss are covered), only one
    Limit of Insurance will apply to such loss or damage.

F. Collapse means an abrupt falling down or caving in of a building or any part of a building with the




                                                                    D
   result that the building or part of the building cannot be occupied for its current intended purpose.
   The Collapse must be caused by or resulting from one or more of the following:

        1. Building decay that is hidden from view, unless the presence of such decay is known to the
           Insured prior to collapse;

        2.   Insect or vermin damage that is hidden from view, unless the presence of such damage is
             known to the Insured prior to collapse;

        3.   Use of defective material or methods in construction, remodeling or renovation if the abrupt
             collapse occurs during the course of construction, remodeling or renovation.

        4.   Use of defective material or methods in construction, remodeling or renovation if the abrupt
             collapse occurs after the construction, remodeling or renovation is complete, but only if the
             collapse is caused in part by:

                a. A cause of loss listed in F.1. or F.2;

                b. One or more of the Defined Causes of Loss;

                c. Breakage of building glass;




AR COMPASS 02 17                                 Page 38 of 49
     Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 129 of 184




                  d. Weight of people or personal property; or

                  e. Weight of rain or snow or ice that collects on a roof.

          5. Catastrophic Ground Cover Collapse.

G. Companies: The following words shall be synonymous with each other: "Underwriters", "Insurers"
   and "Companies".




CE
H. Contractor's Equipment: Machinery, accessories, equipment, spare parts or tools of a mobile nature
   that are used in contracting, installation, erection, repair or moving operations and projects. It includes
   self-propelled vehicles that transport mounted equipment and any vehicle not registered or licensed and
   not used on public roads, even though designed for highway use.

I.   Defined Cause of Loss means Fire, Lightning, Explosion, Windstorm or Hail, Smoke, Aircraft or
     Vehicle Impact, Riot, Strike or Civil Commotion, Vandalism and Malicious Mischief, or Leakage
     from Fire Protection Equipment.




                           RT
J.   Earth Movement means any natural or manmade:

     1.   Earthquake, including any earth sinking, rising or shifting related to such event;

     2.   Landslide, including any earth sinking, rising or shifting related to such event;




                                                     IF
     3.   Mine subsidence, meaning subsidence of a man-made mine, whether or not mining activity has
          ceased;

     4.   Earth sinking, rising or shifting, including soil conditions which cause settling, cracking or other
          disarrangement of foundations or other parts of realty. Soil conditions include contraction,




                                                                      IE
          expansion, freezing, thawing, erosion, improperly compacted soil and the action of water under the
          ground surface

     5.   Shocks, tremors, mudslide, mud flow, rock falls, volcanic eruption, Sinkhole Loss, subsidence or
          any other Earth Movement.




                                                                        D
K. Earth Movement Counties: As referenced in this Policy, designated Earthquake Zones shall be
   defined as all Locations situated within the States or Counties as specified below:

     1.   Pacific Northwest States:

          Oregon and Washington.

     2.   New Madrid Earthquake Zone Counties:

          Arkansas: Arkansas, Clay, Cleburne, Conway, Craighead, Crittenden, Cross, Desha, Faulkner,
          Fulton, Independence, Izard, Greene, Jackson, Jefferson, Lawrence, Lee, Lincoln, Lonoke,
          Mississippi, Monroe, Phillips, Prairie, Poinsett, Pulaski, Randolph, Sharp, St. Francis, Stone, Van
          Buren, White, and Woodruff.

          Illinois: Alexander, Bond, Calhoun, Christian, Clark, Clay, Clinton, Coles, Crawford, Cumberland,
          Edwards, Effingham, Fayette, Franklin, Gallatin, Greene, Hamilton, Hardin, Jackson, Jasper,
          Jefferson, Jersey, Johnson, Lawrence, Macoupin, Madison, Marion, Massac, Monroe,
          Montgomery, Moultrie, Perry, Pope, Pulaski, Randolph, Richland, Saline, Shelby, St. Clair, Union,
          Wabash, Washington, Wayne, White, and Williamson.




AR COMPASS 02 17                                  Page 39 of 49
     Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 130 of 184




          Indiana: Daviess, Dubois, Gibson, Knox, Perry, Pike, Posey, Spencer, Sullivan, Vanderburgh, and
          Warrick.

          Kentucky: Ballard, Caldwell, Calloway, Carlisle, Christian, Crittenden, Daviess, Fulton, Graves,
          Hancock, Henderson, Hickman, Hopkins, Livingston, Lyon, Marshall, McCracken, McLean,
          Muhlenberg, Ohio, Todd, Trigg, Union, and Webster.

          Mississippi: Alcorn, Benton, Bolivar, Coahoma, De Soto, Lafayette, Marshall, Panola, Quitman,
          Sunflower, Tallahatchie, Tate, Tippah, Tunica, and Union.




CE
          Missouri: Bollinger, Butler, Cape Girardeau, Carter, Crawford, Dent, Dunklin, Franklin, Howell, Iron,
          Jefferson, Lincoln, Madison, Mississippi, New Madrid, Oregon, Pemiscot, Perry, Reynolds, Ripley,
          Scott, Shannon, St. Charles, St. Francois, St. Louis City, St. Louis, Ste. Genevieve, Stoddard,
          Warren, Washington, and Wayne.

          Tennessee: Benton, Carroll, Chester, Crockett, Decatur, Dickson, Dyer, Fayette, Gibson,
          Hardeman, Hardin, Haywood, Henderson, Henry, Hickman, Houston, Humphreys, Lake,




                            RT
          Lauderdale, Madison, McNairy, Montgomery, Obion, Perry, Shelby, Stewart, Tipton, and Weakley.

L.   Electronic Data and Media means data, messages, information, coding, programs, instructions or any
     other software stored on electronic, electromechanical, electromagnetic data processing or
     electronically controlled production equipment and distributed by means of a computer network or is
     produced in a format for use with a computer.




                                                      IF
M. Equipment Breakdown means:

     1.   Mechanical breakdown, including rupture or bursting caused by centrifugal force;

     2.   Artificially generated electrical current, including electric arcing, that disturbs electrical   devices,




                                                                       IE
          appliances or wires;

     3.   Explosion of steam boilers, steam pipes, steam engines or steam turbines owned or leased by
          the Insured, or operated under the control of the Insured;

     4.   Loss or damage to steam boilers, steam pipes, steam engines or steam turbines caused by or




                                                                         D
          resulting from any condition or event inside such equipment; or

     5.   Loss or damage to hot water boilers or other water heating equipment caused by or resulting
          from any condition or event inside such boilers or equipment.

N. Explosion: Explosion does not include loss or damage occasioned by or incident to explosion in or of
   the following equipment owned, operated or controlled by the Insured:

     1.   Steam boiler, steam turbines, steam engines, and steam pipes interconnecting any of the
          foregoing;

     2.   Moving or rotating machinery or parts thereof when such direct loss or damage is caused by
          centrifugal force or mechanical breakdown;

     3.   Combustion gas turbines;

     4.   Any products manufactured by the Insured or other property attached thereto or forming or to
          form a part thereof undergoing pressure tests to the extent of the loss to such property.




AR COMPASS 02 17                                   Page 40 of 49
   Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 131 of 184



    Explosion will include loss or damage arising or resulting from:

    1.   The explosion of accumulated combustible gases or unconsumed fuel within the furnace of a boiler
         or pressure vessel, other than combustion gas turbines, or within the flues or passages which
         conduct the gases of combustion therefrom;

    2.   A combustion explosion outside of any equipment excluded above even though such combustion
         explosion may have been the direct result of the explosion or such excluded equipment.

    The following are not explosions within the intent or meaning of this definition:




CE
    1.   Electric arcing or any coincident rupture of electrical equipment due to such arcing;

    2.   Bursting or rupture caused by freezing;

    3.   Sonic shock waves, generally known as Sonic Boom;

    4.   Bursting, rupture or collapse of any safety disc, rupture diaphragm or fusible link.




                          RT
O. Exterior Insulation and Finish Systems (EIFS): means a non-load bearing, exterior wall cladding
   system that consists of an expanded foam insulation board attached either adhesively or mechanically,
   or both, to a substrate; an integrally reinforced base coat; and a textured protective finish coat.

P. Fine Arts means: paintings; etchings; pictures; tapestries; rare or art glass; art glass windows;
   valuable rugs; statuary; sculptures; antique furniture; antique jewelry; bric-a-brac; porcelains; and
   similar property of rarity, historical value, or artistic merit, excluding automobiles, coins, stamps, furs,




                                                    IF
   jewelry, precious stones, precious metal, watercraft, aircraft, money and securities.

Q. Flood means, whether natural or manmade: Flood waters, surface water, waves, tide or tidal water,
   tsunami, overflow or rupture of a dam, levee, dike, floodgates, or other surface containment structure,
   storm surge, the rising, overflowing or breaking of boundaries of natural or manmade bodies of water,




                                                                     IE
   or the spray from any of the foregoing, all whether driven by wind or not.

    Water which backups or discharges from sewers, drains or sumps is not considered Flood, unless such
    backup or discharge was caused by Flood as defined above.




                                                                       D
R. Fungus, Mold(s), Mildew, Spores Or Yeast:

    Fungus includes, but is not limited to, any of the plants or organisms belonging to the major group
    fungi, lacking chlorophyll, and including mold(s), rusts, mildews, smuts and mushrooms.

    Mold includes, but is not limited to, any superficial growth produced on damp or decaying organic
    matter or on living organisms, and fungi that produce mold(s).

    Spore means any dormant or reproductive body produced by or arising or emanating out of any fungus,
    mold(s), mildew, plants, organisms or microorganisms.

S. Hurricane: A hurricane is a storm system that has been declared to be a Hurricane by the National
   Hurricane Center of the National Weather Service.

T. Land means land (except land for which values are reported and premiums are charged hereunder),
   such as dikes, levees, and other surface containment structures. Surface containment structures are
   not land to a depth of six inches below such surface containment structures.




AR COMPASS 02 17                                 Page 41 of 49
     Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 132 of 184




U. Leakage From Fire Protection Equipment means direct physical loss or damage from:

     1.   Water or other substances discharged from within any part of the Fire Protection Equipment
          for the insured Location or for any adjoining Locations;

     2.   Collapse or fall of tanks forming a part of the Fire Protection Equipment or the component parts
          or supports of such tanks.

     The term Fire Protection Equipment includes tanks, water mains, hydrants or valves, and any other




CE
     equipment whether used solely for fire protection or jointly for fire protection and for other purposes, but
     does not include:

     1.   Branch piping from a joint system where such branches are used entirely for purposes other than
          fire protection;

     2.   Any underground water mains or appurtenances located outside of the insured Location and
          forming a part of the public water distribution system;




                           RT
     3.   Any pond or reservoir in which the water is impounded by a dam.

V. Location means the location as specified in the Statement of Values on file with AmRisc, but if not
   so specified, location means any building, yard, dock, wharf, pier or bulkhead or any group of the
   foregoing bounded on all sides by public streets, clear Land space or open waterways, each not less
   than two hundred feet wide. Any bridge or tunnel crossing such street, space or waterway shall
   render such separation inoperative for the purpose of this definition.




                                                    IF
W. Miscellaneous Unnamed Location(s) means a location that has not been included in the Statement
   of Values on file with AmRisc and has not been reported to AmRisc as may be required in the Policy
   provisions elsewhere.




                                                                     IE
     There is no coverage under this Paragraph for loss or damage which is covered under the Error or
     Omissions or Newly Acquired Property provisions of this Policy.

X. Named Storm: The term "Named Storm" shall include, but not be limited to, storm, cyclone, typhoon,
   atmospheric disturbance, depression or other weather phenomena designated by the US National




                                                                       D
   Hurricane Center and where a name (and not only a number) has been applied.

Y. Occurrence means any one loss, disaster, casualty, incident or series of losses, disasters, casualties
   or incidents, not otherwise excluded by this Policy and arising out of a single event or originating cause
   and includes all resultant or concomitant insured losses. The occurrence must occur during the policy
   period.

     If more than one event for Windstorm & Hail, Named Storm, Riot Strike Or Civil Commotion,
     Vandalism & Malicious Mischief, Earth Movement or Flood covered by this Policy occurs within any
     period of seventy-two (72) hours during the term of this Policy, such covered events shall be deemed to
     be a single Occurrence. When filing proof of loss, the Insured may elect the moment at which the 72
     hour period shall be deemed to have commenced, which shall not be earlier than the time when the first
     loss occurs to the Covered Property.

Z.   Pollutants or Contaminants means any solid, liquid, gaseous or thermal irritant or contaminant,
     including smog, smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste, which after its release
     can cause or threaten damage to human health or human welfare or causes or threatens damage,
     deterioration, loss of value, marketability or loss of use to property insured hereunder, including, but not
     limited to, bacteria, virus, or hazardous substances as listed in the Federal Water Pollution Control Act ,
     Clean Air Act, Resource Conservation and Recovery Act of 1976, and Toxic Substances Control Act or
     as designated by the U. S. Environmental Protection Agency. Waste includes materials to be recycled,
     reconditioned or reclaimed.




AR COMPASS 02 17                                 Page 42 of 49
   Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 133 of 184




AA. Riot, Strike or Civil Commotion means riot and civil commotion including:

   1. Acts of striking employees while occupying the insured Location; and

   2. Pilferage or looting occurring at the time and place of a riot or civil commotion.

BB. Sinkhole Loss

   1.   As respects locations in all states, EXCEPT Florida:




CE
        Sinkhole Loss means: The sudden sinking or collapse of land into underground empty spaces
        created by the action of water on limestone or dolomite. This does not include:

        a.   The cost of filling sinkholes; or

        b.   Sinking or collapse of land into man-made underground cavities.




                           RT
   2.   As respects locations in Florida:

        a.   Sinkhole Loss, means loss or damage to Covered Property when "structural damage" to the
             covered Building, including the foundation, is caused by settlement or systematic weakening
             of the earth supporting the covered Building, only if the settlement or systematic weakening
             results from contemporaneous movement or raveling of soils, sediments, or rock materials into
             subterranean voids created by the effect of water on a limestone or similar rock formation.




                                                    IF
             Coverage for Sinkhole Loss includes stabilization of the Building (including land stabilization)
             and repair to the foundation, provided such work is in accordance with the requirements of
             Florida Insurance Law and in accordance with the recommendation of a professional engineer
             and with notice to the Insured. The professional engineer must be selected or approved by the
             Companies. However, until the Insured enters into a contract for performance of building




                                                                    IE
             stabilization or foundation repair in accordance with the recommendations of the professional
             engineer as set forth in a report from the Companies:

                 1)   The Companies will not pay for underpinning or grouting or any other repair technique
                      performed below the existing foundation of the Building; and




                                                                      D
                 2)   The Companies' payment for Sinkhole Loss to Covered Property may be limited to the
                      Actual Cash Value of the loss to such property.

             The Insured must enter into a contract for the performance of building stabilization and/or
             foundation repair in accordance with the aforementioned recommendations, within 90 days
             after the Companies notify the Insured that there is coverage for Sinkhole Loss. After the
             Insured has entered into such contract, the Companies will pay the amounts necessary to
             begin and perform such repairs as the work is performed and the expenses are incurred.

             However, if the professional engineer determines, prior to the Insured entering into the
             aforementioned contract or prior to the start of repair work, that the repairs will exceed the
             applicable Limit of Insurance, the Companies must either complete the recommended repairs
             or pay that Limit of Insurance upon such determination. If the aforementioned determination is
             made during the course of repair work and the Companies have begun making payments for
             the work performed, the Companies must either complete the recommended repairs or pay
             only the remaining portion of the applicable Limit of Insurance upon such determination. The
             most the Companies will pay for the total of all Sinkhole Loss, including Building and land
             stabilization and foundation repair, is the applicable Limit of Insurance on the affected
             Building.




AR COMPASS 02 17                                 Page 43 of 49
  Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 134 of 184




           The stabilization and all other repairs to the Covered Property must be completed within 12
           months after entering into the contract for the performance of these repairs, unless:

               1) There is a mutual agreement between the Insured and the Companies;

               2) The claim is involved with the neutral evaluation process;

               3) The claim is in litigation; or




CE
               4) The claim is under appraisal or mediation.

      b.   Sinkhole Loss does not include:

               1) Sinking or collapse of land into man-made underground cavities; or

               2) Earthquake.




                         RT
      c.   With respect to a claim for alleged Sinkhole Loss, the following provision is added:

               Following receipt by the Companies of a report from a professional engineer or professional
               geologist on the cause of loss and recommendations for land stabilization and repair of
               property, or if the Companies deny the claim, the Companies will notify the Insured of his
               right to participate in a neutral evaluation program administered by the Florida Department
               of Financial Services (hereinafter referred to as the Department). For alleged Sinkhole Loss




                                                      IF
               to commercial residential or farm residential properties, this program applies instead of any
               mediation procedure set forth elsewhere in this policy, but does not invalidate the Appraisal
               Condition.

               Either party may file a request with the Department for neutral evaluation; the other party




                                                                   IE
               must comply with such request. The Companies will pay reasonable costs associated with
               the neutral evaluation, regardless of which party makes the request. But if a party chooses
               to hire a court reporter or stenographer to contemporaneously record and document the
               neutral evaluation, that party must bear the costs of those services. The neutral evaluator
               will be selected from a list maintained by the Department. The recommendation of the




                                                                     D
               neutral evaluator will not be binding on either party.

               Participation in the neutral evaluation program does not change the Insured's right to file
               suit against the Companies, except that the time for filing suit is extended for a period of 60
               days following the conclusion of the neutral evaluation process or five years, whichever is
               later.

      d.   Coverage for Sinkhole Loss does not increase the applicable Limit of Insurance. Even if loss or
           damage qualifies under, or includes, both Catastrophic Ground Cover Collapse (addressed
           elsewhere) and Sinkhole Loss, only one Limit of Insurance will apply to such loss or damage.

      e.   The following provision is added to the REQUIREMENTS IN CASE OF LOSS Condition:

               A claim for Sinkhole Loss, including but not limited to initial, supplemental and reopened
               claims is barred unless notice of claim is provided to the Companies in accordance with the
               terms of this policy within two years after the Insured knew or reasonably should have
               known about the Sinkhole Loss.




AR COMPASS 02 17                                   Page 44 of 49
  Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 135 of 184




      The following definitions are added with respect to the coverage provided for Sinkhole loss:

           1) "Structural damage" means a covered Building, regardless of the date of its construction,
               has experienced the following:

               a) Interior floor displacement or deflection in excess of acceptable variances as defined in
                  ACI 117-90 or the Florida Building Code, which results in settlement related damage to
                  the interior such that the interior Building structure or members become unfit for
                  service or represent a safety hazard as defined within the Florida Building Code;




CE
               b) Foundation displacement or deflection in excess of acceptable variances as defined in
                  ACI 318-95 or the Florida Building Code, which results in settlement related damage to
                  the "primary structural members" or "primary structural systems" and that prevents
                  those members or systems from supporting the loads and forces they were designed
                  to support to the extent that stresses in those "primary structural members" or "primary
                  structural systems" exceed one and one-third the nominal strength allowed under the
                  Florida Building Code for new buildings of similar structure, purpose, or location;
               c) Damage that results in listing, leaning, or buckling of the exterior load bearing walls or




                        RT
                  other vertical "primary structural members" to such an extent that a plumb line passing
                  through the center of gravity does not fall inside the middle one-third of the base as
                  defined within the Florida Building Code;
               d) Damage that results in the building, or any portion of the Building containing "primary
                  structural members" or "primary structural systems", being significantly likely to
                  imminently collapse because of the movement or instability of the ground within the
                  influence zone of the supporting ground within the sheer plane necessary for the
                  purpose of supporting such Building as defined within the Florida Building Code; or




                                                IF
               e) Damage occurring on or after October 15, 2005, that qualifies as substantial structural
                  damage as defined in the Florida Building Code.

           2) "Primary structural member" means a structural element designed to provide support and
               stability for the vertical or lateral loads of the overall structure.




                                                                 IE
           3) "Primary structural system" means an assemblage of "primary structural members".

      f.   If the Companies deny the claim for Sinkhole Loss without performing testing under section
           627.7072, Florida Statutes, the Insured may demand testing by communicating such demand




                                                                   D
           to the Companies in writing within 60 days after the Insured receives the Companies' denial of
           the claim. The Insured is responsible for 50% of the testing costs, or $2,500, whichever is less.
           If the Companies' professional engineer or geologist provides written certification, pursuant to
           section 627.7073, that there is sinkhole loss, the Companies will reimburse the Insured for the
           testing costs.

      g. The Insured may not accept a rebate from any person performing repairs for Sinkhole Loss. If
         the Insured receives a rebate, coverage under this Policy is void and the Insured must refund
         the amount of the rebate to the Companies.

      h.   If the Companies deny the claim for Sinkhole Loss upon receipt of written certification from a
           professional engineer or geologist, pursuant to section 627. 7073, that there is no Sinkhole loss
           or that the cause of the damage was not Sinkhole activity, and if the Sinkhole claim was
           submitted without good faith grounds for submitting such claim, the Insured shall reimburse the
           Companies for 50% of the actual costs of the analyses and services provided under sections
           627.7072 and 627.7073, or $2,500, whichever is less. The Insured is not required to pay such
           reimbursement unless the Insured requested the analysis and services and the Companies,
           before ordering the analysis, informed the Insured in writing of the potential for reimbursement
           and gave the Insured the opportunity to withdraw the claim.

      i.   As a precondition to accepting payment for Sinkhole loss, the Insured must file with the county
           clerk of court, a copy of any Sinkhole report regarding the property which was prepared on
           behalf or at the Insured's request. The Insured will bear the cost of filing and recording the
           sinkhole report.




AR COMPASS 02 17                             Page 45 of 49
    Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 136 of 184




CC.Smoke means loss or damage ensuing from a sudden and accidental release of Smoke. The peril of
   Smoke does not include loss or damage caused by Smoke from agricultural smudging or industrial
   operations.

DD.Special Flood Hazard Areas means areas of 100-year flooding as defined by the Federal Emergency
   Management Agency (FEMA) and shall only include those Flood Zones that are prefixed A or V.

EE. Tier 1 and Tier 2: Shall be defined as all locations situated within Tier 1 or Tier 2 Counties, Parishes or
    Independent Cities as specified below:




CE
                     State           Tier 1                          Tier 2

                      AL             Baldwin                          Covington
                                     Mobile                           Escambia
                                                                      Geneva
                                                                      Houston
                --------------------------------------------------------------------------------------------




                            RT
                     CT              Fairfield
                                     Middlesex
                                     New Haven
                                     New London
                --------------------------------------------------------------------------------------------
                     DE              Sussex                           Kent
                --------------------------------------------------------------------------------------------
                     FL              All FL counties                  Not Applicable




                                                            IF
                --------------------------------------------------------------------------------------------
                     GA              Bryan                            Brantley
                                     Camden                           Charlton
                                     Chatham                          Effingham
                                     Glynn                            Long




                                                                                 IE
                                     Liberty                          Wayne
                                     Mcintosh
                --------------------------------------------------------------------------------------------
                      HI             All HI counties
                --------------------------------------------------------------------------------------------




                                                                                   D
                      LA             Cameron                          Acadia
                                     Iberia                           Ascension
                                     Jefferson                        Assumption
                                     Lafourche                        Calcasieu
                                     Orleans                          Iberville
                                     Plaquemines                      Jefferson Davis
                                     St Bernard                       Lafayette
                                     St Martin (South)                St Charles
                                     St Mary                          St James
                                     St Tammany                       St John The Baptist
                                     Terrebonne                       St Martin (North)
                                     Vermilion                        Tangipahoa
                                                                      Washington




AR COMPASS 02 17                                        Page 46 of 49
  Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 137 of 184




             --------------------------------------------------------------------------------------------
                  MA              Barnstable                       Middlesex
                                  Bristol
                                  Dukes
                                  Essex
                                  Nantucket
                                  Norfolk
                                  Plymouth
                                  Suffolk




CE
             -------------------------------------------------------------------------------------------
                  MD              Worcester                        Calvert
                                                                   Dorchester
                                                                   St. Mary's
                                                                   Somerset
                                                                   Wilcomico
             -------------------------------------------------------------------------------------------
                  ME              Cumberland




                         RT
                                  Hancock
                                  Knox
                                  Lincoln
                                  Sagadahoc
                                  Waldo
                                  Washington
                                  York
             -------------------------------------------------------------------------------------------




                                                         IF
                  MS              Hancock                          George
                                  Harrison                         Pearl River
                                  Jackson                          Stone
             ------------------------------------------------------------------------------------------
                  NC              Beaufort                         Bladen




                                                                              IE
                                  Bertie                           Columbus
                                  Brunswick                        Craven
                                  Camden                           Duplin
                                  Carteret                         Gates
                                  Chowan                           Hertford




                                                                                D
                                  Currituck                        Jones
                                  Dare                             Lenoir
                                  Hyde                             Martin
                                  New Hanover                      Pitt
                                  Onslow                           Sampson
                                  Pamlico
                                  Pasquotank
                                  Pender
                                  Perquimans
                                  Tyrrell
                                  Washington
             -------------------------------------------------------------------------------------------
                  NH              Rockingham
                                  Strafford
             -------------------------------------------------------------------------------------------
                  NJ              Atlantic                         Burlington
                                  Cape May                         Cumberland
                                  Monmouth                         Essex
                                  Ocean                            Hudson
                                                                   Middlesex
                                                                   Union




AR COMPASS 02 17                                     Page 47 of 49
  Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 138 of 184




             -------------------------------------------------------------------------------------------
                  NY              Kings                            Bronx
                                  Nassau                           New York
                                  Queens                           Westchester
                                  Richmond
                                  Suffolk
             -------------------------------------------------------------------------------------------
                  RI              Newport                          Bristol
                                  Washington                       Kent




CE
             -------------------------------------------------------------------------------------------
                  SC              Beaufort                         Berkeley
                                  Charleston                       Dillon
                                  Colleton                         Dorchester
                                  Georgetown                       Florence
                                  Horry                            Hampton
                                  Jasper                           Marion
                                                                   Williamsburg




                        RT
             --------------------------------------------------------------------------------------------
                  TX              Aransas                          Bee
                                  Brazoria                         Brooks
                                  Calhoun                          Fort Bend
                                  Cameron                          Goliad
                                  Chambers                         Hardin
                                  Galveston                        Harris
                                  Jefferson                        Hidalgo




                                                        IF
                                  Kenedy                           Jackson
                                  Kleberg                          Jim Wells
                                  Matagorda                        Liberty
                                  Nueces                           Live Oak
                                  Refugio                          Orange




                                                                              IE
                                  San Patricio                     Victoria
                                  Willacy                          Wharton
             -------------------------------------------------------------------------------------------
                  VA              Accomack
                                  Chesapeake




                                                                                D
                                  Gloucester
                                  Hampton
                                  Isle of Wight
                                  James City
                                  Lancaster
                                  Mathews
                                  Middlesex
                                  Newport News
                                  Norfolk
                                  Northampton
                                  Northumberland
                                  Poquoson
                                  Portsmouth
                                  Suffolk
                                  Surry
                                  Virginia Beach City
                                  Westmoreland
                                  Williamsburg City
                                  York
             -------------------------------------------------------------------------------------------




AR COMPASS 02 17                                     Page 48 of 49
      Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 139 of 184




FF. Total Insurable Values (TIV): The Total Insurable Values shall include all Covered Property (Real &
    Personal Property) and Time Element values reported on the Statement of Values on file with AmRisc.

GG.Unit of Insurance: The following shall be considered a separate "unit" of insurance:

           1.   Each separate Building or Structure;
           2.   Contents in each Separate Building or Structure;
           3.   Property in the Yard or open at each scheduled Location;
           4.   Business Income/Extra Expense in each Separate Building or Structure.




CE
           The above definition is to be used in the determination of the DEDUCTIBLE where a percent (%) of
           TIV of each separate "unit" DEDUCTIBLE applies at the time when such loss occurs.

HH.Valuable Papers and Records means documents that are written, printed or otherwise inscribed.
   These include:

      1.   Books, manuscripts, abstracts, maps and drawings; film and other photographically produced




                            RT
           records, such as slides and microfilm;

      2.   Legal and financial agreements, such as deeds and mortgages;

      3.   Addressograph plates; and

      4.   Any electrically produced data, such as printouts, punched cards, tapes or discs.




                                                     IF
      Valuable Papers and Records does not mean money and securities and converted data, programs or
      instructions used in data processing operations, including the materials on which the data is stored.

II.   Vandalism and Malicious Mischief means willful and malicious damage to, or destruction of,
      Covered Property. Vandalism and Malicious Mischief does not include loss or damage caused by or




                                                                      IE
      resulting from theft, except for real property loss or damage caused by the breaking or exiting of
      burglars.

JJ. Warranty:




                                                                        D
      1.   "Warranty" means any provision of an insurance contract which has the effect of requiring, as a
           condition precedent of the taking effect of such contract or as a condition precedent of the
           Companies' liability hereunder, the existence of fact which tends to diminish, or the non-existence
           of a fact which tends to increase, the risk of the occurrence of loss or damage within the coverage
           of the contract.

      2.   A breach of warranty shall not void an insurance contract or defeat recovery hereunder unless such
           breach materially increases the risk of loss, damage or injury within the coverage of the contract. If
           the insurance contract specified two or more distinct kinds of loss, damage or injury which are
           within its coverage, a breach of warranty shall not void such contract or defeat recovery hereunder
           with respect to any kind of loss, damage or injury other than the kind or kinds to which such
           warranty relates and the risk of which is materially increased by the breach of such warranty.

KK. Windstorm or Hail: Direct action of wind or by the direct action of hail, whether accompanied by wind
    or not, but no liability is assumed under this peril for loss or damage caused by or resulting from frost or
    cold weather, ice (other than hail), snow or sleet, whether driven by wind or not.




AR COMPASS 02 17                                  Page 49 of 49
Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 140 of 184
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                    LLOYD’S OF LONDON AMENDATORY


WITH RESPECT TO THE COVERAGE PROVIDED BY CERTAIN UNDERWRITERS
AT LLOYD’S, LONDON, THE FOLLOWING CLAUSES (SERVICE OF SUIT and
APPLICABLE LAW) SHALL APPLY:




CE
                         Service of Suit Clause (U.S.A.)
                               NMA 1998 4/24/86 (USA date)

It is agreed that in the event of the failure of the Underwriters hereon to pay any amount claimed
to be due hereunder, the Underwriters hereon, at the request of the Insured (or Reinsured), will
submit to the jurisdiction of a Court of competent jurisdiction within the United States. Nothing in




                      RT
this Clause constitutes or should be understood to constitute a waiver of Underwriters' rights to
commence an action in any Court of competent jurisdiction in the United States, to remove an
action to a United States District Court, or to seek a transfer of a case to another Court as
permitted by the laws of the United States or of any State in the United States. It is further agreed
that service of process in such suit may be made upon

        1. California Insureds:                           2. All other Insureds:




                                                IF
            Foley & Lardner, LLP                               Mendes and Mount
            555 California Street, Suite 1700                  750 Seventh Avenue
            San Francisco, CA 94104-1520                       New York, NY 10019-6829;
            USA                                                USA




                                                                IE
and that in any suit instituted against any one of them upon this contract, Underwriters will abide
by the final decision of such Court or of any Appellate Court in the event of an appeal.

The above-named are authorized and directed to accept service of process on behalf of




                                                                  D
Underwriters in any such suit and/or upon the request of the Insured (or Reinsured) to have a
written undertaking to the Insured (or Reinsured) that they will enter a general appearance upon
Underwriters' behalf in the event such a suit shall be instituted.

Further, pursuant to any statute of any state, territory or district of the United States which makes
provision therefor, Underwriters hereon hereby designate the Superintendent, Commissioner or
Director of Insurance or other officer specified for that purpose in the statute, or his successor or
successors in office, as their true and lawful attorney upon whom may be served any lawful
process in any action, suit or proceeding instituted by or on behalf of the Insured (or Reinsured)
or any beneficiary hereunder arising out of this contract of insurance (or reinsurance), and hereby
designate the above-named person to whom the said officer is authorized to mail such process or
a true copy thereof.


                           APPLICABLE LAW (U.S.A.)
                              LMA5021 9/14/2005 (USA date)


This Insurance shall be subject to the applicable state law to be determined by the court of
competent jurisdiction as determined by the provisions of the Service of Suit Clause (USA).




LLOYDS - SOS 03 17
           Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 141 of 184
                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 INDIAN HARBOR INSURANCE COMPANY AMENDATORY

WITH RESPECT TO THE COVERAGE PROVIDED BY INDIAN HARBOR INSURANCE COMPANY, THE FOLLOWING
CLAUSES SHALL APPLY:

                                        Service of Process Clause

1. The following Service of Process Clause applies to all policies written in Alabama, Arkansas, Colorado,




       CE
   Connecticut, Delaware, District of Columbia, Florida, Georgia, Hawaii, Indiana, Iowa, Kansas, Maryland,
   Massachusetts, Mississippi, Montana, Nevada, New Hampshire, New Jersey, North Carolina, Oklahoma,
   Oregon, Pennsylvania, Tennessee, Texas, Washington and Wyoming:

                                                  Service of Process




                                 RT
  The Commissioner of Insurance of the above applicable state is hereby designated the true and lawful attorney of the
  Company upon whom may be served all lawful process in any action, suit or proceeding arising out of this policy. The
  Company further designates:
                                             Sarah Mims
                                             Assistant Secretary
                                             505 Eagleview Boulevard, Suite 100




                                                          IF
                                             Exton, Pennsylvania 19341-0636

  as its agent in the above applicable state to whom such process shall be forwarded by the Commissioner of Insurance.




                                                                          IE
  For Illinois exposures, the Insurer further designates the Director of the Illinois Division of Insurance and his
  successors in office, as its true and lawful attorney upon whom may be served any lawful process in any action, suit or
  proceeding instituted by or on behalf of the insured or any beneficiary hereunder arising out of an Illinois exposure and
  this contract of insurance.




                                                                            D
2. The following Service of Process Clause applies to all policies written in Alaska, Arizona, Idaho, Illinois,
   Nebraska, South Carolina and South Dakota:

                                                  Service of Process

  The Director of Insurance of the above applicable state is hereby designated the true and lawful attorney of the
  Company upon whom may be served all lawful process in any action, suit or proceeding arising out of this policy. The
  Company further designates:
                                             Sarah Mims
                                             Assistant Secretary
                                             505 Eagleview Boulevard, Suite 100
                                             Exton, Pennsylvania 19341-0636

  as its agent in the above applicable state to whom such process shall be forwarded by the Director of Insurance.

  For Illinois exposures, the Insurer further designates the Director of the Illinois Division of Insurance and his
  successors in office, as its true and lawful attorney upon whom may be served any lawful process in any action, suit or
  proceeding instituted by or on behalf of the insured or any beneficiary hereunder arising out of an Illinois exposure and
  this contract of insurance.




                                                                                                               Page 1 of 6
XL SOP 11 12
           Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 142 of 184



3. The following Service of Process Clause applies to all policies written in Kentucky, Louisiana and West
   Virginia:

                                                  Service of Process

  The Secretary of State of the above applicable state is hereby designated the true and lawful attorney of the Company
  upon whom may be served all lawful process in any action, suit or proceeding arising out of this policy. The Company
  further designates:
                                                Sarah Mims




        CE
                                                Assistant Secretary
                                                505 Eagleview Boulevard, Suite 100
                                                Exton, Pennsylvania 19341-0636

  as its agent in the above applicable state to whom such process shall be forwarded by the Secretary of State.

  For Illinois exposures, the Insurer further designates the Director of the Illinois Division of Insurance and his




                                 RT
  successors in office, as its true and lawful attorney upon whom may be served any lawful process in any action, suit or
  proceeding instituted by or on behalf of the insured or any beneficiary hereunder arising out of an Illinois exposure and
  this contract of insurance.


4. The following Service of Process Clause applies to all policies written in New Mexico, New York and Ohio:




                                                          IF
                                                  Service of Process

  The Superintendent of Insurance of the above applicable state is hereby designated the true and lawful attorney of the




                                                                          IE
  Company upon whom may be served all lawful process in any action, suit or proceeding arising out of this policy. The
  Company further designates:
                                               Sarah Mims
                                               Assistant Secretary




                                                                            D
                                               505 Eagleview Boulevard, Suite 100
                                               Exton, Pennsylvania 19341-0636

  as its agent in the above applicable state to whom such process shall be forwarded by the Superintendent of
  Insurance.

  For Illinois exposures, the Insurer further designates the Director of the Illinois Division of Insurance and his
  successors in office, as its true and lawful attorney upon whom may be served any lawful process in any action, suit or
  proceeding instituted by or on behalf of the insured or any beneficiary hereunder arising out of an Illinois exposure and
  this contract of insurance.


5. The following Service of Process Clause applies to all policies written in California:

                                                  Service of Process

  The Commissioner of Insurance of the State of California is hereby designated the true and lawful attorney of the
  Company upon whom may be served all lawful process in any action, suit or proceeding arising out of this policy. The
  Company further designates:
                                            John Oster
                                            1990 North California Boulevard
                                            Suite 740
                                            Walnut Creek, CA 94596

                                                                                                               Page 2 of 6
XL SOP 11 12
           Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 143 of 184

  as its agent in California to whom such process shall be forwarded by the Commissioner of Insurance.

  For Illinois exposures, the Insurer further designates the Director of the Illinois Division of Insurance and his
  successors in office, as its true and lawful attorney upon whom may be served any lawful process in any action, suit or
  proceeding instituted by or on behalf of the insured or any beneficiary hereunder arising out of an Illinois exposure and
  this contract of insurance.


6. The following Service of Process Clause applies to all policies written in Maine:

                                                  Service of Process




       CE
  The Acting Superintendent of Insurance of the State of Maine is hereby designated the true and lawful attorney of the
  Company upon whom may be served all lawful process in any action, suit or proceeding arising out of this policy. The
  Company further designates:
                                               CT Corporation System
                                               One Portland Square




                                 RT
                                               Portland, ME 04101

  as its agent in Maine to whom such process shall be forwarded by the Acting Superintendent of Insurance.

  For Illinois exposures, the Insurer further designates the Director of the Illinois Division of Insurance and his
  successors in office, as its true and lawful attorney upon whom may be served any lawful process in any action, suit or




                                                          IF
  proceeding instituted by or on behalf of the insured or any beneficiary hereunder arising out of an Illinois exposure and
  this contract of insurance.


7. The following Service of Process Clause applies to all policies written in Michigan:




                                                                          IE
                                                  Service of Process




                                                                            D
  The Commissioner of Insurance of the State of Michigan is hereby designated the true and lawful attorney of the
  Company upon whom may be served all lawful process in any action, suit or proceeding arising out of this policy. The
  Company further designates:

                                                 The Corporation Company
                                                 30600 Telegraph Road
                                                 Bingham Farms, MI 48025

  as its agent in Michigan to whom such process shall be forwarded by the Commissioner of Insurance.

  For Illinois exposures, the Insurer further designates the Director of the Illinois Division of Insurance and his
  successors in office, as its true and lawful attorney upon whom may be served any lawful process in any action, suit or
  proceeding instituted by or on behalf of the insured or any beneficiary hereunder arising out of an Illinois exposure and
  this contract of insurance.


8. The following Service of Process Clause applies to all policies written in Minnesota:

                                                  Service of Process

  The Commissioner of Commerce of the State of Minnesota is hereby designated the true and lawful attorney of the
  Company upon whom may be served all lawful process in any action, suit or proceeding arising out of this policy. The
  Company further designates:

                                                                                                               Page 3 of 6
XL SOP 11 12
           Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 144 of 184
                                                 Sarah Mims
                                                 Assistant Secretary
                                                 505 Eagleview Boulevard, Suite 100
                                                 Exton, Pennsylvania 19341-0636

  as its agent in Minnesota to whom such process shall be forwarded by the Commissioner of Commerce.

  For Illinois exposures, the Insurer further designates the Director of the Illinois Division of Insurance and his
  successors in office, as its true and lawful attorney upon whom may be served any lawful process in any action, suit or
  proceeding instituted by or on behalf of the insured or any beneficiary hereunder arising out of an Illinois exposure and
  this contract of insurance.




       CE
9. The following Service of Process Clause applies to all policies written in Missouri:

                                                  Service of Process

  The Director of the Department of Insurance of the State of Missouri is hereby designated the true and lawful attorney




                                 RT
  of the Company upon whom may be served all lawful process in any action, suit or proceeding arising out of this policy.
  The Company further designates:
                                               Sarah Mims
                                               Assistant Secretary
                                               505 Eagleview Boulevard, Suite 100
                                               Exton, Pennsylvania 19341-0636




                                                          IF
  as its agent in Missouri to whom such process shall be forwarded by the Director of the Department of Insurance.

  For Illinois exposures, the Insurer further designates the Director of the Illinois Division of Insurance and his
  successors in office, as its true and lawful attorney upon whom may be served any lawful process in any action, suit or




                                                                          IE
  proceeding instituted by or on behalf of the insured or any beneficiary hereunder arising out of an Illinois exposure and
  this contract of insurance.




                                                                            D
10. The following Service of Process Clause applies to all policies written in Rhode Island:

                                                  Service of Process

  The Commissioner of Insurance of the State of Rhode Island is hereby designated the true and lawful attorney of the
  Company upon whom may be served all lawful process in any action, suit or proceeding arising out of this policy. The
  Company further designates:
                                              Ms. Sherry A. Goldin
                                              CT Corporation System
                                              10 Weybosset Street
                                              Providence, RI 02903

  as its agent in Rhode Island to whom such process shall be forwarded by the Commissioner of Insurance.

  For Illinois exposures, the Insurer further designates the Director of the Illinois Division of Insurance and his
  successors in office, as its true and lawful attorney upon whom may be served any lawful process in any action, suit or
  proceeding instituted by or on behalf of the insured or any beneficiary hereunder arising out of an Illinois exposure and
  this contract of insurance.




                                                                                                               Page 4 of 6
XL SOP 11 12
           Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 145 of 184
11. The following Service of Process Clause applies to all policies written in Utah:

                                                  Service of Process

  The Commissioner of Insurance and Lieutenant Governor of the State of Utah is hereby designated the true and lawful
  attorney of the Company upon whom may be served all lawful process in any action, suit or proceeding arising out of
  this policy. The Company further designates:

                                                 Sarah Mims
                                                 Assistant Secretary
                                                 505 Eagleview Boulevard, Suite 100




        CE
                                                 Exton, Pennsylvania 19341-0636

  as its agent in Utah to whom such process shall be forwarded by the Commissioner of Insurance or Lieutenant
  Governor.

  For Illinois exposures, the Insurer further designates the Director of the Illinois Division of Insurance and his
  successors in office, as its true and lawful attorney upon whom may be served any lawful process in any action, suit or




                                 RT
  proceeding instituted by or on behalf of the insured or any beneficiary hereunder arising out of an Illinois exposure and
  this contract of insurance.


12. The following Service of Process Clause applies to all policies written in Virginia:




                                                          IF
                                                  Service of Process

  The Clerk of the Commissioner of Insurance of the State of Virginia is hereby designated the true and lawful attorney of
  the Company upon whom may be served all lawful process in any action, suit or proceeding arising out of this policy.




                                                                          IE
  The Company further designates:
                                               Sarah Mims
                                               Assistant Secretary
                                               505 Eagleview Boulevard, Suite 100




                                                                            D
                                               Exton, Pennsylvania 19341-0636

  as its agent in Virginia to whom such process shall be forwarded by the Clerk of the Commissioner of Insurance.

  For Illinois exposures, the Insurer further designates the Director of the Illinois Division of Insurance and his
  successors in office, as its true and lawful attorney upon whom may be served any lawful process in any action, suit or
  proceeding instituted by or on behalf of the insured or any beneficiary hereunder arising out of an Illinois exposure and
  this contract of insurance.


13. The following Service of Process Clause applies to all policies written in Wisconsin:

                                                  Service of Process

  The Commissioner of Insurance and the Department of Financial Institutions of the State of Wisconsin is hereby
  designated the true and lawful attorney of the Company upon whom may be served all lawful process in any action,
  suit or proceeding arising out of this policy. The Company further designates:

                                                 Sarah Mims
                                                 Assistant Secretary
                                                 505 Eagleview Boulevard, Suite 100
                                                 Exton, Pennsylvania 19341-0636


                                                                                                               Page 5 of 6
XL SOP 11 12
           Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 146 of 184
  as its agent in Wisconsin to whom such process shall be forwarded by the Commissioner of Insurance or the
  Department of Financial Institutions.

  For Illinois exposures, the Insurer further designates the Director of the Illinois Division of Insurance and his
  successors in office, as its true and lawful attorney upon whom may be served any lawful process in any action, suit or
  proceeding instituted by or on behalf of the insured or any beneficiary hereunder arising out of an Illinois exposure and
  this contract of insurance.


  All other terms and conditions of this policy remain unchanged.




       CE
                                 RT
                                                          IF
                                                                          IE
                                                                            D

                                                                                                               Page 6 of 6
XL SOP 11 12
     Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 147 of 184

                        NOTICE TO POLICYHOLDERS

                                         FRAUD NOTICE


   Arkansas      Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                 benefit or knowingly presents false information in an application for insurance is guilty
                 of a crime and may be subject to fines and confinement in prison.
   Colorado      It is unlawful to knowingly provide false, incomplete, or misleading facts or
                 information to an insurance company for the purpose of defrauding or
                 attempting to defraud the company. Penalties may include imprisonment, fines,




 CE
                 denial of insurance, and civil damages. Any insurance company or agent of an
                 insurance company who knowingly provides false, incomplete, or misleading
                 facts or information to a policyholder or claimant for the purpose of defrauding
                 or attempting to defraud the policyholder or claimant with regard to a settlement
                 or award payable for insurance proceeds shall be reported to the Colorado
                 Division of Insurance within the Department of Regulatory Agencies.
   District of   WARNING: It is a crime to provide false or misleading information to an insurer for the




                     RT
   Columbia      purpose of defrauding the insurer or any other person. Penalties include imprisonment
                 and/or fines. In addition, an insurer may deny insurance benefits if false information
                 materially related to a claim was provided by the applicant.
   Florida       Any person who knowingly and with intent to injure, defraud, or deceive any insurer
                 files a statement of claim or an application containing any false, incomplete, or
                 misleading information is guilty of a felony of the third degree.




                                             IF
   Kansas        A "fraudulent insurance act" means an act committed by any person who, knowingly
                 and with intent to defraud, presents, causes to be presented or prepares with
                 knowledge or belief that it will be presented to or by an insurer, purported insurer,
                 broker or any agent thereof, any written, electronic, electronic impulse, facsimile,
                 magnetic, oral, or telephonic communication or statement as part of, or in support of, an




                                                              IE
                 application for the issuance of, or the rating of an insurance policy for personal or
                 commercial insurance, or a claim for payment or other benefit pursuant to an insurance
                 policy for commercial or personal insurance which such person knows to contain
                 materially false information concerning any fact material thereto; or conceals, for the




                                                                D
                 purpose of misleading, information concerning any fact material thereto.
   Kentucky      Any person who knowingly and with intent to defraud any insurance company or other
                 person files an application for insurance containing any materially false information or
                 conceals, for the purpose of misleading, information concerning any fact material
                 thereto commits a fraudulent insurance act, which is a crime.
   Louisiana     Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                 benefit or knowingly presents false information in an application for insurance is guilty
                 of a crime and may be subject to fines and confinement in prison.
   Maine         It is a crime to knowingly provide false, incomplete or misleading information to an
                 insurance company for the purpose of defrauding the company. Penalties may include
                 imprisonment, fines, or denial of insurance benefits.
   Maryland      Any person who knowingly or willfully presents a false or fraudulent claim for payment
                 of a loss or benefit or who knowingly or willfully presents false information in an
                 application for insurance is guilty of a crime and may be subject to fines and
                 confinement in prison.
   New Jersey    Any person who includes any false or misleading information on an application for an
                 insurance policy is subject to criminal and civil penalties.
   New Mexico    ANY PERSON WHO KNOWINGLY PRESENTS A FALSE OR FRAUDULENT CLAIM
                 FOR PAYMENT OF A LOSS OR BENEFIT OR KNOWINGLY PRESENTS FALSE
                 INFORMATION IN AN APPLICATION FOR INSURANCE IS GUILTY OF A CRIME
                 AND MAY BE SUBJECT TO CIVIL FINES AND CRIMINAL PENALTIES.




PN CW 01 0915                                                                                   Page 1 of 3
          Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 148 of 184

                           NOTICE TO POLICYHOLDERS

   New York         General: All applications for commercial insurance, other than automobile
                    insurance: Any person who knowingly and with intent to defraud any insurance
                    company or other person files an application for insurance or statement of claim
                    containing any materially false information, or conceals for the purpose of misleading,
                    information concerning any fact material thereto, commits a fraudulent insurance act,
                    which is a crime, and shall also be subject to a civil penalty not to exceed five thousand
                    dollars and the stated value of the claim for each such violation.

                    All applications for automobile insurance and all claim forms: Any person who




    CE
                    knowingly makes or knowingly assists, abets, solicits or conspires with another to make
                    a false report of the theft, destruction, damage or conversion of any motor vehicle to a
                    law enforcement agency, the department of motor vehicles or an insurance company,
                    commits a fraudulent insurance act, which is a crime, and shall also be subject to a civil
                    penalty not to exceed five thousand dollars and the value of the subject motor vehicle
                    or stated claim for each violation.




                           RT
                    Fire: Any person who knowingly and with intent to defraud any insurance company or
                    other person files an application for insurance containing any false information, or
                    conceals for the purpose of misleading, information concerning any fact material
                    thereto, commits a fraudulent insurance act, which is a crime.

                    The proposed insured affirms that the foregoing information is true and agrees that




                                                    IF
                    these applications shall constitute a part of any policy issued whether attached or not
                    and that any willful concealment or misrepresentation of a material fact or
                    circumstances shall be grounds to rescind the insurance policy.
   Ohio             Any person who, with intent to defraud or knowing that he is facilitating a fraud against
                    an insurer, submits an application or files a claim containing a false or deceptive




                                                                     IE
                    statement is guilty of insurance fraud.
   Oklahoma         WARNING: Any person who knowingly, and with intent to injure, defraud or deceive
                    any insurer, makes any claim for the proceeds of an insurance policy containing any
                    false, incomplete or misleading information is guilty of a felony.




                                                                       D
   Pennsylvania     All Commercial Insurance, Except As Provided for Automobile Insurance:
                    Any person who knowingly and with intent to defraud any insurance company or other
                    person files an application for insurance or statement of claim containing any materially
                    false information or conceals for the purpose of misleading, information concerning any
                    fact material thereto commits a fraudulent insurance act, which is a crime and subjects
                    such person to criminal and civil penalties.

                    Automobile Insurance: Any person who knowingly and with intent to injure or defraud
                    any insurer files an application or claim containing any false, incomplete or misleading
                    information shall, upon conviction, be subject to imprisonment for up to seven years
                    and the payment of a fine of up to $15,000.
   Puerto Rico      Any person who knowingly and with the intention of defrauding presents false
                    information in an insurance application, or presents, helps, or causes the
                    presentation of a fraudulent claim for the payment of a loss or any other benefit,
                    or presents more than one claim for the same damage or loss, shall incur a
                    felony and, upon conviction, shall be sanctioned for each violation by a fine of
                    not less than five thousand dollars ($5,000) and not more than ten thousand
                    dollars ($10,000), or a fixed term of imprisonment for three (3) years, or both
                    penalties. Should aggravating circumstances [be] present, the penalty thus
                    established may be increased to a maximum of five (5) years, if extenuating
                    circumstances are present, it may be reduced to a minimum of two (2) years.




PN CW 01 0915                                                                                       Page 2 of 3
     Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 149 of 184

                             NOTICE TO POLICYHOLDERS

   Rhode Island       Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                      benefit or knowingly presents false information in an application for insurance is guilty
                      of a crime and may be subject to fines and confinement in prison.
   Tennessee          All Commercial Insurance, Except As Provided for Workers’ Compensation It is a
                      crime to knowingly provide false, incomplete or misleading information to an insurance
                      company for the purpose of defrauding the company. Penalties include imprisonment,
                      fines and denial of insurance benefits.

                      Workers’ Compensation: It is a crime to knowingly provide false, incomplete or




 CE
                      misleading information to any party to a workers’ compensation transaction for the
                      purpose of committing fraud. Penalties include imprisonment, fines and denial of
                      insurance benefits.
   Utah               Workers’ Compensation: Any person who knowingly presents false or fraudulent
                      underwriting information, files or causes to be filed a false or fraudulent claim for
                      disability compensation or medical benefits, or submits a false or fraudulent report or
                      billing for health care fees or other professional services is guilty of a crime and may be




                          RT
                      subject to fines and confinement in state prison.
   Virginia           It is a crime to knowingly provide false, incomplete or misleading information to an
                      insurance company for the purpose of defrauding the company. Penalties include
                      imprisonment, fines and denial of insurance benefits.
   Washington         It is a crime to knowingly provide false, incomplete or misleading information to an
                      insurance company for the purpose of defrauding the company. Penalties include




                                                   IF
                      imprisonment, fines and denial of insurance benefits.
   West Virginia      Any person who knowingly presents a false or fraudulent claim for payment of a loss or
                      benefit or knowingly presents false information in an application for insurance is guilty
                      of a crime and may be subject to fines and confinement in prison.
   All Other States   Any person who knowingly and willfully presents false information in an application for




                                                                    IE
                      insurance may be guilty of insurance fraud and subject to fines and confinement in
                      prison. (In Oregon, the aforementioned actions may constitute a fraudulent insurance
                      act which may be a crime and may subject the person to penalties).




                                                                      D

PN CW 01 0915                                                                                          Page 3 of 3
            Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 150 ofQBIL-0217
                                                                                184      (04-15)




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                   QBE INSURANCE COMPANY
                               SERVICE OF PROCESS ENDORSEMENT
When a cause of action arises in any of the states listed below, service of process applies as shown below for that state.
As used in this endorsement, “the Company” shall mean QBE Specialty Insurance Company.




        CE
                                       ALABAMA Service of Process Clause
   The Company hereby designates the Commissioner of the State of Alabama as its true and lawful attorney upon whom
   may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the insured or any
   beneficiary hereunder arising out of this contract of insurance. The Company further designates CT Corporation
   System, 2 North Jackson Street, Suite 605, Montgomery, AL 36104 as the person to whom the Commissioner shall
   mail process.




                                  RT
                                             ALASKA Service of Process Clause
   Upon any cause of action arising in Alaska under this contract, the Company may be sued. The Company appoints the
   Director of Insurance for the State of Alaska as its attorney for acceptance of service of all legal process issued in this
   state in any action or proceeding arising out of this policy. Service of process upon the Director, or their successors in
   office, shall be lawful service upon the Company. The Company further designates CT Corporation System, 9360
   Glacier Highway, Suite 202, Juneau, AK 99801 as the person to whom the Director is authorized to mail such process




                                                           IF
   or a true copy thereof.

                                           ARIZONA Service of Process Clause
   Upon any cause of action arising in Arizona under this contract, QBE Specialty Insurance Company (hereafter referred
   to as “the Company”) may be sued in the circuit court of the county in which the cause of action arose. Service of




                                                                            IE
   process against the Company may be made in such action by service upon the Director of Insurance of the State of
   Arizona by the clerk of the court in which the action is brought. The Company further designates CT Corporation
   System, 2390 East Camelback Road, Phoenix, AZ 85016 as the person to whom the Director shall mail process.




                                                                              D
                                        ARKANSAS Service of Process Clause
   Upon any cause of action arising in Arkansas under this contract, the Company may be sued in the court of the county
   in which the cause of action arose. Service of process against the Company may be made in such action by service
   upon the Commissioner of Insurance of the State of Arkansas and his successors in office by the clerk of the court in
   which the action is brought. The Company further designates The Corporation Company, 124 West Capitol Avenue,
   Suite 1900, Little Rock, AR 72201 as the person to whom the Commissioner shall mail process.

                                             CALIFORNIA Service of Suit Clause
   We hereby appoint Nancy Flores, c/o C.T. Corporation System, 818 West 7th Street, 2nd Floor,Los Angeles, California,
   90017, as our true and lawful attorney in and for the State of California, upon whom all lawful process may be served in
   any action, “suit” or proceeding instituted in California by or on behalf of any insured or beneficiary against us arising
   out of this insurance policy, provided a copy of any process, “suit”, complaint or summons is sent by certified or
   registered mail to: 88 Pine Street – 16th Floor, New York, NY 10005.

                                         COLORADO Service of Process Clause
   Upon any cause of action under this policy, the Company may be sued in the district court of the county in which the
   cause of action arose. The Company appoints the Commissioner of Insurance for the State of Colorado as its attorney
   for acceptance of service of all legal process issued in this state in any action or proceeding arising out of this policy.
   Service of process upon the Commissioner shall be lawful service upon the Company. The Company further
   designates The Corporation Company, 1675 Broadway, Suite 1200, Denver, CO 80202 as the person to whom the
   Commissioner is authorized to mail such process or a true copy thereof.




QBIL-0217 (04-15)                                                                                                 Page 1 of 6
           Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 151 of 184
                                     CONNECTICUT Service of Process Clause
  Upon any cause of action under this policy, the Company may be sued in the district court of the county in which the
  cause of action arose. The Company appoints the Commissioner of Insurance for the State of Connecticut as its
  attorney for acceptance of service of all legal process issued in this state in any action or proceeding arising out of this
  policy. Service of process upon the Commissioner shall be lawful service upon the Company. The Company further
  designates CT Corporation System, One Corporate Center, Floor 11, Hartford, CT 06103 as the person to whom the
  Commissioner is authorized to mail such process or a true copy thereof.

                                       DELAWARE Service of Process Clause
  The Company hereby designates the Commissioner of the State of Delaware, as its true and lawful attorney upon
  whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the insured or
  any beneficiary arising out of this contract of insurance. The Company further designates The Corporation Trust




       CE
  Company, Corporation Trust Center, 1209 Orange Street, Wilmington, DE 19801 as the person to whom the
  Commissioner shall mail process.

                                         FLORIDA Service of Process Clause
  The Company hereby designates the Chief Financial Officer of the Office of Insurance Regulation, as its agent upon
  whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the insured or
  any beneficiary hereunder arising out of this contract of insurance. The Company further designates CT Corporation




                                  RT
  System, 1200 South Pine Island Road, Plantation, FL 33324 as the person to whom the Chief Financial Officer shall
  mail process.

                                              GEORGIA Service of Process
  Upon any cause of action under this policy, the Company may be sued in the superior court of the county in which the
  cause of action arose. The Company appoints the Georgia Commissioner of Insurance as its attorney for acceptance
  of service of all legal process issued in this state in any action or proceeding arising out of this policy. Service of




                                                           IF
  process upon the Commissioner shall be lawful service upon the Company. The Company further designates CT
  Corporation System, 1201 Peachtree Street, N.E., Atlanta, GA 30361 as the person to whom the Commissioner is
  authorized to mail such process or a true copy thereof.

                                           HAWAII Service of Process Clause




                                                                            IE
  Upon any cause of action under this policy, the Company may be sued in the district court of the county in which the
  cause of action arose. The Company appoints the Commissioner of Insurance for the State of Hawaii as its attorney
  for acceptance of service of all legal process issued in this state in any action or proceeding arising out of this policy.
  Service of process upon the Commissioner shall be lawful service upon the Company. The Company further




                                                                              D
  designates The Corporation Company, Inc., 1136 Union Mall, Suite 301, Honolulu, HI 96813 as the person to whom
  the Commissioner is authorized to mail such process or a true copy thereof.

                                          IDAHO Service of Process Clause
  Upon any cause of action arising in Idaho under this contract, the Company may be sued in the district court of the
  county in which the cause of action arose. Service of process against the Company may be made in such action by
  service upon the Director of Insurance of the State of Idaho. The Company further designates CT Corporation System,
  921 S. Orchard Street, Suite G, Boise, ID 83705 as the person to whom the Director shall mail process.

                                              ILLINOIS Service of Process Clause
  The Company hereby designates the Director of the Illinois Department of Insurance and his successor or successors
  in office, as its true and lawful attorney upon whom may be served any lawful process in any action, suit or proceeding
  instituted by or on behalf of the insured or any beneficiary hereunder arising out of this contract of insurance. The
  Company further designates CT Corporation System, 208 South LaSalle Street, Suite 814, Chicago, IL 60604 as the
  person to whom the Director shall mail process.

                                         INDIANA Service of Process Clause
  Upon any cause of action arising in Indiana under this contract, the Company may be sued in the court of the county in
  which the cause of action arose. Service of process against the Company may be made in such action by service
  upon the Commissioner of Insurance of the State of Indiana by the clerk of the court in which the action is brought.
  The Company further designates C T Corporation System, 150 West Market Street, Suite 800, Indianapolis, IN 46204
  as the person to whom the Commissioner shall mail process.

                                        KANSAS Service of Process Clause
  Upon any cause of action arising in Kansas under this policy, the Company may be sued in the court of the county in
  which the cause of action arose. Service of process against the Company may be made in such action by service upon

QBIL-0217 (04-15)                                                                                                 Page 2 of 6
           Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 152 of 184
  the Commissioner of Insurance of the State of Kansas and his successor or successors in office. The Company
  further designates The Corporation Company, Inc., 112 S.W. Seventh Street, Suite 3C, Topeka, KS 66603 as the
  person to whom the Commissioner shall mail process.

                                         KENTUCKY Service of Process Clause
  Upon any cause of action arising in Kentucky under this contract, the Company may be sued in the circuit court of the
  county in which the cause of action arose. Service of process against the Company may be made in such action by
  service upon the Secretary of State by the clerk of the court in which the action is brought. The Company further
  designates CT Corporation System, 306 West Main Street, Suite 512, Frankfort, KY 40601 as the person to whom the
  Secretary of State shall mail process.

                                       LOUISIANA Service of Process Clause




       CE
  Upon any cause of action arising in Louisiana under this contract, the Company may be sued in the district court of the
  parish in which the cause of action arose. Service of process against the Company may be made in such action by
  service upon the Secretary of State. The Company further designates CT Corporation System, 5615 Corporate
  Boulevard, Suite 400B, Baton Rouge, LA 70808 as the person to whom the Secretary of State shall mail process.

                                        MAINE Service of Process Clause
  Upon any cause of action arising in this State under this policy, the Company may be sued in the Superior Court.




                                 RT
  Service of legal process against the Company may be made in any such action by service of two copies upon the
  designated agent. The Company further designates CT Corporation System, 1536 Main Street, Readfield, ME 04355
  as the agent.

                                      MARYLAND Service of Process Clause
  Upon any cause of action arising in Maryland under this contract, the Company may be sued in the court of the county
  in which the cause of action arose. Service of process against the Company may be made in such action by service




                                                          IF
  upon the Insurance Commissioner of the State of Maryland by the clerk of the court in which the action is brought. The
  Company further designates The Corporation Trust Incorporated, 351 West Camden Street, Baltimore, MD 21201 as
  the person to whom the Commissioner shall mail process.

                                    MASSACHUSETTS Service of Process Clause




                                                                          IE
  The Company hereby designates the Commissioner of the State of Massachusetts, as its true and lawful attorney upon
  whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the insured or
  any beneficiary arising out of this contract of insurance. The Company further designates C T Corporation System,
  155 Federal Street, Suite 700, Boston, MA 02110 as the person to whom the Commissioner shall mail process.




                                                                            D
                                       MICHIGAN Service of Process Clause
  Upon any cause of action arising in Michigan under this contract, the Company may be sued in the court of the county
  in which the cause of action arose. Service of process against the Company may be made in such action by service
  upon Director of Insurance, c/o Resident Agent, of the State of Michigan by the clerk of the court in which the action is
  brought. The Company further designates The Corporation Company, 30600 Telegraph Road, Suite 2345, Bingham
  Farms, MI 48025 as the person to whom the Commissioner shall mail process.

                                      MINNESOTA Service of Process Clause
  Upon any cause of action arising in Minnesota under this contract, the Company may be sued in the court of the
  county in which the cause of action arose. Service of process against the Company may be made in such action by
  service upon the Commissioner of Commerce of the State of Minnesota by the clerk of the court in which the action is
  brought. The Company further designates C T Corporation System, Inc., 100 South 5th Street, Suite 1075,
  Minneapolis, MN 55402 as the person to whom the Commissioner shall mail process.

                                           MISSISSIPPI Service of Process Clause
  The Company hereby designates the Commissioner of the State of Mississippi, as its true and lawful attorney upon
  whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the insured or
  any beneficiary arising out of this contract of insurance. The Company further designates CT Corporation System, 645
  Lakeland East Drive, Suite 101, Flowood, MS 39232 as the person to whom the Commissioner shall mail process.

                                       MISSOURI Service of Process Clause
  Upon any cause of action arising in Missouri under this contract, the Company may be sued in the court of the county
  in which the cause of action arose. Service of process against the Company may be made in such action by service
  upon the Director of Insurance of the State of Missouri and his successors in office by the clerk of the court in which


QBIL-0217 (04-15)                                                                                              Page 3 of 6
           Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 153 of 184
  the action is brought. The Company further designates CT Corporation System, 120 South Central Avenue, Clayton,
  MO 63105 as the person to whom the Director shall mail process.

                                        MONTANA Service of Process Clause
  Upon any cause of action under this policy, the Company may be sued in the district court of the county in which the
  cause of action arose. The Company appoints the Commissioner of Insurance of the State of Montana, as its attorney
  for acceptance of the service of all legal process issued in this state in any action or proceeding arising out of this
  policy. Service of process upon the Commissioner shall be lawful service upon the Company. The Company further
  designates CT Corporation System, 208 North Broadway, Suite 313, Billings, MT 59101 as the person to whom the
  Commissioner is authorized to mail such process or a true copy thereof.

                                       NEBRASKA Service of Process Clause




       CE
  Upon any cause of action arising in Nebraska under this policy, the Company may be sued in the court of the county in
  which the cause of action arose. Service of process against the Company may be made in such action by service upon
  the Director of Insurance of the State of Nebraska. The Company further designates CT Corporation System, 5601
  South 59th Street, Lincoln, NE 68516 as the person to whom the Director shall mail process.

                                         NEVADA Service of Process Clause
  Upon any cause of action arising in Nevada under this contract, the Company may be sued in a district court of




                                RT
  Nevada. Service of process against the Company may be made in such action by service upon the Commissioner of
  Insurance of the State of Nevada or the Commissioner’s authorized representative. The Company further designates
  The Corporation Trust Company of Nevada, 311 South Division Street, Carson City, NV 89703 as the person to whom
  the Commissioner shall mail process.

                                   NEW HAMPSHIRE Service of Process Clause
  Upon any cause of action arising in New Hampshire under this contract, the Company may be sued in the court of the




                                                         IF
  county in which the cause of action arose. Service of process against the Company may be made in such action by
  service upon the Commissioner of Insurance of the State of New Hampshire by the clerk of the court in which the
  action is brought. The Company further designates C T Corporation System, 9 Capitol Street, Concord, NH 03301 as
  the person to whom the Commissioner shall mail process.




                                                                         IE
                                      NEW MEXICO Service of Process Clause
  Upon any cause of action arising in New Mexico under this contract, the Company may be sued in the district court of
  the county in which the cause of action arose. Service of process against the Company may be made in such action
  by service upon the Superintendent of Insurance of the State of New Mexico by the clerk of the court in which the




                                                                           D
  action is brought. The Company further designates Registered Agent: C T Corporation System, 123 East Marcy,
  Santa Fe, NM 87501 as the person to whom the Superintendent shall mail process.

                                       NEW YORK Service of Process Clause
  QBE Specialty Insurance Company (hereafter referred to as “the Company”) pursuant to the provisions of Regulation
  41, promulgated by New York (11 NYCRR 27.16) by issuance of this policy hereby constitutes and appoints the
  Superintendent of Insurance of the State of New York as its true and lawful attorney upon whom all lawful process
  may be served in any action, suit, or proceeding instituted in this State by or on behalf of the insured or any
  beneficiary against the Company arising out of this policy of insurance. The Company further designates CT
                                             th
  Corporation System, 111 Eighth Avenue, 13 Floor, New York, NY 10011 as the person to whom the Superintendent
  shall mail process.

                                  NORTH CAROLINA Service of Process Clause
  The Company hereby designates the Commissioner of Insurance of the State of North Carolina, as its true and lawful
  attorney upon whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of
  the insured or any beneficiary arising out of this contract of insurance. The Company further designates CT
  Corporation System, 150 Fayetteville Street, Box 1011, Raleigh, NC 27601 as the person to whom the Commissioner
  shall mail process.

                                         OHIO Service of Process Clause
  Upon any cause of action arising in Ohio under this contract, the Company may be sued in the court of the county in
  which the cause of action arose. Service of process against the Company may be made in such action by service
  upon the Superintendent of Insurance of the State of Ohio by the clerk of the court in which the action is brought. The
                                                                      th
  Company further designates C T Corporation System, 1300 East 9 Street, Cleveland, OH 44114 as the person to
  whom the Superintendent shall mail process.

QBIL-0217 (04-15)                                                                                            Page 4 of 6
           Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 154 of 184
                                       OKLAHOMA Service of Process Clause
  Upon any cause of action arising in Oklahoma under this contract, the Company may be sued in the court of the county
  in which the cause of action arose. Service of process against the Company may be made in such action by service
  upon the Commissioner of Insurance of the State of Oklahoma by the clerk of the court in which the action is brought.
  The Company further designates The Corporation Company, 1833 South Morgan Road, Oklahoma City, OK 73128 as
  the person to whom the Commissioner shall mail process.

                                       OREGON Service of Process Clause
  Upon any cause of action arising in Oregon under this contract, the Company may be sued in the circuit court of the
  county in which the cause of action arose. The Company further designates: CT Corporation System, 388 State
  Street, Suite 420, Salem, OR 97301 as the person to whom the process shall be mailed.

                                          PENNSYLVANIA Service of Process Clause




       CE
  It is agreed that in the event of the failure of the Insurer(s) or Underwriter(s) herein to pay any amount claimed to be
  due hereunder, the Insurer(s) or Underwriter(s) herein, at the request of the Insured (or reinsured), will submit to the
  jurisdiction of any court of competent jurisdiction within the United States of America and will comply with all
  requirements necessary to give such court jurisdiction, and all matters arising hereunder shall be determined in
  accordance with the law and practice of such court. It is further agreed that in any such action instituted against any
  one of them upon this contract, Insurer(s) or Underwriter(s) will abide by the final decision of such court or of any




                                 RT
  appellate court in the event of an appeal. Service of process shall be made pursuant to the procedures provided by 42
  Pa.C.S. Ch. 53 Subch. B (relating to interstate and international procedure). When making service of process by mail,
  such process shall be mailed to: CT Corporation System, 116 Pine Street, Suite 320, Harrisburg, PA 17101. The
  above-named is authorized and directed to accept service of process on behalf of the Insured(s) or Underwriter(s) in
  any such action or upon the request of the insured (or reinsured) to give a written undertaking to the insured (or
  reinsured) that it or they will enter a general appearance for the Insurer(s) or Underwriter(s) in the event such an action
  shall be instituted. Further, pursuant to any statute of any state, territory or district of the United States of America,




                                                          IF
  which makes provisions therefor, the Insured(s) or Underwriter(s) hereby designates the Superintendent,
  Commissioner or Director of Insurance or other officer specified for that purpose in the statute or his successor or
  successors in office, as the true and lawful attorney upon whom any lawful process may be served in any action, suit or
  proceeding instituted by or on behalf of the insured (or reinsured) or any beneficiary hereunder arising out of his




                                                                           IE
  contract of insurance (or reinsurance), and hereby designates the above-named as the person on whom such process
  or a true copy thereof shall be served.

                                    RHODE ISLAND Service of Process Clause
  Upon any cause of action arising in Rhode Island under this policy, the Company may be sued in the court of the




                                                                             D
  county in which the cause of action arose. Service of process against the Company may be made in such action by
  service upon the Secretary of State by the clerk of the court in which the action is brought. The Company further
  designates CT Corporation System, 450 Veterans Memorial Parkway, Suite 7A, East Providence, RI 02914 as the
  person to whom the Secretary of State shall mail process.

                                      SOUTH DAKOTA Service of Process Clause
  Any cause of action against the Company arising in South Dakota under this policy shall be brought in the circuit court
  for the county in which the cause of action arose. Service of legal process against the Company may be made in any
  such action by service upon the Director of Insurance of the State of South Dakota and his successors in office. The
  Company further designates CT Corporation System, 319 South Coteau Street, Pierre, SD 57501 as the person to
  whom the Director shall mail a copy of the process. The copy shall be mailed by prepaid registered or certified mail
  with return receipt requested. The Company shall have thirty days from the date of service upon the Director within
  which to plead, answer, or otherwise defend the action.

                                        TENNESSEE Service of Process Clause
  The Company hereby designates the Commissioner of the State of Tennessee, as its true and lawful attorney upon
  whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the insured or
  any beneficiary arising out of this contract of insurance. The Company further designates CT Corporation System, 800
  S. Gay Street, Suite 2021, Knoxville, TN 37929-9710 as the person to whom the Commissioner shall mail process.

                                          TEXAS Service of Process Clause
  The Company hereby designates the Commissioner of the State of Texas as its true and lawful attorney upon whom
  may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the insured or any
  beneficiary hereunder arising out of this contract of insurance. The Company further designates CT Corporation
  System, 1999 Bryan Street, Suite 900, Dallas, TX 75201 as the person to whom the Commissioner shall mail process.

QBIL-0217 (04-15)                                                                                                Page 5 of 6
            Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 155 of 184
                                           UTAH Service of Process Clause
   The Company hereby designates the Commissioner and Lieutenant Governor of the State of Utah, as its agent upon
   whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the insured or
   any beneficiary hereunder arising out of this contract of insurance. The Company further designates CT Corporation
   System, 1108 East South Union Avenue, Midvale, UT 84047 as the person to whom the Commissioner or Lieutenant
   Governor shall mail process.

                                           VIRGINIA Service of Process Clause
   The Company hereby designates the clerk of the Commission of the State of Virginia as its true and lawful attorney
   upon whom may be served any lawful process in any action, suit or proceeding instituted by or on behalf of the insured
   or any beneficiary hereunder arising out of this contract of insurance. The Company further designates CT Corporation
   System, 4701 Cox Road, Suite 285, Glen Allen, VA 23060 as the person to whom the clerk of the Commission shall




        CE
   mail process.

                                       WASHINGTON Service of Process Clause
   Upon any cause of action arising in Washington under this contract, the Company may be sued in the court of the
   county in which the cause of action arose. Service of process against the Company may be made in such action by
   service upon the Commissioner of Insurance of the State of Washington by the clerk of the court in which the action is
   brought. The Company further designates C T Corporation System, Inc., 505 Union Ave. S.E., Suite 120, Olympia,




                                 RT
   WA 98501 as the person to whom the Commissioner shall mail process.

                                      WEST VIRGINIA Service of Process Clause
   Upon any cause of action arising in West Virginia under this policy, the Company may be sued in the court of the
   county in which the cause of action arose. Service of process against the Company may be made in such action by
   service upon the Secretary of State by the clerk of the court in which the action is brought. The Company further
   designates CT Corporation System, 5400 D Big Tyler Road, Charleston, WV 25313 as the person to whom the




                                                          IF
   Secretary of State shall mail process.

                                       WISCONSIN Service of Process Clause
   Upon any cause of action arising in Wisconsin under this policy the Company may be sued in the court of the county in
   which the cause of action arose. Service of process against the Company may be made in such action by service




                                                                          IE
   upon the Commissioner of Insurance of the State of Wisconsin. The Company further designates CT Corporation
   System, 8020 Excelsior Drive, Suite 200, Madison, WI 53717 as the person to whom the Commissioner shall mail
   process.




                                                                            D
                                         WYOMING Service of Process Clause
   Upon any cause of action under this policy, the Company may be sued in the district court of the county in which the
   cause of action arose. The Company appoints the Commissioner of Insurance of the State of Wyoming, as its attorney
   for acceptance of the service of all legal process issued in this state in any action or proceeding arising out of this
   policy. Service of process upon the Commissioner shall be lawful service upon the Company. The Company further
   designates CT Corporation System, 1712 Pioneer Avenue, Suite 120, Cheyenne, WY 82001 as the person to whom
   the Commissioner is authorized to mail such process or a true copy thereof.




All other terms and conditions of this policy remain unchanged.




QBIL-0217 (04-15)                                                                                             Page 6 of 6
             Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 156 of 184
                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      STEADFAST INSURANCE COMPANY AMENDATORY




        WITH RESPECT TO THE COVERAGE PROVIDED BY STEADFAST INSURANCE
        COMPANY, THE FOLLOWING CLAUSES SHALL APPLY:




        CE
                               Service Of Suit and In Witness
                                           Clause
        1. The following Service Of Suit and In Witness Clause applies to all policies written in Alabama,




                                 RT
           Alaska, Arkansas, Colorado, Connecticut, Florida, Georgia, Hawaii, Idaho, Illinois, Indiana,
           Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota,
           Mississippi, Missouri, Montana, Nebraska, Nevada, New Hampshire, New Jersey, New Mexico,
           New York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Puerto Rico,
           Rhode Island, South Carolina, South Dakota, Tennessee, Texas, Utah, Vermont, Washington,
           West Virginia or Wyoming:




                                                        IF
             Service Of Suit

             In the event of failure of the Company to pay any amount claimed to be due hereunder, the




                                                                       IE
             Company, at the request of the “Insured”, will submit to the jurisdiction of a court of
             competent jurisdiction within the United States. Nothing in this condition constitutes or
             should be understood to constitute a waiver of the Company's rights to commence an action
             in any court of competent jurisdiction in the United States to remove an action to a United




                                                                         D
             States District Court or to seek a transfer of a case to another court as permitted by the laws
             of the United States or any state in the United States. It is further agreed that service of
             process in such suit may be made upon General Counsel, Law Department, Steadfast
             Insurance Company, 1299 Zurich Way, Schaumburg, Illinois 60196, or his or her
             representative, and that in any suit instituted against the Company upon this policy, the
             Company will abide by the final decision of such court or of any appellate court in the event
             of an appeal.

             Further, pursuant to any statute of any state, territory, or district of the United States which
             makes provisions therefore, the Company hereby designates the Superintendent,
             Commissioner, or Director of Insurance, or other officer specified for that purpose in the
             statute, or his or her successor or successors in office, as its true and lawful attorney upon
             whom may be served any lawful process in any action, suit or proceeding instituted by or on
             behalf of the “Insured” or any beneficiary hereunder arising out of this policy of insurance
             and hereby designates the above named General Counsel as the person to whom the said
             officer is authorized to mail such process or a true copy thereof.


             In Witness Clause

             In return for the payment of premium, and subject to the terms of the policy, the Company
             agrees with the “Insured” to provide insurance as stated in this policy. This policy shall not
             be valid unless signed by the duly authorized Representative of the Company.
STF-CL-111-A CW (11-08)                                                                                    Page 1 of 4
             Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 157 of 184



             In Witness Whereof, this Company has executed and attested these presents, and where
             required by law, has caused this policy to be signed by its duly authorized Representative.



        2. The following Service Of Suit and In Witness Clause applies to all policies written in Arizona,
           Virginia or Washington:

             Service Of Suit




        CE
             In the event of failure of the Company to pay any amount claimed to be due hereunder, the Company,
             at the request of the “Insured”, will submit to the jurisdiction of a court of competent jurisdiction within
             the United States. Nothing in this condition constitutes or should be understood to constitute a waiver
             of the Company's rights to commence an action in any court of competent jurisdiction in the United
             States to remove an action to a United States District Court or to seek a transfer of a case to another




                                   RT
             court as permitted by the laws of the United States or any state in the United States. It is further
             agreed that service of process in such suit may be made upon General Counsel, Law Department,
             Steadfast Insurance Company, 1299 Zurich Way, Schaumburg, Illinois 60196, or his or her
             representative, and that in any suit instituted against the Company upon this policy, the Company will
             abide by the final decision of such court or of any appellate court in the event of an appeal.

             Further, pursuant to any statute of any state, territory, or district of the United States which makes




                                                             IF
             provisions therefore, the Company hereby designates the Superintendent, Commissioner, or Director
             of Insurance, or other officer specified for that purpose in the statute, or his or her successor or
             successors in office, as its true and lawful attorney upon whom may be served any lawful process in
             any action, suit or proceeding instituted by or on behalf of the “Insured” or any beneficiary hereunder




                                                                               IE
             arising out of this policy of insurance and hereby designates the above named General Counsel as
             the person to whom the said officer is authorized to mail such process or a true copy thereof.

             In Witness Clause




                                                                                 D
             In return for the payment of premium, and subject to the terms of the policy, the Company
             agrees with the “Insured” to provide insurance as stated in this policy.

             In Witness Whereof, the Company has executed and attested these presents, and where
             required by law, has caused this policy to be signed by its duly authorized Representative.



        3. The following Service Of Suit and In Witness Clause applies to all policies written in California:

             Service Of Suit

             In the event of failure of the Company to pay any amount claimed to be due hereunder, the Company,
             at the request of the “Insured”, will submit to the jurisdiction of a court of competent jurisdiction within
             the United States. Nothing in this condition constitutes or should be understood to constitute a waiver
             of the Company's rights to commence an action in any court of competent jurisdiction in the United
             States to remove an action to a United States District Court or to seek a transfer of a case to another
             court as permitted by the laws of the United States or any state in the United States. It is further
             agreed that service of process in such suit may be made upon General Counsel, Law Department,
             Steadfast Insurance Company, 1299 Zurich Way, Schaumburg, Illinois 60196, or his or her
             representative, and that in any suit instituted against the Company upon this policy, the Company will
             abide by the final decision of such court or of any appellate court in the event of an appeal.

             Further, pursuant to any statute of any state, territory, or district of the United States which makes
             provisions therefore, the Company hereby designates the Superintendent, Commissioner, or Director
STF-CL-111-A CW (11-08)                                                                                               Page 2 of 4
             Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 158 of 184


             of Insurance, or other officer specified for that purpose in the statute, or his or her successor or
             successors in office, as its true and lawful attorney upon whom may be served any lawful process in
             any action, suit or proceeding instituted by or on behalf of the “Insured” or any beneficiary hereunder
             arising out of this policy of insurance and hereby designates Carpenter & Moore Insurance Services,
             Inc., 111 Pine Street, Suite 777, San Francisco, California 94111 as whom the said officer is
             authorized to mail such process or a true copy thereof.


             In Witness Clause

             In return for the payment of premium, and subject to the terms of the policy, the Company agrees with




        CE
             the “Insured” to provide insurance as stated in this policy. This policy shall not be valid unless signed
             by the duly authorized Representative of the Company.

             In Witness Whereof, the Company has executed and attested these presents, and where
             required by law, has caused this policy to be signed by its duly authorized Representative.




                                   RT
        4. The following Service Of Suit and In Witness Clause applies to all policies written in Delaware:

             Service Of Suit

             In the event of failure of the Company to pay any amount claimed to be due hereunder, the




                                                            IF
             Company, at the request of the “Insured”, will submit to the jurisdiction of a court of
             competent jurisdiction within the United States. Nothing in this condition constitutes or
             should be understood to constitute a waiver of the Company's rights to commence an action
             in any court of competent jurisdiction in the United States to remove an action to a United




                                                                             IE
             States District Court or to seek a transfer of a case to another court as permitted by the laws
             of the United States or any state in the United States. It is further agreed that service of
             process in such suit may be made upon General Counsel, Law Department, Zurich




                                                                               D
             American Insurance Company of Illinois, 1299 Zurich Way, Schaumburg, Illinois 60196, or
             his or her representative, and that in any suit instituted against the Company upon this
             policy, the Company will abide by the final decision of such court or of any appellate court in
             the event of an appeal.

             Further, pursuant to any statute of any state, territory, or district of the United States which
             makes provisions therefore, the Company hereby designates the Superintendent,
             Commissioner, or Director of Insurance, or other officer specified for that purpose in the
             statute, or his or her successor or successors in office, as its true and lawful attorney upon
             whom may be served any lawful process in any action, suit or proceeding instituted by or on
             behalf of the “Insured” or any beneficiary hereunder arising out of this policy of insurance
             and hereby designates the above named General Counsel as the person to whom the said
             officer is authorized to mail such process or a true copy thereof.


             In Witness Clause

             In return for the payment of premium, and subject to the terms of the policy, the Company
             agrees with the “Insured” to provide insurance as stated in this policy. This policy shall not
             be valid unless signed by the duly authorized Representative of the Company.


STF-CL-111-A CW (11-08)                                                                                             Page 3 of 4
             Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 159 of 184


             In Witness Whereof, this Company has executed and attested these presents, and where
             required by law, has caused this policy to be signed by its duly authorized Representative.


        5. The following Service Of Suit and In Witness Clause applies to all policies written in District of
           Columbia:

             Service Of Suit

             In the event of failure of the Company to pay any amount claimed to be due hereunder, the Company,




        CE
             at the request of the “Insured”, will submit to the jurisdiction of a court of competent jurisdiction within
             the United States. Nothing in this condition constitutes or should be understood to constitute a waiver
             of the Company's rights to commence an action in any court of competent jurisdiction in the United
             States to remove an action to a United States District Court or to seek a transfer of a case to another
             court as permitted by the laws of the United States or any state in the United States. It is further
             agreed that service of process in such suit may be made upon General Counsel, Law Department,
             Steadfast Insurance Company, 1299 Zurich Way, Schaumburg, Illinois 60196, or his or her




                                   RT
             representative, and that in any suit instituted against the Company upon this policy, the Company will
             abide by the final decision of such court or of any appellate court in the event of an appeal.

             Further, pursuant to any statute of any state, territory, or district of the United States which makes
             provisions therefore, the Company hereby designates the Superintendent, Commissioner, or Director
             of Insurance, or other officer specified for that purpose in the statute, or his or her successor or




                                                             IF
             successors in office, as its true and lawful attorney upon whom may be served any lawful process in
             any action, suit or proceeding instituted by or on behalf of the “Insured” or any beneficiary hereunder
             arising out of this policy of insurance and hereby designates Douglas A. Henry, c/o CT Corporation,
             1025 Vermont Avenue, N.W., Washington, DC 20005 as the person to whom the said officer is
             authorized to mail such process or a true copy thereof.




                                                                               IE
             In Witness Clause




                                                                                 D
             In return for the payment of premium, and subject to the terms of the policy, the Company agrees with
             the “Insured” to provide insurance as stated in this policy. This policy shall not be valid unless signed
             by the duly authorized Representative of the Company.

             In Witness Whereof, this Company has executed and attested these presents, and where
             required by law, has caused this policy to be signed by its duly au+thorized Representative.




STF-CL-111-A CW (11-08)                                                                                               Page 4 of 4
          Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 160 of 184




Disclosure Statement

                                It is our pleasure to present the enclosed policy to you
                                            for presentation to your customer.




      CE
                                     INSTRUCTION TO AGENT OR BROKER:

WE REQUIRE THAT YOU TRANSMIT THE ATTACHED/ENCLOSED DISCLOSURE STATEMENT TO THE CUSTOMER
                                     WITH THE POLICY.




                               RT
   Once again, thank you for your interest, and we look forward to meeting your needs and those of your customers.




                                                         IF
                                                                         IE
                                                                           D

                                                                                                  U-GU-873-A CW (06/11)
                                                                                                             Page 1 of 1
      Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 161 of 184




Disclosure Statement

              NOTICE OF DISCLOSURE FOR AGENT & BROKER COMPENSATION




    CE
            If you want to learn more about the compensation Zurich pays agents and brokers visit:

                               http://www.zurichnaproducercompensation.com

                            or call the following toll-free number: (866) 903-1192.




                        RT
                  This Notice is provided on behalf of Zurich American Insurance Company

                                      and its underwriting subsidiaries.




                                                IF
                                                                 IE
                                                                   D

                                                                                           U-GU-874-A CW (06/11)
                                                                                                      Page 1 of 1
            Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 162 of 184


                OFAC Notice and Sanction Limitation Clauses

                       Office of Foreign Assets Control (“OFAC”) Regulations


Advisory notice to policyholders regarding the U.S. Treasury Department’s
Office of Foreign Assets Control (“OFAC”) regulations




        CE
No coverage is provided by this policyholder notice nor can it be construed to replace any provisions of your policy. You
should read your policy and review your declarations page for complete information on the coverages you are provided.

 This notice provides information concerning possible impact on your insurance coverage due to directives issued by the
                          U.S. Treasury Department's Office of Foreign Assets Control ("OFAC").




                                  RT
Please read this Notice carefully.

OFAC administers and enforces sanctions policy based on Presidential declarations of "national emergency". OFAC has
identified and listed numerous:




                                                           IF
           Foreign agents;
           Front organizations;
           Terrorists;
           Terrorist organizations; and




                                                                            IE
           Narcotics traffickers;

as "Specially Designated Nationals and Blocked Persons." This list can be located on the United States Treasury's web
site – http://www.treasury.gov/about/organizational-structure/offices/Pages/Office-of-Foreign-Assets-Control.aspx.




                                                                              D
In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity claiming the
benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and Blocked Person, as
identified by OFAC, this insurance will be considered a blocked or frozen contract and all provisions of this insurance are
immediately subject to OFAC restrictions. When an insurance policy is considered to be such a blocked or frozen
contract, no payments or premium refunds may be made without authorization from OFAC. Other limitations on
premiums and payments also apply.

Includes copyrighted material of Insurance Service Office, Inc. with its permission                    U-GU-1041-A (3/11)




                                Sanction Limitation and Exclusion Clause

No (re)insurer shall be deemed to provide cover and no (re)insurer shall be liable to pay any claim or provide any benefit
hereunder to the extent that the provision of such cover, payment of such claim or provision of such benefit would expose
that (re)insurer to any sanction, prohibition or restriction under United Nations resolutions or the trade or economic
sanctions, laws or regulations of the European Union, United Kingdom or United States of America.

                                                                                        LMA3100 9/15/2010 (USA date)
Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 163 of 184
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


             VARIOUS COMPANIES’ SERVICE OF SUIT CLAUSES

WITH RESPECT TO THE COVERAGE PROVIDED BY:

       GENERAL SECURITY INDEMNITY COMPANY OF ARIZONA; OR
       INTERNATIONAL INSURANCE COMPANY OF HANNOVER, PLC; OR
       LEXINGTON INSURANCE COMPANY; OR
       OLD REPUBLIC UNION INSURANCE COMPANY; OR




CE
       UNITED SPECIALTY INSURANCE COMPANY; OR
       PRINCETON EXCESS AND SURPLUS LINES INSURANCE COMPANY.

THE FOLLOWING APPLICABLE CLAUSES SHALL APPLY TO THE INDICATED
COMPANY(IES), PROVIDED THAT COMPANY IS PARTICIPATING ON THE POLICY:




                    RT
                               Service of Suit Clause(s)

It is agreed that in the event of the failure of the Company hereon to pay any amount
claimed to be due hereunder, the Company hereon, at the request of the Insured (or
Reinsured), will submit to the jurisdiction of a Court of competent jurisdiction within the
United States. Nothing in this Clause constitutes or should be understood to constitute a




                                           IF
waiver of the Company’s rights to commence an action in any Court of competent
jurisdiction in the United States, to remove an action to a United States District Court, or
to seek a transfer of a case to another Court as permitted by the laws of the United
States or of any State in the United States. It is further agreed that service of process in




                                                          IE
such suit may be made upon:

       General Security Indemnity Company of Arizona
             One Seaport Plaza         With copy to:




                                                            D
             199 Water Street          One Seaport Plaza
             New York, NY 10038-3526 199 Water Street
             Attn.: Henry Klecan, CEO  New York, NY 10038-3526
                                       Attn.: Maxine Verne, General Legal Counsel

       International Insurance Company of Hannover, PLC
              10 Fenchurch Street
              London, EC3M 3BE, UK
              Attn.: Nicholas J. Parr, CEO

       Lexington Insurance Company
             100 Summer Street
             Boston, MA 02110
             Facsimile: (866) 753-8411
             Attn.: Division Executive, Commercial Property
             With copies to:
             AIG Property Casualty U.S. and Lexington Insurance Company
             175 Water Street - 18th Floor        100 Summer Street
             New York, NY 10038                   Boston, MA 02110
             Facsimile: (212) 458-7080            Facsimile: (617) 772-4588
             Attn.: General Counsel               Attn.: General Counsel



VRS COS SOS – 03 17                                                            Page 1 of 2
Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 164 of 184



       Old Republic Union Insurance Company
             Old Republic Specialty Insurance Underwriters, Inc.
             c/o Office of General Counsel
             370 North Michigan Avenue
             Chicago, IL 60601

       United Specialty Insurance Company
              1900 L. Don Dodson Drive




CE
              Bedford, Texas 76021
              Attn.: Terry L. Ledbetter

and that in any suit instituted against any one of them upon this contract, the Company
will abide by the final decision of such Court or of any Appellate Court in the event of an
appeal.




                    RT
The above-named are authorized and directed to accept service of process on behalf of
the Company in any such suit and/or upon the request of the Insured (or Reinsured) to
have a written undertaking to the Insured (or Reinsured) that they will enter a general
appearance upon the Company’s behalf in the event such a suit shall be instituted.




                                          IF
Further, pursuant to any statute of any state, territory or district of the United States
which makes provision therefore, the Company hereon hereby designates the
Superintendent, Commissioner or Director of Insurance or other officer specified for that
purpose in the statute, or his successor or successors in office, as their true and lawful




                                                          IE
attorney upon whom may be served any lawful process in any action, suit or proceeding
instituted by or on behalf of the Insured (or Reinsured) or any beneficiary hereunder
arising out of this contract of insurance (or reinsurance), and hereby designate the
above-named person to whom the said officer is authorized to mail such process or a
true copy thereof.




                                                            D
AS RESPECTS PRINCETON EXCESS AND SURPLUS LINES INSURANCE
COMPANY ONLY:

                                 Service of Process Clause

We designate the Superintendent of Insurance, Insurance Commissioner, Director of
Insurance, or other officer specified by law, pursuant to the laws of the State where this
policy is delivered, as our true and lawful attorney upon whom may be served any lawful
process in any action, suit or proceeding instituted in the State in which this policy is
delivered, by, or on behalf of, the Named Insured or any beneficiary hereunder arising
out of this Policy. We designate the General Counsel of The Princeton Excess and
Surplus Lines Insurance Company, 555 College Road East, Princeton, New Jersey
08543 as the person to whom the said officer is authorized to mail such process or true
copy thereof.




VRS COS SOS – 03 17                                                            Page 2 of 2
            Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 165 ofAR184
                                                                                  CYB TX 12 14


                                 CyberOne Coverage Form
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what is
and is not covered.
Throughout this policy the words “you” and “your” refer to the First Named Insured shown in the Declarations. The words
“we”, “us” and “our” refer to the Company providing this insurance.
Some words and phrases that appear in bold face or quotation marks have special meaning. Refer to Definitions.


Coverage under this Coverage Form is subject to the following SCHEDULE:




        CE
SECTION 1 – COMPUTER ATTACK

Computer Attack Limit                      $100,000
                                          Annual Aggregate
Sublimits
   Data Re-creation                        $5,000




                                   RT
   Loss of Business                        $10,000
   Public Relations                        $5,000
                                          Per Occurrence

Computer Attack Deductible                 $10,000
                                          Per Occurrence




                                                            IF
SECTION 2 – NETWORK SECURITY LIABILITY

Network Security Liability Limit           $100,000
                                          Annual Aggregate




                                                                             IE
Network Security Liability Deductible $10,000
                                  Per Occurrence




                                                                               D
Network Security Liability Optional Coverage
   3rd Party Business Information      Included


SECTION 1 – COMPUTER ATTACK
A. COVERED CAUSE OF LOSS – SECTION 1
    This Computer Attack coverage applies only if all of the following conditions are met:
    1. There has been a “computer attack”; and
    2. Such “computer attack” is first discovered by you during the policy period for which this Coverage Form is
       applicable; and
   3. Such “computer attack” is reported to us as soon as practicable, but in no event more than 90 days after the date
      it is first discovered by you.
B. COVERAGE – SECTION 1
    If all three of the conditions listed above in COVERED CAUSE OF LOSS – SECTION 1 have been met, then we will
    provide you the following coverages for loss directly arising from such “computer attack”.
    1. Data Restoration
        We will pay your necessary and reasonable “data restoration costs”.
    2. Data Re-creation
        We will pay your necessary and reasonable “data re-creation costs”.
    3. System Restoration

AR CYB TX 12 14                                            © 2013                                               Page 1 of 8
                                   Includes material © ISO Services, Inc., with permission
                                            as well as other copyrighted material
            Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 166 of 184

       We will pay your necessary and reasonable “system restoration costs”.
    4. Loss of Business
       We will pay your actual “business income loss” and your necessary and reasonable “extra expenses”.
    5. Public Relations
      If you suffer a covered “business income loss”, we will pay for the services of a professional public relations firm
      to assist you in communicating your response to the “computer attack” to the media, the public and your
      customers, clients or members.
C. LIMITS – SECTION 1
    The most we will pay under Computer Attack coverage is the Computer Attack Limit indicated in the SCHEDULE. If
    no limit is shown or is shown as Excluded in the SCHEDULE at the top of this Coverage Form, then the Computer




        CE
    Attack coverage will be considered to have a limit of $0 and no coverage will be provided.
    The most we will pay under Data Re-creation coverage for loss (including “business income loss” and “extra expense”
    related to data re-creation activities) arising from any one “computer attack” is the Data Re-creation Sublimit indicated
    in the SCHEDULE. This sublimit is part of, and not in addition to, the Computer Attack Limit. If no sublimit is shown or
    is shown as Excluded in the SCHEDULE at the top of this Coverage Form, then the Data Re-creation coverage will be
    considered to have a sublimit of $0 and no coverage will be provided.




                                   RT
    The most we will pay under Loss of Business coverage for loss arising from any one “computer attack” is the Loss of
    Business Sublimit indicated in the SCHEDULE. This sublimit is part of, and not in addition to, the Computer Attack
    Limit. If no sublimit is shown or is shown as Excluded in the SCHEDULE at the top of this Coverage Form, then the
    Loss of Business coverage will be considered to have a sublimit of $0 and no coverage will be provided.
    The most we will pay under Public Relations coverage for loss arising from any one “computer attack” is the Public
    Relations Sublimit indicated in the SCHEDULE. This sublimit is part of, and not in addition to, the Computer Attack




                                                            IF
    Limit. If no sublimit is shown or is shown as Excluded in the SCHEDULE at the top of this Coverage Form, then the
    Public Relations coverage will be considered to have a sublimit of $0 and no coverage will be provided.
   The Computer Attack Limit is an annual aggregate limit. This amount is the most we will pay for the total of all loss
   covered under Section 1 arising out of all “computer attack” events which are first discovered by you during the




                                                                             IE
   present annual policy period. This limit applies regardless of the number of “computer attack” events occurring during
   that period.
   A “computer attack” may be first discovered by you in one policy period but it may cause covered costs in one or more
   subsequent policy periods. If so, all covered costs arising from such “computer attack” will be subject to the Computer
   Attack Limit applicable to the policy period when the “computer attack” was first discovered by you.




                                                                               D
D. DEDUCTIBLE – SECTION 1
    The Computer Attack coverage is subject to the Computer Attack Deductible indicated in the SCHEDULE for this
    Coverage Form. You shall be responsible for the applicable deductible amount as respects loss arising from each
    “computer attack” covered under this Coverage Form.

SECTION 2 – NETWORK SECURITY LIABILITY

A. COVERED CAUSE OF LOSS – SECTION 2
    This Network Security Liability coverage applies only if all of the following conditions are met:
    1. You first receive notice of a “network security liability suit” during the policy period for which this Coverage Form is
       applicable or any Extended Reporting Periods; and
   2. Such “network security liability suit” is reported to us as soon as practicable, but in no event more than 90 days
      after the date it is first received by you.
B. COVERAGE – SECTION 2
    If both of the conditions listed above in COVERED CAUSE OF LOSS - SECTION 2 have been met, then we will
    provide you the following coverages for loss directly arising from such “network security liability suit”.
    1. Defense
       We will pay your necessary and reasonable “network security liability defense costs”.
    2. Settlement Costs
      We will pay your necessary and reasonable “network security liability settlement costs”.
C. LIMITS – SECTION 2

AR CYB TX 12 14                                            © 2013                                                 Page 2 of 8
                                   Includes material © ISO Services, Inc., with permission
                                            as well as other copyrighted material
             Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 167 of 184

    Except for post-judgment interest, the most we will pay under Network Security Liability coverage is the Network
    Security Liability Limit indicated in the SCHEDULE. If no limit is shown or is shown as Excluded in the SCHEDULE at
    the top of this Coverage Form, then the Network Security Liability coverage will be considered to have a limit of $0
    and no coverage will be provided.
   The Network Security Liability Limit is an annual aggregate limit. This amount is the most we will pay for the total of all
   loss covered under Section 2 (other than post-judgment interest) arising out of all “network security liability suits” of
   which you first receive notice during the present annual policy period or any Extended Reporting Periods. This limit
   applies regardless of the number of “network security liability suits” of which you first receive notice during that period.
   You may first receive notice of a “network security liability suit” in one policy period but it may cause covered costs in
   one or more subsequent policy periods. If so, all covered costs arising from such “network security liability suit” (other
   than post-judgment interest) will be subject to the Network Security Liability Limit applicable to the policy period when
   notice of the “network security liability suit” was first received by you.




        CE
   The Network Security Liability Limit for the Extended Reporting Periods (if applicable) shall be part of, and not in
   addition to, the Network Security Liability Limit for the immediately preceding policy period.
D. DEDUCTIBLE – SECTION 2
    The Network Security Liability coverage is subject to the Network Security Liability Deductible indicated in the
    SCHEDULE for this Coverage Form. You shall be responsible for the applicable deductible amount as respects loss




                                   RT
    arising from each “network security liability suit” covered under this Coverage Form.

EXCLUSIONS, ADDITIONAL CONDITIONS AND DEFINITIONS APPLICABLE TO ALL SECTIONS

A. EXCLUSIONS
   We will not pay for costs or loss based upon, arising out of or resulting from the following:




                                                            IF
    1. Loss to the internet, an internet service provider, or any computer or computer system that is not owned or leased
       by you and operated under your control.
    2. Costs to research or correct any deficiency.




                                                                             IE
    3. Any fines or penalties.
    4. Any criminal investigations or proceedings.
    5. Any threat, extortion or blackmail. This includes, but is not limited to, ransom payments and private security
       assistance.




                                                                               D
    6. Your intentional or willful complicity in a covered loss event or your “reckless disregard” for the security of your
       computer system or data.
    7. Any criminal, fraudulent or dishonest act, error or omission, or any intentional or knowing violation of the law by
       you.
    8. Any “computer attack” occurring prior to the first inception of this CyberOne Coverage Form or any coverage
       substantially similar to that described in this Coverage Form.
    9. That part of any “network security liability suit” seeking any non-monetary relief.
    10. Any “network security liability suit” arising from a propagation of malware, denial of service attack, or if applicable,
        loss, release or disclosure of business data that occurred prior to the first inception of this Coverage Form or any
        coverage substantially similar to that described in this Coverage Form.
    11. The propagation or forwarding of malware, including viruses, worms, Trojans, spyware and keyloggers in
        connection with hardware or software created, produced or modified by you for sale, lease or license to third
        parties.
    12. Seizure or destruction of property by order of governmental authority.
    13. Nuclear reaction or radiation or radioactive contamination, however caused.
    14. War and military action including any of the following and any consequence of any of the following:
        a. War, including undeclared or civil war;
        b. Warlike action by a military force, including action in hindering or defending against an actual or expected
           attack, by any government, sovereign or other authority using military personnel or other agents; or
        c.   Insurrection, rebellion, revolution, usurped power, or action taken by governmental authority in hindering or
             defending against any of these.
    15. Bodily harm or injury, sickness, disease, disability, humiliation, shock, fright, mental anguish or mental injury,
AR CYB TX 12 14                                            © 2013                                                  Page 3 of 8
                                   Includes material © ISO Services, Inc., with permission
                                            as well as other copyrighted material
            Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 168 of 184

        including care, loss of services or death resulting from any of these at any time.
    16. Physical injury to or destruction of tangible property including all resulting loss of use; or loss of use of tangible
        property that is not physically injured.
   17. Failure or interruption of or damage to the internet or internet service provider.
B. CONDITIONS
    The following conditions apply in addition to the Common Policy Conditions.
    1. Abandonment
       There can be no abandonment of any property to us.
    2. Concealment or Fraud




        CE
       This policy is void if you have intentionally concealed or misrepresented any material fact or circumstance relating
       to this insurance.
    3. Coverage Territory
       The “computer attack” must involve a computer or other electronic hardware that is owned or leased by you and
       operated under your control within the United States of America, its territories and possessions, and Puerto Rico.
       The “network security liability suit" must be brought in the United States of America, its territories and possessions,




                                  RT
       Puerto Rico or Canada.
    4. Due Diligence
       You agree to use due diligence to prevent and mitigate costs covered under this Coverage Form. This includes,
       but is not limited to, complying with reasonable and industry-accepted protocols for:
       a. Providing and maintaining appropriate computer and internet security; and




                                                            IF
       b. Maintaining and updating at appropriate intervals backups of computer data.
    5. Duties in the Event of a “Computer Attack”
       You must see that the following are done in the event of a “computer attack”:
       a. Notify the police if a law may have been broken.




                                                                             IE
       b. Give us prompt notice of the “computer attack”. As noted in Section 1 A.3., you must report the “computer
          attack” to us within 60 days of the date you first discover it.
       c. As soon as possible, give us a description of how, when and where the “computer attack” occurred.
       d. Take all reasonable steps to protect computers or other electronic hardware. If feasible, preserve evidence of
          the “computer attack”.




                                                                               D
       e. Permit us to inspect the property and records proving the “computer attack”.
       f. If requested, permit us to question you under oath at such times as may be reasonably required about any
          matter relating to this insurance or your claim, including your books and records. In such event, your answers
          must be signed.
       g. Send us a signed, sworn statement containing the information we request to investigate the claim. You must
          do this within 60 days after our request. We will supply you with the necessary forms.
       h. Cooperate with us in the investigation or settlement of the claim.
    6. Duties in the Event of a “Network Security Liability Suit”
       a. If a “network security liability suit” is brought against you, you must:
           1. Immediately record the specifics of the “network security liability suit” and the date received; and
           2. Provide us with written notice, as soon as practicable, but in no event more than 90 days after the date
               the “network security liability suit” is first received by you.
           3. Immediately send us copies of any demands, notices, summonses or legal papers received in connection
               with the “network security liability suit”;
           4. Authorize us to obtain records and other information;
           5. Cooperate with us in the investigation, settlement or defense of the “network security liability suit”;
           6. Assist us, upon our request, in the enforcement of any right against any person or organization which
               may be liable to you because of loss to which this insurance may also apply; and
           7. Not take any action, or fail to take any required action, that prejudices your rights or our rights with
               respect to such “network security liability suit”.
    7. Extended Reporting Periods
       a. You shall have the right to the Extended Reporting Periods described in this section, in the event that:
           1. You or we cancel this CyberOne coverage;
AR CYB TX 12 14                                            © 2013                                                Page 4 of 8
                                   Includes material © ISO Services, Inc., with permission
                                            as well as other copyrighted material
           Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 169 of 184

          2. You or we refuse to renew this CyberOne coverage; or
          3. We renew this CyberOne coverage on an other than a claims-made basis or with a retroactive date later
               than the date of the first inception of this Coverage Form or any coverage substantially similar to that de-
               scribed in this Coverage Form;
       b. If an event as specified in Paragraph a. has occurred, you shall have the right to the following:
          1. An Automatic Extended Reporting Period of 30 days after the effective date of cancellation or nonrenewal
               at no additional premium in which to give to us written notice of a “network security liability suit” of which
               you first receive notice during said Automatic Extended Reporting Period for any propagation of malware,
               denial of service attack, or if applicable, loss, release or disclosure of business data occurring before the
               end of the coverage period for this CyberOne coverage and which is otherwise covered by this CyberOne
               coverage; and




       CE
          2. Upon payment of an additional premium of 100% of the full annual premium applicable to this CyberOne
               coverage, a Supplemental Extended Reporting Period of 1 year immediately following the effective date
               of cancellation or nonrenewal in which to give to us written notice of a “network security liability suit” of
               which you first receive notice during said Supplemental Extended Reporting Period for any propagation of
               malware, denial of service attack, or if applicable, loss, release or disclosure of business data occurring
               before the end of the coverage period for this CyberOne coverage and which is otherwise covered by this
               CyberOne coverage.




                                 RT
               To obtain the Supplemental Extended Reporting Period, you must request it in writing and pay the addi-
               tional premium due, within 30 days of the effective date of cancellation or nonrenewal. The additional
               premium for the Supplemental Extended Reporting Period shall be fully earned at the inception of the
               Supplemental Extended Reporting Period. If we do not receive the written request as required, you may
               not exercise this right at a later date.
               This insurance, provided during the Supplemental Extended Reporting Period, is excess over any other
               valid and collectible insurance that begins or continues in effect after the Supplemental Extended Report-




                                                          IF
               ing Period becomes effective, whether the other insurance applies on a primary, excess, contingent, or
               any other basis.
   8. Legal Action Against Us




                                                                           IE
      No one may bring a legal action against us under this insurance unless:
      a. There has been full compliance with all of the terms of this insurance; and
      b. The actions is brought within 2 years after the date the “computer attack” is first discovered by you, or the date
         on which you first receive notice of a “network security liability suit”.




                                                                             D
   9. Network Security Liability Defense
      a. We shall have the right and the duty to assume the defense of any applicable “network security liability suit”
         against you. You shall give us such information and cooperation as we may reasonably require.
      b. You shall not admit liability for or settle any “network security liability suit” or incur any defense costs without
         our prior written consent.
      c. If you refuse to consent to any settlement recommended by us and acceptable to the claimant, we may then
         withdraw from your defense by tendering control of the defense to you. From that point forward, you shall, at
         your own expense, negotiate or defend such “network security liability suit” independently of us. Our liability
         shall not exceed the amount for which the claim or suit could have been settled if such recommendation was
         consented to, plus defense costs incurred by us, and defense costs incurred by you with our written consent,
         prior to the date of such refusal.
      d. We shall not be obligated to pay any damages or defense costs, or to defend or continue to defend any
         “network security liability suit”, after the Network Security Liability Limit has been exhausted.
      e. We shall pay all interest on that amount of any judgment within the Network Security Liability Limit which
         accrues:
          1. After entry of judgment; and
          2. Before we pay, offer to pay or deposit in court that part of the judgment within the Network Security
             Liability Limit or, in any case, before we pay or offer to pay the entire Network Security Liability Limit.
          These interest payments shall be in addition to and not part of the Network Security Liability Limit.
   10. Prompt Payment of Claims
      a. Receipt of Notice of Claim
          1. Not later than the 15th day after the date we receive notice of a claim, we will:

AR CYB TX 12 14                                          © 2013                                                 Page 5 of 8
                                 Includes material © ISO Services, Inc., with permission
                                          as well as other copyrighted material
            Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 170 of 184

               a) acknowledge receipt of the claim;
               b) commence any investigation of the claim; and
           2. request from you all items, statements, and forms that we reasonably believe, at that time, will be required
              from you.
           3. We may make additional requests for information if during the investigation of the claim the additional
              requests are necessary.
           4. If the acknowledgment of receipt of a claim is not made in writing, we will make a record of the date,
              manner, and content of the acknowledgment.
       b. Notice of Acceptance or Rejection of Claim
           1. Except as provided by Subsection 4, we will notify you in writing of the acceptance or rejection of a claim




        CE
              not later than the 15th business day after the date we receive all items, statements, and forms required by
              us to secure final proof of loss.
           2. If we reject the claim, the notice required by Subsection a. must state the reasons for the rejection.
           3. If we are unable to accept or reject the claim within the period specified by Subsection a., we, within that
              same period, will notify you of the reasons that we need additional time. We will accept or reject the claim
              not later than the 45th day after the date we notify you under this subsection.




                                  RT
       c. Payment of Claim
           1. Except as otherwise provided by this section, if we notify you under Subsection 2 that we will pay a claim
              or part of a claim, we will pay the claim not later than the fifth business day after the date notice is made.
           2. If payment of the claim or part of the claim is conditioned on the performance of an act by you, we will pay
              the claim not later than the fifth business day after the date the act is performed.




                                                            IF
       d. Delay in Payment of Claim
           1. Except as otherwise provided, if we after receiving all items, statements, and forms reasonably requested
              and required under Subsection 1, delay payment of the claim for a period exceeding the period specified
              by applicable statutes or, if other statutes do not specify a period, for more than 60 days, we will pay




                                                                             IE
              damages and other items as provided by Texas Insurance Code Section 542.060
           2. Subsection a. does not apply in a case in which it is found as a result of arbitration or litigation that a claim
              received by us is invalid and should not be paid by us.
   11. Other Data Coverage in This Policy




                                                                               D
       Some elements of this CyberOne coverage may also be covered elsewhere under this policy. If so, this CyberOne
       coverage will apply as excess, additional coverage. If loss payment has been made elsewhere under the policy for
       the same event, the amount of such payment will count towards the deductible that applies to this CyberOne
       coverage.
   12. Policy Period
       This policy applies only to “computer attacks” that are first discovered by you during the policy period shown in the
       Declarations, and to “network security liability suits” of which you first receive notice during the policy period shown
       in the Declarations. The policy period begins and ends at 12:01 a.m., Standard Time, at your address shown in the
       Declarations.
   13. Services
       The following conditions apply as respects any services provided to you by any service firm provided or paid for in
       whole or in part under this Coverage Form:
       a. The effectiveness of such services depends on your cooperation and assistance.
     b. We do not warrant or guarantee that the services will end or eliminate all problems associated with the covered
        events.
C. DEFINITIONS
   With respect to the provisions of this Coverage Form only, the following definitions are added:
   1. “Business Income Loss” means the sum of the:
       a. Net income (net profit or loss before income taxes) that would have been earned or incurred; and
       b. Continuing normal and necessary operating expenses incurred, including employee payroll,
       actually lost by you during the “period of restoration”.
   2. “Computer Attack” means one of the following involving a computer or other electronic hardware that is owned or
AR CYB TX 12 14                                           © 2013                                                  Page 6 of 8
                                  Includes material © ISO Services, Inc., with permission
                                           as well as other copyrighted material
            Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 171 of 184

       leased by you and operated under your control:
       a. Unauthorized Access - meaning the gaining of access to your computer system by an unauthorized person or
          persons; or
       b. Malware Attack – meaning damage to your computer system or data arising from malicious code, including
          viruses, worms, Trojans, spyware and keyloggers. This does not mean damage from shortcomings or
          mistakes in legitimate electronic code or damage from code installed on your computer system during the
          manufacturing process.
       c.   Denial of Service Attack – meaning a deliberate act to prevent third parties from gaining access to your
            computer system through the internet in a manner in which they are legally entitled.
   3. “Data Re-creation Costs”




       CE
       a. “Data re-creation costs” means the costs of an outside professional firm hired by you to research, re-create
          and replace data that has been lost or corrupted and for which there is no electronic source available or
          where the electronic source does not have the same or similar functionality to the data that has been lost or
          corrupted.
       b. “Data re-creation costs” also means your actual “business income loss” and your necessary and reasonable
          “extra expenses” arising from the lack of the lost or corrupted data during the time required to research, re-
          create and replace such data.




                                 RT
       c.   “Data re-creation costs” does not mean costs to research, re-create or replace:
            1) Software programs or operating systems that are not commercially available; or
            2) Data that is obsolete, unnecessary or useless to you.
   4. “Data Restoration Costs”
       a. “Data restoration costs” means the costs of an outside professional firm hired by you to replace electronic da-




                                                          IF
          ta that has been lost or corrupted. In order to be considered “data restoration costs,” such replacement must
          be from one or more electronic sources with the same or similar functionality to the data that has been lost or
          corrupted.
       b.   “Data restoration costs” does not mean costs to research, restore or replace:




                                                                           IE
            1) Software programs or operating systems that are not commercially available; or
            2) Data that is obsolete, unnecessary or useless to you.
   5. “Extra Expense” means the additional cost you incur to operate your business during the “period of restoration”




                                                                             D
      over and above the cost that you normally would have incurred to operate your business during the same period
      had no “computer attack” occurred.
   6. “Network Security Liability Defense Costs”
       a. “Network security liability defense costs” means reasonable and necessary expenses resulting solely from the
          investigation, defense and appeal of any “network security liability suit” against you. Such expenses may be
          incurred by us. Such expenses may include premiums for any appeal bond, attachment bond or similar bond.
          However, we have no obligation to apply for or furnish such bond.
       b. “Network security liability defense costs” does not mean your salaries or your loss of earnings.
   7. “Network Security Liability Settlement Costs”
      a. “Network security liability settlement costs” means the following, when they arise from a “network security
          liability suit”:
          1) Damages, judgments or settlements; and
          2) Defense costs added to that part of any judgment paid by us, when such defense costs are awarded by
               law or court order; and
          3) Pre-judgment interest on that part of any judgment paid by us.
      b. “Network security liability settlement costs” does not mean:
          1) Civil or criminal fines or penalties imposed by law;
          2) Punitive or exemplary damages;
          3) The multiplied portion of multiplied damages;
          4) Taxes; or
          5) Matters which may be deemed uninsurable under the applicable law.
   8. “Network Security Liability Suit”
       a. “Network security liability suit” means a civil proceeding against you in which damages are alleged. Such
AR CYB TX 12 14                                          © 2013                                              Page 7 of 8
                                 Includes material © ISO Services, Inc., with permission
                                          as well as other copyrighted material
            Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 172 of 184

            proceeding must be brought in the United States of America, its territories and possessions, Puerto Rico or
            Canada. Such proceeding must be based on an allegation that a negligent security failure or weakness with
            respect to a computer or other electronic hardware that is owned or leased by you and operated under your
            control allowed one or more of the following to happen:
            1) The unintended propagation or forwarding of malware, including viruses, worms, Trojans, spyware and
               keyloggers. Malware does not include shortcomings or mistakes in legitimate electronic code.
            2) The unintended abetting of a denial of service attack against one or more other systems.
                     rd
       b. If the 3 Party Business Information line under Network Security Liability Optional Coverage on the
          SCHEDULE at the top of this Coverage Form is marked as Included, then “network security liability suit” also
          means a civil proceeding against you in which damages are alleged which is brought in the United States of
          America, its territories and possessions, Puerto Rico or Canada and which is based on an allegation that a




       CE
          negligent security failure or weakness with respect to a computer or other electronic hardware that is owned
          or leased by you and operated under your control allowed the loss, release or disclosure of business data that
          is owned by or proprietary to a third party. This does not include personally identifying information or other
                                                                            rd
          information that is sensitive or personal to individuals. If the 3 Party Business Information line under Network
          Security Liability Optional Coverage on the SCHEDULE at the top of this Coverage Form is marked as
          Excluded or is blank, then “network security liability suit” does not include such suits.
       c.   “Network security liability suit” includes the following:




                                   RT
            1) An arbitration or alternative dispute resolution proceeding that you are required to submit to or which we
               agree you should submit to; or
            2) A written demand for money, when such demand could reasonably result in a civil proceeding as
               described in this definition.
       d. “Network security liability suit” does not mean any demand or action alleging or arising from property damage




                                                             IF
          or bodily injury.
       e. “Network security liability suit” does not mean any demand or action brought by or on behalf of someone who
          is:
            1) Your director or officer;




                                                                              IE
            2) Your owner or part-owner; or
            3) A holder of your securities;
            in their capacity as such, whether directly, derivatively, or by class action.




                                                                                D
   9. “Period of Restoration” means the period of time that begins at the time that the “computer attack” is discovered
      by you and continues until the earlier of:
       a. The date that all data restoration, data re-creation and system restoration directly related to the “computer
          attack” has been completed; or
       b. The date on which such data restoration, data re-creation and system restoration could have been completed
          with the exercise of due diligence and dispatch.
   10. “Reckless Disregard” means that:
       a. The action or procedure is deliberate; and
       b. The action or procedure entails either a certainty or a high probability of causing or allowing a “computer
          attack” or a “network security liability suit”.
   11. “System Restoration Costs”
       a. “System restoration costs” means the costs of an outside professional firm hired by you to do any of the
          following in order to restore your computer system to its pre- “computer attack” level of functionality:
            1) Replace or reinstall computer software programs;
            2) Remove any malicious code; and
            3) Configure or correct the configuration of your computer system.
       b. “System restoration costs” does not mean:
            1) Costs to increase the speed, capacity or utility of your computer system;
            2) Labor of your employees;
            3) Any costs in excess of the actual cash value of your computer system; or
            4) Costs to repair or replace hardware.
AR CYB TX 12 14                                            © 2013                                            Page 8 of 8
                                   Includes material © ISO Services, Inc., with permission
                                            as well as other copyrighted material
            Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 173 of AR
                                                                                184DC TX 12 14



                         Data Compromise Coverage Form
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what is
and is not covered.
Throughout this policy the words “you” and “your” refer to the First Named Insured shown in the Declarations. The words
“we”, “us” and “our” refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to the Definitions section.




        CE
The terms and conditions of the Cancellation Clause of the Common Policy Conditions and any amendment to such terms
incorporated by endorsement are hereby incorporated herein and shall apply to coverage as is afforded by this Data
Compromise Coverage, unless specifically stated otherwise in an endorsement attached hereto.

                                                        SCHEDULE
SECTION 1 – RESPONSE EXPENSES




                                  RT
Data Compromise
  Response Expenses Limit:                           $50,000                  Annual Aggregate
Sublimits
  Named Malware (Section 1):                         $50,000                  Any One “Personal Data Compromise”
   Forensic IT Review:                               $5,000                   Any One “Personal Data Compromise”




                                                           IF
   Legal Review:                                     $5,000                   Any One “Personal Data Compromise”
   PR Services:                                      $5,000                   Any One “Personal Data Compromise”
Response Expense Deductible:                         $2,500                   Any One “Personal Data Compromise”




                                                                            IE
SECTION 2 – DEFENSE AND LIABILITY
Data Compromise
  Defense and Liability Limit:                       $50,000                  Annual Aggregate




                                                                              D
Sublimits
  Named Malware (Section 2):                         $50,000                  Any One “Personal Data Compromise”
Defense and Liability Deductible                     $2,500                   Each “Data Compromise Suit”


The following is added as an Additional Coverage:


SECTION 1 – RESPONSE EXPENSES

A. DATA COMPROMISE COVERED CAUSE OF LOSS
    Coverage under this Data Compromise Coverage Form applies only if all of the following conditions are met:
    1. There has been a “personal data compromise”; and
    2. Such “personal data compromise” is first discovered by you during the policy period for which this Data
       Compromise Coverage Form is applicable; and
    3. Such “personal data compromise” is reported to us within 90 days after the date it is first discovered by you.




AR DC TX 12 14                                      © 2006, 2009, 2012                                         Page 1 of 10
                                  includes material © ISO Services, Inc., with permission
                                           as well as other copyrighted material
           Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 174 of 184

B. COVERAGE – SECTION 1
   If all three of the conditions listed above in DATA COMPROMISE – COVERED CAUSE OF LOSS have been met,
   then we will provide coverage for the following expenses when they arise directly from the covered cause of loss and
   are necessary and reasonable. Coverages 4 and 5 apply only if there has been a notification of the “personal data
   compromise” to “affected individuals” as covered under coverage 3.
   1. Forensic IT Review
       Professional information technologies review if needed to determine, within the constraints of what is possible and
       reasonable, the nature and extent of the “personal data compromise” and the number and identities of the
       “affected individuals”.
      This does not include costs to analyze, research or determine any of the following:




       CE
      a. Vulnerabilities in systems, procedures or physical security;
      b. Compliance with PCI or other industry security standards; or
      c. The nature or extent of loss or damage to data that is not “personally identifying information” or “personally
           sensitive information”.
      If there is reasonable cause to suspect that a covered “personal data compromise” may have occurred, we will
      pay for costs covered under Forensic IT Review, even if it is eventually determined that there was no covered




                                  RT
      “personal data compromise”. However, once it is determined that there was no covered “personal data
      compromise”, we will not pay for any further costs.
   2. Legal Review
      Professional legal counsel review of the “personal data compromise” and how you should best respond to it.
      If there is reasonable cause to suspect that a covered “personal data compromise” may have occurred, we will
      pay for costs covered under Legal Review, even if it is eventually determined that there was no covered “personal




                                                           IF
      data compromise”. However, once it is determined that there was no covered “personal data compromise”, we will
      not pay for any further costs.
   3. Notification to Affected Individuals
      We will pay your necessary and reasonable costs to provide notification of the “personal data compromise” to




                                                                           IE
      “affected individuals”.
   4. Services to Affected Individuals
       We will pay your necessary and reasonable costs to provide the following services to “affected individuals”.
       a. The following services apply to any “personal data compromise”.




                                                                             D
           (1) Informational Materials
                 A packet of loss prevention and customer support information.
           (2) Help Line
                 A toll-free telephone line for “affected individuals” with questions about the “personal data compromise”.
                 Where applicable, the line can also be used to request additional services as listed in b. 1) and 2).
       b. The following additional services apply to “personal data compromise” events involving “personally identifying
          information”.
           (1) Credit Report and Monitoring
                 A credit report and an electronic service automatically monitoring for activities affecting an individual’s
                 credit records. This service is subject to the “affected individual” enrolling for this service with the
                 designated service provider.
           (2) Identity Restoration Case Management
                 As respects any “affected individual” who is or appears to be a victim of “identity theft” that may
                 reasonably have arisen from the “personal data compromise”, the services of an identity restoration
                 professional who will assist that “affected individual” through the process of correcting credit and other
                 records and, within the constraints of what is possible and reasonable, restoring control over his or her
                 personal identity.




AR DC TX 12 14                                   © 2006, 2009, 2012                                           Page 2 of 10
           Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 175 of 184


   5. PR Services
       Professional public relations firm review of and response to the potential impact of the “personal data
       compromise” on your business relationships.
       This includes costs to implement public relations recommendations of such firm. This may include advertising and
       special promotions designed to retain your relationship with “affected individuals”. However, we will not pay for
       promotions:
       a. Provided to any of your directors or employees; or;
       b. Costing more than $25 per “affected individual”.
C. LIMITS – SECTION 1




        CE
   The most we will pay under Response Expenses coverage is the Response Expenses Limit indicated in the
   SCHEDULE above.
   The Data Compromise Response Expenses Limit is an annual aggregate limit. This amount is the most we will pay for
   the total of all loss covered under Section 1 arising out of all “personal data compromise” events which are first
   discovered by you during the present annual policy period. This limit applies regardless of the number of “personal
   data compromise” events discovered by you during that period.




                                 RT
   A “personal data compromise” may be first discovered by you in one policy period but cause covered costs in one or
   more subsequent policy periods. If so, all covered costs arising from such “personal data compromise” will be subject
   to the Response Expenses Limit applicable to the policy period when the “personal data compromise” was first
   discovered by you.
   The most we will pay under Response Expenses coverage for loss arising from any “malware-related compromise” is
   the Named Malware (Sec. 1) sublimit indicated in the Data Compromise schedule above. For the purpose of the




                                                          IF
   Named Malware (Sec. 1) sublimit, all “malware-related compromises” that are caused, enabled or abetted by the
   same virus or other malicious code are considered to be a single “personal data compromise”. This sublimit is part of,
   and not in addition to the Response Expenses Limit.
   The most we will pay under Forensic IT Review, Legal Review and PR Services coverages for loss arising from any
   one “personal data compromise” is the applicable sublimit for each of those coverages indicated in the Data




                                                                          IE
   Compromise schedule above. These sublimits are part of, and not in addition to, the Data Compromise Response
   Expenses Limit. PR Services coverage is also subject to a limit per “affected individual” as described in 5. PR
   Services.
   Coverage for Services to “affected individuals” is limited to costs to provide such services for a period of up to one




                                                                            D
   year from the date of the notification to the “affected individuals”. Notwithstanding, coverage for Identity Restoration
   Case Management services initiated within such one year period may continue for a period of up to one year from the
   date such Identity Restoration Case Management services are initiated.
D. DEDUCTIBLE – SECTION 1
   Response Expenses coverage is subject to the Response Expenses Deductible indicated in the Data Compromise
   schedule above. You shall be responsible for such deductible amount as respects each “personal data compromise”
   covered under this Coverage Form.


The following is added as an Additional Coverage:


SECTION 2 – DEFENSE AND LIABILITY

A. DEFENSE AND LIABILITY COVERED CAUSE OF LOSS
   Coverage under this Data Compromise Coverage Form applies only if all three of the conditions in DATA
   COMPROMISE – COVERED CAUSE OF LOSS are met.
   Only with regard to Section 2 – Defense and Liability coverage, the following conditions must also be met:
   1. You have provided notifications and services to “affected individuals” in consultation with us pursuant to
      Response Expenses coverage; and
   2. You receive notice of a “data compromise suit” brought by one or more “affected individuals” or by a
      governmental entity on behalf of one or more “affected individuals”; and



AR DC TX 12 14                                  © 2006, 2009, 2012                                           Page 3 of 10
           Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 176 of 184


   3. Notice of such “data compromise suit” is received by you within two years of the date that the “affected
      individuals” are notified of the “personal data compromise”; and
   4. Such “data compromise suit” is reported to us as soon as practicable, but in no event more than 90 days after the
      date it is first received by you.
B. COVERAGE – SECTION 2
   If all of the conditions listed above in DEFENSE AND LIABILITY – COVERED CAUSE OF LOSS have been met, then
   we will provide coverage for “data compromise defense costs” and “data compromise liability” directly arising from the
   covered cause of loss.
C. LIMITS – SECTION 2




       CE
   The most we will pay under Defense and Liability coverage (other than post-judgment interest) is the Data
   Compromise Defense and Liability Limit indicated in the schedule above.
   The Data Compromise Defense and Liability Limit is an annual aggregate limit. This amount is the most we will pay
   for all loss covered under Section 2 (other than post-judgment interest) arising out of all “personal data compromise”
   events which are first discovered by you during the present annual policy period. This limit applies regardless of the
   number of “personal data compromise” events occurring during that period.
   A “personal data compromise” may be first discovered by you in one policy period but cause covered costs in one or




                                  RT
   more subsequent policy periods. If so, all covered costs arising from such “personal data compromise” (other than
   post-judgment interest) will be subject to the Data Compromise Defense and Liability Limit applicable to the policy
   period when the “personal data compromise” was first discovered by you.
   The most we will pay under Defense and Liability coverage for loss arising from any “malware-related compromise” is
   the Named Malware (Sec. 2) sublimit indicated for this coverage. For the purpose of the Named Malware (Sec. 2)
   sublimit, all “malware-related compromises” that are caused, enabled or abetted by the same virus or other malicious




                                                            IF
   code are considered to be a single “personal data compromise”. This sublimit is part of, and not in addition to, the
   Defense and Liability Limit.
D. DEDUCTIBLE – SECTION 2




                                                                             IE
   Defense and Liability coverage is subject to the Defense and Liability Deductible indicated in the schedule above. You
   shall be responsible for such deductible amount as respects each “data compromise suit” covered under this
   Coverage Form.




                                                                               D
SECTION 3 -- EXCLUSIONS, ADDITIONAL CONDITIONS AND DEFINITIONS APPLICABLE TO
BOTH SECTION 1 AND SECTION 2

A. EXCLUSIONS
   The following additional exclusions apply to this coverage:
   We will not pay for costs or loss based upon, arising out of or resulting from the following:
   1. Your intentional or willful complicity in a “personal data compromise.”
   2. Any criminal, fraudulent or dishonest act, error or omission, or any intentional or knowing violation of the law by
      you.
   3. Any “personal data compromise” occurring prior to the first inception of this Data Compromise Coverage Form or
      any coverage substantially similar to that described in this Form.
   4. Costs to research or correct any deficiency. This includes, but is not limited to, any deficiency in your systems,
      procedures or physical security that may have contributed to a “personal data compromise”.
   5. Any fines or penalties. This includes, but is not limited to, fees or surcharges from affected financial institutions.
   6. Any criminal investigations or proceedings.
   7. Any extortion or blackmail. This includes, but is not limited to, ransom payments and private security assistance.
   8. Any “personal data compromise” involving data that is being transmitted electronically, unless such data is
      encrypted to protect the security of the transmission.
   9. Your reckless disregard for the security of “personally identifying information” or “personally sensitive information”
      in your care, custody or control.



AR DC TX 12 14                                   © 2006, 2009, 2012                                              Page 4 of 10
           Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 177 of 184


   10. That part of any “data compromise suit” seeking any non-monetary relief.
   11. Seizure or destruction of property by order of governmental authority.
   12. Nuclear reaction or radiation or radioactive contamination, however caused.
   13. War and military action including any of the following and any consequence of any of the following:
       a. War, including undeclared or civil war;
       b. Warlike action by a military force, including action in hindering or defending against an actual or expected at-
          tack, by any government, sovereign or other authority using military personnel or other agents; or
       c. Insurrection, rebellion, revolution, usurped power, or action taken by governmental authority in hindering or
          defending against any of these.




       CE
   14. Bodily harm or injury, sickness, disease, disability, humiliation, shock, fright, mental anguish or mental injury, in-
       cluding care, loss of services or death resulting from any of these at any time.
   15. Physical injury to or destruction of tangible property including all resulting loss of use; or loss of use of tangible
       property that is not physically injured.
   16. Failure or interruption of or damage to the internet or internet service provider.
B. ADDITIONAL CONDITIONS




                                  RT
   The following conditions apply in addition to the Common Policy Conditions.
   1. Abandonment
       There can be no abandonment of any property to us.
   2. Concealment or Fraud




                                                           IF
       This policy is void if you have intentionally concealed or misrepresented any material fact or circumstance relating
       to this insurance.
   3. Coverage Territory
       The “personal data compromise” must involve “personally identifying information” that was within your care, cus-




                                                                            IE
       tody or control within the United States of America and Puerto Rico.
   4. Data Compromise Liability Defense
       a. We shall have the right and the duty to assume the defense of any applicable “data compromise suit” against
          you. You shall give us such information and cooperation as we may reasonably require.




                                                                              D
       b. You shall not admit liability for or settle any “data compromise suit” or incur any defense costs without our prior
          written consent.
       c. If you refuse to consent to any settlement recommended by us and acceptable to the claimant, we may then
          withdraw from your defense by tendering control of the defense to you. From that point forward, you shall, at
          your own expense, negotiate or defend such “data compromise suit” independently of us. Our liability shall not
          exceed the amount for which the claim or suit could have been settled if such recommendation was consented
          to, plus defense costs incurred by us, and defense costs incurred by you with our written consent, prior to the
          date of such refusal.
       d. We shall not be obligated to pay any damages or defense costs, or to defend or continue to defend any “data
          compromise suit”, after the Data Compromise Defense and Liability Limit has been exhausted.
       e. We shall pay all interest on that amount of any judgment within the Data Compromise Defense and Liability
          Limit which accrues:
           (1) after entry of judgment; and
           (2) before we pay, offer to pay or deposit in court that part of the judgment within the Data Compromise
               Defense and Liability Limit or, in any case, before we pay or offer to pay the entire Data Compromise
               Defense and Liability Limit.
          These interest payments shall be in addition to and not part of the Data Compromise Defense and Liability
          Limit.
   5. Due Diligence
       You agree to use due diligence to prevent and mitigate costs covered under this Data Compromise Coverage
       Form. This includes, but is not limited to, complying with, and requiring your vendors to comply with, reasonable
       and industry-accepted protocols for:
       a. Providing and maintaining appropriate physical security for your premises, computer systems and hard copy
          files;
AR DC TX 12 14                                   © 2006, 2009, 2012                                            Page 5 of 10
            Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 178 of 184


       b. Providing and maintaining appropriate computer and Internet security;
       c. Maintaining and updating at appropriate intervals backups of computer data;
       d. Protecting transactions, such as processing credit card, debit card and check payments; and
       e. Appropriate disposal of files containing “personally identifying information,” or “personally sensitive
          information”, including shredding hard copy files and destroying physical media used to store electronic data.
   6. Duties in the Event of a “Data Compromise Suit”
      a. If a “data compromise suit” is brought against you, you must:
         (1) Immediately record the specifics of the “data compromise suit” and the date received; and




       CE
         (2) Provide us with written notice, as soon as practicable, but in no event more than 90 days after the date
              the “data compromise suit” is first received by you.
         (3) Immediately send us copies of any demands, notices, summonses or legal papers received in connection
              with the “data compromise suit”;
         (4) Authorize us to obtain records and other information;
         (5) Cooperate with us in the investigation, settlement or defense of the “data compromise suit”;
         (6) Assist us, upon our request, in the enforcement of any right against any person or organization which




                                 RT
              may be liable to you because of loss to which this insurance may also apply; and
         (7) Not take any action, or fail to take any required action, that prejudices your rights or our rights with
              respect to such “data compromise suit”.
      b. You may not, except at your own cost, voluntarily make a payment, assume any obligation, or incur any
         expense without our prior written consent.
      c. If you become aware of a claim or complaint that may become a “data compromise suit,” you shall promptly




                                                          IF
         inform us of such claim or complaint.
   7. Duties in the Event of a “Personal Data Compromise”
       You must see that the following are done in the event of a “personal data compromise”:




                                                                          IE
       a. Notify the police if a law may have been broken.
       b. Give us prompt notice of the “personal data compromise”. You must report the “personal data compromise” to
          us within 90 days of the date you first discover it.
       c. As soon as possible, give us a description of how, when and where the “personal data compromise” occurred.




                                                                            D
       d. Take all reasonable steps to protect “personally identifying information” or “personally sensitive information”
          remaining in your care, custody or control. If feasible, preserve evidence of the “personal data compromise”.
       e. Permit us to inspect the property and records proving the “personal data compromise”.
       f.   If requested, permit us to question you under oath at such times as may be reasonably required about any
            matter relating to this insurance or your claim, including your books and records. In such event, your answers
            must be signed.
       g. Send us a signed, sworn statement containing the information we request to investigate the claim. You must
          do this within 60 days after our request. We will supply you with the necessary forms.
       h. Cooperate with us in the investigation or settlement of the claim.
   8. Legal Action Against Us
       No one may bring a legal action against us under this insurance unless:
       a. There has been full compliance with all of the terms of this insurance; and
       b. The actions is brought within 2 years after the date the “personal data compromise” is first discovered by you.
   9. Legal Advice
       We are not your legal advisor. Our determination of what is or is not covered under this Data Compromise
       Coverage Form does not represent advice or counsel from us about what you should or should not do.




AR DC TX 12 14                                  © 2006, 2009, 2012                                          Page 6 of 10
           Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 179 of 184

   10. Other Insurance
        If there is other insurance that applies to the same loss, damage or expense, this Data Compromise Coverage
       shall apply only as excess insurance after all other applicable insurance has been exhausted.
   11. Policy Period
       This policy applies only to “personal data compromises” that are first discovered by you during the policy period
       shown in the General Declarations. The policy period begins and ends at 12:01 a.m., Standard Time, at your ad-
       dress shown in the General Declarations.
   12. Pre-Notification Consultation
       You agree to consult with us prior to the issuance of notification to “affected individuals.” We assume no
       responsibility under this Data Compromise Coverage for any services promised to “affected individuals” without




       CE
       our prior agreement. If possible, this pre-notification consultation will also include the designated service
       provider(s) as agreed to under Condition 13. Service Providers. You must provide the following at our pre-
       notification consultation with you:
       a. The exact list of “affected individuals” to be notified, including contact information.
       b. Information about the “personal data compromise” that may appropriately be communicated with “affected
          individuals.”




                                   RT
       c. The scope of services that you desire for the “affected individuals.” For example, coverage may be structured
          to provide fewer services in order to make those services available to more “affected individuals” without
          exceeding the available Response Expenses Limit.
   13. Service Providers
       a. We will only pay under this Data Compromise Coverage for services that are provided by service providers
          approved by us. You must obtain our prior approval for any service provider whose expenses you want




                                                           IF
          covered under this Data Compromise Coverage. We will not unreasonably withhold such approval.
       b. Prior to the Pre-Notification Consultation described in Additional Condition 12. above, you must come to
          agreement with us regarding the service provider(s) to be used for the Notification to Affected Individuals and
          Services to Affected Individuals. We will suggest a service provider. If you prefer to use an alternate service




                                                                            IE
          provider, our coverage is subject to the following limitations:
          (1) Such alternate service provider must be approved by us;
           (2) Such alternate service provider must provide services that are reasonably equivalent or superior in both
               kind and quality to the services that would have been provided by the service provider we had suggested;




                                                                              D
               and
           (3) Our payment for services provided by any alternate service provider will not exceed the amount that we
               would have paid using the service provider we had suggested.
   14. Services
       The following conditions apply as respects any services provided to you or any “affected individual” by us, our
       designees or any service firm paid for in whole or in part under this Data Compromise coverage:
       a. The effectiveness of such services depends on your cooperation and assistance.
       b. All services may not be available or applicable to all individuals. For example, “affected individuals” who are
          minors or foreign nationals may not have credit records that can be provided or monitored. Service in Canada
          will be different from service in the United States and Puerto Rico in accordance with local conditions.
       c. We do not warrant or guarantee that the services will end or eliminate all problems associated with the
          covered events.
       d. You will have a direct relationship with the professional service firms paid for in whole or in part under this
          coverage. Those firms work for you.
   15. Prompt Payment of Claims
       a. Receipt of Notice of Claim.
           (1) Not later than the 15th day after the date we receive notice of a claim, we will:
                 (i)   acknowledge receipt of the claim;
                 (ii) commence any investigation of the claim; and




AR DC TX 12 14                                    © 2006, 2009, 2012                                       Page 7 of 10
           Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 180 of 184

           (2) request from you all items, statements, and forms that we reasonably believe, at that time, will be required
               from you.
           (3) We may make additional requests for information if during the investigation of the claim the additional re-
               quests are necessary.
          (4) If the acknowledgment of receipt of a claim is not made in writing, we will make a record of the date,
              manner, and content of the acknowledgment.
       b. Notice of Acceptance or Rejection of Claim.
           (1) Except as provided by Subsection 4, we will notify you in writing of the acceptance or rejection of a claim
               not later than the 15th business day after the date we receive all items, statements, and forms required by
               us to secure final proof of loss.




       CE
           (2) If we reject the claim, the notice required by Subsection a. must state the reasons for the rejection.
          (3) If we are unable to accept or reject the claim within the period specified by Subsection a., we, within that
              same period, will notify you of the reasons that we need additional time. We will accept or reject the claim
              not later than the 45th day after the date we notify you under this subsection.
       c. Payment of Claim.
           (1) Except as otherwise provided by this section, if we notify you under Subsection b that we will pay a claim




                                 RT
               or part of a claim, we will pay the claim not later than the fifth business day after the date notice is made.
           (2) If payment of the claim or part of the claim is conditioned on the performance of an act by you, we will pay
               the claim not later than the fifth business day after the date the act is performed.
       d. Delay in Payment of Claim.
           (1) Except as otherwise provided, if we after receiving all items, statements, and forms reasonably requested
               and required under Subsection a, delay payment of the claim for a period exceeding the period specified




                                                          IF
               by applicable statutes or, if other statutes do not specify a period, for more than 90 days, we will pay
               damages and other items as provided by Texas Insurance Code Section 542.060.
           (2) Subsection a. does not apply in a case in which it is found as a result of arbitration or litigation that a
               claim received by us is invalid and should not be paid by us.




                                                                           IE
C. DEFINITIONS
   With respect to the provisions of this Data Compromise Coverage Form only, the following definitions are added:
   1. "Affected Individual" means any person who is your current, former or prospective customer, client, member,




                                                                             D
      owner, director or employee and whose “personally identifying information” or “personally sensitive information” is
      lost, stolen, accidentally released or accidentally published by a “personal data compromise” covered under this
      Coverage Form. This definition is subject to the following provisions:
       a. “Affected individual” does not include any business or organization. Only an individual person may be an
          “affected individual.”
       b. An “affected individual” must have a direct relationship with your interests as insured under this policy. The
          following are examples of individuals who would not meet this requirement:
           (1) If you aggregate or sell information about individuals as part of your business, the individuals about whom
               you keep such information do not qualify as “affected individuals.” However, specific individuals may
               qualify as “affected individuals” for another reason, such as being an employee of yours.
           (2) If you store, process, transmit or transport records, the individuals whose “personally identifying
               information” or “personally sensitive information you are storing, processing, transmitting or transporting
               for another entity do not qualify as “affected individuals.” However, specific individuals may qualify as
               “affected individuals” for another reason, such as being an employee of yours.
           (3) You may have operations, interests or properties that are not insured under this policy. Individuals who
               have a relationship with you through such other operations, interests or properties do not qualify as
               "affected individuals." However, specific individuals may qualify as “affected individuals” for another
               reason, such as being an employee of the operation insured under this policy.
      c. An “affected individual” may reside anywhere in the world.
   2. "Data Compromise Defense Costs" means expenses resulting solely from the investigation, defense and appeal
      of any “data compromise suit” against you. Such expenses must be reasonable and necessary. They will be
      incurred by us. They do not include your salaries or your loss of earnings. They do include premiums for any
      appeal bond, attachment bond or similar bond, but without any obligation to apply for or furnish any such bond.
   3. "Data Compromise Liability"
AR DC TX 12 14                                  © 2006, 2009, 2012                                             Page 8 of 10
           Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 181 of 184
       a. “Data compromise liability” means the following, when they arise from a “data compromise suit”:
          (1) Damages, judgments or settlements to “affected individuals”;
          (2) Defense costs added to that part of any judgment paid by us, when such defense costs are awarded by
              law or court order; and
          (3) Pre-judgment interest on that part of any judgment paid by us.
       b. “Data compromise liability” does not mean:
          (1) Damages, judgments or settlements to anyone who is not an “affected individual”;
          (2) Civil or criminal fines or penalties imposed by law;
          (3) Punitive or exemplary damages;
          (4) The multiplied portion of multiplied damages;
          (5) Taxes; or




       CE
          (6) Matters which may be deemed uninsurable under the applicable law.
   4. "Data Compromise Suit"
      a. “Data Compromise Suit” means a civil proceeding in which damages to one or more “affected individuals”
          arising from a “personal data compromise” or the violation of a governmental statute or regulation are alleged.
          Such proceeding must be brought in the United States of America, Puerto Rico or Canada. "Data compromise
          suit" includes:




                                 RT
          (1) An arbitration proceeding in which such damages are claimed and to which you must submit or do submit
               with our consent;
          (2) Any other alternative dispute resolution proceeding in which such damages are claimed and to which you
               submit with our consent; or
          (3) A written demand for money, when such demand could reasonably result in a civil proceeding as
               described in this definition.




                                                          IF
      b. “Data compromise suit” does not mean any demand or action brought by or on behalf of someone who is:
          (1) Your director or officer;
          (2) Your owner or part-owner; or
          (3) A holder of your securities;




                                                                           IE
          in their capacity as such, whether directly, derivatively, or by class action. “Data compromise suit” will include
          proceedings brought by such individuals in their capacity as “affected individuals,” but only to the extent that
          the damages claimed are the same as would apply to any other “affected individual.”
      c. “Data compromise suit” does not mean any demand or action brought by or on behalf of an organization,




                                                                             D
          business, institution or any other party that is not an “affected individual” or governmental entity.
   5. “Identity Theft” means the fraudulent use of “personally identifying information.” This includes fraudulently using
      such information to establish credit accounts, secure loans, enter into contracts or commit crimes.
      “Identity theft” does not include the fraudulent use of a business name, d/b/a or any other method of identifying a
      business activity.
   6. “Malware-Related Compromise” means a “personal data compromise” that is caused, enabled or abetted by a
      virus or other malicious code that, at the time of the “personal data compromise”, is named and recognized by the
      CERT® Coordination Center, McAfee®, Secunia, Symantec or other comparable third party monitors of malicious
      code activity.
   7. “Personal Data Compromise” means the loss, theft, accidental release or accidental publication of “personally
      identifying information” or “personally sensitive information” as respects one or more “affected individuals”. If the
      loss, theft, accidental release or accidental publication involves “personally identifying information”, such loss,
      theft, accidental release or accidental publication must result in or have the reasonable possibility of resulting in
      the fraudulent use of such information. This definition is subject to the following provisions:
       a. At the time of the loss, theft, accidental release or accidental publication, the “personally identifying
          information” or “personally sensitive information” need not be at the insured premises but must be in the direct
          care, custody or control of:
           (1) You; or
           (2) A professional entity with which you have a direct relationship and to which you (or an “affected
               individual” at your direction) have turned over (directly or via a professional transmission or transportation
               provider) such information for storage, processing, transmission or transportation of such information.




AR DC TX 12 14                                      © 2006, 2009, 2012                                        Page 9 of 10
             Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 182 of 184

        b. “Personal data compromise” includes disposal or abandonment of “personally identifying information” or
           “personally sensitive information” without appropriate safeguards such as shredding or destruction, subject to
           the following provisions:
             (1) The failure to use appropriate safeguards must be accidental and not reckless or deliberate; and
             (2) Such disposal or abandonment must take place during the time period for which this Data Compromise
                 Coverage is effective.
        c. “Personal data compromise” includes situations where there is a reasonable cause to suspect that such
           “personally identifying information” or “personally sensitive information” has been lost, stolen, accidentally
           released or accidentally published, even if there is no firm proof.
        d. All incidents of “personal data compromise” that are discovered at the same time or arise from the same
           cause will be considered one “personal data compromise”.




         CE
    8. “Personally Identifying Information” means information, including health information, that could be used to commit
       fraud or other illegal activity involving the credit, access to health care or identity of an “affected individual”. This
       includes, but is not limited to, Social Security numbers or account numbers.
        “Personally identifying information” does not mean or include information that is otherwise available to the public,
        such as names and addresses.




                                    RT
    9. “Personally Sensitive Information” means private information specific to an individual the release of which requires
       notification of “affected individuals” under any applicable law.
        “Personally sensitive information” does not mean or include “personally identifying information”.
    10. “Reckless Disregard” means that:
        a. The action or procedure is deliberate; and
        b. The action or procedure entails either a certainty or a high probability of causing or allowing a “personal data




                                                            IF
           compromise”.


All other provisions of this policy apply.




                                                                             IE
                                                                               D

AR DC TX 12 14                                    © 2006, 2009, 2012                                            Page 10 of 10
   Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 183 of 184



                              Compass Sinkhole Loss Extension



It is understood and agreed that this policy is amended as follows:

    1.   The words "Sinkhole Loss" are deleted from the Earth Movement Definition in Section VIII.J.5.
         of the AR Compass 02 17 Form.




CE
    2.   The Compass Form is extended to cover Sinkhole Loss, as defined under Section VIII.BB.




                         RT
                                                   IF
                                                                  IE
                                                                    D
All other terms and conditions remain unchanged.




AR Compass Sinkhole 02 17
  Case 4:20-cv-02607 Document 1 Filed on 07/23/20 in TXSD Page 184 of 184


        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                EXCLUSION OF CERTIFIED ACTS OF TERRORISM

    A. The following definition is added with respect to the provisions of this endorsement:

        "Certified Act of Terrorism" means an act that is certified by the Secretary of the Treasury,
        in accordance with the provisions of the federal Terrorism Risk Insurance Act, to be an act
        of terrorism pursuant to such Act. The criteria contained in the Terrorism Risk Insurance




CE
        Act for a "Certified Act of Terrorism" include the following:

        1. The act resulted in insured losses in excess of $5 million in the aggregate, attributable to
        all types of insurance subject to the Terrorism Risk Insurance Act; and
        2. The act is a violent act or an act that is dangerous to human life, property or
        infrastructure and is committed by an individual or individuals as part of an effort to coerce
        the civilian population of the United States or to influence the policy or affect the conduct of
        the United States Government by coercion.




                        RT
    B. The following exclusion is added:

        CERTIFIED ACT OF TERRORISM EXCLUSION

        The Companies will not pay for loss or damage caused directly or indirectly by a "Certified
        Act of Terrorism". Such loss or damage is excluded regardless of any other cause or event




                                                  IF
        that contributes concurrently or in any sequence to the loss.

    C. Exception Covering Certain Fire Losses

        As respects to property located in states that have Standard Fire Policy or similar laws




                                                                   IE
        mandating that insurance Companies provide coverage for "fire following" any Certified
        Acts of Terrorism, the following exception to the exclusion in Paragraph B. applies:

        If a "Certified Act of Terrorism" results in fire, the Companies will pay for the loss or
        damage caused by that fire. Such coverage for fire applies only to direct loss or damage
        by fire to Covered Property. Therefore, for example, the coverage does not apply to




                                                                     D
        insurance provided under Business Income and/or Extra Expense coverage forms or
        endorsements which apply to those forms, or to the Legal Liability Coverage Form or the
        Leasehold Interest Coverage Form.

        If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk
        Insurance Act exceed $100 billion in a calendar year and the Companies have met their
        insurer deductible under the Terrorism Risk Insurance Act, the Companies shall not be
        liable for the payment of any portion of the amount of such losses that exceeds $100
        billion, and in such case insured losses up to that amount are subject to pro rata allocation
        in accordance with procedures established by the Secretary of the Treasury.

    D. Application Of Other Exclusions

        The terms and limitations of any terrorism exclusion, or the inapplicability or omission of a
        terrorism exclusion, do not serve to create coverage for any loss which would otherwise be
        excluded under this Coverage Part or Policy, such as losses excluded by the Nuclear
        Hazard Exclusion or the War and Military Action Exclusion.


    All other terms and conditions remain unchanged.




AR TRIA EXCL 02 15
